Exhibit 10.1

WSP CONTRACT NUMBER C100910GSC

for

WASHINGTON REQUEST FOR ELECTRONIC COLLISION

REPORTS (WRECR) PROJECT

Between

The Washington State Patrol

And

Intellinetics, Inc.

Effective Date: 7/28/10



--------------------------------------------------------------------------------

Table of Contents

 

1.

  Definition of Terms    1      Contract Term   

2.

  Term    3   

3.

  Survivorship    4      Pricing, Invoice and Payment   

4.

  Pricing    4   

5.

  Advance Payment Prohibited    5   

6.

  Taxes    5   

7.

  Invoice and Payment    5   

8.

  Overpayments to Vendor    6      Software License   

9.

  License Grant (required)      6   

10.

  Freedom of Use      6   

11.

  Software Ownership (required)      6   

12.

  Software Specifications      7   

13.

  Date Warranty (required)      7   

14.

  Physical Media Warranty      7   

15.

  No Surreptitious Code Warranty (required)      7   

16.

  Reauthorization Code Required      8   

17.

  Software Documentation      8      Equipment   

18.

  Title to Equipment    8   

19.

  Equipment Compatibility/Specifications/Configurations    9   

20.

  Equipment Installation and Set-up    9   

21.

  Equipment Warranty    10   

22.

  Equipment Maintenance    10      Vendor’s Responsibilities   

23.

  Shipping and Risk of Loss    11   

24.

  Statement of Work    11   

25.

  Training    12   

26.

  Site Security    12   

27.

  Installation    12   

28.

  Standard of Performance and Acceptance    12   

29.

  Software Warranty    13   

30.

  Software Upgrades and Enhancements    13   

31.

  Software Maintenance and Support Services    13   

32.

  Vendor Commitments, Warranties and Representations (required)    15   

33.

  Protection of WSP’s Confidential Information (required)    15      Contract
Administration   

34.

  Legal Notices    16   

35.

  Vendor Account Manager    17   

36.

  WSP Project Manager    17   

37.

  Section Headings, Incorporated Documents and Order of Precedence (required)   
17   

38.

  Entire Agreement (required)    18   

 

i



--------------------------------------------------------------------------------

39.

  Authority for Modifications and Amendments      18   

40.

  Independent Status of Vendor (required)      18   

41.

  Governing Law (required)      18   

42.

  Subcontractors      18   

43.

  Assignment      19   

44.

  Publicity (required)      19   

45.

  Review of Vendor’s Records (required)      19   

46.

  Reporting and Status      20    General Provisions   

47.

  Patent and Copyright Indemnification (required)      20   

48.

  Save Harmless (required)      21   

49.

  Licensing Standards      21   

50.

  OSHA/WISHA      21   

51.

  Antitrust Violations      21   

52.

  Compliance with Civil Rights Laws (required)      21   

53.

  Severability (required)      22   

54.

  Waiver (required)      22   

55.

  Vendor’s Proprietary Information (required)      22    Disputes and Remedies
  

56.

  Disputes (required)      22   

57.

  Attorneys’ Fees and Costs      22   

58.

  Non-Exclusive Remedies      23   

59

  Liquidated Damages      23   

60.

  Failure to Perform      23   

61.

  Limitation of Liability (required)      23    Contract Termination   

62.

  Termination for Default (required)      24   

63.

  Termination for Convenience      24   

64.

  Termination for Withdrawal of Authority      24   

65.

  Termination for Non-Allocation of Funds      25   

66.

  Termination for Conflict of Interest      25   

67.

  Termination Procedure      25   

68.

  Covenant Against Contingent Fees      25    Contract Execution   

69.

  Authority to Bind      26   

70.

  Counterparts      26    Schedules   

Schedule A—Authorized Product and Price List

Schedule B—Nondisclosure Agreement

Schedule C—Contact Information for Vendor and WSP

Exhibits

Exhibit A     RFP No. C100910GSC

Exhibit B     Vendor’s Proposal dated June 4, 2010

 

ii



--------------------------------------------------------------------------------

WSP CONTRACT NUMBER C100910GSC

for

Washington Request for Electronic Collision Records (WRECR) Project

PARTIES

This Contract (“Contract”) is entered into by and between the state of
Washington, acting by and through Washington State Patrol, an agency of
Washington State government (“WSP” or “WSP”) located at PO Box 42602, Olympia WA
98504-2602; and Intellinetics, Inc., a corporation licensed to conduct business
in the state of Washington (“Vendor”), located at 2190 Dividend Drive, Columbus
OH 43228-3806, for the purpose of purchasing Software licenses, hardware and
associated services for the Washington Request for Electronic Collision Records
Project.

RECITALS

The State of Washington, acting by and through WSP, issued a Request For
Proposals (RFP) No. C100910GSC for the purpose of purchasing Software licenses,
hardware and associated services for the WRECR Project. This RFP is incorporated
into this Contract as Exhibit A, RFP No. C100910GSC, as amended.

The Vendor submitted a timely Response to the RFP. This response is incorporated
into this Contract as Exhibit B, Vendor’s Proposal.

WSP evaluated all properly submitted Responses to the above-referenced RFP and
has identified the Vendor as the apparently successful Vendor.

WHEREAS WSP has determined that entering into a contract with the Vendor will
meet WSP’s needs and will be in the best interest to the citizens of Washington
State;

NOW THEREFORE, WSP awards to the Vendor this Contract, the terms and conditions
of which shall govern Vendor’s furnishing to WSP automated records management
software and related services. This Contract is not for personal use.

IN CONSIDERATION of the mutual promises as hereinafter set forth, the parties
agree as follows:

 

1. Definition of Terms.

The following terms as used throughout this Contract shall have the meanings set
forth below.

“Acceptance” shall mean that the Software has passed its Acceptance Testing and
shall be formalized in a written notice from WSP to Vendor; or, if there is no
Acceptance Testing, Acceptance shall occur when the Products are delivered.

“Acceptance Date” shall mean the date WSP sends written notice accepting the
Product.

“Business Days and Hours” shall mean Monday through Friday, 8:00 a.m. to 5:00
p.m., Pacific Time, except for holidays observed by the state of Washington.

“Concurrent User” shall mean the number of users accessing each separate module
of the Software at the same time.

 

WSP Contract No. C100910GSC    Page 1 of 33



--------------------------------------------------------------------------------

“Confidential Information” shall mean information that may be exempt from
disclosure to the public or other unauthorized persons under either chapter
42.56 RCW or other state or federal statutes. Confidential Information includes,
but is not limited to, names, addresses, Social Security numbers, e-mail
addresses, telephone numbers, financial profiles, credit card information,
driver’s license numbers, medical data, law enforcement records, agency source
code or object code, agency security data, or information identifiable to an
individual that relates to any of these types of information.

“Contract” shall mean this document, all schedules and exhibits, and all
amendments hereto.

“Delivery Date” shall mean the date by which the Products ordered hereunder must
be delivered.

“Effective Date” shall mean the first date this Contract is in full force and
effect. It may be a specific date agreed to by the parties; or, if not so
specified, the date of the last signature of a party to this Contract.

“Equipment” shall mean the Equipment supplied by the Vendor and associated
installation hardware as set forth in this Contract.

“Help Desk” shall mean a service provided by Vendor for the support of Vendor’s
Products. WSP shall report warranty or maintenance problems to Vendor’s Help
Desk for initial troubleshooting and possible resolution of the problems or for
the initiation of repair or replacement services.

“Installation Date” shall mean the date by which all Software ordered hereunder
shall be in place, in good working order.

“License” shall mean the rights granted to WSP to use the Software that is the
subject of this Contract.

“Order” or “Order Document” shall mean any official document and attachments
thereto specifying the Software and/or Services to be licensed or purchased from
Vendor under this Contract.

“Price” shall mean charges, costs, rates, and/or fees charged for the Products
and Services under this Contract and shall be paid in United States dollars.

“Product(s)” shall mean any Vendor-supplied equipment, Software, and
documentation.

“Proprietary Information” shall mean information owned by Vendor to which Vendor
claims a protectable interest under law. Proprietary Information includes, but
is not limited to, information protected by copyright, patent, trademark, or
trade secret laws.

“RCW” shall mean the Revised Code of Washington.

“Schedule A” shall mean the Authorized Product and Price List.

“Schedule B” shall mean the Nondisclosure Agreement.

“Schedule C” shall mean Contact Information for Vendor and WSP

“Services” shall mean those Services provided under this Contract and related to
the Software License(s) being purchased that are appropriate to the scope of
this Contract and includes such things as installation Services, maintenance,
training, etc.

“Software” shall mean the object code version of the Software and associated
modules identified in Schedule A, licensed pursuant to this Contract. Embedded
code, firmware, internal code, microcode, and any other term referring to
software residing in the equipment that is necessary for the proper operation of
the equipment is not included in this definition of Software. Software includes
all prior, current, and future versions of the Software and all maintenance
updates and error corrections, provided the service and maintenance terms of
this Contract are in force.

 

WSP Contract No. C100910GSC    Page 2 of 33



--------------------------------------------------------------------------------

“Specifications” shall mean the technical and other specifications set forth in
RFP No. C100910GSC, Schedule A, and the specifications set forth in Vendor’s
Product documentation, whether or not Vendor produces such documentation before
or after this Contract’s Effective Date.

“Standard of Performance” shall mean the criteria that must be met before
Software Acceptance, as set forth in the section titled Standard of Performance
and Acceptance. The Standard of Performance also applies to all additional,
replacement or substitute Software and Software that is modified by or with the
written approval of Vendor after having been accepted.

“Statement of Work” or “SOW” shall mean a separate statement of the work to be
accomplished by Vendor under the terms and conditions of this Contract.

“Subcontractor” shall mean one not in the employment of Vendor, who is
performing all or part of the business activities under this Contract under a
separate contract with Vendor. The term “Subcontractor” means Subcontractor(s)
of any tier.

“Vendor” shall mean Intellinetics, Inc., its employees and agents. Vendor also
includes any firm, provider, organization, individual, or other entity
performing the business activities under this Contract. It shall also include
any Subcontractor retained by Vendor as permitted under the terms of this
Contract.

“Vendor Account Manager” shall mean a representative of Vendor who is assigned
as the primary contact person whom WSP Project Manager shall work with for the
duration of this Contract and as further defined in the section titled Vendor
Account Manager.

“Vendor Contracting Officer” shall mean Mr. Matthew Chretien, or the person to
whom signature authority has been delegated in writing. This term includes,
except as otherwise provided in this Contract, an authorized representative of
Vendor Contracting Officer acting within the limits of his/her authority.

“WSP” shall mean the state of Washington, Washington State Patrol, any division,
section, office, unit or other entity of WSP or any of the officers or other
officials lawfully representing WSP.

“WSP Project Manager” shall mean the person designated by WSP who is assigned as
the primary contact person whom Vendor’s Account Manager shall work with for the
duration of this Contract and as further defined in the section titled WSP
Project Manager.

“WSP Contract Administrator” shall mean that person designated by WSP to
administer this Contract on behalf of WSP.

“WSP Contracting Officer” shall mean the Chief of the Washington State Patrol,
or the person to whom signature authority has been delegated in writing. This
term includes, except as otherwise provided in this Contract, an authorized
representative of WSP Contracting Officer acting within the limits of his/her
authority.

Contract Term

 

2. Term.

 

  a. Term of Contract for Licensed Software and Equipment Purchases

 

WSP Contract No. C100910GSC    Page 3 of 33



--------------------------------------------------------------------------------

Vendor shall have the Software and/or Equipment delivered by the Delivery
Date(s) specified in Statement(s) of Work. The Software License Term for any
Software licensed for use by WSP under this Contract shall be perpetual; see the
License Grant section.

 

  b. Term of Contract for Maintenance and Support

This Contract’s initial Software maintenance and support term shall be two
(2) years, commencing the day following expiration of Vendor’s warranty for the
Software. This Contract’s Software maintenance and support term may be extended
by three (3) additional one (1) year terms: provided that the extensions shall
be at WSP’s option and shall be effected by WSP giving written notice of its
intent to extend this Contract to Vendor not less than thirty (30) calendar days
prior to the then-current Contract term’s expiration and Vendor accepting such
extension prior to the then-current Contract term’s expiration. No change in
terms and conditions shall be permitted during these extensions unless
specifically agreed to in writing.

 

3. Survivorship.

All license and purchase transactions executed pursuant to the authority of this
Contract shall be bound by all of the terms, conditions, Prices and Price
discounts set forth herein, notwithstanding the expiration of the initial term
of this Contract or any extension thereof. Further, the terms, conditions and
warranties contained in this Contract that by their sense and context are
intended to survive the completion of the performance, cancellation or
termination of this Contract shall so survive. In addition, the terms of the
sections titled Overpayments to Vendor; License Grant; Software Ownership; Date
Warranty; No Surreptitious Codes Warranty; Vendor Commitments, Warranties and
Representations; Protection of WSP’s Confidential Information; Section Headings,
Incorporated Documents and Order of Precedence; Publicity; Review of Vendor’s
Records; Patent and Copyright Indemnification; Vendor’s Proprietary Information;
Disputes; and Limitation of Liability, and shall survive the termination of this
Contract.

Pricing, Invoice and Payment

 

4. Pricing. In accordance with Schedule A, Vendor agrees to provide the Products
and Services at the Prices set forth below.

 

  a. One-Time Costs. WSP shall retain a minimum of 20% of Total Onetime Costs as
identified in Schedule A for payment upon final acceptance, excluding Equipment.
WSP reserves the right to purchase System Software and Equipment required for
this project under other Washington State and/or Western States Contracting
Alliance contracts.

 

  b. Maintenance and Support. Upon expiration of Vendor-provided warranty as set
forth in the section titled Software Warranty and upon election by WSP to
receive maintenance and support Services from Vendor, WSP shall pay maintenance
and support fees to Vendor WSP shall reimburse the Vendor for Software
Maintenance as identified in Schedule A.

 

  c. Vendor agrees all the Prices, terms, warranties, and benefits provided in
this Contract are comparable to or better than the terms presently being offered
by Vendor to any other governmental entity purchasing the same quantity under
similar terms. If during the term of this Contract Vendor shall enter into
contracts with any other governmental entity providing greater benefits or more
favorable terms than those provided by this Contract, Vendor shall be obligated
to provide the same to WSP for subsequent purchases.

 

WSP Contract No. C100910GSC    Page 4 of 33



--------------------------------------------------------------------------------

  5. Advance Payment Prohibited. No advance payment shall be made for the
Software and Services furnished by Vendor pursuant to this Contract.
Notwithstanding the above, maintenance payments may be made in accordance with
the Invoice and Payment section above.

 

  6. Taxes. WSP will pay sales and use taxes, if any, imposed on the Products
and Services acquired hereunder. Vendor must pay all other taxes including, but
not limited to, Washington Business and Occupation Tax, other taxes based on
Vendor’s income or gross receipts, or personal property taxes levied or assessed
on Vendor’s personal property. WSP, as an agency of Washington State government,
is exempt from property tax.

Vendor shall complete registration with the Washington State Department of
Revenue and be responsible for payment of all taxes due on payments made under
this Contract.

 

  7. Invoice and Payment. Vendor will submit properly itemized invoices to WSP
Project Manager identified in WSP Project Manager section. Invoices shall
provide and itemize, as applicable:

 

  a) WSP Contract number C100910GSC and SOW number;

 

  b) Vendor name, address, phone number, and Federal Tax Identification Number;

 

  c) Description of Software, including quantity ordered;

 

  d) Date(s) of delivery and/or date(s) of installation and set up;

 

  e) Price for each item, or Vendor’s list Price for each item and applicable
discounts;

 

  f) Maintenance charges;

 

  g) Net invoice Price for each item;

 

  h) Applicable taxes;

 

  i) Shipping costs;

 

  j) Other applicable charges;

 

  k) Total invoice Price; and

 

  I) Payment terms including any available prompt payment discounts.

Payments shall be due and payable within thirty (30) calendar days after receipt
and Acceptance of Software or Services or thirty (30) calendar days after
receipt of properly prepared invoices, whichever is later.

WSP shall pay Software maintenance and support charges on an annual basis for
the following year. Payment of maintenance service/support of less than one
(1) month’s duration shall be prorated at 1/30th of the basic monthly
maintenance charges for each calendar day.

Incorrect or incomplete invoices will be returned by WSP to Vendor for
correction and reissue.

WSP Contract number C100910GSC must appear on all bills of lading, packages, and
correspondence relating to this Contract.

WSP shall not honor drafts, nor accept goods on a sight draft basis.

If WSP fails to make timely payment, Vendor may invoice WSP one percent (1%) per
month on the amount overdue or a minimum of one dollar ($1). Payment will not be

 

WSP Contract No. C100910GSC    Page 5 of 33



--------------------------------------------------------------------------------

considered late if payment is deposited electronically in Vendor’s bank account
or if a check or warrant is postmarked within thirty (30) calendar days of
Acceptance of the Software or receipt of Vendor’s properly prepared invoice,
whichever is later.

 

8. Overpayments to Vendor.

Vendor shall refund to WSP the full amount of any erroneous payment or
overpayment under this Contract within thirty (30) days’ written notice. If
Vendor fails to make timely refund, WSP may charge Vendor one percent (1%) per
month on the amount due, until paid in full.

Software License

 

9. License Grant (required).

Vendor grants to WSP a non-exclusive, license to use the Software and related
documentation according to the terms and conditions of this Contract.

WSP will not decompile or disassemble any Software provided under this Contract
or modify Software that bears a copyright notice of any third party without the
prior written consent of Vendor or Software owner.

WSP may copy each item of Software to a single hard drive. WSP will make and
maintain no more than one archival copy of each item of Software, and each copy
will contain all legends and notices and will be subject to the same conditions
and restrictions as the original.

WSP may also make copies of the Software in the course of routine backups of
hard drive(s) for the purpose of recovery of hard drive contents. WSP may use
backup or archival copies of the Software, without reinstallation or
interruption of production copy(ies), for disaster recovery exercises at its
disaster recovery site(s), without additional charge. WSP may make these backup
or archival copies available to the disaster recovery site(s)’ employees who
require use of the Software in order to assist WSP with disaster recovery
exercises. WSP agrees that production use of the Software at the disaster
recovery site(s) shall be limited to times when WSP’s facilities, or any portion
thereof, are inoperable due to emergency situations.

 

10. Freedom of Use.

Vendor understands that WSP may provide information processing services to other
users that are agencies of state government and other tax-supported entities.
Vendor further understands that WSP or other users that are agencies of state
government and other tax-supported entities may provide services to the public
through Internet applications. Software delivered hereunder may be used in the
delivery of these services. Vendor acknowledges and agrees that such use of
Software products is acceptable under the licensing agreements contained herein,
however, any access to this information using the Software toolset is limited to
those seats licensed under this Contract. WSP may move Software from one device
to another provided such Software is completely removed from the first device
after a reasonable testing period on the new device.

 

11. Software Ownership (required).

Vendor shall maintain all title, copyright, and other proprietary rights in the
Software. WSP does not acquire any rights, express or implied, in the Software,
other than those specified in this Contract. Vendor hereby warrants and
represents to WSP that Vendor is the owner of the Software licensed hereunder or
otherwise has the right to grant to WSP the licensed

 

WSP Contract No. C100910GSC    Page 6 of 33



--------------------------------------------------------------------------------

rights to the Software provided by Vendor through this Contract without
violating any rights of any third party worldwide. Vendor represents and
warrants that Vendor has the right to license the Software to WSP as provided in
this Contract and that WSP’s use of the Software and documentation within the
terms of this Contract will not infringe upon any copyright, patent, trademark,
or other intellectual property right worldwide or violate any third party’s
trade secret, contract, or confidentiality rights worldwide. Vendor represents
and warrants that: (i) Vendor is not aware of any claim, investigation,
litigation, action, suit or administrative or judicial proceeding pending or
threatened based on claims that the Software infringes any patents, copyrights,
or trade secrets of any third party, and (ii) that Vendor has no actual
knowledge that the Software infringes upon any patents, copyrights, or trade
secrets of any third party.

 

12. Software Specifications.

All Software will conform to its Specifications. Vendor warrants that the
Products delivered hereunder shall perform in conformance with the
Specifications and Standard of Performance and Acceptance section.

 

13. Date Warranty (required).

Vendor warrants that all Software provided under this Contract: (i) does not
have a life expectancy limited by date or time format; (ii) will correctly
record, store, process, and present calendar dates; (iii) will lose no
functionality, data integrity, or performance with respect to any date; and
(iv) will be interoperable with other software used by WSP that may deliver date
records from the Software, or interact with date records of the Software (“Date
Warranty”). In the event a Date Warranty problem is reported to Vendor by WSP
and such problem remains unresolved after three (3) calendar days, at WSP’s
discretion, Vendor shall send, at Vendor’s sole expense, at least one
(1) qualified and knowledgeable representative to WSP’s premises. This
representative will continue to address and work to remedy the failure,
malfunction, defect, or nonconformity on WSP’s premises. This Date Warranty
shall last perpetually. In the event of a breach of any of these representations
and warranties, Vendor shall indemnify and hold harmless WSP from and against
any and all harm, injury, damages, costs, and expenses incurred by WSP arising
out of said breach.

 

14. Physical Media Warranty.

Vendor warrants to WSP that each licensed copy of the Software provided by
Vendor is and will be free from physical defects in the media that tangibly
embodies the copy (the “Physical Media Warranty”). The Physical Media Warranty
does not apply to defects discovered more than thirty (30) calendar days after
the date of Acceptance of the Software copy by WSP.

Vendor shall replace, at Vendor’s expense including shipping and handling costs,
any Software copy provided by Vendor that does not comply with this warranty.

 

15. No Surreptitious Code Warranty (required).

Vendor warrants to WSP that no licensed copy of the Software provided to WSP
contains or will contain any Self-Help Code nor any Unauthorized Code as defined
below. Vendor further warrants that Vendor will not introduce, via modem or
otherwise, any code or mechanism that electronically notifies Vendor of any fact
or event, or any key, node, lock, time-out, or other function, implemented by
any type of means or under any circumstances, that may restrict WSP’s use of or
access to any program, data, or equipment based on any type of limiting
criteria, including frequency or duration of use for any copy of the Software
provided to WSP under this Contract. The warranty is referred to in this
Contract as the “No Surreptitious Code Warranty.”

 

WSP Contract No. C100910GSC    Page 7 of 33



--------------------------------------------------------------------------------

As used in this Contract, “Self-Help Code” means any back door, time bomb, drop
dead device, or other software routine designed to disable a computer program
automatically with the passage of time or under the positive control of a person
other than a licensee of the Software. Self-Help Code does not include software
routines in a computer program, if any, designed to permit an owner of the
computer program (or other person acting by authority of the owner) to obtain
access to a licensee’s computer system(s) (e.g., remote access via modem) solely
for purposes of maintenance or technical support.

As used in this Contract, “Unauthorized Code” means any virus, Trojan horse,
worm or other software routines or equipment components designed to permit
unauthorized access, to disable, erase, or otherwise harm Software, equipment,
or data; or to perform any other such actions. The term Unauthorized Code does
not include Self-Help Code.

Vendor will defend WSP against any claim, and indemnify WSP against any loss or
expense arising out of any breach of the No Surreptitious Code Warranty. No
limitation of liability, whether contractual or statutory, shall apply to a
breach of this warranty.

 

16. Reauthorization Code Required.

Vendor’s Software shall not require a reauthorization code in order for the
Software to remain functional upon WSP’s movement of the Software to another
computer system.

 

17. Software Documentation.

Vendor will provide two (2) complete set of documentation for each Software
order, including technical, maintenance, and installation information. Vendor
shall also provide two (2) complete set of documentation for each updated
version of Software that Vendor provides pursuant to the Software Upgrades and
Enhancements section. Vendor shall provide the documentation on or before the
date Vendor delivers its respective Software. There shall be no additional
charge for this documentation or the updates, in whatever form provided.
Vendor’s Software documentation shall be comprehensive, well structured, and
indexed for easy reference. If Vendor maintains its technical, maintenance and
installation documentation on a web site, Vendor may fulfill the obligations set
forth in this section by providing WSP access to its web-based documentation
information. Vendor may also provide such information on CD-ROM. Vendor grants
WSP the right to make derivative works, update, modify, copy, or otherwise
reproduce the documentation furnished pursuant to this section at no additional
charge.

Equipment

 

18. Title to Equipment

 

  a. Upon successful completion of Acceptance Testing, Vendor shall convey to
WSP good title to the Equipment free and clear of all liens, pledges, mortgages,
encumbrances, or other security interests.

 

  b. Transfer of title to the Equipment shall include an irrevocable, fully
paid-up, perpetual license to use the internal code (embedded software) in the
Equipment. If WSP subsequently transfers title to the Equipment to another
entity, WSP shall have the right to transfer the license to use the internal
code with the transfer of Equipment title. A subsequent transfer of this
software license shall be at no additional cost or charge to either WSP or WSP’s
transferee.

 

WSP Contract No. C100910GSC    Page 8 of 33



--------------------------------------------------------------------------------

19. Equipment Compatibility/Specifications/Configurations

 

  a. Vendor shall notify WSP of the existence of any compatibility issues
between Vendor’s Equipment and WSP’s already existing or planned for hardware,
software, and cabling. WSP will provide Vendor timely access to necessary areas
and Equipment sites and shall provide Vendor with a list of any existing or
planned for hardware, software, and cabling, as necessary.

 

  b. Vendor warrants that each item of Equipment delivered hereunder will
conform to that item’s detailed Specifications in all respects including, but
not limited to: physical characteristics, operating characteristics, space
requirements, power requirements, maintenance or warranty characteristics,
modularity, compatibility, and the like, as may be modified in writing and
agreed to by the parties.

 

  c. WSP shall have the right to connect the Equipment purchased hereunder to
any equipment manufactured or supplied by others including other computers,
peripheral equipment, terminal devices, communications equipment, software and
the like that interface with the Equipment purchased hereunder.

 

  d. If requested by WSP, Vendor agrees to identify, on all items of Equipment
supplied under this Contract, all appropriate test points for connecting
commercially available equipment monitors designed to measure system capacity,
performance, or activity.

 

20. Equipment Installation and Set-up

 

  a. WSP shall prepare the environment to house the Equipment based upon written
requirements provided by Vendor in its Response, as modified in writing and
agreed to by the parties. Vendor’s specialists shall be available to provide
required consultation related to environment preparation at no extra cost to WSP
apart from the costs presented in Vendor’s Response. Any requirements for the
environment not disclosed in Vendor’s Response will be completed by Vendor at no
additional cost to WSP.

 

  b. Vendor is hereby notified that fiber optic, communications, control
systems, and other types of cable (collectively called “cabling”) may be located
within WSP’s grounds and facilities.

 

  c. Before beginning work on or about WSP’s premises, Vendor shall contact the
WSP to determine if WSP’s cabling systems will be impacted and to make necessary
arrangements.

 

  d. WSP hereby permits Vendor to interface with such cabling and design
engineering systems in support of the delivery of the Products and Services
ordered under this Contract.

 

  e. Vendor shall install the Equipment, ready for Acceptance Testing, on or
before the Installation Date(s) specified in Statements of Work. Failure to meet
the Installation Date(s) may subject Vendor to liquidated damages and/or
termination of an Order or of this Contract and other damages available under
law, unless such failure is caused by acts or omissions of WSP.

 

WSP Contract No. C100910GSC    Page 9 of 33



--------------------------------------------------------------------------------

  f. After installing the Equipment, Vendor shall provide WSP with documentation
of a successful system audit, performed at WSP’s installation site using
Vendor’s diagnostic routines, as approved by WSP, that demonstrates that the
Equipment meets or exceeds the Specifications. Vendor shall certify to WSP in
writing that the Equipment is ready for Acceptance Testing. If after reviewing
such documentation WSP agrees that the Equipment is ready for Acceptance
Testing, WSP shall begin Acceptance Testing, as set forth in the section titled
Standard of Performance and Acceptance.

 

21. Equipment Warranty

 

  a. Vendor warrants that the Equipment shall be in good operating condition and
shall conform to the Specifications for a period of one (1) year, the Equipment
Warranty Period, commencing upon the first day after Acceptance Date.

 

  b. During the Equipment Warranty Period, Vendor shall adjust, repair, or
replace all Equipment that is defective or not performing in conformance with
the Specifications. All costs for such adjustments, repairs, or replacements,
including all costs for replacing parts or units and their installation and any
transportation and delivery fees, shall be at Vendor’s expense. Any defective
Equipment shall be repaired or replaced for WSP so that it conforms to the
Specifications.

 

  c. Vendor agrees that all warranty service provided hereunder shall be
performed by manufacturer-trained, certified, and authorized technicians. Vendor
further agrees to act as the sole point of contact for warranty service. Vendor
warrants that it has or will obtain and pass through to WSP any and all
warranties obtained or available from the Original Equipment Manufacturer (OEM),
including any replacement, upgraded, or additional Equipment warranties.

 

  d. WSP agrees that Vendor will not be liable for any damages caused by the
WSP’s actions or failure of WSP to fulfill any of its responsibilities for site
installation.

 

22. Equipment Maintenance

 

  a. At the expiration of the Warranty Period set forth in the section titled
Equipment Warranty, Vendor shall provide maintenance services for the Equipment
as described herein, at the Prices set forth on Schedule A.

 

  b. Vendor shall keep the Equipment in good operating condition or restore it
to good working order in accordance with the Specifications or, upon WSP’s prior
written approval, to current standards.

 

  c. Vendor shall provide contracted maintenance support twenty-four (24) hours
per day, seven (7) days per week, every day of the year/including all WSP and
Vendor recognized holidays.

 

  d. WSP shall provide Vendor physical access to the Equipment to perform
maintenance service. Remote access will be provided in accordance with security
policies, standards, and guidelines of WSP and the State of Washington. The WSP
will provide all equipment and services necessary for Vendor remote access.

 

  e. On site remedial maintenance shall be performed within four (4) hours after
WSP notification to the Vendor that Equipment is malfunctioning or inoperative.
Vendor shall provide WSP with a designated point of contact and shall provide
Help Desk services as set forth in the section titled Equipment Warranty.

 

  f. Malfunctioning Equipment must be repaired or a replacement spare installed
by Vendor’s qualified field engineer no later than the close of business on the
Business Day following notification of Equipment malfunction. Failure of Vendor
to comply with this requirement shall be a Failure to Perform.

 

WSP Contract No. C100910GSC    Page 10 of 33



--------------------------------------------------------------------------------

Vendor’s Responsibilities

 

23. Shipping and Risk of Loss.

Vendor shall ship all Products purchased pursuant to this Contract, freight
prepaid, FOB WSP’s destination. The method of shipment shall be consistent with
the nature of the Products and hazards of transportation. Regardless of FOB
point, Vendor agrees to bear all risks of loss, damage, or destruction of the
Products ordered hereunder that occurs prior to the Delivery Date except loss or
damage attributable to WSP’s fault or negligence; and such loss, damage, or
destruction shall not release Vendor from any obligation hereunder. After the
Delivery Date, the risk of loss or damage shall be borne by WSP, except loss or
damage attributable to Vendor’s fault or negligence.

 

24. Statement of Work.

All Services shall be performed pursuant to the terms of this Contract and shall
be documented in a Statement of Work (SOW) established between WSP and Vendor.
The SOW shall at a minimum:

 

  a) Reference this Contract number C100910GSC;

 

  b) Define project or task objectives;

 

  c) Describe the scope of Services or work to be performed;

 

  d) Identify deliverables and Delivery Date(s);

 

  e) Specify a timeline and period of performance;

 

  f) Specify compensation and payment, e.g., the hourly rate and total Vendor
hours to be provided or the fixed price for a deliverable (whichever is
applicable), total cost of the project, and reimbursable Vendor expenses;

 

  g) Describe Vendor’s roles and responsibilities and identify specific Vendor
staff;

 

  h) Describe WSP’s roles and responsibilities;

 

  i) Identify the acceptance criteria for the deliverables;

 

  j) Provide signature block for both parties.

The first SOW will address the discovery phase in which the Contractor will
examine a number of application, architecture, and security requirements
associated with the project and make recommendations for the final future WRECR
environment. The Contractor will also produce an initial project work plan and
schedule depicting tasks from initiation through completion of the project. This
document shall serve as the basis for subsequent work orders.

Subsequent SOWs shall govern, at a minimum, production of the following
deliverables:

 

  a) System Design document

 

  b) Data Conversion Plan document (if necessary)

 

  c) Test Plan document

 

  d) Implementation Plan document

 

  e) Training Plan document

 

  f) All application software to implement the system as designed

 

  g) All system software necessary to implement the system as designed

 

WSP Contract No. C100910GSC    Page 11 of 33



--------------------------------------------------------------------------------

  h) All hardware components necessary to implement the system as designed

 

  i) Installation and configuration of all hardware and system software to
implement the system as designed

 

  j) Configuration of application software to implement the system as designed

 

  k) Provide training to WSP staff as identified in the Training Plan

 

  l) System documentation

 

  m) Data conversion as identified in the Data Conversion Plan (if necessary)

 

  n) System test support

 

  o) Production cut-over support

 

  p) Maintenance and support

The terms and conditions of any SOW cannot conflict with the terms and
conditions of this Contract. In the event of any conflict, the Contract shall
prevail.

 

25. Training.

Vendor agrees to provide training that is substantially the same as contained in
the Vendor’s Proposal as negotiated in a Statement of Work. A fee may be charged
for training, as set forth in Schedule A.

 

  a. The starting dates of the training will be as agreed by the parties in the
Statement(s) of Work. The training fee, whether separately stated under the
pricing provisions of this Contract or included in the cost of the Equipment and
Software, shall cover all costs of training. WSP shall not be responsible for
any additional manufacturer’s costs for training required pursuant to this
section.

 

  b. WSP shall have the right, so long as the Equipment and/or Software
purchased hereunder is in use by WSP, to give instruction to WSP’s personnel in
all courses described above and all revisions thereto without charge, using
materials supplied by Vendor. Such use by WSP of Vendor’s materials shall
include the right to reproduce the same solely for the permitted use, which use
and reproduction shall not be a violation of or infringement upon any patent,
copyright, or other proprietary right of Vendor. Vendor grants to WSP the right
to make derivative works, update, modify, copy, or otherwise reproduce the
documentation furnished pursuant to this section at no additional charge.

 

26. Site Security.

While on WSP’s premises, Vendor, its agents, employees, or Subcontractors shall
conform in all respects with physical, fire, or other security regulations.

 

27. Installation.

Vendor shall install the Software on WSP’s designated equipment in accordance
with Statement(s) of Work under this Contract.

 

28. Standard of Performance and Acceptance

 

  a. This section establishes a Standard of Performance that must be met before
Acceptance of the Software by WSP. This Standard of Performance is also
applicable to any additional, replacement, or substitute Software and any
Software that is modified by or with the written approval of Vendor after having
been Accepted.

 

  b. The Standard of Performance and Acceptance for Software shall be
incorporated into this Contract through a mutually agreed upon SOW.

 

  c. The Acceptance Testing period shall be thirty (30) calendar starting from
the day after the Software is installed by the Vendor and WSP certifies that
Software is ready for Acceptance Testing. WSP will review all pertinent data and
shall maintain appropriate daily records to ascertain whether the Standard of
Performance has been met.

 

WSP Contract No. C100910GSC    Page 12 of 33



--------------------------------------------------------------------------------

  d. In the event the Software does not meet the Standard of Performance during
the initial period of Acceptance Testing, WSP may, at its discretion, continue
Acceptance Testing on a day-to-day basis until the Standard of Performance is
met. If after sixty (60) calendar days the Software still has not met the
Standard of Performance WSP may, at its option: (i) declare Vendor to be in
breach of this Contract and terminate this Contract; or, (ii) at the sole option
of WSP, demand replacement Software from Vendor at no additional cost to WSP;
or, (iii) continue the Acceptance Testing for an additional thirty (30) calendar
days. WSP’s option to declare Vendor in breach and terminate this Contract shall
remain in effect until exercised or until such time as Acceptance Testing is
successfully completed.

 

  e. The date of Acceptance shall be the first WSP Business Day following the
successful Acceptance Testing period and shall be formalized in a notice of
Acceptance from WSP to Vendor.

 

29. Software Warranty.

Vendor warrants that the Software shall be in good operating condition and shall
conform to the Specifications for a period of one (1) year (the Warranty
Period). This Warranty Period begins on the first day after the Acceptance Date.
Vendor shall replace all Software that is defective or not performing in
accordance with the Specifications, at Vendor’s sole expense.

 

30. Software Upgrades and Enhancements.

During the maintenance and support term of this Contract, the Vendor shall:

Supply at no additional cost updated versions of the Software to operate on
upgraded versions of operating systems, upgraded versions of firmware, or
upgraded versions of hardware. The Vendor shall provide updates to the Software
only for operating systems that are variants of WSP’s currently installed
operating system and that comply with the Vendor’s currently published
specifications; and

Supply at no additional cost updated versions of the Software that encompass
improvements, extensions, maintenance updates, error corrections, or other
changes that are logical improvements or extensions of the original Software
supplied to WSP.

 

31. Software and Equipment Maintenance and Support Services.

Vendor shall provide a replacement copy or correction service at no additional
cost to WSP for any error, malfunction, or defect in Software and/or Equipment
that, when used as delivered, fails to perform in accordance with the
Specifications and that WSP shall bring to Vendor’s attention. Vendor shall
undertake such correction service as set forth below and shall use its best
efforts to make corrections in a manner that is mutually beneficial. Vendor
shall disclose all known defects and their detours or workarounds to WSP.

In addition, Vendor shall provide the following Services:

 

  a. Help Desk Services. Vendor shall provide Help Desk Services for reporting
errors and malfunctions and troubleshooting problems. Vendor’s Help Desk
Services shall be by toll-free telephone lines. Vendor’s Help Desk Services
shall include but are not limited to the following Services:

Assistance related to questions on the use of the subject Software;

Assistance in identifying and determining the causes of suspected errors or
malfunctions in the Software;

Advice on detours or workarounds for identified errors or malfunctions, where
reasonably available;

 

WSP Contract No. C100910GSC    Page 13 of 33



--------------------------------------------------------------------------------

Information on errors previously identified by WSP and reported to Vendor and
detours to these where available; and

Advice on the completion and authorization for submission of the required
form(s) reporting identified problems in the Software to Vendor.

 

  b. Error and Malfunction Service. In the event WSP’s reported issue has not
been resolved during the initial call for assistance, the call enters the
following escalation procedure:,

In the event a WSP reported issue has not been resolved during the initial call
for assistance, the call enters the call escalation procedure. The initial step
is to assign the issue to an appropriate category. The Vendor will respond to
and completely correct errors, defects, and malfunctions, in accordance with the
following schedule.

 

CATEGORY

  

SEVERITY

1

   A defect causing administrator abilities to halt- crashes of the
administrator’s system, the irrevocable loss or corruption of data, or the loss
of administrator critical system or software functionality. No documented
work-around is practicable.

2

   A defect causing administrator abilities to halt - crashes of the
administrator’s system, the irrevocable loss or corruption of data, or the loss
of a administrator critical system or software functionality. A documented
work-around is practicable.

3

   A defect causing the recoverable loss or corruption of data, or the loss of
system or software functionality that is not administrator critical but does
affect user interface (public facing).

4

   A defect that does not materially affect the operation of the system, such as
minor imperfections to the user interface or items that function properly but do
not meet client requirements.

5

   There is no defect; however, the WSP may request a change to the subject item
through the requirements change process.

The assigned category will determine the escalated response time.

The Vendor will make an initial response to a Category 1 call within a maximum
time-period of four (4) hours after receipt. The Vendor will use extraordinary
efforts to provide a fix, work around, or patch to Category 1 bugs within six
(6) hours after the bug has been replicated and confirmed by the Vendor.
Category 1 calls will be handled on a 24X7X365 basis.

The Vendor will make an initial response to a Category 2 call within a maximum
time-period of four (4) hours after receipt. The Vendor will provide a fix, work
around, or patch to Category 2 bugs within 1 business day (24) hours after the
bug has been replicated and confirmed by the Vendor. Category 2 calls will be
handled on a 24x7x365 basis.

The Vendor will make an initial response to a Category 3 call (phone or email)
within a maximum time-period of six hours after receipt. The Vendor will make
reasonable efforts to identify a resolution to Category 3 calls within three
(3) business days.

 

WSP Contract No. C100910GSC    Page 14 of 33



--------------------------------------------------------------------------------

The Vendor will make an initial response to a Category 4 call (phone or email)
within a maximum time period of 1 business day after receipt. Category 4 calls
will be handled on a case-by-case basis and may incorporate Category 4 fixes in
the next upcoming release of the product.

The Vendor will make an initial response to a Category 5 call (phone or email)
within a maximum time period of 3 business days after receipt. Category 5 calls
will be handled on a case-by-case basis.

In the event that a resolution cannot be established for a failure during the
troubleshooting process, the Vendor will provide a workaround for any critical
or non-critical error in an effort to ensure minimal downtime for the affected
agency. This workaround shall be considered “temporary” until a permanent
resolution can be distributed.

Each detour or code correction will be made available in the form of either a
written correction notice or machine-readable media and will be accompanied by a
level of documentation adequate to inform WSP of the problem resolved and any
significant operational differences resulting from the correction that is known
by Vendor, or

If a detour or code correction is not available the Vendor will provide WSP with
a written response describing Vendor’s then-existing diagnosis of the error or
malfunction and generally outlining Vendor’s then-existing plan and timetable,
subject to WSP’s approval, for correcting or working around the error or
malfunction.

 

  c. Maintenance Release Services. Vendor will provide error corrections and
maintenance releases to the Software that have been developed by Vendor at no
additional cost to WSP. Such releases shall be licensed to WSP pursuant to the
terms and conditions of this Contract. Each maintenance release will consist of
a set of programs and files made available in the form of machine-readable media
and will be accompanied by a level of documentation adequate to inform WSP of
the problems resolved including any significant differences resulting from the
release that are known by Vendor. Vendor agrees that each maintenance release of
Software will be compatible with the then-current unaltered release of Software
applicable to the computer system.

 

32. Vendor Commitments, Warranties and Representations (required).

Any written commitment by Vendor within the scope of this Contract shall be
binding upon Vendor. Failure of Vendor to fulfill such a commitment may
constitute breach and shall render Vendor liable for damages under the terms of
this Contract. For purposes of this section, a commitment by Vendor includes:
(i) Prices, discounts, and options committed to remain in force over a specified
period of time; and (ii) any warranty or representation made by Vendor in its
Response or contained in any Vendor or manufacturer publications, written
materials, schedules, charts, diagrams, tables, descriptions, other written
representations, and any other communication medium accompanying or referred to
in its Response or used to effect the sale to WSP.

 

33. Protection of WSP’s Confidential Information (required).

 

  a.

Vendor acknowledges that some of the material and information that may come into
its possession or knowledge in connection with this Contract or its performance
may consist of information that is exempt from disclosure to the public or other
unauthorized persons under either chapter 42.56 RCW or other state or federal
statutes (“Confidential Information”). Confidential Information includes, but is
not limited to, names, addresses, Social Security numbers, e-mail addresses,
telephone numbers, financial profiles, credit card information, driver’s license
numbers, medical data, law

 

WSP Contract No. C100910GSC    Page 15 of 33



--------------------------------------------------------------------------------

enforcement records, agency source code or object code, agency security data, or
information identifiable to an individual that relates to any of these types of
information. Vendor agrees to hold Confidential Information in strictest
confidence and not to make use of Confidential Information for any purpose other
than the performance of this Contract, to release it only to authorized
employees or Subcontractors requiring such information for the purposes of
carrying out this Contract, and not to release, divulge, publish, transfer,
sell, disclose, or otherwise make the information known to any other party
without WSP’s express written consent or as provided by law. Vendor agrees to
release such information or material only to employees or Subcontractors who
have signed a nondisclosure agreement, the terms of which have been previously
approved by WSP. Vendor agrees to implement physical, electronic, and managerial
safeguards to prevent unauthorized access to Confidential Information.

 

  b. Vendor agrees to release Confidential Information or material only to
Vendor employees or Subcontractors who have passed a fingerprint-based criminal
history background check and signed Schedule C, Nondisclosure Agreement. WSP
approval of Vendor staff is contingent on this Subsection. The cost of
fingerprint-based criminal history background checks shall be the responsibility
of the WSP.

 

  c. Immediately upon expiration or termination of this Contract, Vendor shall,
at WSP’s option: (i) certify to WSP that Vendor has destroyed all Confidential
Information; or (ii) return all Confidential Information to WSP; or (iii) take
whatever other steps WSP requires of Vendor to protect WSP’s Confidential
Information.

 

  d. WSP reserves the right to monitor, audit, or investigate the use of
Confidential Information collected, used, or acquired by Vendor through this
Contract. The monitoring, auditing, or investigating may include, but is not
limited to, salting databases.

Violation of this section by Vendor or its Subcontractors may result in
termination of this Contract and demand for return of all Confidential
Information, monetary damages, or penalties.

Contract Administration

34. Legal Notices.

Any notice or demand or other communication required or permitted to be given
under this Contract or applicable law shall be effective only if it is in
writing and signed by the applicable party, properly addressed, and either
delivered in person, or by a recognized courier service, or deposited with the
United States Postal Service as first-class mail, postage prepaid to the parties
at the addresses provided in this section. For purposes of complying with any
provision in this Contract or applicable law that requires a “writing,” such
communication, when digitally signed with a Washington State Licensed
Certificate, shall be considered to be “in writing” or “written” to an extent no
less than if it were in paper form.

 

To Vendor at:

   To WSP at:    Intellinetics, Inc.       Washington State Patrol Attn:   
Matthew Chretien    Attn:    Mr. Jeff Hugdahl    2190 Dividend Drive       PO
Box 42602    Columbus OH 43228-3806       Olympia WA 98504-2602 Phone:
   (614)921-8170   

Phone: (360)596-4052

E-mail:
   matt@intellinetics.com   

E-mail: jeff.hugdahl@wsp.wa.gov

 

WSP Contract No. C100910GSC    Page 16 of 33



--------------------------------------------------------------------------------

Notices shall be effective upon receipt or four (4) Business Days after mailing,
whichever is earlier. The notice address as provided herein may be changed by
written notice given as provided above.

In the event that a subpoena or other legal process commenced by a third party
in any way concerning the Software or Services provided pursuant to this
Contract is served upon Vendor or WSP, such party agrees to notify the other
party in the most expeditious fashion possible following receipt of such
subpoena or other legal process. Vendor and WSP further agree to cooperate with
the other party in any lawful effort by the other party to contest the legal
validity of such subpoena or other legal process commenced by a third party.

When either the Vendor or WSP changes one of the assignments listed in Schedule
C, the responsible party shall notify in writing to all persons with assignments
as listed in Schedule C.

 

35. Vendor Account Manager.

Vendor shall appoint an Account Manager for WSP’s account under this Contract
who will provide oversight of Vendor activities conducted hereunder. Vendor’s
Account Manager will be the principal point of contact for WSP concerning
Vendor’s performance under this Contract. Vendor shall notify WSP Contract
Administrator and Project Manager, in writing, when there is a new Vendor
Account Manager assigned to this Contract. The Vendor Account Manager
information is:

Vendor Account Manager: Matthew Chretien

Address: 2190 Dividend Drive, Columbus OH 43228-3806

Phone: (614) 921-8170              E-mail: matt@intellinetics.com

 

36. WSP Project Manager.

WSP shall appoint Ms. Paula Breshears, who will be WSP Project Manager for this
Contract and will provide oversight of the activities conducted hereunder. WSP
Project Manager will be the principal contact for Vendor concerning business
activities under this Contract. WSP shall notify Vendor, in writing, when there
is a new WSP Project Manager assigned to this Contract.

 

37. Section Headings, Incorporated Documents and Order of Precedence (required).

The headings used herein are inserted for convenience only and shall not control
or affect the meaning or construction of any of the sections. Each of the
documents listed below is, by this reference, incorporated into this Contract as
though fully set forth herein.

Schedule A;

RFP No. C100910GSC;

Any SOW entered into pursuant to this Contract; and

All Vendor or manufacturer publications, written materials and schedules,
charts, diagrams, tables, descriptions, other written representations and any
other supporting materials Vendor made available to WSP and used to affect the
sale of Software to WSP.

 

WSP Contract No. C100910GSC    Page 17 of 33



--------------------------------------------------------------------------------

In the event of any inconsistency in this Contract, the inconsistency shall be
resolved in the following order of precedence:

Applicable federal and state statutes, laws, and regulations;

Sections of this Contract;

Any SOW entered into pursuant to this Contract;

RFP No. C100910GSC; and

All Vendor or manufacturer publications, written materials and schedules,
charts, diagrams, tables, descriptions, other written representations and any
other supporting materials Vendor made available to WSP and used to affect the
sale of Software to WSP.

 

38. Entire Agreement (required).

This Contract sets forth the entire agreement between the parties with respect
to the subject matter hereof and except as provided in the section titled Vendor
Commitments, Warranties and Representations, understandings, agreements,
representations, or warranties not contained in this Contract or a written
amendment hereto shall not be binding on either party. Except as provided
herein, no alteration of any of the terms, conditions, delivery, Price, quality,
or Specifications of this Contract will be effective without the written consent
of both parties.

 

39. Authority for Modifications and Amendments.

No modification, amendment, alteration, addition, or waiver of any section or
condition of this Contract shall be effective or binding unless it is in writing
and signed by WSP and Vendor Contracting Officers. Only WSP Contracting Officer
shall have the express, implied, or apparent authority to alter, amend, modify,
add, or waive any section or condition of this Contract on behalf of WSP.

 

40. Independent Status of Vendor (required).

In the performance of this Contract, the parties will be acting in their
individual, corporate or governmental capacities and not as agents, employees,
partners, joint ventures, or associates of one another. The parties intend that
an independent contractor relationship will be created by this Contract. The
employees or agents of one party shall not be deemed or construed to be the
employees or agents of the other party for any purpose whatsoever. Vendor shall
not make any claim of right, privilege or benefit which would accrue to an
employee under chapter 41.06 RCW or Title 51 RCW.

 

41. Governing Law (required).

This Contract shall be governed in all respects by the law and statutes of the
state of Washington, without reference to conflict of law principles. However,
if the Uniform Computer Information Transactions Act (UCITA) or any
substantially similar law is enacted as part of the law of the state of
Washington, said statute will not govern any aspect of this Contract or any
license granted hereunder, and instead the law as it existed prior to such
enactment will govern. The jurisdiction for any action hereunder shall be
exclusively in the Superior Court for the state of Washington. The venue of any
action hereunder shall be in the Superior Court for Thurston County, Washington.

 

WSP Contract No. C100910GSC    Page 18 of 33



--------------------------------------------------------------------------------

42. Subcontractors.

Vendor may, with prior written permission from WSP Contracting Officer, which
consent shall not be unreasonably withheld, enter into subcontracts with third
parties for its performance of any part of Vendor’s duties and obligations. In
no event shall the existence of a subcontract operate to release or reduce the
liability of Vendor to WSP for any breach in the performance of Vendor’s duties.
For purposes of this Contract, Vendor agrees that all Subcontractors shall be
held to be agents of Vendor. Vendor shall be liable for any loss or damage to
WSP, including but not limited to personal injury, physical loss, harassment of
WSP employee, or violations of the Patent and Copyright Indemnification,
Protection of WSP’s Confidential Information, and Software Ownership sections of
this Contract occasioned by the acts or omissions of Vendor’s Subcontractors,
their agents or employees. The Patent and Copyright Indemnification, Protection
of WSP’s Confidential Information, Software Ownership, Publicity and Review of
Vendor’s Records sections of this Contract shall apply to all Subcontractors.

 

43. Assignment.

With the prior written consent of WSP Contracting Officer, which consent shall
not be unreasonably withheld, Vendor may assign this Contract including the
proceeds hereof, provided that such assignment shall not operate to relieve
Vendor of any of its duties and obligations hereunder, nor shall such assignment
affect any remedies available to WSP that may arise from any breach of the
sections of this Contract, or warranties made herein including but not limited
to, rights of setoff.

WSP may assign this Contract to any public agency, commission, board, or the
like, within the political boundaries of the state of Washington, provided that
such assignment shall not operate to relieve WSP of any of its duties and
obligations hereunder.

 

44. Publicity (required).

The award of this Contract to Vendor is not in any way an endorsement of Vendor
or Vendor’s products by WSP and shall not be so construed by Vendor in any
advertising or other publicity materials.

Vendor agrees to submit to WSP, all advertising, sales promotion, and other
publicity materials relating to this Contract or any Product furnished by Vendor
wherein WSP’s name is mentioned, language is used, or Internet links are
provided from which the connection of WSP’s name therewith may, in WSP’s
judgment, be inferred or implied. Vendor further agrees not to publish or use
such advertising, sales promotion materials, publicity or the like through
print, voice, the World Wide Web, and other communication media in existence or
hereinafter developed without the express written consent of WSP prior to such
use.

 

45. Review of Vendor’s Records (required).

Vendor and its Subcontractors shall maintain books, records, documents and other
evidence relating to this Contract, including but not limited to protection and
use of WSP’s Confidential Information, and accounting procedures and practices
which sufficiently and properly reflect all direct and indirect costs of any
nature invoiced in the performance of this Contract. Vendor shall retain all
such records for six (6) years after the expiration or termination of this
Contract. Records involving matters in litigation related to this Contract shall
be kept for either one (1) year following the termination of litigation,
including all appeals, or six (6) years from the date of expiration or
termination of this Contract, whichever is later.

All such records shall be subject at reasonable times and upon prior notice to
examination, inspection, copying, or audit by personnel so authorized by WSP’s
Contract Administrator and/or the Office of the State Auditor and federal
officials so authorized by law, rule, regulation or contract, when applicable,
at no additional cost to the State. Vendor shall be responsible for any audit
exceptions or disallowed costs incurred by Vendor or any of its Subcontractors.

 

WSP Contract No. C100910GSC    Page 19 of 33



--------------------------------------------------------------------------------

Vendor shall incorporate in its subcontracts this section’s records retention
and review requirements.

It is agreed that books, records, documents, and other evidence of accounting
procedures and practices related to Vendor’s cost structure, including overhead,
general and administrative expenses, and profit factors shall be excluded from
WSP’s review unless the cost or any other material issue under this Contract is
calculated or derived from these factors.

Vendor shall provide right of access to its facilities to WSP, or any of WSP’s
officers, or to any other authorized agent or official of the state of
Washington or the federal government, at all reasonable times, in order to
monitor and evaluate performance, compliance, and/or quality assurance under
this Contract.

 

46. Reporting and Status

Both parties shall communicate regularly about SOW status, problem reports,
change requests, general issues, and related matters at least monthly or more
often as needed. Such reports shall be made through WSP’s Project Manager and
the Vendor Account Manager. Each party shall respond to the other within two
business days on any query, issue, or request with status; expected time of
answer if not given; and possible course(s) of action.

General Provisions

 

47. Patent and Copyright Indemnification (required).

 

  a. Vendor, at its expense, shall defend, indemnify, and save WSP harmless from
and against any claims against WSP that any Product supplied hereunder, or WSP’s
use of the Product within the terms of this Contract, infringes any patent,
copyright, utility model, industrial design, mask work, trade secret, trademark,
or other similar proprietary right of a third party worldwide. Vendor shall pay
all costs of such defense and settlement and any penalties, costs, damages and
attorneys’ fees awarded by a court or incurred by WSP provided that WSP:

Promptly notifies Vendor in writing of the claim, but WSP’s failure to provide
timely notice shall only relieve Vendor from its indemnification obligations if
and to the extent such late notice prejudiced the defense or resulted in
increased expense or loss to Vendor; and

Cooperates with and agrees to use its best efforts to encourage the Office of
the Attorney General of Washington to grant Vendor sole control of the defense
and all related settlement negotiations.

 

  b.

If such claim has occurred, or in Vendor’s opinion is likely to occur, WSP
agrees to permit Vendor, at its option and expense, either to procure for WSP
the right to continue using the Product or to replace or modify the same so that
they become noninfringing and functionally equivalent. If use of the Product is
enjoined by a court and Vendor determines that none of these alternatives is
reasonably available, Vendor, at its risk and expense, will take back the
Product and provide WSP a refund. In the case of Product, Vendor shall refund to
WSP its depreciated value. No termination charges will be payable on such
returned Product, and WSP will pay only those charges that were

 

WSP Contract No. C100910GSC    Page 20 of 33



--------------------------------------------------------------------------------

payable prior to the date of such return. Depreciated value shall be calculated
on the basis of a useful life of four (4) years commencing on the date of
purchase and shall be an equal amount per year over said useful life. The
depreciation for fractional parts of a year shall be prorated on the basis of
three hundred sixty-five (365) days per year. In the event the Product has been
installed less than one (1) year, all costs associated with the initial
installation paid by WSP shall be refunded by Vendor.

c. Vendor has no liability for any claim of infringement arising solely from:

Vendor’s compliance with any designs, specifications or instructions of WSP;

Modification of the Product by WSP or a third party without the prior knowledge
and approval of Vendor; or

Use of the Product in a way not specified by Vendor;

unless the claim arose against Vendor’s Product independently of any of these
specified actions.

 

48. Save Harmless (required).

Vendor shall defend, indemnify, and save WSP harmless from and against any
claims, including reasonable attorneys’ fees resulting from such claims, by
third parties for any or all injuries to persons or damage to property of such
third parties arising from intentional, willful or negligent acts or omissions
of Vendor, its officers, employees, or agents, or Subcontractors, their
officers, employees, or agents. Vendor’s obligation to defend, indemnify, and
save WSP harmless shall not be eliminated or reduced by any alleged concurrent
WSP negligence.

 

49. Licensing Standards.

Vendor shall comply with all applicable local, state, and federal licensing,
accreditation and registration requirements and standards necessary in the
performance of this Contract. (See, for example, chapter 19.02 RCW for state
licensing requirements and definitions.)

 

50. OSHA/WISHA.

Vendor represents and warrants that its Products, when shipped, are designed and
manufactured to meet then current federal and state safety and health
regulations. Vendor agrees to indemnify and hold WSP harmless from all damages
assessed against WSP as a result of the failure of the Products furnished under
this Contract to so comply.

 

51. Antitrust Violations.

Vendor and WSP recognize that, in actual economic practice, overcharges
resulting from antitrust violations are usually borne by WSP. Therefore, Vendor
hereby assigns to WSP any and all claims for such overcharges as to goods and
services purchased in connection with this Contract, except as to overcharges
not passed on to WSP resulting from antitrust violations commencing after the
date of the bid, quotation, or other event establishing the Price under this
Contract.

 

52. Compliance with Civil Rights Laws (required).

During the performance of this Contract, Vendor shall comply with all federal
and applicable state nondiscrimination laws, including but not limited to: Title
VII of the Civil Rights Act, 42 U.S.C. §12101 et seq.; the Americans with
Disabilities Act (ADA); and Title 49.60 RCW, Washington Law Against
Discrimination. In the event of Vendor’s noncompliance or refusal to comply with
any nondiscrimination law, regulation or policy, this Contract may be rescinded,
canceled, or terminated in whole or in part under the Termination for Default
sections, and Vendor may be declared ineligible for further contracts with WSP.

 

WSP Contract No. C100910GSC    Page 21 of 33



--------------------------------------------------------------------------------

53. Severability (required).

If any term or condition of this Contract or the application thereof is held
invalid, such invalidity shall not affect other terms, conditions, or
applications which can be given effect without the invalid term, condition, or
application; to this end the terms and conditions of this Contract are declared
severable.

 

54. Waiver (required).

Waiver of any breach of any term or condition of this Contract shall not be
deemed a waiver of any prior or subsequent breach. No term or condition of this
Contract shall be held to be waived, modified, or deleted except by a written
instrument signed by the parties.

 

55. Vendor’s Proprietary Information (required).

Vendor acknowledges that WSP is subject to chapter 42.56 RCW and that this
Contract shall be a public record as defined in chapter 42.56 RCW. Any specific
information that is claimed by Vendor to be Proprietary Information must be
clearly identified as such by Vendor. To the extent consistent with chapter
42.56 RCW, WSP shall maintain the confidentiality of all such information marked
Proprietary Information. If a public disclosure request is made to view Vendor’s
Proprietary Information, WSP will notify Vendor of the request and of the date
that such records will be released to the requester unless Vendor obtains a
court order from a court of competent jurisdiction enjoining that disclosure. If
Vendor fails to obtain the court order enjoining disclosure, WSP will release
the requested information on the date specified.

Disputes and Remedies

 

56. Disputes (required).

In the event a dispute arises under this Contract, it shall be handled by a
Dispute Resolution Panel in the following manner. Each party to this Contract
shall appoint one member to the Panel. These two appointed members shall jointly
appoint an additional member. The Dispute Resolution Panel shall review the
facts, Contract terms and applicable statutes and rules and make a determination
of the dispute as quickly as reasonably possible. The determination of the
Dispute Resolution Panel shall be final and binding on the parties hereto. WSP
and Vendor agree that, the existence of a dispute notwithstanding, they will
continue without delay to carry out all their respective responsibilities under
this Contract that are not affected by the dispute.

 

57. Attorneys’ Fees and Costs.

If any litigation is brought to enforce any term, condition, or section of this
Contract, or as a result of this Contract in any way, the prevailing party shall
be awarded its reasonable attorneys’ fees together with expenses and costs
incurred with such litigation, including necessary fees, costs, and expenses for
services rendered at both trial and appellate levels, as well as subsequent to
judgment in obtaining execution thereof.

In the event that the parties engage in arbitration, mediation or any other
alternative dispute resolution forum to resolve a dispute in lieu of litigation,
both parties shall share equally in the cost of the alternative dispute
resolution method, including cost of mediator or arbitrator. In addition, each
party shall be responsible for its own attorneys’ fees incurred as a result of
the alternative dispute resolution method.

 

WSP Contract No. C100910GSC    Page 22 of 33



--------------------------------------------------------------------------------

58. Non-Exclusive Remedies.

The remedies provided for in this Contract shall not be exclusive but are in
addition to all other remedies available under law.

 

59. Liquidated Damages

 

  a. General. Any delay by the Contractor in meeting the delivery date set forth
in this Contract will interfere with the proper implementation of WSP’s programs
and will result in loss and damage to WSP. As it would be impracticable to fix
the actual damage sustained in the event of any such failure(s) to perform, both
parties agree that in the event of any such failure(s) to perform, the amount of
damage which will be sustained will be the amount set forth in the following
subsections and the parties agree that the Contractor shall pay such amounts as
liquidated damages and not as a penalty. Liquidated damages provided under the
terms of this Contract are subject to the same limitations as provided in the
section titled Limitation of Liability.

 

  b. Specific. If the Contractor does not deliver the Products as identified in
SOW(s), the Contractor shall provide a revised Delivery Date and pay to WSP as
fixed and agreed liquidated damages, in lieu of all other damages due to such
delay, for each calendar day between the specified Delivery Date and the date
that the Contractor actually provides the Products an amount of $100 per day. If
the revised Delivery Date is more than thirty (30) calendar days from the
original Delivery Date, then by written notice to the Contractor, WSP may
immediately terminate the right of the Contractor to provide the Products, and
WSP may obtain substitute Products from another vendor. In this event, the
Contractor shall be liable for fixed and agreed-upon liquidated damages, in lieu
of all other damages due to such delay, in the amount specified above, until the
substitute Product(s) is provided, or a maximum of ninety (90) calendar days
from the original Delivery Date, whichever occurs first.

 

60. Failure to Perform.

If Vendor fails to perform any substantial obligation under this Contract, WSP
shall give Vendor written notice of such Failure to Perform. If after thirty
(30) calendar days from the date of the written notice Vendor still has not
performed, then WSP may withhold all monies due and payable to Vendor, without
penalty to WSP, until such Failure to Perform is cured or otherwise resolved.

 

61. Limitation of Liability (required).

The parties agree that neither Vendor nor WSP shall be liable to each other,
regardless of the form of action, for consequential, incidental, indirect, or
special damages except a claim related to bodily injury or death, or a claim or
demand based on a Date Warranty or No Surreptitious Code Warranty issue or
patent, copyright, or other intellectual property right infringement, in which
case liability shall be as set forth elsewhere in this Contract. This section
does not modify any sections regarding liquidated damages or any other
conditions as are elsewhere agreed to herein between the parties. The damages
specified in the sections titled OSHA/WISHA, Termination for Default, and Review
of Vendor’s Records are not consequential, incidental, indirect, or special
damages as that term is used in this section.

Neither Vendor nor WSP shall be liable for damages arising from causes beyond
the reasonable control and without the fault or negligence of either Vendor or
WSP. Such causes may include, but are not restricted to, acts of God or of the
public enemy, acts of a governmental body other than WSP acting in either its
sovereign or contractual capacity, war, explosions, fires, floods, earthquakes,
epidemics, quarantine restrictions, strikes,

 

WSP Contract No. C100910GSC    Page 23 of 33



--------------------------------------------------------------------------------

freight embargoes, and unusually severe weather; but in every case the delays
must be beyond the reasonable control and without fault or negligence of Vendor,
WSP, or their respective Subcontractors.

If delays are caused by a Subcontractor without its fault or negligence, Vendor
shall not be liable for damages for such delays, unless the Services to be
performed were obtainable on comparable terms from other sources in sufficient
time to permit Vendor to meet its required performance schedule.

Neither party shall be liable for personal injury to the other party or damage
to the other party’s property except personal injury or damage to property
proximately caused by such party’s respective fault or negligence.

Contract Termination

 

62. Termination for Default (required).

If the Vendor violates any material term or condition of this Contract or fails
to fulfill in a timely and proper manner its obligations under this Contract,
then WSP shall give the Vendor written notice of such failure or violation. The
responsible party will correct the violation or failure within thirty
(30) calendar days or as otherwise mutually agreed in writing. If the failure or
violation is not corrected, this Contract may be terminated immediately by
written notice from WSP to the Vendor. WSP reserves the right to suspend all or
part of the Contract, withhold further payments, or prohibit Vendor from
incurring additional obligations of funds during investigation of any alleged
Vendor compliance breach and pending corrective action by Vendor or a decision
by WSP to terminate the Contract.

In the event of termination of this Contract by WSP, WSP shall have the right to
procure the Products and Services that are the subject of this Contract on the
open market and Vendor shall be liable for all damages, including, but not
limited to: (i) the cost difference between the original Contract price for the
Products and Services and the replacement costs of such Products and Services
acquired from another Vendor; (ii) if applicable, all administrative costs
directly related to the replacement of this Contract, such as costs of
competitive bidding, mailing, advertising, applicable fees, charges or
penalties, staff time costs; and, (iii) any other costs to WSP resulting from
Vendor’s breach. WSP shall have the right to deduct from any monies due to
Vendor, or that thereafter become due, an amount for damages that Vendor will
owe WSP for Vendor’s default.

If the Failure to Perform is without the defaulting party’s control, fault, or
negligence, the termination shall be deemed to be a Termination for Convenience.

This section shall not apply to any failure(s) to perform that results from the
willful or negligent acts or omissions of the aggrieved party.

 

63. Termination for Convenience.

When, at the sole discretion of WSP, it is in the best interest of the State,
WSP Contracting Officer may terminate this Contract, in whole or in part, by
thirty (30) calendar days written notice to Vendor. If this Contract is so
terminated, WSP is liable only for payments required by the terms of this
Contract for Software and Services received and Accepted by WSP prior to the
effective date of termination.

 

64. Termination for Withdrawal of Authority.

In the event that WSP’s authority to perform any of its duties is withdrawn,
reduced, or limited in any way after the commencement of this Contract and prior
to normal completion,

 

WSP Contract No. C100910GSC    Page 24 of 33



--------------------------------------------------------------------------------

WSP may terminate this Contract by seven (7) calendar days written notice to
Vendor. No penalty shall accrue to WSP in the event this section shall be
exercised. This section shall not be construed to permit WSP to terminate this
Contract in order to acquire similar Services from a third party.

 

65. Termination for Non-Allocation of Funds

If funds are not allocated to WSP to continue this Contract in any future
period, WSP may terminate this Contract by seven (7) calendar days’ written
notice to Vendor or work with Vendor to arrive at a mutually acceptable
resolution of the situation. WSP will not be obligated to pay any further
charges for Services including the net remainder of agreed to consecutive
periodic payments remaining unpaid beyond the end of the then current period.
WSP agrees to notify Vendor in writing of such non-allocation at the earliest
possible time. No penalty shall accrue to WSP in the event this section shall be
exercised. This section shall not be construed to permit WSP to terminate this
Contract in order to acquire similar products or services from a third party.

 

66. Termination for Conflict of Interest.

WSP may terminate this Contract by written notice to Vendor if WSP determines,
after due notice and examination, that any party has violated chapter 42.52 RCW,
Ethics in Public Service or any other laws regarding ethics in public
acquisitions and procurement and performance of contracts. In the event this
Contract is so terminated, WSP shall be entitled to pursue the same remedies
against Vendor as it could pursue in the event Vendor breaches this Contract.

 

67. Termination Procedure.

In addition to the procedures set forth below, if WSP terminates this Contract,
Vendor shall follow any procedures WSP specifies in WSP’s Notice of Termination.

Upon termination of this Contract, WSP, in addition to any other rights provided
in this Contract, may require Vendor to deliver to WSP any property, Products,
or Work Products specifically produced or acquired for the performance of such
part of this Contract as has been terminated.

Unless otherwise provided herein, WSP shall pay to Vendor the agreed-upon price,
if separately stated, for the Products or Services received and Accepted by WSP,
provided that in no event shall WSP pay to Vendor an amount greater than Vendor
would have been entitled to if this Contract had not been terminated. Failure to
agree with such determination shall be a dispute within the meaning of the
Disputes section of this Contract. WSP may withhold from any amounts due Vendor
such sum as WSP determines to be necessary to protect WSP from potential loss or
liability.

Vendor shall pay amounts due WSP as the result of termination within thirty
(30) calendar days of notice of amounts due. If Vendor fails to make timely
payment, WSP may charge interest on the amounts due at one percent (1%) per
month until paid in full.

 

68. Covenant Against Contingent Fees.

Vendor warrants that no person or selling agency has been employed or retained
to solicit or secure this Contract upon any agreement or understanding for a
commission, percentage, brokerage, or contingent fee, except bona fide employees
or a bona fide established commercial or selling agency of Vendor.

In the event Vendor breaches this section, WSP shall have the right to either
annul this Contract without liability to WSP, or, in WSP’s discretion, deduct
from payments due to Vendor, or otherwise recover from Vendor, the full amount
of such commission, percentage, brokerage, or contingent fee.

 

WSP Contract No. C100910GSC    Page 25 of 33



--------------------------------------------------------------------------------

Contract Execution

 

69. Authority to Bind.

The signatories to this Contract represent that they have the authority to bind
their respective organizations to this Contract.

 

70. Counterparts.

This Contract may be executed in counterparts or in duplicate originals. Each
counterpart or each duplicate shall be deemed an original copy of this Contract
signed by each party, for all purposes.

In Witness Whereof, the parties hereto, having read this Contract in its
entirety, including all attachments, do agree in each and every particular and
have thus set their hands hereunto.

This Contract is effective this 28th day of July, 2010

 

For the Washington State Patrol:     For Intellinetics, Inc. D. J. Karnitz    
Matthew L. Chretien

Signature

    Signature     D. J. Karnitz 7-28-10     Matthew L. Chretien

Print or Type Name

Date

   

Print or Type Name

Date

   

Deputy Chief

    President

Title

    Title

 

Approved as to Form

   

State of Washington

Office of the Attorney General

   

On File

   

Signature

    [ILLEGIBLE]    

Print or Type Name

   

Assistant Attorney General                 7/28/10

   

Title                                                      Date

   

 

WSP Contract No. C100910GSC    Page 26 of 33



--------------------------------------------------------------------------------

Schedule A

Authorized Product and Price List

Application Software Costs

 

Application Software Description    Required
Quantity     

Package Name

   Package
Cost per
License      Total Cost
All
Licenses      Annual
Maintenance
Cost  

Electronic Collision Report Application—Production

  

The Main WRECR software platform upon with commercially available and customized
components will operate, Enterprise License

     1       Intellivue GX Enterprise License (restricted to WRECR solution
use).      $50,000         $50,000         $10,000   

Automated Redaction Engine for GX

     1       Redactivue      Included         Included         Included   

Web Services Application Programming Interface

     1       ICMCore      Included         Included         Included   

Data Import Services for importing reports from WSDOT

     1       Content Importer      Included         Included         Included   

Electronic Collision Report Application—Development

  

Custom Winform and web browser based modules for all WSP WRECR requirements not
met through Base GX platform

     1       N/A      $50,000         $50,000         $10,000   

Electronic Collision Report Application—Test

  

N/A

              

Electronic Collision Report Application—Other (optional)

  

N/A

              

Interfaces

  

WSDOT Import Services Interface

     1      

Content

Importer

Interface

     Included         Included         $1,250   

OST Bank Processing Interface

     1       Bank Care Processing Interface      Included         Included      
  $3,750   

TOTAL

  

     $100,000         $25,000   

 

WSP Contract No. C100910GSC    Page 27 of 33



--------------------------------------------------------------------------------

System Software Costs

System Software Description   

Release/Level

  

Cost

  

Annual

Maintenance

Cost

Production

Windows OS

   2008    $1,000    N/A

SQL Server

   2008 R2 1 CPU    $9,000    N/A

Development

N/A

        

Test

N/A

        

Other (optional)

N/A

            TOTAL    $10,000    N/A

System Hardware Costs

 

Hardware Component
Description   

Make/Model, Part Number

  

Required

Quantity

  

Total

Purchase

Cost

  

Annual

Maintenance

Cost

Server- HP DL360,4GB I HP DL360 RAM, 250GB RAIDO Drives, Redundant Power

   HP DL360    1    $5,000    $768

Development

N/A

           

Test

N/A

           

Other (optional)

N/A

           

TOTAL

      $5,000    $768

Other Implementation Costs

 

Pre-lmplementation Activities

   $ 5,000   

Design

   $ 10,000   

Installation

   $ 5,000   

Integration

   $ 0   

Project Management

   $ 12,500   

Training

   $ 2,500   

Documentation

   $ 0   

Out-of-Pocket-Expenses (travel, per diem, etc.)

   $ 0   

                    TOTAL

   $ 35,000   

 

 

WSP Contract No. C100910GSC    Page 28 of 33



--------------------------------------------------------------------------------

 

Hourly Rate for Future Enhancements

   $ 125.00   

Total Onetime Costs

Application Software

   $ 100,000   

System Software

   $ 10,000   

Hardware

   $ 5,000   

Other Implementation Costs

   $ 35,000   

Subtotal

   $ 150,000   

Optional Costs

   $ 0   

Total Onetime Costs Including Options

   $ 150,000   

Annual Recurring Costs

Application Software Maintenance

   $ 25,000   

System Software Maintenance

   $ 0   

Hardware Maintenance (3 yr 24x7x4)

   $ 768   

Other Recurring Costs

   $ 0   

Total Annual Recurring costs

   $ 25,768   

 

WSP Contract No. C100910GSC    Page 29 of 33



--------------------------------------------------------------------------------

Schedule B

Nondisclosure Agreement

As an employee, agent or Subcontractor of the Intellinetics Inc., I acknowledge
that some of the material and information that may come into my possession or
knowledge in connection with Washington State Patrol Contract Number C100910GSC
(Contract) or its performance may consist of information that is exempt from
disclosure to the public or other unauthorized persons under either chapter
42.56 RCW or other state or federal statutes (“Confidential Information”).
Confidential Information includes, but is not limited to, names, addresses,
Social Security numbers, e-mail addresses, telephone numbers, financial
profiles, credit card information, driver’s license numbers, medical data, law
enforcement records, agency source code or object code,-agency security data, or
information identifiable to an individual that relates to any of these types of
information.

I agree to hold Confidential Information in strictest confidence and not to make
use of Confidential Information for any purpose other than the performance of
this Contract, to release it only to authorized employees or Subcontractors
requiring such information for the purposes of carrying out this Contract, and
not to release, divulge, publish, transfer, sell, disclose, or otherwise make it
known to any other party without the Washington State Patrol’s express written
consent or as provided by law. I agree to release such information or material
only to employees or Subcontractors who have signed a Nondisclosure Agreement
substantially the same as this Nondisclosure Agreement. I also agree to
implement physical, electronic, and managerial safeguards to prevent
unauthorized access to Confidential Information.

Immediately upon expiration or termination of this Contract, my employment with
the Intellinetics, Inc., or the contractual relationship with the Intellinetics,
Inc. if I am a subcontractor, I shall surrender any and all Confidential
Information in my possession to Intellinetics, Inc. for its disposition
according to the terms of the Contract.

I understand that I am subject to all applicable state and federal laws, rules,
and regulations, including RCW 10.97, violation of which may result in criminal
prosecution.

 

  Signature of Employee or Subcontractor      

Printed Name and Title

      Date

 

WSP Contract No. C100910GSC    Page 32 of 33



--------------------------------------------------------------------------------

Schedule C

Contact Information for Vendor and WSP

 

Vendor Account Manager

  Name:    Matthew L. Chretien   Address:    2190 Dividend Drive      Columbus,
Ohio 43228   Phone:    614-921-8170   Fax:    614-850-2789   E-mail:   
matt@intellinetics.com

Vendor Project Manager

  Name:    Michael A. Beck   Address:    2190 Dividend Drive      Columbus, Ohio
43228   Phone:    614-921-8170   Fax:    614-850-2789   E-mail:   
mbeck@intellinetics.com

WSP Project Manager

  Name:    Ms. Paula Breshears      WSP   Physical Address:   
                                                                      
   Mailing Address:      403 Cleveland Ave
SE                                         PO Box 42646      Suite
C                                                                    Olympia WA
98504-2646      Tumwater, WA 98501   Phone:    360-705-5387   Fax:   
360-705-5784   E-mail:    paula.breshears@wsp.wa.gov

WSP Contracts Manager

  Name:    Mr. Jeff Hugdahl      WSP   Physical Address   
                                                                       
  Mailing Address:      210-11th Ave SW                                         
                PO Box 42602      Room
116                                                                     
Olympia, WA 98504-2602      Olympia WA 98501   Phone:    360-596-4052   Fax:   
360-596-4078   E-mail:    jeff.hugdahl@wsp.wa.gov

WSP Billing Address:

  Name:    ITD Fiscal Unit      WSP   Address:    PO Box 42622      Olympia WA
98504-2622   Phone:    360-705-5183   Fax:    360- 705-5784

 

WSP Contract No. C100910GSC    Page 33 of 33



--------------------------------------------------------------------------------

Exhibit A, RFP No. C100910GSC

WSP Contract No. C100910GSC

 

LOGO [g296052296052_cm35.jpg]

STATE OF WASHINGTON

Washington State Patrol

RFP No: C100910GSC

Amendment 1

June 3, 2010

 

Project Title:    Washington Request for Electronic Collision Records Proposal
   Due date:    No later than 5:00 p.m. PST on June 7, 2010 Send to:    Paula
Breshears, RFP Coordinator    Information Technology Division    403 Cleveland
Ave., Suite C    Tumwater, WA 98501-3311

The following is an amendment to RFP No. C100910GSC. All other terms and
conditions of the RFP that have not been revised by this amendment remain in
full force and effect.

 

A. Vendor Questions and Answers. Per Section VIII.E, Vendor Questions and
Answers, below are questions posed by potential vendors responding to this RFP,
and the Washington State Patrol’s responses to those questions.

 

  1.

Question: “.... It mentions that funding for the project would expire on
September 30th. Does this mean that all functionality must be accepted by that
date in order for payment for the functionality to happen? ....”

Answer: The current deadline for funding is September 30’ 2010. However, we
understand that this project is large and that having the functionality
completed by then may be considered unrealistic by some vendors. We are working
with the funding source to acquire an extension. We wanted vendors to be aware
of the current funding deadline; however we need vendors to provide us with a
realistic timeframe to implement their proposal.

 

  2. Question: “.... I think the development effort is probably out of our
expertise but I started wondering if there might be a design opportunity here.
I’d love to learn if there might be an opportunity for us to come in as a
subcontractor for this project to establish a great interface....”

 

Page 1 of 12



--------------------------------------------------------------------------------

Answer: We require vendors to submit a complete proposal for the product
described in the RFP. For those vendors that cannot provide a complete solution
we suggest partnering with another company to provide a proposal. Please see RFP
2.114 (Third Party Vendor) for more information.

 

  3. Question: Throughout the WSP WRECR RFP the word “Product” is used. Is it
safe to assume the State wants an existing software product that meets or at
least approximates the requirements?

Answer: That is our preference, however we are willing to look at custom
applications.

 

  4. Question: Appears that work needs to be done in State facilities (or at
least a local presence is required). Should expenses (including service and
sales taxes) be included in our price?

Answer: Yes, please include all expenses associated with providing the product.

 

  5. Question: Is the WSP currently working with a vendor?

Answer: WSP is currently not working with a vendor.

 

  6. Question: Did the WSP work with a vendor in preparation of this work
release?

Answer: WSP did release and Request for Information (RFI) based on the business
requirements for this project. The RFP was refined based on responses to the
RFI.

 

  7. Question: Will WSP require a fee for the use of office space for the
winning project team?

Answer: There will not be a fee for the use of office space.

 

  8. Question: “ln regards to the RFP for the development of web-based
application to allow public access to collision reports, has Washington State
Patrol considered allowing a vendor to provide this service as an application
service provider (ASP) or software as a service (SaaS) approach? ...”

Answer: Vendors may propose an ASP solution. However, vendors need to keep in
mind that potential legal and continued funding issues would need to be
addressed before WSP could enter into a contract for such a proposal.

 

Page 2 of 12



--------------------------------------------------------------------------------

  9. Question: My firm is preparing a proposal for the Washington State Patrol
“WRECR” RFP and we’d like to set up a meeting or conference call to discuss the
RFP. I understand you are the primary contact for this RFP, would you be able to
help me coordinate?

Answer: WSP is using a Vendor Question and Answers process per Section 2.6 of
the RFP in lieu of a vendor conference. Vendor questions needed to be submitted
in accordance with the RFP in order to be addressed through this RFP amendment.

 

  10. Question: How are collision reports captured at the scene by the
officer/trooper—on paper or electronically?

Answer: Both. We have troopers who do have computers in their vehicles and do
submit collision reports electronically; we also have troopers who do not have
computers in their vehicles who submit paper collision reports.

 

  11. Question: If collision reports are captured at the scene electronically
will WSP make the data available to the selected vendor so the data can be used
for collision inquires?

Answer: Per the System Requirement Document [SRS] Attachment A of the RFP-All
collision data both electronic and paper will be delivered to WSP from
Washington State Department of Transportation through a daily feed in a file
format that is specified in the SRS. The Contractor will have access to test
data.

 

  12. Question: Will the selected vendor be able to charge a convenience fee for
each police report sold through the web portal?

Answer: No.

 

  13. Question: Will the selected vendor have rights to the data if it is a
vendor hosted solution?

Answer: No.

 

  14. Question: Pg 29-67—Vendor Technical Proposal—is it expected that vendors
be able to meet all mandatory requirements marked with asterisks by the Sept
2010 install date or can mandatory requirements be met in the future?

 

Page 3 of 12



--------------------------------------------------------------------------------

Answer: The mandatory requirements must be met by the time the project is
installed. The current deadline for funding is September 30, 2010. However, we
understand that this project is large and that having the functionality
completed by then may be considered unrealistic by some vendors. We are working
with the funding source to acquire an extension. We need vendors to provide us
with a realistic timeframe to ensure we get a quality product.

 

  15. Question: Due to the holiday weekend ahead and the extensive amount of
requirements contained in the RFP, we would like to request at least a one week
extension on the due date.

Answer: At this time we will be unable to allow for your one week extension: the
due date for proposals remains June 7, 2010 by 5:00 pm PST.

 

  16. Question: “...did something change on this RFP to have it be posted yet
again on WEBS? Please advise...”

Answer: Please keep in mind that this is NOT the Request for Information that
was published by WSP few months ago; this is an entirely new procurement
process.

 

  17. Question: Section 2.3—User Classes and Characteristics specifies seven
types of users, would these types (names/roles) be readily available?

Answer: Specific Names have not been identified for the roles mentioned in
Section 2.3 of the Software Requirements Specification (SRS) as these are the
business requirements. The names would be done during the functional
requirements with the Contractor.

 

  18. Question: The redaction is based on the identity/authorization of the
above users. Will this information be available at the development ?

Answer: The redaction will work as described in Section 5.2 of the Software
Requirements Specification (SRS). The application will “know” the role/identity
of the user so as to determine the proper redaction use case.

 

  19. Question: There was no schema that is available for the existing Collision
records system. How is the data currently stored?

Answer: The schema for how the collision records will be sent to WSP as
described in Section 7.6 of the SRS. A new database will need to be created as
WSP will now be storing the data that will come from Washington State Department
of Transportation (WSDOT).

 

Page 4 of 12



--------------------------------------------------------------------------------

  20. Question: Will data migration be a part of the scope of the current
development effort.

Answer: Other than the initial file load from WSDOT, no.

 

  21. Question: Can a third party shopping cart be used to process payments for
the collision records?

Answer: Yes. Please see RFP Section 2.114 (Third Party Vendor) for more
information about using a third party vendor. The third party will have to
adhere to the Office of State Treasurer’s requirements for processing payments.

 

  22. Question: Section 4.1.2.10 A search query performed by Authorized WSP
Collision Records personnel can only be placed in “pending status”. Please
confirm if there is a minimum and maximum time limit for this pending status?

Answer: We believe there is some misunderstanding on this requirement. If there
is no record found for a specific search by an Authorized WSP Collision Records
personnel they, if they choose, can place the “query search” into a pending
status to allow for the query to be run again until the record is either found
or for 30 days from the date of the collision ( which would be part of the
search criteria)

 

  23. Question: Section 4.2.2.1 says “The product will allow authorized WSP CRD
employees to enter information from a check or money order received. This option
is only viewable by WSP employees.”. The user types mentions that authorized CRD
employees have unrestricted access to CR’s, Could you please clarify in what
category do WSP employees fit in ?

Answer: The RFP should have read.... This option is only viewable by WSP CRD
Employees.

 

  24. Question: 4.5.2.3 “The product must provide the ability to enter a
pre-assigned account number and password in order to access the billable
account” Would the financial institution provide us API’s or service interfaces
which would help us provide this functionality.

 

Page 5 of 12



--------------------------------------------------------------------------------

Answer: The application will not need to interface in this way with a financial
system. This will simply be some basic tracking based on an account number
provided by our Budget and Fiscal Services (BFS) unit. The application will
track that account number’s use of the system and provide a basic invoice which
will be handled by an external process to receive payment. This requirement is
that the account holder must be able to login to this application with the
account number and a password so that searches can be attributed to them. The
billable accounts are for high-volume customers who would be billed once a month
instead of paying for each individual query as it is performed.

 

  25. Question: 4.6.1.1.1 “The product must deliver the redacted or non redacted
collision report to the requestor in a way that will allow the requestor to
print and save locally” Do you have samples of redacted and non-redacted reports
which would help us comprehend the reports required?

Answer: Yes, they are available. A redacted sample report is attached to this
amendment as Attachment 1; a blank copy of the report is attached to this
amendment as Attachment 2.

 

  26. Question: 4.6.3 Redacting Process is a two step process where the system
redacts information and then the WSP staff do a manual redaction. Please confirm
if this is correct?

Answer: Only WSP CRD staff will redact.

 

  27. Question: If the above process is correct we would assume that only
authorized WSP CR staff can perform redaction and not WSP staff? Please
validate?

Answer: That is correct.

 

  28. Question: 4.8.3, 4.8.4 It would be assumed that the system should provide
information to store the export information based on the schema provided and
generate history, audit information and reports (where necessary). Please
confirm?

Answer: That is correct.

 

  29. Question: Can the development be done offshore?

Answer: Yes, as long as there would be onsite presence when needed.

 

Page 6 of 12



--------------------------------------------------------------------------------

  30. Question: Is onsite presence required? If so, to what extent? Just for
requirements gathering and meetings, status updates and during final
implementation/training?

Answer: Yes; the extent would be negotiable. We expect the Contractor to be
present onsite for some meetings and status updates; during final
Implementation/training; and for clarification on the SRS if needed.
Requirements gathering has been completed and published in the SRS. If you feel
these items can be done without an onsite presence please describe how that can
be accomplished in your proposal.

 

  31. Question: Section 7.3 You have indicated a total budget of US$ 150,000 for
the entire project. How is this going to be split for Hardware/software costs?

Answer: We have not determined any split between Hardware and Software costs. We
are looking for vendors to propose their solutions and recommendations.

 

  32. Question: Can we offer our bid only for Software development?

Answer: No; we require you to provide a complete Cost Proposal that addresses
all costs associated with implementing the proposal in accordance with Section 7
of the RFP.

 

  33. Question: Section 2.9.3.1. In case we offer Custom Development, How will
our points be scored for Section 5 & Section 6 ?

Answer: You will be scored based on your answers to Sections 5 and 6, as it is
stated in the RFP.

 

  34. Question: Are you particular about an Existing product?

Answer: No, we do not have an existing product in mind.

 

  35. Question: What will be your preference over an existing Product
(with/without customizations) Vs Custom Development?

Answer: Our preference is to use an existing proven product if one is available
that meets our needs however we are willing to look at custom applications.

 

Page 7 of 12



--------------------------------------------------------------------------------

  36. Question: Should the proposal include standard annual maintenance costs
outside of what is covered under the 150k budget

Answer: We require you to provide a complete Cost Proposal that addresses all
costs associated with implementing the proposal in accordance with Section 7 of
the RFP.

 

  37. Question: What is expected to be covered under the initial warranty period
of two years

Answer: Any product you provide us will be covered under the initial warranty.

 

  38. Question: Does WSP have SQL Server licenses, IIS, or Web Server
technologies already in place

Answer: Yes, we do.

 

  39. Question: Does WSP have a Procurement department? If so, will the vendor
need to coordinate purchases with WSP’s Procurement department

Answer: The Contractor will coordinate purchases through the WSP Project Manager
who will work with WSP’s procurement offices.

 

  40. Question: Does WSP already have some servers in place that are available
to use for this project? If so, how many and which kind

Answer: Not at this time. We are looking for vendors to propose their solutions
and recommendations, and will determine if we have anything to meet their
recommendations already on hand.

 

  41. Question: Would WSP consider a solution that included a front-end Cloud
solution

Answer: Not at this time

 

  42. Question: How many days a week would a vendor need to have a consultant
available to be on-site

Answer: We expect the Contractor to be present onsite for some meetings and
status updates; during final Implementation/training; and for clarification on
the SRS if needed. Requirements gathering has been completed and published in
the SRS. If you feel these items can be done without an onsite presence please
describe how that can be accomplished in your proposal.

 

Page 8 of 12



--------------------------------------------------------------------------------

  43. Question: What kind of transactions (check, credit card, Paypal etc.)
would WSP prefer this application support?

Answer: Check, Credit Card and Billable (generate statements)

 

  44. Question: Does WSP have a preferred payment engine

Answer: Please review Section 5.1 starting at question 17 -29 {Payment} of the
RFP.

 

  45. Question: Does WSP have a preference for an Agile/SCRUM Management Process

Answer: WSP does prefer the Agile Management Process.

 

  46. Question: Will temporary testing environments be provided by WSP until
procured systems are available

Answer: Yes, they will be provided to the Contractor.

 

  47. Question: Will remote users use WSP’s VPN to connect to the WRECR system

Answer: Yes, only WSP CRD employee’s will be using VPN to connect WRECR.

 

  48. Question: Is there a central store of user accounts and passwords that
account information can be pulled from to determine authorization level of the
requestor

Answer: For WSP employees, yes. For anyone using the system, no; the user
classification is in 2.3 of the Software Requirements Specification (SRS).

 

  49. Question: What is the expected number of users of the WRECR system

Answer: We do not know how many users would be accessing the system
simultaneously.

 

Page 9 of 12



--------------------------------------------------------------------------------

  50. Question: What is the expected number of daily transactions for the WRECR
system

Answer: Our estimate for daily use would be around 400. This is based on the
number of internal WSP employees (20) that would access it daily and the amount
of requests our Collision Records Division get daily (300+)

 

  51. Question: Can sample resumes of candidates likely to fill project roles be
submitted as part of this RFP response or are specific ones required

Answer: No, we require the specific résumé of the people you are proposing for
this project.

 

  52. Question: Are there existing vendor relationships and or external services
that must be evaluated as part of the engagement? If so, who are the existing
providers

Answer: WSP is currently not working with a vendor.

 

  53. Question: If there is an incumbent vendor is there any unhappiness with
that provider

Answer: There is no incumbent vendor.

 

  54. Question: Has WSP collaborated with or discussed this project with any
vendor prior to releasing this RFP that will also be eligible to provide a
proposal response

Answer: WSP did release and Request for Information (RFI) based on the business
requirements for this project.

 

  55. Question: Is there a person on staff that has dedicated responsibility for
this initiative

Answer: WSP formed a project team that includes an executive sponsor, business
owner, business lead, and project manager. The project manager has
responsibility to ensure initiative is completed on time and all requirements
are met.

 

  56. Question: Do the resources need to be based out of the US or can some
offshore resources be utilized to keep cost low as long as there is an on-site
resource that fulfills the requirement quoted below. “The Vendor will be
required to maintain an on-site presence sufficient to facilitate project
communication, knowledge transfer (both business and technical), and complete
the analysis and design work with WSP project staff.” 2.17. RESOURCES

 

Page 10 of 12



--------------------------------------------------------------------------------

Answer: We expect the Contractor to be present onsite for some meetings and
status updates; during final Implementation/training; and for clarification on
the SRS if needed. Requirements gathering has been completed and published in
the SRS. If you feel these items can be done without an onsite presence please
describe how that can be accomplished in your proposal.

 

  57. Question: While onsite interviews will capture initial requirements, to
what degree can ongoing work be performed offsite or remotely? Do the resources
need to be onsite during all business hours

Answer: We expect the Contractor to be present onsite for some meetings and
status updates; during final Implementation/training; and for clarification on
the SRS if needed. Requirements gathering has been completed and published in
the SRS. If you feel these items can be done without an onsite presence please
describe how that can be accomplished in your proposal.

 

  58. Question: How many Departments / Business Units would be involved in this
project? If it is possible to list all these departments, that would be helpful.

Answer: The following units are involved within WSP (but not limited to)

 

  •  

Criminal Records Division (CRD)—Business owner

  •  

Information Technology Division (ITD)

  •  

Budget and Fiscal Services (BFS)

Other state agencies are (but not limited to)

  •  

Office of the State Treasurer (OST)

  •  

Washington State Department of Transportation (WSDOT)

 

  59. Question: What kind of existing documentation is available, and how
readily is it available

Answer: The RFP provides directly or summarizes all documentation available on
the project, including the SRS and other documents listed as appendixes in the
RFP or the SRS.

 

  60. Question: Where can we get a copy of the “Certifications and Assurances”
document for the Collision Reports project

Answer: The document “Certifications and Assurances” has been added to this
amendment as Attachment 3.

 

Page 11 of 12



--------------------------------------------------------------------------------

 

LOGO [g296052296052_cm47.jpg]



--------------------------------------------------------------------------------

 

LOGO [g296052296052_cm48.jpg]



--------------------------------------------------------------------------------

 

LOGO [g296052cm-49.jpg]



--------------------------------------------------------------------------------

 

LOGO [g296052296052_cm50.jpg]



--------------------------------------------------------------------------------

 

LOGO [g296052296052_cm51.jpg]



--------------------------------------------------------------------------------

LOGO [g296052cm-52.jpg]



--------------------------------------------------------------------------------

 

LOGO [g296052296052_cm53.jpg]



--------------------------------------------------------------------------------

Attachment 3—Certifications and Assurances

Amendment 1 to RFP No. C100910GSC

I/we make the following certifications and assurances as a required element of
the proposal to which it is attached, understanding that the truthfulness of the
facts affirmed here and the continuing compliance with these requirements are
conditions precedent to the award or continuation of the related contract(s):

 

  1. I/we declare that all answers and statements made in the proposal are true
and correct.

 

  2. The prices and/or cost data have been determined independently, without
consultation, communication, or agreement with others for the purpose of
restricting competition. However, I/we may freely join with other persons or
organizations for the purpose of presenting a single proposal.

 

  3. The attached proposal is a firm offer for a period of 180 days following
receipt, and it may be accepted by WSP without further negotiation (except where
obviously required by lack of certainty in key terms) at any time within the
180-day period.

 

  4. In preparing this proposal, I/we have not been assisted by any current or
former employee of the state of Washington whose duties relate (or did relate)
to this proposal or prospective contract, and who was assisting in other than
his or her official, public capacity. (Any exceptions to these assurances are
described in full detail on a separate page and attached to this document.)

 

  5. I/we understand that WSP will not reimburse me/us for any costs incurred in
the preparation of this proposal. All proposals become the property of WSP, and
I/we claim no proprietary right to the ideas, writings, items, or samples,
unless so stated in this proposal.

 

  6. Unless otherwise required by law, the prices and/or cost data which have
been submitted have not been knowingly disclosed by the Proposer and will not
knowingly be disclosed by him/her prior to opening, directly or indirectly to
any other Proposer or to any competitor.

 

  7. I/we agree that submission of the attached proposal constitutes acceptance
of the solicitation contents and the attached Personal Service Contract General
Terms and Conditions. If there are any exceptions to these terms, I/we have
described those exceptions in detail on a page attached to this document.

 

  8. No attempt has been made or will be made by the Proposer to induce any
other person or firm to submit or not to submit a proposal for the purpose of
restricting competition.

 

  9. I/we certify that neither the Proposer nor its principals are presently
debarred, suspended, proposed for debarment, declared ineligible, or voluntarily
excluded from participating in any contract resulting from this procurement by
any federal department or agency. Further, if awarded a contract the Proposer
agrees not to enter into any arrangements or other contracts with any party that
is on the “General Service Administration List of Parties Excluded from Federal
Procurement or Non-procurement Programs” which can be found at www.epls.gov.

 

      Signature of Proposer           Title                   Date



--------------------------------------------------------------------------------

 

LOGO [g296052296052_cm55.jpg]

Criminal Records Division

WASHINGTON REQUEST FOR

ELECTRONIC COLLISION REPORTS

PROJECT (WRECR)

Request for

Proposal

May 17, 2010

No use or disclosure of the information contained herein is permitted

without prior written consent.

 

  



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

Table of Contents

 

1.

  Introduction      5      1.1.       Overview      5      1.2.       Project
Background      5      1.3.       Project Approach      5      1.4.
      Project objectives      6   

2.

  Provisos of the RFP      7      2.1.       Acquisition Coordinator      7     
2.2.       RFP Submittal      7      2.3.       Acquisition Method and Process
     8      2.4.       Response Due Date      8      2.5.       RFP Schedule   
  8      2.6.       Vendor Questions and Answers      8      2.7.
      Completeness of Response      9      2.8.       RFP Process      9     
2.9.       Response Evaluation Process      10      2.10.     Response Part of
Contract      13      2.11.     Authorized WSP Representatives      14     
2.12.     Amendments      14      2.13.     Response Property of the WSP      14
     2.14.     Third Party Vendor      14      2.15.     Use of WSP Facilities -
Contract Period      14      2.16.     Mandatory BackGround Check      15     
2.17.     Resources      15      2.18.     WSP Staff Involvement in Project     
15      2.19.     General Payment Terms      15      2.20.     Response
Organization and Number of Copies      16      2.21.     Delivered Response     
17      2.22.     Answers to All Sections/Subsections/Appendices Required     
17      2.23.     Supplemental Material      17   

 

WRECR - RFP    Page 2



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  2.24.   Proprietary or Confidential Information      18      2.25.  
Contractual Language      18      2.26.   Payment Processing      18      2.27.
  Optional Vendor Debriefing      19      2.28.   Protest Procedure      19     
2.29.   Insurance Coverage      21    3.   WSP Technical Environment      24   
  3.1.   WSP Software Standards      24      3.2.   Database Source for
Collision Records      27      3.3.   Server Environment for Project      27   
4.  

Vendor Response

     28      4.1.   Vendor Response to “Vendor Technical Proposal”      28     
4.2.   Vendor Response to “Vendor management Proposal”      29      4.3.  
Vendor Response to “Vendor Cost Proposal”      29      4.4.   Vendor Response to
“Vendor Project management Proposal”      29    5.  

Vendor Technical Proposal

     30      5.1.   General System Requirements      30      5.2.   System
Management      61    6.  

Vendor Management Proposal

     69      6.1.   Contact Information      69      6.2.   Additional Vendor
Questions      69    7.  

Vendor Cost Proposal

     74      7.1.   Payment For Project Deliverables      74      7.2.  
Acceptance Period      74      7.3.   Cost REsponse      74      7.4.  
Identification of Costs      75   

 

WRECR - RFP    Page 3



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

8.     Project Management Proposal

        76    Appendix A—Software Requirement Specification         79   
Appendix B—Cash Purchase Response         80    Appendix C—Sample WSP Contract
        81   

 

WRECR - RFP    Page 4



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

1. Introduction

 

1.1. OVERVIEW

The Washington State Patrol (WSP) Criminal Records Division (CRD) Collision
Records Section completes approximately 50,000 requests for copies of collision
reports annually. These requests come from individuals involved in a collision,
parents or legal guardians of a minor driver; insurers, attorneys or other
authorized representatives of a driver involved; or law firms doing research.
The response to each request is a manual process of searching, redacting, and
collecting fees averaging 1 hour production time each to complete. They are
currently able to complete these requests within 21 days; however, this is
directly related to the staffing level.

 

1.2. PROJECT BACKGROUND

The WSP has received federal funding through the Washington Traffic Safety
Commission (WTSC) to improve response times to the public and decrease workload
for Section staff. The WSP CRD is the business owner for the project with direct
interaction with WSP Budget and Fiscal Services (BFS), WSP Public Disclosure,
WSP Information Technology Division (ITD), WTSC, Washington State Department of
Transportation (WSDOT) Transportation Data Office, and WSDOT Office of
Information Technology.

The WSP intends to hire a vendor to develop a web-based application to allow
public access to collision reports through the Internet. The application must
provide a parameter search for collision reports, automated redacting and
printing of selected reports, on-line payment of user fees, and satisfy all
public disclosure and records retention requirements. WSP’s collision reporting
database will be the source of the collision reports for the WRECR application
with daily feeds from WSDOT.

 

1.3. PROJECT APPROACH

The project approach is to hire a vendor to implement a web-based application to
allow public access to collision reports through the Internet. Although WSP’s
prefers to have the commercially available solution that might require some
customization to meet all of our needs, we will review custom applications as
well. The application must provide a parameter search for collision reports,
automated redaction and assembly of selected reports, on-line payment of fees,
and satisfy all public disclosure and records retention requirements. WSP’s
collision reporting database will be the source of the collision reports for the
WRECR application with daily feeds from WSDOT. The environment and application
will all be housed at WSP.

 

WRECR - RFP    Page 5



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

The timeline for this project is based on when the grant funding expires. The
grant expires on September 30th, 2010. There is a possibility of a short
extension within 2010. However this is not a guarantee, so every effort of a
September 30th project completion should be made. It is further anticipated that
WSP will pursue annual support agreements with the vendor, beyond the length of
the coverage of the initial warranty period.

This acquisition will establish the following WRECR environment:

 

  •  

A database that will contain the collision records, allow for querying of these
records based on specific search parameters.

 

  •  

A Redaction application—that will automatically redact using specific parameters
and also allow for manual redaction.

 

  •  

A Retention tool that will meet the retention requirements discussed in the
document and in the Software Requirements Specification located in Appendix A.

With the WRECR environment in place WSP expects to accomplish the following
functions/activities:

 

  •  

A way for the Requestor to query the collision report database by date and
Driver Name along with other parameters to obtain specific collision reports.

 

  •  

A way to process payments before the collision record is viewed.

 

  •  

To have the system redact along with manual redaction of a collision report
based on information provided by Requestor.

 

  •  

The ability to exchange data with external systems.

 

  •  

The ability to generate reports, invoices and logs daily, weekly or monthly.

 

1.4. PROJECT OBJECTIVES

The objectives for the WRECR project are to:

 

  •  

Procure an WRECR environment system that:

 

  Ø Complies with the WSP requirements as defined in this RFP.

 

  Ø Is flexible enough to grow and change with future Collision Records
technical and functional requirements (i.e., it is scalable).

 

  Ø Provides a high level of availability and reliability.

 

  Ø Provides a high level of user/client satisfaction and is easy to learn and
operate.

 

  •  

Enter into a business relationship with a WRECR project Vendor that:

 

  Ø Has a history of successful implementations of similar applications and
redaction application with government agencies.

 

  Ø Has long-term viability as a company.

 

  Ø Commits to a program of long-term customer satisfaction and support.

 

WRECR - RFP    Page 6



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

2. Provisos of the RFP

 

2.1. ACQUISITION COORDINATOR

The Acquisition Coordinator is the sole point of contact for all official,
written communications throughout the proposal development phase of this
acquisition process. All WSP amendments or waivers to the requirements of this
document will be distributed under signature of the Acquisition Coordinator.

The Acquisition Coordinator will assure that all Vendors are provided equal
opportunity for access to WSP resources during proposal development (if
necessary). To that end, Vendors are specifically directed to contact the
Acquisition Coordinator, or specified designee(s), to coordinate scheduling of
meeting, conferences, or discussions with WSP personnel related to this RFP.

Unauthorized contact with other WSP employees relative to this RFP could result
in information not being relayed to the appropriate parties and will not be in
the best interest of the WSP or potential Vendors.

Verbal communications will be considered unofficial and non-binding on the WSP.
Vendors should rely only on written statements issued by the Acquisition
Coordinator.

Ms. Paula Breshears, Acquisition Coordinator

Information Technology Division

403 Cleveland Avenue SE, Suite C

Tumwater, Washington 98501

paula.breshears@wsp.wa.gov

Telephone:    360.705.5387

Fax:               360.705.5784

 

2.2. RFP SUBMITTAL

WSP will make no payment for any costs incurred in the preparation and submittal
of your response.

No Obligation to Issue Solicitations or Contracts—This RFP does not obligate the
State of Washington or WSP to issue a solicitation or contract for services
specified herein. Only the execution of a written contract will obligate the WSP
in accordance with the terms and conditions contained in such contract.

 

WRECR - RFP    Page 7



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

WSP hereby invites you (here after referred to as the “Vendor”) to submit a
proposal in response to the requirements and general information requested
within this document.

 

2.3. ACQUISITION METHOD AND PROCESS

This RFP allows WSP to select the Apparent Successful Vendor (ASV) for the
development and implementation of the Washington Request for Electronic
Collision Reports system. WSP has advertised to identify potential Vendors and
has also directly contacted Vendors who WSP believes may wish to participate.
Vendors are allowed to “team up” to provide improved solutions that are in the
best interest of the State and the Vendor(s). In all instances of Vendor
teaming, one Vendor must serve as the prime contractor and bear the
responsibility for successful performance in this engagement.

 

2.4. RESPONSE DUE DATE

The RFP’s response components, plus any associated literature, are due to the
Acquisition Coordinator by 5:00 PM, PT on June 7, 2010.

 

2.5. RFP SCHEDULE

The following table provides dates for RFP activities.

 

Event   

Date

  

Vendor Time

Deadline

Issue RFP

   05/17/2010   

Vendor Questions Due

   05/27/2010    5:00 PM, PST

WSP Answers to Vendor Questions

   06/01/2010   

RFP Responses Due

   06/07/2010    5:00 PM, PST

Evaluate RFP Responses and Score

   06/08/2010 - 06/10/2010   

Develop Recommendation

   06/11/2010   

Announce Apparent Successful Vendor

   06/15/2010   

Vender De-brief Period

   06/16/2010 - 06/22/2010    5:00 PM, PST

Protest Period

   06/23/2010 - 06/29/2010    5:00 PM, PST

Negotiate Contract begins

   06/30/10   

WSP reserves the right to revise the above schedule.

 

2.6. VENDOR QUESTIONS AND ANSWERS

Specific questions concerning this RFP should be submitted via e-mail to the
Acquisition Coordinator. Questions must be received by the Acquisition
Coordinator no later than 5:00 p.m. PT on May 27, 2010. A consolidated list of
questions posed by Vendors along with WSP’s answers to those questions will be
provided via e-mail and posted on the State of Washington’s General
Administration website for Washington’s Electronic Business Solution (WEBS)
resource center at http://www.ga.wa.gov/webs/ on June 1, 2010. A Vendor
Conference to address questions may be scheduled, if WSP deems it necessary.

 

WRECR - RFP    Page 8



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

2.7. COMPLETENESS OF RESPONSE

Failure to provide an adequate answer to any section or subsection that requests
information or solicits an answer may cause the proposal to be deemed
non-responsive and be disqualified from the evaluation process.

By virtue of the submission of a response to this RFP, the Vendor warrants that
the requirements of this RFP have been read and understood.

 

2.8. RFP PROCESS

The entire acquisition process is detailed as follows:

 

  2.8.1. Release RFP

The RFP includes agency background, project scope and objectives, business and
technical requirements, proposal evaluation criteria and methodology, and other
pertinent acquisition details.

 

  2.8.2. Vendor Response to RFP

Vendors must provide a written response to the RFP. These responses must include
all elements identified in the WSP Requirements, General Information Request,
and Vendor’s Cost Proposal sections of the RFP.

 

  2.8.3. Withdrawal of Response

Vendors may withdraw submitted responses at any time up to the response due date
and time identified in the Section 2.4 “Response Due Date”. To accomplish this,
a written request signed by an authorized representative of the Vendor must be
submitted to the RFP Coordinator. WSP will accept a faxed or e- mailed letter of
withdrawal. After withdrawing a previously submitted response, the Vendor may
submit another response at any time up to the response due date and time.

 

  2.8.4. Evaluation/Clarification

WSP staff will evaluate the Vendor responses to the RFP. During this period WSP
may also ask clarifying question of any or all Vendors.

 

WRECR - RFP    Page 9



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  2.8.5. Final Score Compilation

The final score shall be computed by the RFP Acquisition Coordinator and shall
be the sum of the various sections of the response and the Vendor demonstration
(if conducted). Refer to Section 2.9, “Response Evaluation Process”, for
additional information. The final score will be used to identify the Apparent
Successful Vendor and will include reference scores.

 

  2.8.6. Announcement of Apparent Successful Vendor

WSP will consider all information and will announce the firm that has been
selected as the Apparent Successful Vendor. Contract negotiations will begin
following the vender de-brief and protest periods.

 

2.9. RESPONSE EVALUATION PROCESS

The evaluation team makeup will be determined by WSP, but will include
representatives from WSP business and technical units. The team will consider
how well the Vendor’s response meets all requirements detailed in this RFP.
Because of the potential diversity of skills within the evaluation team it is
important that responses be clear and complete so that the evaluators can
adequately understand all aspects of the proposal.

WSP’s evaluation process will include, but not be limited to, evaluating Vendor
information, written responses to the RFP, references and other public
information available regarding the Vendor and its products.

WSP reserves the right, at its sole discretion, to reject any and all proposals
received without penalty and not to issue a contract as a result of this RFP.

The evaluation process is described below.

 

  2.9.1. Screening

Responses will be reviewed by the team to determine if they are complete and
provide all response components identified in Section 5, “Vendor Technical
Proposal”, Section 6, “Vendor Management Proposal”, Section 7, “Vendor Cost
Proposal” and Section 8,” Vendor Project Management;

Responses determined not to be in substantial compliance will be rejected from
further evaluation.

 

  2.9.2. Points of Clarification

While the WSP reserves the right for its evaluation team to contact Vendors for
clarification, Vendors should not assume that deficient answers will result in
clarification requests. Clarification is not a Vendor’s right, it is WSP’s
right, and WSP expects to be very stringent in the exercise of this right.

 

WRECR - RFP    Page 10



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

2.9.3.  Qualitative Review and Scoring

Responses which pass the Screening will be evaluated and scored based on
Vendor’s answers to the specific requirements of the RFP. The evaluators will
consider how well the Vendor’s response meets the RFP requirements. It is
important that the responses be clear and complete, so that the evaluators can
adequately understand all aspects of the RFP response.

 

  2.9.3.1.  Section Points

For each section listed, points will be given for evaluation purposes.

 

SECTION 5— “Vendor Technical Proposal”

    
  Possible
Points   
  

General System Requirements

     350   

System Management

     150   

Sub Total

     500   

SECTION 6— “Vendor Management Proposal”

    
  Possible
Points   
  

Contact Information

     1   

Additional Vendor Questions:

  

•   System Questions

     90   

•   Corporate Information

     20   

•   Product Support

     19   

•   Environment and Architecture

     60   

•   Vendor References

     100   

•   Miscellaneous Questions

     10   

Sub Total

     300   

SECTION 7— “Vendor Cost Proposal”

    
  Possible
Points   
  

Vendor Cost Proposal

     300   

Sub Total

     300   

SECTION 8— “Vendor Project Management Proposal”

    
  Possible
Points   
  

•   Project Management

     10   

•   Status Reporting

     10   

•   Quality Assurance

     10   

•   Project Schedule

     100   

•   Phase Duration

     100   

•   Risk Management Approach

     10   

•   Proposed Project Staff

     10   

•   Implementation Approach

     50   

Sub Total

     300   

Total Points for Proposal

     1400   

 

WRECR - RFP    Page 11



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

The responses will be evaluated strictly in accordance with the requirements set
forth in this RFP and any amendments thereto.

 

  2.9.3.2.  Scoring Strategy

Each scored item will be awarded points by each evaluator, or by the team in
total. Points will be assigned based on the evaluator’s interpretation of the
effectiveness and efficiency of the Vendor’s response to each requirement. In
order to receive the most points possible Vendors are encouraged to provide as
much clarifying detail as possible in the “Comments” column of Section 5,
“Vendor Technical Proposal” without being overly verbose. The following items
define the scoring strategy:

 

Highest Points

   Response indicates excellent capability and support of the requirements
identified in the RFP. Response stands above all others. There are no critical
shortfalls (10 points).

Fewer Points

   Response is above expectations. May have shortfalls in a few non-critical
areas (8 points).

Fewer Points

   Response is at expectation and for most areas meets desired quality. May
exhibit some shortfalls in a few non-critical areas (6 points).

Fewer Points

   Response meets minimum expectations and is generally adequate. May exhibit
shortfalls in performance in non-critical areas (4 points).

Fewer Points

  

Response information is incomplete, or deficiencies exist.

Fails to establish minimum expectations (2 points).

Lowest Points

   Response is not complete and serious shortfalls in capability exist (0
points).

 

  2.9.3.3.  Vendor Cost Proposal Computation

The score for the cost proposal will be computed by dividing the lowest cost bid
received by the Vendor’s total cost bid. The resultant number will be multiplied
by the maximum possible points for the cost proposal section.

 

  2.9.4.  Preliminary Score Computations

The preliminary score shall be computed by the Acquisition Coordinator and shall
be the sum of the Vendor Technical Proposal, the Vendor Management Proposal, the
Vendor Cost Proposal and Vendor Project Management scores.

 

WRECR - RFP    Page 12



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

The preliminary score will be used to determine if the Vendor demonstration
option would be required, this is at WSP’s discretion. If not, WSP will proceed
directly to announcement of Apparent Successful Vendor.

If WSP does not receive an acceptable proposal for any part listed in the RFP,
WSP may eliminate that part of the RFP from evaluation.

 

  2.9.5.  Evaluation of References

Vendors will be required to submit three (3) business references to the
Acquisition Coordinator. These references may be contacted and asked questions
similar to the following:

 

  •  

Did the Vendor provide the functional requirements of the project for which they
were hired?

 

  •  

Did the project come in as quoted and on time?

 

  •  

Were there any problems or issues and how did the Vendor resolve them?

 

  •  

Were you satisfied with the Vendor’s problem resolution?

 

  •  

Are you satisfied with the product or deliverables that they provided?

 

  •  

Do you recommend them?

Coordinator will contact the references, if vendor is identified as a finalist,
and ask them to rate / score the Vendor on the elements previously discussed in
Section 2.9 “Response Evaluation”.

 

  2.9.6.  Final Score Compilation

The final score shall be computed by the Acquisition Coordinator and shall be
the sum of the various sections of the response, the optional vendor
demonstration and reference scores. The final score will be used to identify the
Apparent Successful Vendor.

 

  2.10.  RESPONSE PART OF CONTRACT

The general conditions and specifications of this RFP, and the successful
Vendor’s response, will become part of the contract. Additionally, WSP may
choose to verify any or all Vendor representations that appear in the response.
Failure of the Vendor to produce results promised in the response or in actual
use may result in elimination of the Vendor from the evaluation process or in
contract cancellation or termination.

 

WRECR - RFP    Page 13



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

2.11. AUTHORIZED WSP REPRESENTATIVES

The Chief of WSP, or designee, are the only individuals who may legally commit
WSP to the expenditure of funds for this acquisition. No cost chargeable to the
proposed contract may be incurred before the receipt of a fully executed
contract.

 

2.12. AMENDMENTS

The WSP reserves the right to change the acquisition process schedule or issue
amendments to the acquisition documents at any time. The WSP also reserves the
right to cancel or reissue the acquisition documents.

If it is necessary to revise any part of this RFP, a formal notice of RFP
amendment (in sequential number order) will be made available.

All responses to this RFP shall be based on the material contained in this RFP,
and associated amendments, if any.

 

2.13. RESPONSE PROPERTY OF THE WSP

All materials submitted in response to this acquisition become the property of
the WSP. Selection or rejection of the response does not affect this right. The
WSP reserves the right to return materials to Vendors.

 

2.14. THIRD PARTY VENDOR

WSP will accept responses that include third party equipment and/or software
only if the proposing Vendor agrees to act as prime contractor and guarantor for
all proposed equipment and software. Vendors must disclose the use of any third
party Vendor equipment or software and indicate willingness to assume prime
contractor responsibility.

 

2.15. USE OF WSP FACILITIES—CONTRACT PERIOD

During certain phases of the project (e.g., installation), the WSP will provide
a reasonable work place environment for Vendor personnel assigned to the
project. This facility will include office space and individual workstation
furniture, conference room availability, telephones, consumable supplies needed
in performance of the project, and access to copy and facsimile machines.

The WSP will not provide any clerical staff support to the Vendor. Vendor
personnel may use the telephone (for local calls) and other equipment in
accordance with procedures established for State personnel.

 

WRECR - RFP    Page 14



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

The Vendor will be required in the Contract to use the facilities only for the
WRECR project related activities, to comply with WSP standards and practices
pertaining to physical security and access control, and to comply with data
security and integrity standards. WSP retains the right to audit the Vendor for
compliance with these standards and practices.

 

2.16.   MANDATORY BACKGROUND CHECK

WSP requires a fingerprint based background check on any of the Apparent
Successful Vendor’s (ASV) employees and subcontractors providing services under
any Contract resulting from this RFP. At WSP’s request, the ASV, ASV employees
and subcontractors providing services under such contracts must agree to
authorize the release of their own criminal history information to WSP. Failure
to authorize the release of this information shall result in the immediate
termination of the Contract. Apparent Successful Vendor’s (ASV) employees and
subcontractors must meet WSP’s Human Resources standards for contractors.
Failure to meet standards shall result in the immediate termination of the
Contract.

The ASV will be required to complete and sign a Non-Disclosure Agreement (NDA)
with WSP.

 

2.17.   RESOURCES

The Vendor will be required to maintain an on-site presence sufficient to
facilitate project communication, knowledge transfer (both business and
technical), and complete the analysis and design work with WSP project staff.

 

2.18.  WSP STAFF INVOLVEMENT IN PROJECT

WSP will provide staff to serve as resources to the Vendor for the setup,
configuration, and implementation process of the system. WSP staff will assist
the Vendor in the setup, configuration, and implementation process, as well as
being available to answer questions, provide opinions about Vendor plans,
validate Vendor assumptions, and receive knowledge transfer from the Vendor.
Vendors will have to schedule time with this staff as most of them will have
other duties.

 

2.19.  GENERAL PAYMENT TERMS

This acquisition process will result in a fixed fee, deliverables-based
contract. Vendors must submit their pricing information in the formats provided
within the Cash Purchase Response found in Section 7, “Vendor Cost Proposal”.

 

WRECR - RFP    Page 15



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

2.19.1.  No Separate Charge for Vendor Expenses

Vendor shall pay Vendor’s out-of-pocket expenses incurred in connection with
providing the services and shall be responsible for payment of all expenses
related to salaries, benefits, employment taxes, and insurance for its staff.
All other costs to the Vendor (e.g., travel and living expenses/per diem) are to
be considered as overhead to the cost of the deliverables and will not be
separately reimbursed.

 

2.19.2.  Tax Liability

Vendors will be required to collect and pay Washington State sales or use tax on
applicable charges for goods or services acquired by WSP. Such sales or use tax
must be separately listed in the Vendor’s proposed pricing to be charged to WSP.

 

2.19.3.  Allowable Pricing Information

The Vendor’s deliverables must provide the purchase price, maintenance, and
installation cost for each equipment item, software product, and service
proposed. This cost information is essential in order for WSP to appropriate the
necessary funding and establish project budgets.

All elements of recurring and nonrecurring costs, which must be borne by WSP,
must also be identified. This includes, but is not limited to, hardware
maintenance, software maintenance, version upgrades, system engineering, manuals
and documentation, consultation, training, conversion, shipping/delivery
charges, installation costs, testing, and taxes.

The Cash Purchase Response found in Section 7, “Vendor Cost Proposal”, will be
used to provide this information.

 

2.19.4.  WSP Right to Acquire Hardware and/or Software

WSP reserves the right to acquire equipment (i.e., servers) and software
proposed by the Vendor from alternate sources. Such acquisitions will be
identical to those items proposed by the Vendor or will be agreed upon with the
Vendor if not identical. WSP reserves the right to work with the Vendor to
ensure that purchase and license terms negotiated with third party vendors is at
least comparable to what WSP would expect to obtain if WSP negotiated
separately.

 

WRECR - RFP    Page 16



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

2.20.  RESPONSE ORGANIZATION AND NUMBER OF COPIES

Responses must be submitted as follows:

 

  •  

1 electronic copy of all required information shall be submitted on a CD, in
Microsoft Word 2000 (or higher) or Adobe Acrobat 5.0 (or higher) PDF file format

  •  

1 unbound paper copy of the entire response, including the Certifications and
Assurances with original signatures

 

  •  

Vendor Technical Proposal Response—4 paper copies

 

  •  

Vendor Management Proposal Response—4 paper copies

 

  •  

Vendor Cost Proposal Response—4 paper copies

 

2.21.  DELIVERED RESPONSE

The Acquisition Coordinator must receive the Vendor’s response, in its entirety,
on or before the date and time specified in Section 2.4 “Response Due Date”.
Responses arriving after the deadline may be returned, unopened, to the Vendor.
They will be declared non-responsive and will not be evaluated. All responses
and accompanying documentation become the property of the WSP, and the WSP shall
decide their final disposition.

Responses are to be delivered to the address shown below. Vendors assume the
risk of the method of delivery chosen. The WSP assumes no responsibility for
delays caused by any delivery service. Postmarking by the due date will not
substitute for actual response receipt. Late responses will not be evaluated nor
will additional time be granted to any Vendor. Responses shall not be delivered
by facsimile or e-mail transmission.

Delivery Location:

Ms. Paula Breshears, Acquisition Coordinator

Information Technology Division

403 Cleveland Avenue SE, Suite C

Tumwater, Washington 98501

 

2.22.  ANSWERS TO ALL SECTIONS/SUBSECTIONS/APPENDICES REQUIRED

An answer must be provided for every section, subsection or appendix that
requests information or solicits an answer. Failure to provide an adequate
answer to any such section or subsection that requests information or solicits
an answer may cause the proposal to be deemed non-responsive and be disqualified
from the evaluation process.

 

2.23.  SUPPLEMENTAL MATERIAL

The Vendor may submit materials such as brochures, articles, specifications, and
report samples that the Vendor believes to be helpful subject to the following:

 

  •  

Such supplemental materials will not qualify as substitutes for direct answers
within the response

 

WRECR - RFP    Page 17



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

The Apparent Successful Vendor will support bankcard processing as a secondary
payment option. The ASV is required to the state’s Mandatory Use Contract for
merchant bankcard services. The Office of the State Treasurer (OST) has a
mandatory use contract for merchant bankcard services to be used by all state
agencies accepting bankcards as payment. As authorized by law, the merchant
bankcard services are procured by OST through a competitive bid process
approximately every 7 years. The current agreement is with Bank of America
Merchant Services (BAMS) and requires that BAMS merchant id numbers be used. The
agreement does allow the choice of a wide range of processors, and all
prospective vendors are required to confirm that they are certified to one of
the processors available through the State contract with BAMS. The names of
specific platforms and processors to which vendors are certified are required in
order to confirm that the vendors are compatible with what is offered to the
State under the current contract with BAMS. Bank Card payments processing must
also follow Payment Card Industry (PCI) Standards both current and any future
standards

 

2.27.  OPTIONAL VENDOR DEBRIEFING

Vendors who submit a response may request an optional debriefing conference to
discuss the evaluation of their response. The requested debriefing conference
must occur on or before the date specified in the Section 2.5 “RFP Schedule”.
The request must be in writing addressed to the RFP Coordinator within three
business days of announcement of the apparently successful Vendor. WSP will
accept the request via fax or e-mail. The debriefing will occur within five
business days of the request. The debriefing will not include any comparison
between the Vendor’s response and any other responses submitted. Debriefing
conferences will be conducted by telephone and will be scheduled for a maximum
of one (1) hour.

 

2.28.  PROTEST PROCEDURE

This procedure is available to Vendors who submitted a response to this
solicitation document and who have participated in a debriefing conference. Upon
completing the debriefing conference, the Vendor is allowed five (5) business
days to file a protest of the acquisition with the WSP Budget and Fiscal
Services (BFS) Administrator-at the address below:

 

WSP Budget and Fiscal Services

  

ATTN: BFS Administrator

  

Mailing Address:

   Street Address:

P.O. Box 42602

   210—11th Avenue SW, Room 116

Olympia, WA 98504-2602

   Olympia, Washington 98504

Phone: (360) 596-4043

  

Vendors protesting this procurement shall follow the procedures described below.
Protests that do not follow these procedures shall not be considered. This
protest procedure constitutes the sole administrative remedy available to
Vendors under this procurement.

 

WRECR - RFP    Page 18



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

All protests must be in writing and signed by the protesting party. The protest
must state the grounds for the protest with specific facts and complete
statements of the action(s) being protested. A description of the relief or
corrective action being requested should also be included. All protests shall be
addressed to the WSP BFS Administrator. Only protests stipulating an issue of
fact concerning the following subjects shall be considered:

 

  •  

A matter of bias, discrimination or conflict of interest on the part of the
evaluator;

 

  •  

Errors in computing the score;

 

  •  

Non-compliance with procedures described in the procurement document or WSP
policy.

Protests not based on procedural matters will not be considered. Protests will
be rejected as without merit if they address issues such as: 1) an evaluator’s
professional judgment on the quality of a proposal, or 2) WSP’s assessment of
its own and/or other agencies needs or requirements.

Upon receipt of a protest, a protest review will be held by WSP. The Chief of
WSP or an employee delegated by the Chief of WSP who was not involved in the
procurement will consider the record and all available facts and issue a
decision within five business days of receipt of the protest. If additional time
is required, the protesting party will be notified of the delay. In the event a
protest may affect the interest of another Vendor which submitted a proposal,
such Vendor will be given an opportunity to submit its views and any relevant
information on the protest to the WSP BFS Administrator.

The final determination of the protest shall:

 

  •  

Find the protest lacking in merit and uphold WSP’s action; or

 

  •  

Find only technical or harmless errors in WSP’s acquisition process and
determine the WSP to be in substantial compliance and reject the protest; or

 

  •  

Find merit in the protest and provide options to WSP, including correcting
errors and reevaluating all proposals; reissuing the solicitation document; or
making other findings and determining other courses of action as appropriate.

If WSP determines that the protest is without merit, WSP will enter into a
contract with the apparently successful contractor(s). If the protest is
determined to have merit, one of the alternatives noted in the preceding
paragraph will be taken.

If the protesting Vendor is not satisfied with WSP’s decision, it may appeal to
the Washington State Department of Information Services (DIS). Written notice of
appeal to DIS must be received by DIS within five (5) business days after the
Vendor receives procedure constitutes the sole administrative remedy available
to Vendors under this procurement.

 

WRECR - RFP    Page 19



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

All protests must be in writing and signed by the protesting party. The protest
must state the grounds for the protest with specific facts and complete
statements of the action(s) being protested. A description of the relief or
corrective action being requested should also be included. All protests shall be
addressed to the WSP Business Office Manager. Only protests stipulating an issue
of fact concerning the following subjects shall be considered:

 

  •  

A matter of bias, discrimination or conflict of interest on the part of the
evaluator;

 

  •  

Errors in computing the score;

 

  •  

Non-compliance with procedures described in the procurement document or WSP
policy.

Protests not based on procedural matters will not be considered. Protests will
be rejected as without merit if they address issues such as: 1) an evaluator’s
professional judgment on the quality of a proposal, or 2) WSP’s assessment of
its own and/or other agencies needs or requirements.

Upon receipt of a protest, a protest review will be held by WSP. The Chief of
WSP or an employee delegated by the Chief of WSP who was not involved in the
procurement will consider the record and all available facts and issue a
decision within five business days of receipt of the protest. If additional time
is required, the protesting party will be notified of the delay. In the event a
protest may affect the interest of another Vendor which submitted a proposal,
such Vendor will be given an opportunity to submit its views and any relevant
information on the protest to the WSP Business Office Manager.

The final determination of the protest shall:

 

  •  

Find the protest lacking in merit and uphold WSP’s action; or

 

  •  

Find only technical or harmless errors in WSP’s acquisition process and
determine the WSP to be in substantial compliance and reject the protest; or

 

  •  

Find merit in the protest and provide options to WSP, including correcting
errors and reevaluating all proposals; reissuing the solicitation document; or
making other findings and determining other courses of action as appropriate.

If WSP determines that the protest is without merit, WSP will enter into a
contract with the apparently successful contractor(s). If the protest is
determined to have merit, one of the alternatives noted in the preceding
paragraph will be taken.

If the protesting Vendor is not satisfied with WSP’s decision, it may appeal to
the Washington State Department of Information Services (DIS). Written notice of
appeal to DIS must be received by DIS within five (5) business days after the
Vendor receives notification of WSP’s decision. In conducting its review, DIS
will consider all available relevant facts. DIS will resolve the appeal in one
of the following ways:

 

WRECR - RFP    Page 20



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  •  

Find that the protest lacks merit and upholding WSP’s action.

  •  

Find only technical or harmless errors in WSP’s acquisition process, determining
WSP to be in substantial compliance, and rejecting the protest; or

  •  

Find merit in the protest and provide options to WSP, including correcting
errors and reevaluating all proposals; reissuing the solicitation document; or
making other findings and determining other courses of action as appropriate.

DIS will issue a written decision within five business days after receipt of the
notice of appeal, unless more time is needed. The protesting Vendor will be
notified if additional time is necessary. DIS’ determination is final; no
further administrative appeal is available.

 

2.29.  INSURANCE COVERAGE

The Contractor is to furnish WSP with a certificate(s) of insurance executed by
a duly authorized representative of each insurer, showing compliance with the
insurance requirements set forth below. The Contractor shall, at its own
expense, obtain and keep in force insurance coverage which shall be maintained
in full force and effect during the term of the contract. The Contractor shall
furnish evidence in the form of a Certificate of Insurance that insurance shall
be provided, and a copy shall be forwarded to WSP within fifteen (15) days of
the contract effective date.

 

  2.29.1.  Liability Insurance

 

  2.29.1.1.  Commercial General Liability Insurance

The Contractor shall maintain commercial general liability (CGL) insurance and,
if necessary, commercial umbrella insurance, with a limit of not less than
$1,000,000 per each occurrence. If CGL insurance contains aggregate limits, the
General Aggregate limit shall be at least twice the “each occurrence” limit. CGL
insurance shall have products-completed operations aggregate limit of at least
two times the “each occurrence” limit. CGL insurance shall be written on ISO
occurrence form CG 00 01 (or a substitute form providing equivalent coverage).
All insurance shall cover liability assumed under an insured contract (including
the tort liability of another assumed in a business contract), and contain
separation of insured’s (cross liability) condition.

Additionally, the Contractor is responsible for ensuring that any subcontractors
provide adequate insurance coverage for the activities arising out of
subcontracts.

 

WRECR - RFP    Page 21



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  2.29.1.2.  Business Auto Policy

As applicable, the Contractor shall maintain business auto liability and, if
necessary, commercial umbrella liability insurance with a limit not less than
$1,000,000 per accident. Such insurance shall cover liability arising out of
“Any Auto.” Business auto coverage shall be written on ISO form CA 00 01, 1990
or later edition, or substitute liability form providing equivalent coverage.

 

  2.29.2.  Additional Provisions

Above insurance policy shall include the following provisions:

 

  2.29.2.1.  Additional Insured

WSP, its elected and appointed officials, agents and employees shall be named as
an additional insured on all general liability, excess, umbrella and property
insurance policies. All insurance provided in compliance with this contract
shall be primary as to any other insurance or self-insurance programs afforded
to or maintained by WSP.

 

  2.29.2.2.  Cancellation

WSP shall be provided written notice before cancellation or non-renewal of any
insurance referred to therein, in accord with the following specifications.
Insurers subject to 48.18 RCW (Admitted and Regulation by the Insurance
Commissioner): The insurer shall give WSP 45 days advance notice of cancellation
or non-renewal. If cancellation is due to non-payment of premium, WSP shall be
given 10 days advance notice of cancellation. Insurers subject to 48.15 RCW
(Surplus lines): WSP shall be given 20 days advance notice of cancellation. If
cancellation is due to non-payment of premium, WSP shall be given 10 days
advance notice of cancellation.

 

  2.29.2.3.  Identification

Policy must reference WSP’s contract number and the agency name.

 

  2.29.2.4.  Insurance Carrier Rating

All insurance and bonds should be issued by companies admitted to do business
within the State of Washington and have a rating of A-, Class VII or better in
the most recently published edition of Best’s Reports. Any exception shall be
reviewed and approved by WSP Risk Manager, or the Risk Manager for the State of
Washington, before the contract is accepted or work may begin. If an insurer is
not admitted, all insurance policies and procedures for issuing the insurance
policies must comply with Chapter 48.15 RCW and 284-15 WAC.

 

  2.29.2.5.  Excess Coverage

By requiring insurance herein, WSP does not represent that coverage and limits
will be adequate to protect Contractor and such coverage and limits shall not
limit Contractor’s liability under the indemnities and reimbursements granted to
WSP in this contract.

 

WRECR - RFP    Page 22



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  2.29.3. Worker’s Compensation Coverage

The Contractor will at all times comply with all applicable workers’
compensation, occupational disease, and occupational health and safety laws,
statutes, and regulations to the full extent applicable. WSP will not be held
responsible in any way for claims filed by the Contractor or their employees for
services performed under the terms of this contract.

 

WRECR - RFP    Page 23



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

3. WSP Technical Environment

 

3.1. WSP SOFTWARE STANDARDS

 

Software Standards - March 2010

Category

  

Subcategory

   Product

Desktop/Laptop

         Word Processing    Microsoft Office 2007    Spreadsheet    Microsoft
Office 2007    Presentation    Microsoft Office 2007    Database    Microsoft
Access 2003    Diagramming    Microsoft Visio 2007    Org charts    Microsoft
Visio 2007 / Org Plus    Project Management    Microsoft Project 2007    E-mail
   Microsoft Outlook 2007    Calendar    Microsoft Outlook 2007    Remote Access
   Windows XP    Host emulation    Attachmate EXTRA Personal Client 6.7   
Operating System    Windows XP    Internet Browser    Microsoft Internet
Explorer 8.0       Java Virtual Machine (current version from Sun)    Internet
Tools    Adobe Reader (current version)      
Adobe Acrobat Professional (current version)    Software Distribution   
Microsoft SCCM Client 2007    Antivirus   
Symantec Corporate Edition 10.1.9.9000    Anti-Malware    Microsoft Defender   
Mind Mapping    Mind Mapper Pro (current version)

 

WRECR - RFP    Page 24



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

     Firewall    Cisco Security Agent v5.2    Network Access Control    Cisco
Clean Access Agent    Dist Defragmentation    PerfectDisk v10.0

Desktop/Laptop Options

         Compression Utility    WinZip    Encryption    WinZip/EasyCrypto   
Mileage Estimator    Microsoft Streets and Trips    Database    Microsoft SQL
Server Express Edition    VPN Client    Cisco Systems VPN Client 5.x.560   
Report Generation    Seagate Crystal Reports v11.0       Microsoft SQL Reporting
Services    Criminal Justice Software    Open Query v2.8.1       CAD Client   
       Basic Client for CAD server v1.5.2.9           AWW v3.2.1      
    ATM (Advanced Tactical Mapping) v5.4.2       WebMSS Terminal v2.0   

Redacting Software for

Electronic Documents

   Redax    Vin Assist    Vin Assist

Mobile Environment

         In-Car Digital Video    Coban    SECTOR    SECTOR    CVD    FMCSA
software including:             Aspen             CAPRI             ERG 2008
from USDOT

Server

         Operating System    Windows Server 2008 R2    Database    Microsoft SQL
Server 2008    Backup Software    Tivoli 5.4    E-Mail    Microsoft Exchange
Server 2007

 

WRECR - RFP    Page 25



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

     Web Server    Microsoft Internet Information Services (IIS) 7.5      
HTTP Server (comes with ApacheWebsphere)    Web Application Server    WebSphere
v6.1    Antivirus    Symantec AntiVirus Corporate Edition v10.2.4.4000   
Clustering    Windows Failover Clustering    Firewall    Cisco Security Agent
v5.2    Team & Document Collaberation    Microsoft Office SharePoint Server   
Patch Management    Windows Server Update Services    Software Distribution   
System Center Configuration Manager 2007 R2    Monitoring    ipMonitor       HP
Systems Insight Manager       IBM Total Storage Productivity Center (TPC)

Development Environment

      Client - Server          Development Tools    Microsoft Visual Studio .NET
2008       .NET Framework 3.5       RAD 6       Remedy 6.3    Version Control
Software    Microsoft Visual SourceSafe      
Concurrent Versioning System WT (CVS) v2.5.013 Web          Development tools   
Adobe Dreamweaver Studio       Adobe PhotoShop CS       Office SharePoint
Designer    Content Management software    DIS Standard

Other Software

         Digital Video Redaction    Adobe Photoshop Elements 8

 

WRECR - RFP    Page 26



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

3.2. DATABASE SOURCE FOR COLLISION RECORDS

The main source for criminal record information will come from the Washington
State Department of Transportation [WSDOT] data sources. We will receive a daily
feed from WSDOT to refresh the WRECR system database.

 

3.3. SERVER ENVIRONMENT FOR PROJECT

WSP will determine if new servers are required for the WRECR project. There is
the possibility that WSP has current servers that could be used for WRECR that
are currently residing in the data center. If new servers are required WSP is
responsible for purchasing and installing all “standard” server software—e.g.,
operating system, anti-virus, backup, etc. However, it will be the
responsibility of the Vendor to provide WSP with estimates on required storage
capacity, processor speed, memory, etc. so WSP can purchase equipment that meets
the requirements of the application and project

The Vendor must provide WSP with a list of software that must be purchased
expressly for this project—such as MS SQL Server licenses. This information must
be included in Section 7, “Vendor Cost Proposal”.

 

WRECR - RFP    Page 27



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

4. Vendor Response

The Vendor shall complete the following sections of this RFP without altering
the format or entering exhaustive comments:

 

  •  

Section 5—“Vendor Technical Proposal”

  •  

Section 6—“Vendor Management Proposal”

  •  

Section 7—“Vendor Cost Proposal”

  •  

Section 8—“Vendor Project Management”

The Vendor shall then return the completed sections to the Acquisition
Coordinator by the date identified in this RFP in Section 2.5.

Sections 5, 6, 7 and 8 will be evaluated and scored as described in Section 2.9,
“Response Evaluation Process”.

 

4.1. VENDOR RESPONSE TO “VENDOR TECHNICAL PROPOSAL”

The system requirements, found in Section 5, “Vendor Technical Proposal”,
contain requirements broken out into two areas:

 

  •  

General System Requirements

  •  

System Management

There are six columns in the “Vendor Technical Proposal” section. The first
column describes the desired requirement to be met. Please make note, the
requirements that contain a ** at the beginning of the request are mandatory
requirements.

The next four columns identify the Vendor’s ability to meet the stated
requirement and are described as follows:

 

  •  

“Available”—Meets the stated requirement. Your product is in full compliance
with this request and it is a standard feature “out of the box”.

 

  •  

“Partially Meets”—Partially meets stated requirement. Identify your level of
compliance, noncompliance, and customizing required in order to fully meet this
requirement.

 

  •  

“Future Release”—Stated requirement will be met by a future release. Include the
expected date of the future release in the “comment” column.

 

  •  

“Not Available”—Does not meet stated requirement.

 

WRECR - RFP    Page 28



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

The last column, “Comments” is available to the Vendor to include any brief
notes or additional information if applicable for each requirement. In order to
receive the most points possible Vendors are encouraged to provide as much
clarifying detail as possible without being overly verbose. Please describe ALL
differences between your product and the requirement in this column (do not
merely indicate “comply”). Describe any additional attributes your product
provides that “exceed” the identified requirement. Be specific!!! (Attach
additional cross referenced pages if more space is necessary).

 

4.2. VENDOR RESPONSE TO “VENDOR MANAGEMENT PROPOSAL”

Section 6, “Vendor Management Proposal” contains two areas where additional
information is being requested of the Vendor:

 

  •  

Contact Information

  •  

Additional Vendor Questions:

üSystem Questions

üCorporate Information

üProduct Support

üEnvironment and Architecture

Again, the Vendor is to respond to each request (or question) without altering
the format or entering exhaustive comments.

 

4.3. VENDOR RESPONSE TO “VENDOR COST PROPOSAL”

Section 7, “Vendor Cost Proposal”, contains an Excel worksheet for the Vendor to
provide a pricing deliverable. The Vendor is to follow the format provided.

 

4.4. VENDOR RESPONSE TO “VENDOR PROJECT MANAGEMENT PROPOSAL”

Section 8, “Vendor Project Management” Vendors must provide their approach to
project management related to this project that includes elements of project
management, status reporting, quality assurance (QA), and scheduling.

 

WRECR - RFP    Page 29



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

5.   Vendor Technical Proposal

The following is a list of preliminary functional requirements for the proposed
WRECR system. Please complete the following lists by checking the appropriate
column to indicate whether or not the product you are offering is able to
satisfy the listed requirements.

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

QUERY

              

 

WRECR - RFP    Page 30



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

REQUIREMENTS    Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

1.      **The product must provide a method to collect Requestor information.
Requestor information includes;

 

•      Person or company name

 

•      Current Date

 

•      Physical Address

 

•      Mailing address

 

•      City

 

•      State

 

•      Zip Code

 

•      Phone Number

 

•      FAX Number

 

•      E-mail address

 

•      File, Policy, or Claim Number

 

•      Client Name

 

•      Answer to the question “What is the Requestor’s interest in this
collision.”

 

[SR  4.1.2.1]

              

2.      The product must analyze the Information entered by the Requestor and
supply context specific messages for those requestors.

 

[SR  4.1.2.2]

              

 

WRECR - RFP    Page 31



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

REQUIREMENTS    Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

3.      **The product must provide a method to enter search parameters using
Date and Driver Name. Additional information would include any of the below
parameters. The product shall provide the following options to search the
database:

              

•      Driver Name (Last, First, MI)

 

•      Driver License Number

 

•      Registered Owner (RO)

 

•      Date of Birth (DOB)

 

•      Location (City or County)

 

•      Roadway

 

•      Collision Date Range *

 

•      Collision Number

 

•      Injury Indicator

 

•      Fatality Indicator

 

•      Agency Identifier [for Law Enforcement Agencies]

              

* NOTE—The date range is up to 10 days prior to the date chosen

 

[SR  4.1.2.3]

              

 

WRECR - RFP    Page 32



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

REQUIREMENTS

   Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

4.      The product must analyze the Information and search parameters entered
by the Requestor and supply context specific error messages for those found
invalid.

 

[SR 4.1.2.4]

              

 

5.      The product must search the collision report database using search
parameters supplied by the Requestor and display a pick list of records that
match the parameters.

 

[SR 4.1.2.5]

              

 

6.      The name search should use a phonetic or “Soundex” type search of the
database to retrieve records with like-sounding names or names with minor
misspellings.

 

[SR 4.1.2.6]

              

7.      The product must provide a method for the requestor to select a record
from the “pick list” and add to a shopping cart for later processing.

 

[SR 4.1.2.7]

              

 

WRECR - RFP    Page 33



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

REQUIREMENTS

   Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü     

8.      The product must provide a method for the requestor to review and edit
the shopping cart.

 

[SR 4.1.2.8]

              

9.      The product must provide a method for the Requestor to process all
selected records in the shopping cart.

 

[SR 4.1.2.9]

              

10.    The product will have the ability to place a

query request in “pending status” if no record is found by Authorized WSP
Collision Records personnel only.

 

[SR 4.1.2.10]

              

11.    The product will have the ability to place an end date on pending status
request to allow the request to be automatically removed from a status of
pending.

 

[SR 4.1.2.11]

              

 

WRECR - RFP    Page 34



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

REQUIREMENTS

   Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

12.    Returned information [pick list] will contain the following:

 

•    Total number of matching records

•    Collision Report number*

•    Collision Date

•    County the collision occurred in

•    Name of Roadway

•    driver # 1 last name

•    driver # 2 last name

•    driver # 3 last name

•    Injury = Yes or No

•    Fatality = Yes or No

 

* NOTE—The collision report number will only be provided during the returned
information if it was provided during initial search.

 

[SR 4.1.2.12]

              

 

WRECR - RFP    Page 35



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

REQUIREMENTS

   Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

13.    **Authorized WSP Collision Records personnel will have the ability to
enter check number or money order number to a requestor’s information. This
option is only viewable by WSP employees.

 

[ i.e. If a check is mailed in and an Authorized WSP Collision Records staff is
manually processing a request for a collision record -the check number will be
entered under requestor information] without processing check or money order at
that time.

 

         [SR 4.1.2.13 & SR 4.2.2.1]

              

14.    **This product must capture physical address when capturing Requestor
information.

         Mailing address is optional.

 

         [SR5.2.8]

              

15.    **Allow Requestor to choose only one of the below to answer “How Were you
Involved in This Collision”

 

         [SR5.2.9]

              

 

WRECR - RFP    Page 36



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

  

ü

  

ü

  

ü

  

ü

    

16.    **The product will allow WSP employee to search by any date range
[SR5.2.10]

 

              

PAYMENT

              

17.    **The product must provide a way to release the collision report record
for either Redaction (Section 4.5.1 of the Software Requirement Specification)
or viewing once payment has been authorized by customer.

 

[SR  4.2.2.2]

              

18.    **The product must charge the billable account a configurable amount for
each collision report record requested.

 

[SR  4.2.2.3]

              

 

WRECR - RFP    Page 37



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release,    Not
Available    Comments

REQUIREMENTS

  

ü

  

ü

  

ü

  

ü

    

19.    ** The product must process Bank Card payments per the Office of State
Treasurer (OST).

 

a.      The OST has a mandatory use contract for each merchant bankcard services
to be used by all state agencies accepting bankcards as payment. As authorized
by law, the merchant bankcard services are procured by OST through a competitive
bid process approximately every 7 years. The current agreement is with Bank of
America Merchant Services (BAMS) and requires that BAMS merchant id numbers be
used. The agreement does allow the choice of a wide range of processors, and all
prospective vendors are required to confirm that they are certified to one of
the processors available through the State contract with BAMS.

 

The names of specific platforms and processors to which vendors are certified
are required in order to confirm that the vendors are compatible with what is
offered to the State under the current contract with BAMS.

 

Bank Cards payment processing must meet the Payment Card Industry (PCI)
Standards both current and any future standards that may be implemented.

 

[SR 4.3.2.1]

              

 

WRECR - RFP    Page 38



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

  

ü

  

ü

  

ü

  

ü

    

20.    **Process ACH payments per Office of State Treasurer (OST) and NACHA
Operating rules Industry Standards;

a.      ACH payments will be processed through the OST concentration account
banking services contract.

b.      Vendor / product will adhere to the NACHA ACH Operating Rules

c.      Vendor / product will produce a NACHA formatted file and transmit to
State Treasurer’s Office for further processing by the state’s concentration
bank.

 

[SR4.4.2.1]

              

 

WRECR - RFP    Page 39



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

  

ü

  

ü

  

ü

  

ü

                   

21.    The product will allow for a “checkout” default payment type. This
default needs to be configurable.

a.      The “default” will be to an ACH payment screen when customers select the
“Pay now”. Bank Card should be presented as a secondary payment option. Account
login shall be the third payment option.

 

[SR4.4.2.1]

              

22.    Provide a visual reference for end user’s entering their bank’s routing
number and checking account number.

a.      Example: Picture of an example check with the appropriate numbers
highlighted

 

[SR4.4.2.2]

              

 

WRECR - RFP    Page 40



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

  

ü

  

ü

  

ü

  

ü

    

23.    Product shall validate the bank routing number entered by the customer
from the Receiving Depository Financial Institution (RDFI)

a.      Example: Require the customer to re-enter their bank routing number for
RDFI

 

[SR4.4.2.2]

              

24.    **Allow the Requestor to pay for selected records via billable account.

 

[SR4.5.2.1]

              

25.    **The product must provide each batch request its own unique identifier.

a.      Example: a group of 14 record request would all be done under the same
order number

 

[SR4.5.2.2]

              

 

WRECR - RFP    Page 41



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

  

ü

  

ü

  

ü

  

ü

    

26.    **The product must provide the ability to enter a pre-assigned account
number and password in order to access the billable account

 

[SR4.5.2.3]

              

27.    **The product must provide the ability to generate monthly statements.
Each statement will contain the collision records unique identifier, date
requested, individual amount, total amount, account information

 

[i.e.  Company name, address etc]

 

[SR4.5.2.4]

              

28.    **The product must process bank card transactions using a processor that
is part of OST’s Bank of America Merchant Services. WSP will provide the vendor
the final processor prior to contract negations.

a.      Currently WSP is using CyberSource for Bank Card processing

b.      A new processor is currently being reviewed. [First Data]

 

[SR5.2.11]

              

 

WRECR - RFP    Page 42



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

  

ü

  

ü

  

ü

  

ü

    

29.    **Authorized WSP Collision Records personnel will have the ability to
process a check or money order at the time of entry.

a.      No cash will be accepted over the counter.

 

[SR5.3.1]

              

REDACTION

              

30.    The product must deliver the redacted or non redacted collision report to
the requestor in a way that will allow the requestor to print and save locally

 

[SR4.6.1.1.1]

              

31.    The product must provide notification to a requestor when a redacted or
non redacted collision report is ready to be viewed

 

[SR4.6.1.1.2]

              

32.    The product must be able to categorize based on criteria in section 5.2.1
-5.2.5 of Appendix A -System Requirement Specification.

 

[SR4.6.2.2.1]

              

 

WRECR - RFP    Page 43



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

33.    **The product will have the ability to redact a batch of requests or a
single request.

 

[SR4.6.3.2.1]

              

34.    **The product will automatically redact specific items within an image.
See section 5.2-5.5 of Appendix A-System Requirement Specification.

 

[SR4.6.3.2.2]

              

35.    The product will have the ability to place a system redacted collision
record in a “queue” for review and manual redaction.

 

[SR4.6.3.2.3]

              

36.    **The product will have the ability to initiate system redaction on
requested report [s]

 

[SR4.6.3.2.4]

              

37.    **The product will allow an authorized WSP employee to view redacted or
un-redacted report[s]

 

[SR4.6.3.2.5]

              

 

WRECR - RFP    Page 44



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü   

38.    **The product will allow an authorized WSP employee to redact or
un-redact any field or area

 

[SR4.6.3.2.6]

              

39.    The product will allow an authorized WSP employee to print or e-mail from
a queue

 

[SR4.6.3.2.7]

              

40.    The product will have the ability to place a requested collision report
in a “queue” for manual redaction

 

[SR4.6.3.2.8]

              

41.    **The product will have the ability to redact a batch of requests or a
single request

 

[SR4.6.3.4.1]

              

42.    **The product will automatically redact specific items within an image.
See section 5.2-5.5 of Appendix A-System Requirement Specification.

 

[SR4.6.3.4.2]

              

 

WRECR - RFP    Page 45



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

  

ü

   ü   

ü

  

ü

    

43.    Persons who are entitled to receive a full

         collision report without redaction:

•      County Prosecuting Attorney

•      Chief of Police

•      County Sheriff

•      Director of the Department of Licensing

•      Chief of the Washington State Patrol

•      Commissioned Officers

•      Driver(s) involved in the collision

•      The legal guardian or, if a minor, the parent(s) of driver(s) involved in
the collision

•      Persons injured in the collision

•      The legal guardian or, if a minor, the parent(s) of persons injured in
the collision

•      Owner(s) of vehicle(s) involved in the collision, including both the
legal and registered owner

•      Owner(s) of property damaged in the collision

•      Authorized representatives of any of the above interested parties with
written permission

•      Persons with a “proper interest,” such as:

¡       Federal, state and local agencies authorized by statute to obtain
collision information for their official use.

              

    [ILLEGIBLE]

              

 

WRECR - RFP    Page 46



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

44.    **If the requestor is not entitled to view the full record of an Adult
Driver, Pedalcyclist, Pedestrian, or Property Owner the following information
must be redacted on the PTCR image:

•    Driver’s License Number

•    Date of Birth

•    Convictions or Pending Prosecution information

•    Social Security Number

 

[SR5.2.2]

              

45.    **If the requestor is not entitled to view the full record of a Passenger
or Witness the following information must be redacted on the PTCR image:

•    Date of Birth

•    Convictions or Pending Prosecution information

•    Social Security Number

 

[SR5.2.3]

              

 

WRECR - RFP    Page 47



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

46.    **If the requestor is not entitled to view the full record of a Juvenile
(under 18 at time of collision ) Driver, Pedalcyclist, Pedestrian, or Property
Owner the following information must be redacted on the PTCR Image:

•      Driver License Number

•      Date of Birth

•      Convictions or Pending Prosecution information

•      Social Security Number

 

[SR5.2.4]

              

47.    **If the requestor is not entitled to view the full record of a Juvenile
(under 18 at time of collision ) Passenger, or Witness the following information
must be redacted on the PTCR Image:

•      Date of Birth

•      Convictions or Pending Prosecution information

•      Social Security Number

 

[SR5.2.5]

              

 

WRECR - RFP    Page 48



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

48.    **When a requester is flagged as “Authorized Representatives” and chooses
to continue without written permission they will then be categorized as “Non
Authorized”

 

[SR5.2.7]

              

IMPORT/EXPORT

              

49.    **Provide a means for automatic import of WSDOT of collision records from
transfer file. See Section 7.6 of Appendix A—Software Requirement Specification
Document for the structure of this file.

 

[SR4.8.2.1]

              

50.    The automatic import must be able to combine multiple separate “tiff”
image files into a single Portable Document Format (PDF) document for each
collision report consisting of one page for each Tiff image in the proper page
order

 

[SR4.8.2.2]

              

 

WRECR - RFP    Page 49



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

51.    **The Product must be able to determine if a record in the data file is
new or modified

 

[SR4.8.2.3]

              

52.    **If a record is modified, the product must import the record in
compliance with the retention rules stated elsewhere in this specification.

 

Clarification:

Data feeds from WSDOT will be sending Supplemental data feeds for Collision
Reports to correct or add information to an existing collision report; these
supplemental reports must be able to be link to the report with a date received.

 

NOTE: Retention for public disclosure; requires the record to be maintained for
6 years. And the original report can be disseminated and then a supplemental
report is sent changing the date of the report. We should be able to view and
see that the original report was received on one date and the supplemental
report was received on a different date.

 

[SR4.8.2.4]

              

 

WRECR - RFP    Page 50



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

53.    **The Import process must be able to run on a configurable schedule

 

[SR4.8.2.5]

              

54.    **Provide a means for authorized staff to extract billable account
information to be exported to the WSP Budget and Fiscal accounts receivable
system. See Section 7.6 of Appendix A—Software Requirement Specification
Document for the structure of this file.

 

[SR4.8.3.1]

              

55.    Provide a means for External Sources to import data files.

Example;

OST will provide a NACHA formatted file of all ACH Returns which were not
processed—this needs to match up to the WRECR transactions for that day or
requested report per requested parameters

              

 

WRECR - RFP    Page 51



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

56.    OST requires that all Import /Exports go through the Department of
Information Services (DIS) secure FTP site.

 

a.      WSP will provide the user name and password for this site to vendor.

              

57.    Capture export transactions for audit purposes

 

         [SR4.8.3.2 and SR 4.8.4.2]

              

LOGGING

              

58.    Provide a means for logs/reports to be viewed on on-screen

 

         [SR4.9.1 & 4.11.1.1]

              

59.    Provide a means for printing reports

 

         [SR4.9.2 & 4.11.1.2]

              

60.    **The system must create a record showing who has accessed the system and
what operations he or she has performed during a given period of time.

 

[SR4.9.1.3]

              

 

WRECR - RFP    Page 52



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

61.    The system must capture the history of actions taken

 

[I.e.  the user, time stamp; data added, deleted or changed, original data if
changed]

 

[SR4.9.1.4]

              

62.    The system must provide a searchable transaction log

 

[SR4.9.1.5]

              

63.    The system must provide a searchable audit log

 

[SR4.9.1.6]

              

64.    The system must allow for the logs to be archived

 

[SR4.9.1.7]

              

65.    The system must ensure logs are secured – (i.e. the logs are non
editable)

 

[SR4.9.1.8]

              

66.    Provide the ability to view on screen, print and archive

 

[SR4.9.1.8]

              

 

WRECR - RFP    Page 53



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

ERROR HANDLING

              

67.    This product must allow for different error handling

Examples;

•    Entered information incorrectly message 1 is displayed

 

•    Incomplete information entry message 2 is displayed

 

•    Missing field information message 3 is displayed

 

[SR4.10.1.2]

              

68.    Error handling will be determined by where the Requestor is within the
product. In most cases 2 attempts (initial request plus 1) then redirection

 

[SR4.10.1.3]

              

 

WRECR - RFP    Page 54



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

69.    In case of an error, the system should produce a suitable error log
record which helps to determine the cause of an error

 

[SR4.10.14]

              

70.    In case of ACH Return items such Non-sufficient funds [NSF] and Account
Closed (called Returns) the system should produce a suitable error log

              

REPORTING

              

71.    Provide a means of exporting reports to the Portable Document Format
(PDF)

 

[SR4.11.1.3]

              

72.    Provide a means of exporting reports to Microsoft Excel

 

[SR4.11.1.4]

              

 

WRECR - RFP    Page 55



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

73.    Provide a means for an authorized user to enter report parameters
including start times, time span, requested for, etc.

 

[SR4.11.1.5]

              

74.    Provide a means for standard correspondence to have auto fill capability

 

[SR4.11.1.6]

              

75.    The product shall provide a screen where invoice information can be added
or modified

 

         (i.e. Budget and Fiscal’s mailing address, WSP contact name and phone
number)

 

[SR4.11.1.7]

              

Provide individual reports that capture the following:

              

76.    Deposit Summary, Fiscal Summary, Billed Account Summary, Invoice Log,
Adjustment report

 

See Appendix B of Appendix A—Software Requirement Specification for Sample
Reports [SR4.11.1.8]

              

 

WRECR - RFP    Page 56



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

77.    Provide combined reports: (1) Detail report, deposit summary, cards
received, fiscal summary, billed account; (2) Monthly report, deposit summary,
and fiscal summary, billed account report

 

[SR4.11.1.9]

              

78.    Provide an Agency Account Record report

 

[SR4.11.1.10]

              

79.    **Generate and print monthly invoices

 

See Appendix B of Appendix A- Software Requirement Specification for Sample
Reports

 

[SR4.11.1.11]

              

80.    Provide a report of all budget distribution codes

 

[SR4.11.1.12]

              

81.    **Provide cover letters, specific letters or other forms that are
provided to Requestor

 

See Appendix B of Appendix A- Software Requirement Specification for Sample
Reports

 

[SR4.11.1.13]

              

 

WRECR - RFP    Page 57



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

82.    **Provide a report on which retained documents are at the end of their
retention period and when they will expire

 

[SR4.11.1.14]

              

83.    Provide a report with the type of Requestors that are requesting
reports—based on the “how are you involved in the collision” response

 

[SR4.11.1.15]

              

84.    Provide a report on all released and non-released requests for all
entitled parties and the number of the actual reports provided

 

[SR4.11.1.16]

              

85.    Provide a report for the number of collision reports purchased per day,
per month, per year

 

[SR4.11.1.17]

              

86.    Provide a report for the number of searches requested but not purchased
per day, per month, per year

 

[SR4.11.1.18]

              

 

WRECR - RFP    Page 58



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

87.    Provide a report for the number of requests that were directed to contact
Collision Records

 

[SR4.11.1.19]

              

88.    Provide a report for pending requests, pending request by end date

 

[SR4.11.1.20]

              

RETENTION

              

89.    **The document that was presented to the Requestor shall be captured and
unaltered for a total of 7 years. [ 6 years plus 1 year]

 

[SR  5.4.1.1]

              

90.    **The date/time for retention begins when the document is presented to
the Requestor for viewing

 

[SR  5.4.1.2]

              

PUBLIC DISCLOSURE

              

 

WRECR - RFP    Page 59



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

91.    **The collision record, as it was presented to the Requestor, will be
captured un-altered for a total of 7 years

 

[SR  5.4.2.1]

              

92.    **The original collision record will also be flagged for retention and
remained unaltered for a total of 7 years

 

[SR  5.4.2.2]

              

93.    **Retention time begins when the last action is taken on the record

 

[SR  5.4.2.3]

              

94.    Retention for public disclosure requires the record to be maintained for
6 years plus 1year. The original report can be disseminated and then a
supplemental report is sent changing the date of the report. We should be able
to view and see the original report was received on one date and the
supplemental report was received on a different date.

              

 

WRECR - RFP    Page 60



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.1. GENERAL SYSTEM REQUIREMENTS

 

REQUIREMENTS

   Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

OTHER

              

95.    **The database used to display collision records to the WEB Requestor
must be the same database that Internal WSP Employees of Collision Records use
to address walk-in, phone-in, and Public Disclosure Requestors.

[SR 5.1.6]

              

 

5.2.  SYSTEM MANAGEMENT

     

REQUIREMENTS

   Available    Partially
Meets    Future
Release    Not
Available    Comments      ü    ü    ü    ü      .   

1.      Ability to provide an environment that supports multiple users from
multiple remote locations

              

2.      **Ability to provide Authorized WSP employees remote access for
inquiries, data entry, report generation, etc

              

 

WRECR - RFP    Page 61



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.2. SYSTEM MANAGEMENT

 

REQUIREMENT

   Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

3.      **Ability to provide security and system controls to limit access

 

[SR 5.1]

              

4.      Ability to provide browser based interface

              

5.      Ability to assign multiple levels of security to users

 

[SR 5.5.1]

              

6.      **Ability for an administrator to define data fields

 

[SR 5.5.2 and SR 5.5.3]

              

7.      **Compatible with all WSP hardware and software standards

 

[SR 2.4.1 and 2.4.2]

              

8.      Ability to provide 24x7 technical support

              

9.      Ability to provide 24x7 access to data from remote connections

              

 

WRECR - RFP    Page 62



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.2. SYSTEM MANAGEMENT

 

REQUIREMENTS

   Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

10.    **Provide a means for a System Administrator to maintain user accounts
including the specification of an account number, account name, address,
telephone number, e-mail address etc

 

[SR4.12.2.1]

              

11.    **Provide a means for a System Administrator to create or maintain
billing accounts including user login name, user name, telephone number,
authorizations, etc

 

[SR4.12.2.2]

              

12.    **Provide a means for a System Administrator to configure the amount to
be debited from the requestors account per collision report

 

[SR4.12.2.3]

              

 

WRECR - RFP    Page 63



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.2. SYSTEM MANAGEMENT

 

REQUIREMENTS

   Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

13.    **Provide a means for a System Administrator to add, change, or remove
(from viewing) items from the system’s configuration tables without a coding
change

Example:

•      Increase the amount to be charged per record from $5.00 to $9.50

 

•      Add a new “type” to the “how are you involved in this collision question
such as “employee”

 

         [SR4.12.2.5]

              

14.    **Provide a means for the System Administrator to view system details of
imports / exports information

 

(i.e. last date and time imported, record[s] count,)

 

[SR4.12.2.6]

              

15.    ** If import or export file is “blank” or contains no records then an
error report is generated.

              

 

WRECR - RFP    Page 64



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.2. SYSTEM MANAGEMENT

 

REQUIREMENTS

   Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

16.    Allow Authorized WSP Collision Records personnel to add, update, delete
and query agency account information

 

[SR4.13.2.1]

              

17.    **Allow Authorized WSP Collision Records personnel to adjust an account
balance. The product shall capture the reason for the adjustment (i.e. debits,
credits, or refunds) and comments

 

[SR4.13.2.2]

              

18.    **Allow Authorized WSP Collision Records personnel to flag the account
for either Redaction or Non Redaction for all requests made by the Requestor

 

[SR4.13.2.3]

              

19.    **Allow Authorized WSP Collision Records personnel to add a pre assigned
account number to the account. (The account number will be assigned by the WSP
Budget and Fiscal unit)

 

[SR4.13.2.4]

              

 

WRECR - RFP    Page 65



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.2. SYSTEM MANAGEMENT

 

REQUIREMENTS

   Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

20.    Allow Authorized WSP Collision Records to reset the password for the
Billable Account System Admin

 

[SR4.13.2.5]

              

21.    Allow an Authorized Billable Account System Admin to change passwords
associated with their account

 

[SR4.13.2.6]

              

22.    Allow an Authorized Billable Account System Admin to add, update, and
delete users

 

[SR4.13.2.7]

              

23     **The product must require user WSP employees’ name/password to access
the system

 

[SR5.1.1]

              

 

WRECR - RFP    Page 66



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.2. SYSTEM MANAGEMENT

 

REQUIREMENTS

   Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

24.    The product must follow ISB standards for any password required (i.e. a
system administrator account or anyone with access to financial info will need a
password that expires after X amount of days

 

[SR5.1.2]

              

25.    The password must be strengthened and must comply with Industry standards

 

[SR5.1.3]

              

26.    The product must provide the means for assigning and updating security
and access authority for individuals, entities, and applications accessing
features and data

 

[SR5.1.4]

              

27.    **The product must encrypt attachments that are sent via e-mail

 

[SR5.1.5]

              

 

WRECR - RFP    Page 67



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  5.2. SYSTEM MANAGEMENT

 

REQUIREMENTS

   Available    Partially
Meets    Future
Release    Not
Available    Comments    ü    ü    ü    ü   

28.    The product must request a “delivery” receipt for each e-mail that is
sent. This receipt must be stored with the record and on the same retention
schedule

 

(See 6.1 for retention details of the Software Requirement Specification ~
located in Appendix A of this RFP)

 

[SR5.1.6]

              

 

WRECR - RFP    Page 68



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

6. Vendor Management Proposal

 

6.1. CONTACT INFORMATION

Provide the following information on the single point of contact in your company
for questions as it relates to this RFP. If your responses or part of you
solution is dependent upon third-party vendors, please include their contact
information as well.

 

Company Name:

 

Telephone Number:

 

Contact Person:

 

Telephone Number:

 

FAX Number:

 

Electronic Mail ID:

 

 

6.2. ADDITIONAL VENDOR QUESTIONS

 

6.2.1. System Questions

Question

  

Response

1.      What “performance attributes” does your company use to verify or
validate the accuracy of your application? Please explain each of your
performance attributes and how they fit into the overall system performance
testing.

  

2.      How does your company manage “design” planning—do you need to do “site
inspection/assessment” prior to identifying the approach and equipment needed
for the application?

  

3.      Do you have a management pack available for System Center Operations
Manager?

  

4.      Do you have “canned” reports that can be generated from the data
collected or is it up to the purchaser to develop reports from the data in the
SQL database?

  

5.      What type of system/equipment training do you provide and what are the
durations??

  

6.      What redaction methods does your proposed redaction tool use? Example
-text based, text pattern, zoned etc.

  

 

WRECR - RFP    Page 69



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

Question

  

Response

7.      Please describe how your redaction tools “redacts” information.
Example—do you cover up the “item” or do you remove the “item”?

  

8.      Does your redaction tool come with pre-determined patterns or will it be
configured. A pre-determined patter would be a social security Number [SSN] for
example.

  

9.      The collision report will be an image, please explain how your redaction
tool will find the “item” within the image.

  

10.    Please explain how your redaction tool will handle images that are poorly
scanned, hard to read, etc.

  

11.    Please explain how your redaction tool will do a system redaction then
proceed to allow a manual redaction.

  

12.    Does the redaction tool you are proposing have the ability to turn on/
turn off redaction?

  

Example—We have 4 items to redact—do we have to redact each item individually <
4 clicks> or can we highlight the 4 times and then redact everything at once? <
1 click>

  

13.    Is your redaction tool a third party vender tool or an in-house
application?

  

14.    If a third party vender—how long have you been associated with this
vender?

  

15.    If a third party vender—how many projects have you implemented together?

  

16.    What is your recommendation for WSP’s requirement of a retention tool and
its associated requirements [questions 86-91]?

  

17.    The web application that you are proposing is it a commercially available
solution that might require some customization to meet all of our needs or is it
a custom application?

  

18.    Please describe what Bank Card processing platforms you have used in the
past.

  

19.    Are you familiar with CyberSource or First Data as part of Bank Card
processing? If so how.

  

20.    What Bank do you usually use to process payments?

  

 

WRECR - RFP    Page 70



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

 

6.2.2. Corporate Information

 

Question

  

Response

1.      Describe the support offerings that your company provides. Do you
support the product with internal support staff or through a third party?

  

2.      How many installations of your system do you have?

  

3.      How many installations have you performed in the last 24 months?

  

4.      How long has your company been in business?

  

5.      How many employees do you have?

  

6.      Describe your target market/typical customer both in terms of industry
and size.

  

7.      Describe at least two installations of your system that are of the type
and size of the project being proposed by WSP.

  

8.      Provide a reference (company name, location, contact name, etc.) where
your system is in operation, that is similar to our proposed solution, which
would allow us to do a site visit and see the working product.

  

9.      In consideration of your company’s current workload, how soon would your
company be able to start full-time work on this project?

  

10.    Has your company worked with government agencies before? If so, which
ones?

  

11.    Has your company implemented payment processes through government
agencies before? Example—implementing ACH through the Office of State Treasures
or Bank Cards through a Budget and Fiscal division?

  

 

  6.2.3. Version Releases

 

Question

 

Response

1.      Approximately how often are major versions of equipment and/or back
office software released?

 

2.      Approximately how often are minor versions of equipment and/or back
office software released?

 

 

WRECR - RFP    Page 71



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

Question

  

Response

3.      What are your plans for future enhancements of the system (both
equipment and back office software)?

  

4.      What is the latest version of your system and how many sites are using
this version?

  

 

6.2.4.  Product Support

 

Question

  

Response

1.      Where are your technical support locations?

  

2.      What is the native operating system (including version and release) for
your back office software? 32 bit or 64 bit?

  

3.      Will your back office software run on VMware and or Hyper-V on 64 bit
machines?

  

4.      If you answered no to question 2, do you have plans to catch up? By
when?

  

5.      How do you publish and distribute software patches?

  

6.      How do you publish documentation (e.g., HTML, PDF file, hard copy, etc?)

  

7.      Is your technical support organization in-house or outsourced to a
third-party?

  

8.      Describe software support including: support tiers, response times,
support hours, resolution assurance, change requests.

  

9.      Describe the warranty coverage for your system.

  

10.    Describe the on-going maintenance services, and their associated fees,
that your company would make available to WSP.

  

 

WRECR - RFP    Page 72



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

6.2.5. Environment and Architecture

 

Question

  

Response

1.      What is the native operating system for your back office software 32 bit
or 64 bit?

  

2.      Will your back office software run on VMware and or Hyper-V on 64 bit
machines?

  

3.      If you answered no to question 3, what are you plans to catch up?

  

4.      Do you support the Microsoft SQL Server platform 2008, and XP?

  

5.      How many Microsoft SQL Server database installations of your system are
currently in production?

  

6.      Based on the information within this RFI, what would be your recommended
architectural design for this project

  

7.      Based on your recommended architecture please provide an itemized list
of the hardware and software components you believe will be needed for the WRECR
project solution.

  

 

6.2.6. Miscellaneous

 

Question

  

Response

1.      Did you thoroughly review the WRECR Software Requirements
Specifications—Appendix A?

  

 

WRECR - RFP    Page 73



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

7. Vendor Cost Proposal

The evaluation process is designed to award this procurement not necessarily to
the Vendor of least cost, but rather to the Vendor whose proposal best meets the
requirements of this RFP. Vendors are encouraged to submit proposals which are
consistent with State government efforts to conserve state resources.

WSP is interested in understanding all costs associated with the Management
Response and Technical Response sections of proposals for the Washington Request
for Electronic Collision Reports Project. WSP reserves the right to utilize the
state’s enterprise software licensing or hardware contracts for the procurement
of the new WRECR solution.

WSP requires a deliverables-based milestone payment plan, with the largest
percentage (not less than 20 percent of the total value of the contract) of the
disbursement being made upon final testing and acceptance. No single deliverable
cost prior to the final deliverable should be greater than 10 percent of the
total value of the contract. The final deliverable, which constitutes and will
be part of final acceptance of the entire system, must be included and must be
priced at least 20 percent of the total contract.

 

7.1. PAYMENT FOR PROJECT DELIVERABLES

Vendor payments will be paid thirty (30) days following receipt and satisfactory
acceptance of project deliverables or invoices as applicable.

Specific payment amounts and project deliverables will be negotiated with the
Apparent Successful Vendor.

 

7.2. ACCEPTANCE PERIOD

With respect to this RFP, the proposal and associated prices must remain valid
for 180 days following receipt of the proposal, except for any price reductions
that may occur during the interim.

 

7.3. COST RESPONSE

The available state funding is limited to $150,000.00 for the entire investment
in the following components:

 

  •  

Custom Application (if applicable).

 

  •  

Application software.

 

  •  

System software.

 

  •  

System hardware.

 

  •  

Implementation.

 

WRECR - RFP    Page 74



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

See Sections A, B, C, and D of Cost Forms: Cash Purchase Response (APPENDIX B).
Venders shall bid a fixed price for these components. Bids exceeding this limit
will be rejected as nonresponsive.

7.4. IDENTIFICATION OF COSTS

Identify all costs including expenses to be charged for performing the services
necessary to accomplish the objectives described in this RFP. Your quotation
must include all staff costs, administrative costs, travel costs, and any other
expenses necessary to accomplish the tasks and to produce the deliverables under
contract. Vendors are required to collect and pay Washington State sales tax, if
applicable.

Vendors are required to submit a completed copy of Cost Forms: Cash Purchase
Response (APPENDIX B) for their proposed solutions.

NOTES:

 

  •  

The vendor’s solution must be deliverable-based, and each deliverable must
receive a final acceptance.

 

  •  

All Cost Response sections delivered will be considered to include a
not-to-exceed price for delivering all required services in order to ensure
complete and successful implementation and ongoing operation of the proposed
solution.

 

  •  

Vendors must include all implementation costs for the entire project from
discovery through final acceptance to post-acceptance maintenance support.

 

  •  

The vendor’s solution proposal should also address the issues and costs of
transfer of system licensing and code ownership to Washington State. In this
case, the WRECR application vendor will supply all source code in English.

 

  •  

WSP should be provided with the option to procure only select elements of a
total proposal at the costs quoted for those specific elements.

 

  •  

The state of Washington belongs to the Western States Contracting Alliance
(WSCA). If the vendor proposes hardware that is available via the WSCA contract,
the WSCA contract price is less than the vendor price, and the vendor will
support the hardware, then WSP will purchase the hardware through WSCA.

 

WRECR - RFP    Page 75



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

8. Project Management Proposal

 

  8.1.1.  Project Management

Vendors must provide an overview of how they will successfully manage the
complex aspects of budget, scope, and schedule management. In addition, vendors
need to describe the project management methodology to be utilized, including a
description of any supporting software. This discussion will include information
about overall project management techniques, issue management approaches, weekly
status reporting, and staffing. WSP prefers the use of Microsoft Project 2003 as
the project scheduling software.

 

  8.1.2.  Status Reporting

Vendors should describe the process of providing project status updates to WSP.
The vendor project manager will report to the WSP project manager weekly by
e-mail and a minimum of once a month in person[ if applicable] or via phone to
update WSP on completed tasks, review the progress of uncompleted tasks, clarify
requirements, and discuss other issues related to the WRECR project. The vendor
project manager will report project status to the project Executive Steering
Committee as necessary.

 

  8.1.3.  Quality Assurance

Vendors must describe the QA process to be utilized for the project tasks,
schedule, deliverables, and testing in order to ensure that work related to the
production of acceptable deliverables is on track and expectations are met or
exceeded. The QA process is expected to be proactive so as to ensure not only
that the schedule is met but also that product and service quality is
maintained.

 

  8.1.4.  Project Schedule

Vendors must describe the process of developing the schedule, including the
identification of all major phases, tasks, and subtasks. For each identified
task or subtask, vendors should include the following information:

 

  •  

Resource assignments (e.g., vendor staff, local agency staff).

 

  •  

Milestones.

 

  •  

Time frames.

 

  ¡    

Assume 10 business days for WSP review on each iteration of a deliverable.

 

  •  

Deliverables.

 

WRECR - RFP    Page 76



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

 

  8.1.5.  Phase Duration

WSP is interested in implementing this project as quickly as possible. WSP
prefers a project schedule that is realistic and reflects the shortest
reasonable time frame based on the offeror’s experience with projects of similar
size and complexity and its capacity to successfully deliver proposed outcomes.

Please provide a schedule that reflects the most expeditious and reasonable time
frame possible. For your final schedule, describe your delivery approach, your
assumptions and needs, and any additional risks or work requirements that will
be important for WSP to understand in working with you to ensure successful
delivery.

 

  8.1.6.  Risk Management Approach

Vendors must provide their approach to risk management that minimally identifies
all risks associated with implementing WRECR, the methods proposed to mitigate
each risk, the probability that each risk will occur (i.e., high, medium, low),
and the impact each risk can have on the project (i.e., high, medium, low).

 

  8.1.7.  Proposed Project Staff

Vendors must provide an outline of all proposed individuals, including their
major areas of responsibility during the project and the percentage of time that
each will be dedicated to the project.

Specific guidelines for the vendor’s project manager include the following:

 

  •  

Must be able to demonstrate a history of successful projects of similar size,
nature, and complexity.

 

  •  

Must have a bachelor’s degree or equivalent work experience.

 

  •  

Must be able to demonstrate a minimum of 3 years’ project management experience.

Though not required, Project Management Professional (PMP) certification from
the Project Management Institute, Inc. (PMI) would be a value-added
qualification.

Resumes of all key proposed personnel are required and must include the
following, at a minimum:

 

  •  

Experience with the vendor.

 

  •  

Experience with projects related to public safety, especially message switch
solutions.

 

  •  

Experience with projects similar in size, scope, and complexity to this project.

 

  •  

System design and development experience.

 

  •  

System implementation and support experience.

 

  •  

System integration experience.

 

WRECR - RFP    Page 77



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

Vendors shall indicate any industry-acknowledged certifications (e.g.,
Capability Maturity Model Integration [CMMI], PMP, International Organization
for Standardization [ISO]) that their organizations or key proposed personnel
have attained or are actively pursuing.

The description of experience must include specific responsibilities of vendor
personnel and the number of years of their experience.

Each project referenced in a resume should include the customer name, customer
reference (including current telephone number), and time period of the project,
as well as a very brief project description. Limit references to the last 5
years.

It is important to note that WSP reserves the right to approve or reject any
changes to the vendor’s key personnel after the contract award. WSP also
reserves the right to require key personnel changes, with reasonable notice to
the vendor, following contract award if WSP determines that such changes are in
the best interest of the project.

8.1.8. Implementation Approach

Vendors must provide their approaches to implementation of the proposed WRECR
solution, outlining the steps from the time of contract signing through complete
acceptance and go-live of the future WRECR infrastructure in the production
environment.

 

WRECR - RFP    Page 78



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

Appendix A—Software Requirement Specification

This link is the approved version of the Software Requirement Specification
(SRS) for the WRECR project. If you have trouble opening this document please
notify the Acquisition Coordinator. Their contact information is in section 2.1
of this document.

 

LOGO [g296052cm-133a.jpg]

 

WRECR - RFP    Page 79



--------------------------------------------------------------------------------

Washington State Patrol

Washington Requests for

Electronic Collision Records

(WRECR)

Software

Requirements

Specification

By the

Information Technologies Division

Planning and Project Office

March 16, 2010



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Revision History

 

Version

  

Date

  

Description

  

Name

1.0    04/01/2009    Original    Steve Cole 1.1    01/13/2010    Updated
Original    Paula Breshears 1.2    01/19/2010    Continue update original based
on feedback obtained from meeting on 12/19/2010    Paula Breshears 1.3   
01/21/2010    Continue to update original based on feedback    Paula Breshears
1.4    01/25/2010    Continue to update original based on feedback    Paula
Breshears 1.5    01/27/2010    Continue to update original based on feedback   
Paula Breshears 1.6    02/02/2010    Continue to update original based on
feedback    Paula Breshears 1.7    02/16/2010    Continue to update original
based on feedback    Paula Breshears 1.8    02/22/2010    Continue to update
original based on feedback    Paula Breshears 1.9    03/01/2010    Final updates
based on feedback    Paula Breshears 1.10    03/02/2010    Ready for Signatures
   Paula Breshears 2.0    03/08/2010    Updated from feedback before Signatures
are obtained    Paula Breshears 2.1    03/16/2010   

Updated number sequence for 4.1.2.3-4.1.2.14

And 4.5.2.3 and 4.5.2.4

And 4.6.3.2.4 -4.6.2.8

And 5.1.3-5.1.6

Changed the word Automatic to Automated (reference ACH)

Changed OFM reference to OST 4.3.1 and 4.3.2

Added verbiage to 4.8.4

Created 4.8.4.3 and 4.10.1.5

Changed all references of Bank of America to

state’s concentration bank per OST request

   Paula Breshears

 

Information Technology Division   March 16, 2010    Page i Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

TABLE OF CONTENTS

 

1     Introduction

     4   

1.1 Purpose

     4   

1.2 Intended Audience

     4   

1.3 Project Background

     4   

1.4 Reference Material

     5   

2     General Description

     6   

2.1 Product Scope

     6   

2.2 Product Function Flow Diagrams

     8   

2.3 User Classes and Characteristics

     10   

2.4 Operating Environment

     10   

2.5 Documentation

     11   

3     External Interface Requirements

     12   

3.1 User Interfaces

     12   

4     Product Features

     13   

4.1 Query Collision Records

     13   

4.2 Process to Select Payment type

     16   

4.3 Process Selected Records Using Bank Card

     16   

4.4 Process Selected Records Using Automated Clearing House (ACH)

     17   

4.5 Process Selected Records Using a Billable Account

     18   

4.6 Redaction

     19   

4.8 Import/Export

     22   

4.9 Logs

     23   

4.10 Error Handling

     23   

4.11 Reports

     24   

4.12 System Administration

     25   

4.13 Billable Account Maintenance

     26   

 

Information Technology Division   March 16, 2010    Page ii Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

5     Nonfunctional Requirements

     28   

5.1 Security Requirements

     28   

5.2 Business Rules

     29   

5.3 Payment recording check and money order

     30   

6     Retention

     31   

6.1 Retention Overview

     31   

6.2 Public Disclosure

     31   

6.3 Other

     31   

7     APPENDIX A: Data Dictionary

     34   

7.1 Bank Card Transaction File

     34   

7.2 Automated Clearing House (ACH) Transaction File

     34   

7.3 Billable Account Transaction File

     34   

7.4 Billable Account User File

     35   

7.5 OFM Accounts Receivable Export File

     36   

7.6 WSDOT Image and Index Extract Import File

     42   

8    APPENDIX B: Sample Reports and Responses

     45   

9     APPENDIX C: Reference Material

     49   

10     APPENDIX D: Glossary

     84   

 

Information Technology Division   March 16, 2010    Page iii Planning and
Project Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

1 Introduction

This section presents an overview of the software requirements to help the
reader understand its purpose, how to use the document, and the business needs
which this project is intending to satisfy.

 

1.1 Purpose

The purpose of the Software Requirements Specification (SRS) is to describe
functions and capabilities of the product to be developed. This document is the
basis for subsequent project planning, design, development, and contractual
agreements related to the Washington Requests for Electronic Collision Records
Project. it also is the foundation for product testing and user documentation.

 

1.2 Intended Audience

This SRS is directed at the following readers:

 

•  

Users and other project stakeholders, to be viewed as an agreement with the
Project Team that application requirements are fully and correctly documented to
the best of our knowledge and ability at time this document is released.

 

•  

Project Management staff, as a basis for all project planning and scheduling for
the remainder of the project

 

•  

Proposing vendors, to be used for developing cost and schedule proposals for
their bid documents

 

•  

Contracts staff for both the Washington State Patrol (WSP) and the “Apparent
Successful Vendor” for use in developing the contractual agreement

 

•  

Project technical staff, to be viewed as the basis for product design and
development

 

1.3 Project Background

The Washington State Patrol (WSP) Criminal Records Division (CRD) Collision
Records Section completes approximately 50,000 requests for copies of collision
reports annually. These requests come from individuals involved in a collision,
parents or legal guardians of a minor driver; insurers, attorneys, or other
authorized representatives of a driver involved; or law firms doing research.
The response to each request involves a manual process of searching, redacting,
and collecting fees averaging 1 hour production time each to complete. They are
currently able to complete these requests within 21 days; however, this is
directly related to the staffing level.

The WSP has received federal funding through the Washington Traffic Safety
Commission (WTSC) to improve response times to the public and decrease workload
for Section staff. The WSP CRD is the business owner for the project with direct
interaction with WSP Budget and Fiscal Services (BFS), WSP Public Disclosure,
WSP Information Technology Division (ITD), WTSC, WSDOT Transportation Data
Office, WSDOT Office of Information Technology.

 

Information Technology Division   March 16, 2010    Page 4 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

1.4 Reference Material

This section presents the documents used in creating the Description of
Requirements. The document name and location of the electronic copy have been
provided to help the reader understand the currently used material, and the
business needs which this project is intending to satisfy.

 

1.4.1 Request for Copy of Collision Report Form

Appendix C of this document

 

1.4.2 ACORDE Redaction tool for Public Disclosure Business Requirements—DOT /
WSP

{DRAFT May 31st, 2007}

Appendix C of this document

 

1.4.3 Automated Clearing House File Format Specifications—OST

Appendix C of this document

 

1.4.4 Automated Clearing House Best Practices from OST

Appendix C of this document

 

1.4.5 Automated Clearing House Service Level Agreement with OST

{Sample}

Appendix C of this document

 

1.4.6 Automated Clearing House Service Input Delivery Dates Form from OST

{Sample}

Appendix C of this document

 

1.4.7 WSP Hardware Standards

Appendix C of this document

 

1.4.8 WSP Software Standards

Appendix C of this document

 

Information Technology Division   March 16, 2010    Page 5 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

2 General Description

This section presents a high-level overview of the product being specified and
the environment in which it will be used, the anticipated users of the product,
and the known constraints.

 

2.1 Product Scope

The WSP intends to hire a vendor to develop a web-based application to allow
public access to collision reports through the Internet. The application must
provide a parameter search for collision reports, automated redaction and
assembly of selected reports, on-line payment of fees, and satisfy all public
disclosure and records retention requirements. WSP’s collision reporting
database will be the source of the collision reports for the WRECR application
with daily feeds from WSDOT.

 

Information Technology Division   March 16, 2010    Page 6 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

2.1.1 Product Functions

 

Function

   Description    Features

Query

  

Query collision report database

   •   

Employee Identity authentication

  

by Date and Driver Name then

   •   

Search database using criteria supplied

  

any of the following parameters:

     

by Requestor

   •   

Driver Name (Last, First, MI)

   •   

Provide redaction depending on

   •   

Driver License Number

     

Requestor authorization

   •       

Date of Birth

   •   

Log transactions for public disclosure

   •   

Location (City and or County)

     

and record retention

   •


•

•

•

  

Roadway

Date

Collision Number

Injury Indicator

   •


•

  

Capture Requestor information -log transaction

Audits

               •   

Fatality Indicator

         •   

Agency Identifier

     

Payment

  

Process payment before collision

   •   

Bank Card processing

  

report is allowed to be viewed

   •


•

•

•

  

Automated Clearing House (ACH) processing

Billable Account processing

Received Check [s] / Money Order[s]

Audits

Redaction

  

Redact collision report based on

   •   

Based on Requestor Identity

  

information provided by

   •   

Log transaction for public disclosure

  

Requestor and business

     

and record retention

  

requirements provided in 5.2 of

   •   

Log image for record retention

  

this document

   •   

Audits

Import/Export

  

Exchange data with external

   •   

Import collision report file from WSDOT

  

systems

  

•

  

Export billable account transactions to

Office of Financial Management (OFM)

Accounts Receivable system

      •
  

Export ACH transactions to Office of

State Treasure (OST)

Reports

  

Typical types of Reports

   •   

Format for on on-screen viewing,

   •   

Invoices

     

printing and downloading

   •   

Summary Reports

   •   

Daily Bank Card transaction

   •
  

Forms

     

reconciliation

   •
  

Transactions logs

   •
  

Monthly Billable Account invoices

   •   

Statistic Reports

   •   

Audits

System

  

Maintain system tables

   •   

Billable Account administration

Administration

         •


•

•

  

Report administration

Purge administration

Searches without payment

 

Information Technology Division   March 16, 2010    Page 7 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

2.2 Product Function Flow Diagrams

 

LOGO [g296052cm-142_new.jpg]

 

Information Technology Division   March 16, 2010    Page 8 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

 

LOGO [g296052296052_cm143.jpg]

 

Information Technology Division   March 16, 2010    Page 9 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

2.3 User Classes and Characteristics

There are seven [7] types of users:

 

  •  

An authorized user who can view the full non-redacted collision record for a
fee.

 

  •  

A non authorized user can view only a redacted version of a collision record for
a fee.

 

  •  

An authorized representative who can view the full non-redacted collision record
for a fee, only after providing a letter of authorization from the involved
party or insurance company releasing the information and the entity marks the
correct authorization box. [See 5.2.9]

 

  •  

Personnel who work for an organization such as an insurance company which is
invoiced once a month, through a billing account, for transaction fees.

 

  •  

Authorized personnel who works the Federal Government, or a Criminal Justice
Agency or a Washington State government agency and is authorized to view full
non-redacted records without a fee.

 

  •  

Authorized WSP Collision Records personnel have unrestricted access to all
collision records.

 

  •  

System Administrator—i.e. managing user accounts, viewing reports, etc.

 

2.4 Operating Environment

The Washington State Patrol supports the following operating environment:

 

2.4.1 Hardware

 

  •  

Servers with Intel based processors

 

  •  

Must have the ability to run in a virtualized environment on a Hyper-V Server

 

  •  

Must run on 64 bit platform

 

2.4.2 Software

 

  •  

Microsoft Windows Server 2008 or higher

 

  •  

Internet Information Services (IIS) based web application server(s)7.0 or higher
in Integrated Mode [preferred]

 

  •  

Microsoft SQL Server based database [2008 minimum]

 

  •  

Microsoft SQL Server Reporting Services

 

  •  

Must run on Version 3.5 of the .Net framework or higher

 

  •  

Client PCs utilizing any Internet Explorer version 6, 7, and 8; Google Chrome
(all versions), and Mozilla FireFox version 3.6 or higher

 

2.4.3 Interfaces

 

  •  

Simple Mail Transport Protocol (SMTP) according to the latest Request For
Comment (RFC)

 

  •  

Microsoft Exchange Server

 

  •  

Secure FTP

 

Information Technology Division   March 16, 2010    Page 10 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Design and Implementation Constraints

ITD has limited technical resources available to support this product within the
environment specified in-section 2.4. The developer must not introduce any new
tools, products, or dependencies that require changes to the existing operating
environment, or require technical support staff to be specially trained for its
support.

The application development environment and databases shall not be proprietary
and shall not restrict the State from using the application or data in any
current or future application. WSP does not currently have any database(s)
fulfilling these requirements and the design and implementation of one or more
databases should be considered. The design will also have to take into account
the requirements listed in this document such as import /export, retention,
payment etc.

The proposed application shall utilize a modern relational database management
design (normalized to the third normal form (3NF) and be capable of handling
current and future work load and future growth projections.

The database provided with the system shall have the capability to address at
least 1 terabyte of stored data.

 

2.5 Documentation

All application source code and technical documentation must be in English and
must be provided to the State in its entirety upon acceptance of the product
(excludes third party software). The developer must provide the following
documentation as part of the finished product:

 

  •  

User’s guide (for each of the identified user classes)

 

  •  

Administrator Manual. A description of system administration processes

 

  •  

A completed WSP IT System Documentation Standards document

 

Information Technology Division   March 16, 2010    Page 11 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

3 External Interface Requirements

This section specifies any requirements that ensure the new product will connect
properly to external components.

 

3.1 User Interfaces

User interfaces must be developed for the functions described in Section 4.
Standard drop-down lists are used wherever possible to present standard values
for selection by the User. Command buttons, Pop-up windows, and other aids
should be used where possible to make the product easier to use. Online help
should be available for each screen developed for this application.

Web page formats must follow the State of Washington guidelines found at the
following web site:

http://www.wa.gov/dis/tools/awstyleguide/accessibility.html

 

Information Technology Division   March 16, 2010    Page 12 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

4 Product Features

This section specifies the functional capabilities of the product. These
requirements are organized by the major functions described in section 2.2.

 

4.1 Query Collision Records

 

4.1.1 Typical Action/Response Sequences

 

Actor Actions

  

Product Responses

1. Enter record search parameters.

  

2. Search database using given criteria. Display pick-list of possible matches.

3. Place selected record in shopping cart for later processing.

  

4. Save record for later processing and request next action.

5. Request “check out” process with selected records.

  

6. Request Requestor Information

7. Enter Requestor Information

  

8. Log per auditing sequences

 

End of Query Collision Sequences

  

Continue with Determining Redaction Process
Typical Action / Response Sequence

 

Information Technology Division   March 16, 2010    Page 13 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

4.1.2  Functional Requirements

 

Reference

  

Description

4.1.2.1   

The product must provide a method to collect Requestor information. Requestor
information includes:

 

•    Person or company name

 

•    Current Date

 

•    Physical Address

 

•    Mailing address

 

•    City

 

•    State

 

•    Zip Code

 

•    Phone Number

 

•    FAX Number

 

•    E-mail address

 

•    File, Policy, or Claim Number

 

•    Client Name

 

•    Answer to the question “What is the Requestor’s interest in this
collision.”

4.1.2.2    The product must analyze the Information entered by the Requestor and
supply context specific messages for those requestors. 4.1.2.3   

The product must provide a method to enter search parameters using Date and
Driver Name. Additional information would include any of the below parameters.
The product shall provide the following options to search the database:

 

•    Driver Name (Last, First, MI)

 

•    Driver License Number

 

•    Date of Birth (DOB)

 

•    Location (City or County)

 

•    Roadway

 

•    Collision Date Range *

 

•    Collision Number

 

•    Injury Indicator

 

•    Fatality Indicator

 

•    Agency Identifier [ for Law Enforcement Agencies]

 

*       NOTE - The date range is up to 10 days prior to the date chosen

4.1.2.4    The product must analyze the Information and search parameters
entered by the Requestor and supply context specific error messages for those
found invalid. 4.1.2.5    The product must search the collision report database
using search parameters supplied by the Requestor and display a pick list of
records that match the parameters.

 

Information Technology Division   March 16, 2010    Page 14 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Reference

  

Description

4.1.2.6    The name search should use a phonetic or “Soundex” type search of the
database to retrieve records with like-sounding names or names with minor
misspellings. 4.1.2.7    The product must provide a method for the requestor to
select a record from the “pick list” and add to a shopping cart for later
processing. 4.1.2.8    The product must provide a method for the requestor to
review and edit the shopping cart. 4.1.2.9    The product must provide a method
for the Requestor to process all selected records in the shopping cart. 4.1.2.10
   The product will have the ability to place a query request in “pending
status” if no record is found by Authorized WSP Collision Records personnel
only. 4.1.2.11    The product will have the ability to place an end date on
pending status request to allow the request to be automatically removed from a
status of pending. 4.1.2.12   

Returned information [pick list] will contain the following:

 

Total number of matching records

Collision Report number*

Collision Date

County the collision occurred in

Name of Roadway

driver # 1 last name

driver # 2 last name

driver # 3 last name

Injury = Yes or No

Fatality = Yes or No

 

*       NOTE - The collision report number will only be provided during the
returned information if it was provided during initial search.

4.1.2.13    Authorized WSP Collision Records personnel will have the ability to
enter check number or money order number to a requestors information [ i.e. If a
check is mailed in and an Authorized WSP Collision Records personnel is manually
doing request for collision record - check number will be entered under
requestor information ] without processing check or money order at that time

 

Information Technology Division   March 16, 2010    Page 15 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

4.2 Process to Select Payment type

4.2.1 Typical Action/Response Sequences

 

Actor Actions

  

Product Responses

  

1. Display payment options screen for payment of user fees. Options include:

 

•    Bank Card

 

•    Automated Clearing House [ACH]

 

•    Billable Account

 

•    Received Check[s] / Money Order[s]

2. Select payment option

   3. Display selected payment option screen.    End of Payment type Sequences
   Continue with selected payment type process

4.2.2  Functional Requirements

The product must:

 

Reference

  

Description

4.2.2.1    The product will allow authorized WSP CRD employees to enter
information from a check or money order received. This option is only viewable
by WSP employees. 4.2.2.2    The product must provide a way to release the
collision report record for either Redaction (Section 4.5.1) or viewing once
payment approved. 4.2.2.3    The product must charge the account a configurable
amount for each collision report record requested.

 

4.3 Process Selected Records Using Bank Card.

4.3.1  Typical Action/Response Sequences

 

Actor Actions

  

Product Responses

   Refer to Payment Selection Process

1. Select Bank Card payment option

  

2. Display bank card payment option screen.

3. Enter bank card information.

  

4. Process Bank Card per OST and Payment Card Industry (PCI) standards (See
Appendix A)

 

End of Bank Card Sequences

  

Continue with 4.5 Redaction

 

Information Technology Division   March 16, 2010    Page 16 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

4.3.2  Functional Requirements

The product must:

 

Reference

  

Description

4.3.2.1    The product must process Bank Card payments per Office State
Treasurer (OST) and Payment Card Industry (PCI) Standards

 

4.4 Process Selected Records Using Automated Clearing House (ACH).

4.4.1  Typical Action/Response Sequences

 

Actor Actions

  

Product Responses

   Refer to Payment Selection Process

2. Select ACH payment option

  

3. Display ACH payment option screen.

4. Enter bank account information.

  

5. Process ACH per Office of State Treasurer (OST) and NACHA Operating Rules
(See Appendix A)

 

End of ACH Sequences

  

Continue with 4.5 Redaction

4.4.2  Functional Requirements

The product must:

 

Reference

  

Description

4.4.2.1    Process ACH payments per Office of State Treasurer (OST) and NACHA
Operating rules Industry Standards [See Appendix A] 4.4.2.2    Provide a visual
reference for end user’s entering their bank’s routing number and checking
account number. (e.g. a picture of an example check with the appropriate numbers
highlighted)

 

Information Technology Division   March 16, 2010    Page 17 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

4.5 Process Selected Records Using a Billable Account.

4.5.1  Typical Action/Response Sequences

 

Actor Actions

  

Product Responses

   Refer to Payment Selection Process

2. Select Billable Account payment option

  

3. Display Billable Account payment option screen.

4. Enter billable account number and password

  

5. Each record request is added the customers account’s for statement
documentation

 

End of Billable Account Sequences

  

Continue with 4.5 Redaction

4.5.2  Functional Requirements

The product must

 

Reference

  

Description

4.5.2.1    Allow the Requestor to pay for selected records via billable account.
4.5.2.2    The product must provide each batch request its own unique identifier
- [i.e. a group of 14 records request would all be under one "Order number")
4.5.2.3    The product must provide the ability to enter a pre-assigned account
number and password in order to access the billable account 4.5.2.4    The
product must provide the ability to generate monthly statements. Each statement
will contain the collision records unique identifier, date requested, individual
amount, total amount, account information [ i.e. Company name, address etc]

 

Information Technology Division   March 16, 2010    Page 18 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

4.6 Redaction

 

4.6.1  Overview

 

4.6.1.1  Functional Requirements

The product must:

 

Reference

  

Description

4.6.1.1.1    The product must deliver the redacted or non redacted collision
report to the requestor in a way that will allow the requestor to print and save
locally 4.6.1.1.2    The product must provide notification to requestor when
redacted or non redacted collision report is ready to be viewed.

 

4.6.2  Determining Redaction Process

 

4.6.2.1 Typical Action/Response Sequences for Determining Redaction

 

Actor Actions

  

Product Responses

  

1.      Requestor Information captured.

 

2.      Requestor type is determined.

•    Authorized

•    Not Authorized

•    Authorized Representatives

 

3.      Message based on above categories is displayed.

 

End of Determining Redaction

4.      Requestor chooses to Continue

  

Continue with Payment Typical Action

•    Bank Card

•    ACH

•    Billable Account

 

Information Technology Division   March 16, 2010    Page 19 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

4.6.2.2 Functional Requirements

The product must:

 

Reference

  

Description

4.6.2.2.1

   The product must be able to categorize based on criteria in section 5.2.1 -
5.2.5

 

4.6.3 Redacting Process

4.6.3.1 Typical Action/Response Sequences for Redacting

 

Actor Actions

  

Product Responses

   1. System redacts information within image. ( see section 5.2-5.5)    2.
System redacted image is put into queue for manual redaction process    3.
Notification is provided to Requestor

4. WSP staff completes manual redaction

   5. Redacted image is released and sent to Requestor    6. Create a
transaction log record, audit log record, retention log and public disclosure
record(s).

4.6.3.2 Functional Requirements

The product must:

 

Reference

  

Description

4.6.3.2.1

   The product will have the ability to redact a batch of requests or a single
request

4.6.3.2.2

   The product will automatically redact specific items within an image. (See
section 5.2-5.5)

4.6.3.2.3

   The product will have the ability to place a system redacted collision record
in a “queue” for manual redaction.

4.6.3.2.4

   The product will have the ability to initiate system redaction on requested
report [s]

4.6.3.2.5

   The product will allow authorized WSP employee to view redacted or
un-redacted report[s]

4.6.3.2.6

   The product will allow authorized WSP employee to redact or un-redact any
field or area

4.6.3.2.7

   The product will allow authorized WSP employee to print or e-mail from queue

4.6.3.2.8

   The product will have the ability to place a requested collision report in a
“queue” for manual redaction

 

Information Technology Division   March 16, 2010    Page 20 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

4.6.3.3 Typical Action/Response Sequences Non Redaction

 

Actor Actions

  

Product Responses

   1. Non Redacted image is released.    2. Notification is provided to
Requestor    3. Create a transaction log record, audit log record, retention log
and public disclosure record(s).

4.6.3.4 Functional Requirements

The product must:

 

Reference

  

Description

4.6.3.4.1

   The product will have the ability to place a requested collision report in a
“queue” for delivery.

4.6.3.4.2

   The product will allow the requestor to view report upon verification of
payment

 

Information Technology Division   March 16, 2010    Page 21 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

4.8 Import/Export

Exchange data with external systems such as: WSDOT, OFM Accounts Receivable, and
OST ACH.

4.8.1 Typical Action/Response Sequences

 

Actor Actions

  

System Responses

1. Authorized WSP employee requests Import/Export options screen.

   2. Display Import/Export options screen.

3. Select a particular import or export function.

   4. Display a particular import or export detail screen.

5. Fill in import or export parameters.

  

6. Edit parameters and perform selected function.

7. Record event in Log.

4.8.2 WSDOT Collision Records Import Functional Requirements

The product must:

 

Reference

  

Description

4.8.2.1

  

Provide a means for automatic import WSDOT of collision records from transfer
file.

See Appendix A Section 7.6 for the structure of this file.

4.8.2.2

   This automatic import must be able to combine multiple separate “tiff’ image
files into a single Portable Document Format (PDF) document for each collision
report consisting of one page for each Tiff image in the proper page order.

4.8.2.3

   Product must be able to determine if a record in the data file is new or
modified”

4.8.2.4

   “If record is modified, product must import the record in compliance with the
retention rules stated elsewhere in this specification”

4.8.2.5

   “Import process must be able to run on a configurable schedule”

4.8.3 OFM Accounts Receivable Export Functional Requirements

The product must:

 

Reference

  

Description

4.8.3.1

  

Provide a means for authorized staff to extract billable account information to
be exported to the WSP Budget and Fiscal accounts receivable system.

 

See Appendix A Section 7.5 for record layout.

4.8.3.2

   Capture export transactions for audit purposes.

 

Information Technology Division   March 16, 2010    Page 22 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

4.8.4 OST ACH Export Functional Requirement

The product must:

 

Reference

  

Description

4.8.4.1

   Provide a means for authorized staff to extract ACH transaction information
to be exported to the Office of State Treasurer for processing. See Appendix C
Section C3 for record layout.

4.8.4.2

   Capture export transactions for audit purposes.

4.8.4.3

   Provide a means for authorized staff to extract ACH cash receipt (A8) which
may be provided electronically or hard copy.

 

4.9 Logs

Transaction[s] requested by a user or system along with the details will be
captured.

4.9.1 Functional Requirements

The product must:

 

Reference

  

Description

4.9.1.1

   Provide a means of viewing on-screen

4.9.1.2

   Provide a means of printing reports

4.9.1.3

   The system must create a record showing who has accessed the system and what
operations he or she has performed during a given period of time.

4.9.1.4

   The system must capture the history of actions taken. [I.e. the user, time
stamp; data added, deleted or changed, original data if changed]

4.9.1.5

   The system must provide a searchable transaction log

4.9.1.6

   The system must provide a searchable audit log

4.9.1.7

   The system must allow for the logs to be archived

4.9.1.8

   The system must ensure logs are secured – (example the logs are non editable)

 

4.10 Error Handling

Error transaction[s] received by the system along with the details

4.10.1 Functional Requirements

The product must:

 

Reference

  

Description

4.10.1.1

   Provide the ability to view on screen, print and archive

 

Information Technology Division   March 16, 2010    Page 23 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Reference

  

Description

4.10.1.2

  

This product must allow for different error handling.

    Examples;

o       Entered information incorrectly message 1 is displayed

o       Incomplete information entry message 2 is displayed

o       Missing field information message3 is displayed

4.10.1.3

   Error handling will be determined by where the Requestor is within the
product. In most cases 2 attempts (initial request plus 1) then redirection.

4.10.1.4

   In case of an error, the system should produce a suitable error log which
helps to determine the cause of an error.

4.10.1.5

   This product must allow for error handling of ACH Return items such as Non
Sufficient Funds (NSF) and Account Closed notices.

 

4.11 Reports

Daily, Weekly and Monthly reports

4.11.1 Functional Requirements

The product must:

 

Reference

  

Description

4.11.1.1

   Provide a means of viewing reports on-screen

4.11.1.2

   Provide a means of printing reports

4.11.1.3

   Provide a means of exporting reports to the Portable Document Format (PDF)

4.11.1.4

   Provide a means of exporting reports to Microsoft Excel

4.11.1.5

   Provide a means for an authorized user to enter report parameters including
start times, time span, requested for, etc.

4.11.1.6

   Provide a means for standard correspondence to have auto fill capability.

4.11.1.7

   The product shall provide a screen where invoice information can be added or
modified (i.e. Budget and Fiscal’s mailing address, WSP contact name and phone
number)    Provide individual reports that capture the following:

4.11.1.8

  

Deposit Summary, Fiscal Summary, Billed Account Summary, Invoice Log, Adjustment
report.

See Appendix B - Sample Reports for examples.

4.11.1.9

   Provide combined reports: (1) Detail report, deposit summary, cards received,
fiscal summary, billed account; (2) Monthly report, deposit summary, and fiscal
summary, billed account report.

4.11.1.10

   Provide an Agency Account Record report.

4.11.1.11

  

Generate and print monthly invoices.

See Appendix B - Sample Reports.

4.11.1.12

   Provide a report of all budget distribution codes.

 

Information Technology Division   March 16, 2010    Page 24 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Reference

  

Description

4.11.1.13

  

Provide cover letters, specific letters or other forms that are provided to
Requestor.

See Appendix B - Sample Reports.

4.11.1.14

   Provide a report on which retained documents are at the end of their
retention period and when they will expire.

4.11.1.15

   Provide a report with the type of Requestors that are requesting reports -
based on the “how are you involved in the collision” response.

4.11.1.16

   Provide a report on all released and non-released requests for all entitled
parties and the number of the actual reports provided.

4.11.1.17

   Provide a report for the number of collision reports purchased per day, per
month, per year.

4.11.1.18

   Provide a report for the number of searches requested but not purchased per
day, per month, per year

4.11.1.19

   Provide a report for the number of requests that were directed to contact
Collision Records

4.11.1.20

   Provide a report for pending requests, pending request by end date

 

4.12 System Administration

System maintenance functions.

4.12.1 Typical Action/Response Sequences

 

Actor Actions

  

System Responses

1. Select Administrative option from menu.

   2. Display selected Administrative option screen.

3. Select a particular system table maintenance function.

   4. Display a particular system table detail screen.

5. Enter changes.

  

6. Edit changes and update table.

 

7. Create a transaction/audit log of all actions taken.

4.12.2 Functional Requirements

The product must:

 

Reference

  

Description

4.12.2.1

   Provide a means for a System Administrator to maintain user accounts
including the specification of an account number, account name, address,
telephone number, e-mail address etc.

4.12.2.2

   Provide a means for a System Administrator to create or maintain billing
accounts including user login name, user name, telephone number, authorizations,
etc.

 

Information Technology Division   March 16, 2010    Page 25 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Reference

  

Description

4.12.2.3

   Provide a means for a System Administrator to configure the amount to be
debited from the requestors account per collision report

4.12.2.4

   Provide a means for a System Administrator to configure the time frame on
which the records retention data automatically purges. Also to have the ability
to manually kick off the retention data purge based upon input parameters. The
purge can be initiated either automatically (scheduled ahead) or manually
(execute now). The request can be for the actual purge to occur or a count of
records affected.

4.12.2.5

  

Provide a means for a System Administrator to add, change, or remove (from
viewing) items from the system’s configuration tables without a coding change.

Example:

o       Increase the amount to be charged per record from $5.00 to $8.50

o       Add a new “type” to the “how are you involved in this collision question
such as “employee”

4.12.2.6

   Provide a means for the System Administrator to view details of system from
imports / exports information (i.e. last date and time imported, record[s]
count,)

 

4.13 Billable Account Maintenance

Maintain billable account information for User fees generated from web query
transactions.

4.13.1 Typical Action/Response Sequences

 

Actor Actions

  

System Responses

1. Select Billable Account maintenance from Menu

   2. Display selected screen .

3. Enter account Information

   4. Perform selected function.

4.13.2 Functional Requirements

The product must:

 

Reference

  

Description

4.13.2.1

   Allow Authorized WSP Collision Records personnel to add, update, delete and
query agency account information.

4.13.2.2

   Allow Authorized WSP Collision Records personnel to adjust an account
balance. The product shall capture the reason for the adjustment (i.e. debits,
credits, or refunds) and comments.

4.13.2.3

   Allow Authorized WSP Collision Records personnel to flag the account for
either Redaction or Non Redaction for all requests made by the Requestor

 

Information Technology Division   March 16, 2010    Page 26 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Reference

  

Description

4.13.2.4

   Allow Authorized WSP Collision Records personnel to add a pre assigned
account number to the account. ( The account number will be assigned by the WSP
Budget and Fiscal unit)

4.13.2.5

   Allow Authorized WSP Collision Records to reset the password for the Billable
Account System Admin

4.13.2.6

   Allow an Authorized Billable Account System Admin to change passwords
associated with their account

4.13.2.7

   Allow an Authorized Billable Account System Admin to add, update, and delete
users

 

Information Technology Division   March 16, 2010    Page 27 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

5 Nonfunctional Requirements

 

5.1 Security Requirements

The product must provide internal security.

 

Reference

  

Description

5.1.1

   The product must require user WSP employees’ name/password to access the
system.

5.1.2

   The product must follow PCI standards for any password required (i.e. a
system administrator account or anyone with access to financial info will need a
password that expires after X amount of days

5.13

   The password must be strengthened must comply with Industry standards.

5.1.4

   The product must provide the means for assigning and updating security and
access authority for individuals, entities, and applications accessing features
and data.

5.1.5

   The product must encrypt attachments that are sent via e-mail

5.1.6

   The product must request a “delivery” receipt for each e-mail that is sent.
This receipt must be stored with the record and on the same retention schedule.
( See 6.1 for retention details)

 

Information Technology Division   March 16, 2010    Page 28 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

5.2 Business Rules

The following operating principles shall be applied to the product.

 

Reference

  

Description

5.2.1

  

Persons who are entitled to receive a full collision report without redaction:

o       County Prosecuting Attorney

o       Chief of Police

o       County Sheriff

o       Director of the Department of Licensing

o       Chief of the Washington State Patrol

o       Commissioned Officers

o       Driver(s) involved in the collision

o       The legal guardian or, if a minor, the parent(s) of driver(s) involved
in the collision

o       Persons injured in the collision

o       The legal guardian or, if a minor, the parent(s) of persons injured in
the collision

o       Owner(s) of vehicle(s) involved in the collision, including both the
legal and registered owner

o       Owner(s) of property damaged in the collision

o       Authorized representatives of any of the above interested parties with
written permission

o       Persons with a “proper interest,” such as:

a.      Federal, state and local agencies authorized by statute to obtain
collision information for their official use.

b.      Traffic safety statistical research groups when a research agreement
with the Washington State Patrol/Washington State Department of Transportation
is in effect.

o       Third party representatives of any authorized party, including attorneys
and insurance companies, with written authorization signed by the attorney or an
authorized representative of the insurance company to act as their
representative

o       Schools, public or private, having children committed to their custody.

5.2.2

  

If the requestor is not entitled to view the full record of an Adult Driver,
Pedalcyclist, Pedestrian, or Property Owner. The following information must be
redacted on the PTCR image:

o       Driver’s License Number

o       Date of Birth

5.2.3

  

If the requestor is not entitled to view the full record of a Passenger or
Witness The following information must be redacted on the PTCR image:

o       Date of Birth

 

Information Technology Division   March 16, 2010    Page 29 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

5.2.4

  

If the requestor is not entitled to view the full record of a Juvenile (under 18
at time of collision ) Driver, Pedalcyclist, Pedestrian, or Property Owner the
following information must be redacted on the PTCR Image:

o       Driver License Number

o       Date of Birth

o       Convictions or Pending Prosecution information

5.2.5

  

If the requestor is not entitled to view the full record of a Juvenile (under 18
at time of collision ) Passenger, or Witness the following information must be
redacted on the PTCR Image:

o       Date of Birth

o       Convictions or Pending Prosecution information

5.2.6

   The database used to display collision records to the WEB Requestor must be
the same database that Internal WSP Employees of Collision Records use to
address Requestors who walk in and Phone in and Public Disclosure.

5.2.7

   When a requester is flagged as “Authorized Representatives” and chooses to
continue without written permission they will then be categorized as “Non
Authorized”

5.2.8

  

This product must capture physical address when capturing Requestor information.

Mailing address is optional.

5.2.9

  

Allow Requestor to only choose one of the below to answer “How Were you Involved
in This Collision”

o       Driver Involved

o       Legal Guardian

o       Parent of a Minor Driver

o       Injured Passenger

o       Other Person Injured in the Collision

o       Owner of Vehicle Damaged

o       Owner of Property Damaged

o       Insurer of Party Involved

o       Attorney of Driver or Injured Passenger

o       Other Authorized Representative

o       Government Agency

o       OTHER

5.2.10

   The product will allow WSP employee to search by any date range

5.2.11

   The product must process bank card transactions using CyberSource.

 

5.3 Payment recording check and money order

Following operating principles shall be applied to the product.

 

5.3.1

   Authorized WSP Collision Records personnel will have the ability to enter
check number or money order number to a requestors information along with
processing check or money order at that time of entry

 

Information Technology Division   March 16, 2010    Page 30 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

6 Retention

 

6.1 Retention Overview

The following operating principles shall be applied to the product.

 

5.4.1.1

   The document that was presented to the Requestor shall be captured and un
altered for a total of 7 years. [ 6 years plus 1 year]

5.4.1.2

   The date/time for retention begins when the document is presented to the
Requestor for viewing

 

6.2 Public Disclosure

 

5.4.2.1

   The collision record, as it was presented to the Requestor, will be captured
unaltered for a total of 6 years.

5.4.2.2

   The original collision record will also be flagged for retention and remained
unaltered for a total of 6 years.

5.4.2.3

   Time begins when the last action is taken on the record.

 

6.3 Other

The following operating principles shall be applied to the product.

 

5.5.1

   The product will be able to distinguish a Authorized WSP CRD employee from a
Public user

5.5.2

   The system administrator will have the ability to configure which fields are
required on information being collected by requestor.

5.5.3

   The product will allow an authorized user to update, add, change or delete
content within fields without requiring code changes

 

Information Technology Division   March 16, 2010    Page 31 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Requirements Approval

March 8, 2010

This Requirement Document represents an agreement among the executive steering
committee for the Washington Requests for Electronic Collision Reports business
requirements. My signature indicates that I have reviewed the Project Business
Requirements and concur with its contents.

 

      

     

Martv Knorr     James (Jim) Anderson Administrator     Administrator WSP
Information Technology Division     WSP Criminal Records Division       

     

Heather Anderson     James (Jim) Morelli Business Owner     Business Lead WSP
Criminal Records Division     WSP Criminal Records Division

 

Information Technology Division   March 16, 2010    Page 32 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Appendices

 

Information Technology Division   March 16, 2010    Page 33 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

7 APPENDIX A: Data Dictionary

 

7.1 Bank Card Transaction File

 

Bank Card Transaction Record

Field Name

   Type      Size    Edit Rules or
Range of Values    Occurrences

Transaction Number

            Single

Transaction Timestamp

     Date/Time             Single

Requestor Name

            Single

Bank Card Type

           

Bank Card Month/Year

           

Collision Report Number(s)

            Multiple

Amount

           

Authorization Code

           

Shopper ID

           

Order ID

           

AVS Result

           

Response Code

           

 

7.2 Automated Clearing House (ACH) Transaction File

 

ACH Transaction Record

Field Name

   Type    Size   

Edit Rules or

Range of Values

   Occurrences

Transaction Number

            Single

 

7.3 Billable Account Transaction File

 

Billable Account Transaction Record

Field Name

   Type    Size   

Edit Rules or

Range of Values

   Occurrences

Transaction Number

            Single

 

Information Technology Division   March 16, 2010    Page 34 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

7.4 Billable Account User File

 

  

Billable Account User Record

Field Name

   Type    Size   

Edit Rules or

Range of Values

   Occurrences

Account Number

            Single

 

Information Technology Division   March 16, 2010    Page 35 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

7.5 OFM Accounts Receivable Export File

The WRECR application must build a transaction file which contains data to be
exported into the Accounts Receivable (AR) application. The file is encoded
according to ASCII standards and delimited by carriage-return/linefeeds at the
record level, and by comma at the field level.

There are three kinds of records contained in each transaction file:

 

  •  

Batch—each transaction file contains one and only one batch record.

 

  •  

Document—a batch record contains one or multiple document records.

 

  •  

Transaction—a document record contains one or multiple transaction records.

The Batch record must always be first in the file. The Batch record must be
followed by at least one Document record. A Document must be followed by at
least one Transaction record. A Transaction record must be followed by either
another Transaction record or a Document record. The Transaction records should
pertain to the Document record they follow, as the Account Receivable
application assigns the Document’s reference number to its Transactions.

 

7.5.1  Batch Record

The following table gives the details of Batch records:

 

Order

  

Field

  

Required/Optional/Default

  

Size or Literal Text

  

Description

0    Record Type    Required    BATCH    l    Batch Number    Default      
Always empty (no spaces) 2    Biennium    Optional    4 bytes, Number, Valid
Year date    Set to empty (no spaces) 3    Fiscal Month    Optional    2 bytes,
Number, Valid Fiscal Month    Set to empty (no spaces) 4   

Batch

Category

Code

   Required    “D” for Normal Debit    Set to empty (no spaces) 5    AR Type   
Required    2 bytes    Set to “ID”. 6    Control Total    Required    Max 13
bytes including decimal and two digits right of the decimal   

Amount equal to the dollar total of all documents in the batch.

Minimum - 0.01

Maximum - 9999999999.99

7    AFRS Batch Handling    Required/Default    1 byte   
Defaults to “N” = No Action 8    S.O. Address    Optional    2 bytes   
Set to empty (no spaces)

 

7.5.2  Document Record

The following table gives the details of Document records:

 

Information Technology Division   March 16, 2010    Page 36 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Order

  

Field

  

Required/Optional/Default

  

Size or Literal Text

  

Description

0    Record Type    Required    DOCUMENT    1    Document Type    Required    2
bytes    “IN” for Invoice (case sensitive) 2    Document Reference Number   
Required    Max 10 bytes Alpha Numeric    InvoiceNumber from the
AccountRequestorBatchGroup table. 3    Customer ID    Required    Max 10 bytes
Alpha-Numeric    Valid customer id. This is the AccountReceivableID field from
the AccountRequestor table. 4    Terms    Optional/Default    2 bytes    Set to
empty (no spaces) 5    Document Description    Required    Max 30 bytes
Alphanumeric   

Set with quotes. Value is:

Full name of the month Space

4 digit calendar year Literal = “BackgroundChecks” Example: “December 2006
BackgroundChecks”

6    Document Date    Optional    MM/DD/YY (MM/DD/YYYY)    Set to empty (no
spaces) 7    Due Date    Optional    MM/DD/YY (MM/DD/YYYY)    Set to empty (no
spaces) 8   

Orig

Document

Amount

   Required    Max 13 bytes including decimal and two digits left of the decimal
   Amount equal to the dollar total of all transactions in the document. Minimum
0.01; maximum 9999999999.99. 9    Customer Name    Optional    Max 30 bytes   
Set to empty (no spaces) 10    Customer Addr1    Optional    Max 30 bytes    Set
to empty (no spaces) 11    Customer City    Optional    Max 30 bytes    Set to
empty (no spaces) 12    Customer State    Optional    Max 2 bytes    Set to
empty (no spaces) 13    Customer Zip    Optional    Max 9 bytes    Set to empty
(no spaces) 14    Additional Cust Attn    Optional    Max 30 bytes    Set to
empty (no spaces) 15    Additional Cust Name    Optional    Max 30 bytes    Set
to empty (no spaces) 16    Additional Cust Addr 1    Optional    Max 30 bytes   
Set to empty (no spaces)

 

Information Technology Division   March 16, 2010    Page 37 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Order

  

Field

  

Required/Optional/Default

  

Size or Literal Text

  

Description

17    Additional Cust Addr 2    Optional    Max 30 bytes    Set to empty (no
spaces) 18    Additional Cust City    Optional    Max 30 bytes    Set to empty
(no spaces) 19    Additional Cust State    Optional    Max 2 bytes    Set to
empty (no spaces) 20    Additional Cust Zip    Optional    Max 9 bytes    Set to
empty (no spaces)

7.5.3 Transaction Record

The following table gives the details of Transaction records

 

Order

  

Field

  

Required/Optional/Default

  

Size or Literal Text

  

Description

0    Record Type    Required    TRANSACTION    1    Quantity    Optional   
Numeric/Float    Set to empty (no spaces) 2    Unit Price    Optional   
Numeric/Float    Set to empty (no spaces) 3    Amount    Required   
Numeric/Float    Amount of the transaction. Minimum 0.01; maximum 999999999.99.
4    Transaction Print Amount    Optional    Numeric/Float    Set to the value
of Amount (item 3) 5    ARTranCode    Required    3 bytes    Use the
AccountBudgetType from the AccountRequestor record, the FeeCode from the
DecisionActionDetail table, and the BudgetFundCode Number from the CTBudgetFund
table to retrieve the matching ARTranCode from the BudgetFundDistribution table
and set the value in the Transaction record. 6    ARAcct Desc    Required    Max
30 bytes (exclusive of quotes, if provided)   

Must be set with quotes as it may contain embedded commas.

Set to the BudgetFundCode field from the CTBudgetFund code table.

7    Service Date    Optional/Default    MM/DD/YY (MM/DD/YYYY)    Set to empty
(no spaces)

 

Information Technology Division   March 16, 2010    Page 38 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Order

  

Field

  

Required/Optional/Default

  

Size or Literal Text

  

Description

8    Fund   

Required

   3 bytes    Set to the Fund field from the CTBudgetFund code table. 9   
Appropriation Index    Optional    3 bytes   

Set to the APPNIndex from the CTBudgetFund code table.

If APPNIndex value is Null, then set to a space with quotes.

10    Program Index    Optional    5 bytes    Set to the PROGIndex from the
CTBudgetFund table. If PROGIndex value is Null, then set to a space with quotes
11    Org Index    Optional    4 bytes    Set to empty (no spaces) 12    Project
Number    Optional    4 bytes    Set to the Project from the CTBudgetFund table.
13    Subproject    Optional    2 bytes    Set to empty (no spaces) 14   
Project Phase    Optional    2 bytes    Set to empty (no spaces) 15    Subobject
   Optional    2 bytes    Set to the SubObject from the CTBudgetFund table If
SubObject value is Null, then set to a space with quotes 16    Subsubobject   
Optional    4 bytes    Set to the SubSubObject from the CTBudgetFund table 17   
Major Group    Optional    2 bytes    The MajorGroup from the CTBudgetFund table
If MajorGroup value is Null, then set to a space with quotes 18    Major Source
   Optional    2 bytes    Set to the MajorSource from the CTBudgetFund table If
MajorSource value is Null, then set to a space with quotes 19    Subsource   

Optional

   6 bytes    Set to the SubSource from the CTBudgetFund table If SubSource
value is Null, then set to a space with quotes 20    Alloc Code    Optional    4
bytes    Set to empty (no spaces) 21    Budget Unit    Optional    3 bytes   
Set to empty (no spaces)

 

Information Technology Division   March 16, 2010    Page 39 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Order

  

Field

  

Required/Optional/Default

  

Size or Literal Text

  

Description

22    MOS    Optional    4 bytes    Set to empty (no spaces) 23    Vendor Number
   Optional    10 bytes    Set to empty (no spaces) 24    Vendor Suffix   
Optional    2 bytes    Set to empty (no spaces) 25    County    Optional    3
bytes    Set to empty (no spaces) 26    City    Optional    4 bytes   
Set to empty (no spaces) 27    Master Index    Optional    8 bytes    Set to
empty (no spaces) 28    Workclass    Optional    3 bytes    Set to empty (no
spaces) 29    GL Account    Optional    4 bytes    Set to the GLAccount from the
CTBudgetFund table. If GLAccount value is Null, then set to a space with quotes
30    GL Subaccount    Optional    6 bytes    Set to empty (no spaces)

 

Information Technology Division   March 16, 2010    Page 40 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

7.5.4 Sample File

The following is an example of a possible transaction file:

Batch,,,,, “ID”, 352116.00,,

Document, “IN”, “I06010465”, “INT040”, , “September

2009CollisionReports”,,,1170.00,,,,,,,,,,,,,

Transaction, , ,1170.00,1170.00, “012”, “225-04-20-FPID”, , “225”,“

”,“00240”,,,,,“ ”,,“04”,“20”,“00FPID”,,,,,,,,,,“ ”,

7.5.4.1 Notes on Sample File

 

  1. The Batch Number in the above sample file is empty. It is essential that
this always be true. If a Batch Number is added it could result in an error.

 

  2. It is highly recommended that the Biennium and Fiscal Month be blank, as
they are in the above sample file. In this case the system assigns the current
values to them. They can be assigned values but if the values are closed or in
the future the entire batch is rejected.

 

  3. Trailing commas must be included for all fields not being given a value.
Many of these are “unused” fields which represent a feature in the Credit Screen
that has not been implemented. Do not put any spaces in fields that are being
left empty.

 

  4. All non-numeric fields must be enclosed in double quotes (“).

 

Information Technology Division   March 16, 2010    Page 41 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

7.6 WSDOT Image and Index Extract Import File

The WRECR application must build a way to import both a daily index file as well
as Image file which contains data to from WSDOT application.

The file is delivered daily to WSP in the zip format with the following
structure:

7.6.1 WSDOT Daily Index Zip File Structure

 

  •  

A folder for each collision record named “imgXXXX” (where XXXX is a unique
identifier specific in the Index.xml file below

 

  ¡    

Each folder will contain one or more image files in the “tiff” image format (one
for each page contained within the collision report).

 

  ¡    

A “Collision_Index.xml” file with information about the collisions and the
vehicle occupants as specified below.

 

  ¡    

An “Index.xml” file with information the collision images contained in this file
and a collision report number that can be used to reference the Collision Report
data contained in the Collission_Index.xml file.

 

  •  

The index files and image files may be one or two directory levels down in the
zip files (e.g. it should not be assumed the above files will be at the root
directory level within the zip archive).

 

  •  

It is possible an index file will contain no records.

 

  •  

Index files can also be large and contain thousands of records.

7.6.2 Collision_Index.xml File Structure

<?xml version=“1.0” standalone=“yes” ?>

<Collision_Index>

<xs:schema id=“Collision_Index” xmlns=“ ” xmlns:xs
=“http://www.w3.org/2001/XMLSchema”

xmlns:msdata=”urn:schemas-microsoft-cam:xml-msdata”>

<xs:element name=“Collision_Index” msdata: IsDataSet=“true”

msdata: UseCurrentLocale=“true”>

<xs:complexType>

<xs:choice minOccurs=“0” maxOccurs=“unbounded”>

<xs:element name= “collision”>

<xs:complexType>

<xs:sequence>

<xs:element name=“ColliRptNum” type=“xs:string” minOccurs=“0” />

<xs:element name=“CollisionDate” type=“xs:dateTime” minOccurs=“0” />

<xs:element name=“City_Num” type=“xs:string” minOccurs=“0” />

<xs:element name=“County_Num” type=“xs:string” minOccurs=“0” />

</xs:sequence>

</xs:complexType>

</xs:element>

<xs:element name=“Occupants”>

<xs: complexType>

<xs:sequence>

<xs:element name=“ColliRptNum” type=“xs:string” minOccurs= “0” />

<xs:element name=“UnitNumNum” type=“xs:short” minOccurs=“0” />

<xs:element name=“FirstName” type=“xs:string” minOccurs=“0” />

<xs:element name=“MidInit” type=“xs:string” minOccurs=“0” />

<xs:element name=“LastName” type=“xs:string” minOccurs=“0” />

<xs:element name=“BirthDate” type=“xs:dateTime” minOccurs= “0” />

<xs:element name=“Type” type=“xs:string” minOccurs=“0” />

</xs:sequence>

</xs:complexType>

 

Information Technology Division   March 16, 2010    Page 42 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

</xs:element>

</xs:choice>

</xs:complexType>

</xs:element>

<xs:annotation>

<xs:appinfo>

<msdata: Relationship name=“CollisionOccupants” msdata:parent=“Collision”

msdata: child=“Occupants” msdata:parentkey=“ColliRptNum”
msdata:childkey=“ColliRptNum”/>

</xs:appinfo>

</xs:annotation>

</xs:schema>

<Collision>

<ColliRptNum>1234567</ColliRptNum>

<CollisionDate>2010-01-01T00:00:00-08:00</CollisionDate>

<City_Num>1234</City_Num>

<County_Num>12</ County_Num>

</Collision>

<Collision>

<ColliRptNum>1234568</ColliRptNum>

<CollisionDate>2010-01-01T00:00:00-09:00</CollisionDate>

<City_Num>1234</City_Num>

<County_Num>12</County_Num>

</Collision>

<Occupants>

<ColliRptNum>2426413</ColliRptNum>

< UnitNumNum>1</UnitNumNum>

<Type>Driver</Type>

</Occupants>

<Occupants>

<ColliRptNum>1234567</ColliRptNum>

<UnitNumNum> 2</UnitNumNum>

<FirstName>JOHN</FirstName>

<MidInit>A</MidInit>

<LastName>DOE</LastName>

<BirthDate>1989-12-11T00:00:00-08:00</BirthDate>

<Type>Driver</Type>

</Occupants>

<Occupants>

<ColliRptNum>1234568</ColliRptNum>

<UnitNumNum>l</UnitNumNum>

<FirstName>JANE </FirstName>

<LastName>DOE </LastName>

<BirthDate>l980-03-23T00:00:00-07:00</BirthDate>

<Type>Driver</Type>

</Occupants>

<Occupants>

<ColliRptNum>1234568</ColliRptNum>

<UnitNumNum> 2 </UnitNumNum>

<FirstName>GEORDE </FirstName>

<MidInit>R</MidInit>

<LastName>DOE </LastName>

<BirthDate>1952-10-24T00:00:00-07:00</BirthDate>

<Type>Driver</Type>

</Occupants>

</Collision_Index>

7.6.3 Index.xml File Structure

< ?xml version=“1.0” standalone=“yes” ?>

<ImageIndexes>

<XS:schema id=“ImageIndexes” xmlns=“ ”
xmlns:xs=“http://www.w3.org/2001/XMLSchema” xmlns:msdata=“urn:schemas
-microsoft-com:xml-msdata”>

<xs:element name=“ImageIndexes” msdata:IsDataSet=“true”
msdata:UseCurrentLocale=“true” >

 

Information Technology Division   March 16, 2010    Page 43 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

<xs:complexType>

<xs:choice minOccurs=“0” maxOccurs=“unbounded”>

<xs:element name=“Index”>

<xs:complexType>

<xs:sequence>

<xs:element name=“CollisionDate” type=“xs:dateTime” minOccurs=“0” />

<xs:element name=“ColliRptNum” type=“xs:string” minOccurs=“0” />

<xs:element name=“DocType” type=“xs:string” minOccurs=“0” />

<xs:element name=“FileDate” type=“xs:dateTime” minOccurs=“0” />

<xs:element name=“RelativePath” type=“xs:string” minOccurs=“0” />

<xs:element name=“FileName” type=“xs:string” minOccurs = “ 0” />

<xs:element name=“PhysicalPath” type=“xs:string” minOccurs=“0” />

<xs:element name=“PageNumber” type=“xs:string” minOccurs=“0” />

</xs:sequence>

</xs:complexType>

</xs:element>

</xs:choice>

</xs:complexType>

</xs:element>

</xs:schema>

<Index>

<CollisionDate>2010-01-01T00:00:00-08:00</CollisionDate>

<ColliRptNum>1234567</ColliRptNum>

<DocType>Officer</DocType>

<FileDate>2010-01-01T00:00:00-08:00</FileDate>

<RelativePath>DOL\imgA541\</RelativePath>

<FileName>imgA542.tif</FileName>

<PhysicalPath>E:\Applications\CLASBatch\DOLImageExport\20091218\DOL\imgA541\imgA542.tif</PhysicalPath>

<PageNumber>1</PageNumber>

</Index>

<Index>

<CollisionDate>2010-01-0lT00:00:00-08:00</CollisionDate>

<ColliRptNum>1234567</ColliRptNum>

<DocType>Officer</DocType>

<FileDate>2010-0l-01T00:00:00-08:00</FileDate>

<RelativePath>DOL\imgA541\</RelativePath>

<FileName>imgA544.tif</FileName>

<PhysicalPath>E:\Applications\CLASBatch\DOLImageExport\20091218\DOL\imgA541\imgA544.tif</Phys
icalPath>

<PageNumber>2</PageNumber>

</Index>

<Index>

<!— Each additional image is captured in a separate Index record —>

</Index>

</ImageIndexes>

7.6.4 Draft Design of how process will work

 

Information Technology Division   March 16, 2010    Page 44 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

8 APPENDIX B: Sample Reports and Responses

This appendix contains typical examples of reports that are output of
something-yet-to-be named (formerly PIDS). The actual detail, format, field
sources are to be determined during the technical design specification
definition process.

B1: No Record Found Letter (Sample)

 

LOGO [g296052296052_cm179.jpg]

WASHINGTON STATE PATROL

COLLISION RECORD SECTION

NO RECORD FOUND

Based on the information provided in your request, we have been unable to locate
a collision report. Please reevaluate the information and only resubmit your
original request if there is a correction or additional information that will
help in the search of your original request. If you resubmit your request within
30 days of the no record response, it is not necessary to pay another $5.00 fee.
If you have any questions, please contact the Washington State Patrol Collision
Records Section at (360) 570-2355 and refer to the seven digit number on the
upper right hand corner of the request form.

Thank you!

B2: Process Public Disclosure and Collision Record Requests Letter (Sample)

TWO DIFFERENT OFFICES: PROCESS PUBLIC DISCLOSURE REQUESTS AND COLLISION RECORDS
REQUESTS.

YOUR REQUEST FOR PUBLIC DISCLOSURE HAS BEEN FORWARDED TO THE WASHINGTON STATE
PATROL PUBLIC RECORDS OFFICER AT PO BOX 42631 OLYMPIA WA 98504-2611. A FORM HAS
BEEN ATTACHED FOR FUTURE REQUESTS OF ANY INFORMATION OTHER THAN THE COLLISION
REPORT.

REQUESTS FOR COLLISION RECORDS SHOULD BE SUBMITTED TO THE WASHINGTON STATE
PATROL COLLISON RECORDS REQUEST SECTION

PO BOX 47382 OLYMPIA WA 98504-7382

THANK YOU

 

Information Technology Division   March 16, 2010    Page 45 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

B3: Still No Record Found Letter (Sample)

LOGO [g296052296052_cm179.jpg] STILL NO RECORD FOUND

Based on the information provided in your second request, we are still unable to
locate a collision report. You may want to contact the original investigating
agency to verify that a report was written.

Only resubmit if you can obtain new information. If you have any questions,
please contact the WSP Collision Record Unit at (360) 570-2355 and reference the
control number on the upper right hand corner of the request form.

Thank you!

B4: Cash Receipt Journal Summary for DISC

DISC (Discover Card)

Washington Stats Patrol

Cash Receipt Journal Summary

 

Document Date: 2/8/2010

  Document #   1360 B   Agency No.   225WT     2250

 

BUDGET CODES

  

DESCRIPTION

   FUND    APPN
INDEX    PROG
INDEX    SUB OBJECT    MAJOR
GROUP      MAJOR
SOURCE    SUB
SOURCE    GL
ACCOUNT    TOTAL  

FPID

  

225-08-20-FPID

   225       240         04       20    00FPID         $50.00   

FPI

   225-GL-5151    225               —               5151     
$  0.00
  
                             

 

 

                                 
$50.00
  
                             

 

 

 

 

DISC    Total Deposit    $50.00

Repaired By:

 

/s/ Bob McGregar            

  Date:  

2/8/2010

  Phone:  

534-2128

 

Information Technology Division   March 16, 2010    Page 46 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

B5: Cash Receipt Journal Summary for AMEX

AMEX {American Express

Washington State Patrol

Cash Receipt Journal Summary

 

Document Date:

 

Document #

  1350 B  

Agency No.

  225WT     2250

 

BUDGET CODES

  

DESCRIPTION

   FUND    APPN
INDEX    PROG
INDEX    SUB OBJECT    MAJOR
GROUP    MAJOR
SOURCE    SUB
SOURCE    GL
ACCOUNT    TOTAL  

FPID

  

225-08-20-FPID

   225       240       04    20    20FPID         $300.00   

FBI

  

225-GL-5151

   225    —            —            5151      $    0.00                        
           $300.00   

 

AMEX Total Deposit: $300.00    

Prepared by:

 

/s/ Bob McGregar

 

    Date:

 

2/8/2010

 

Phone.

 

534-2126

Approved by:

     

    Date:

       

 

Information Technology Division   March 16, 2010    Page 47 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

B6: Detail Report / Debits / Credits

 

LOGO [g296052296052_cm182.jpg]

 

Information Technology Division   March 16, 2010    Page 48 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

9 APPENDIX C: Reference Material

 

LOGO [g296052296052_cm183.jpg]

Instructions

1. Complete a separate request form for each collision report requested. For
best results, print neatly and provide accurate information.

 

2. A $5.00 check or money order made payable to the Washington State Patrol must
accompany each request. Do not send cash. This fee is to pay the cost of
searching for the report and is not refundable, regardless of whether or not the
copy of the report can be provided.

 

3. Include a self-addressed envelope for each report requested. Mail to:
Washington State Patrol, Collision Records Section, PO Box 47382, Olympia WA
98504-7382 - Phone (360) 570-2355.

Type of Report Requested (Check one box)

   

¨ Police Traffic Collision Report (Officer’s Report)

 

¨ Motor Vehicle Collision Report (Non-Police Response)

 

Washington State Law provides for the release of collision reports only to
certain persons (RCW 46.52.080 and 083). Parties not entitled to the complete
report will be given information as permitted by RCW 11.02.005, 11.88.010,
13.40.020, 13.50.050, 13.50.100, 42.56, 43.52.070, 46.12.380, 46.52.030,
46.52.080, 46.52.083, 46.52.085, and 46.52.130.

Collision Information (If necessary, use a separate page for additional
information.)

 

Collision Report No. (optional)

 

  

Date of Collision

 

  

County Where Collision Occurred

 

Fatality

¨ Yes     ¨ No

  

City Where Collision Occurred

   Name of Roadway Where Collision  Occurred

Name of Driver or Involved Party

Last Name

 

  

First Name

 

  

MI

 

  

WA State Driver’s Lic. No.

 

Name of Second Driver or Involved Party

Last Name

 

  

First Name

 

  

MI

 

  

WA State Driver’s Lic. No.

 

Requestor Information

 

Print Name or Firm’s Name

 

  

E-Mail Address

 

  

Date

 

Street or PO Box

 

  

Phone No.

 

  

FAX No.

 

City/Town

 

  

State

 

  

ZIP Code

 

  

File, Policy, or Claim No.

 

How Were You Involved in This Collision? (Check One Box)

¨ Driver Involved

¨ Parent of a Minor Driver (Under the age of 18)

¨ Injured Passenger

¨ Parent of Injured Minor Passenger

¨ Other Person Injured in Collision

(Specify how you were involved)

 

  

¨ Owner of Vehicle Damaged

¨ Owner of Property Damaged

¨ Insurer of Party Involved*

¨ Attorney of Driver or Injured Passenger*

¨ Other Authorized Representative (Authorization Letter Required)

*Client’s Name                                                        

      

 

Information Technology Division   March 16, 2010    Page 49 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

C2: Acorde Redaction Tool for Public Disclosure Business Requirements—DOT/ WSP
“DRAFT”

ACORDE REDACTION TOOL FOR PUBLIC DISCLOSURE

BUSINESS REQUIREMENTS—DOT/WSP “DRAFT”

MAY 31, 2007

Background:

The WSP Public Disclosure Unit is required to provide copies of collision
reports to the public. Current Public Disclosure laws require certain
information to be redacted from the report if the person requesting the report
is not entitled by law to receive it. For example, if a person requesting the
report was not involved in the collision or a legal representative or guardian
of a person involved in a collision, then certain personal information depending
on the involved person’s age must be redacted.

Currently this process is done on a report by report basis one field at a time.
Even though this process may be appropriate for a single request, it becomes too
time consuming and non-productive if a batch of reports is requested.

Starting in 2006 the WSP Public Disclosure office started receiving requests
from two law firms. These requests were for all collisions that occurred in a
county during a certain timeframe. As a result, Collision Records has to print
literally hundreds of reports at a time and has to redact restricted information
one field at a time. These types of requests proved to be very time consuming
and tapped resources that already had a full workload.

To help address this issue, the business requirements stated below will allow
WSP Collision Records staff to utilize the Acorde system to redact certain
fields automatically based on the involved person’s age and unit type.

Business Requirements:

A user (staff person) will request a batch of collision reports or a single
collision report based on the requirements entered by the user for a batch
search (for example: county and date) or single report search. This search will
result in all collision reports that are available as soon as they are indexed.
There must be a way to electronically document the index of reports that were
available on that date for the search criteria entered. When a user brings up
the batch in the Acorde viewer, the system must choose a series of options. When
one of these options is chosen, the data fields associated with that option must
be redacted. The batch to which the system has applied the options will then
present each report page for viewing in a Viewer. Another Viewer will present
the originally requested matching page that has not been redacted. The user will
then have the option of removing or adding redactions using the Acorde tool in
any field or area (including narrative and diagram) to the report pages
presented in the Viewer to which the system has applied the options. Below is a
list of these options, based on current law and practice, with a description of
what fields need to be redacted:

 

  •  

Option 1—Adult Driver or Pedalcyclist Unit 1: If this option is chosen then the
following fields must be redacted on the unit one portion on the Part A of the
PTCR image: (See Attachment)

 

  ¡    

Driver’s License Number

 

  ¡    

Date of Birth

 

  •  

Option 2—Adult Driver, Pedalcyclist, Pedestrian, or Property Owner Unit 2: If
this option is chosen then the following fields must be redacted on the unit two
portion on the Part A of the PTCR image: (See Attachment)

 

  ¡    

Driver’s License Number

 

  ¡    

Date of Birth

 

  •  

Option 3—Adult Driver, Pedalcyclist, Pedestrian, or Property Owner Unit 3: If
this option is chosen then the following fields must be redacted on the top unit
portion on the Supplemental page of the PTCR image: (See Attachment)

 

  ¡    

Driver’s License Number

 

  ¡    

Date of Birth

 

Information Technology Division   March 16, 2010    Page 50 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

  •  

Option 4—Adult Driver, Pedalcyclist, Pedestrian, or Property Owner Unit 4: If
this option is chosen then following fields must be redacted on the bottom unit
portion on the Supplemental page of the PTCR image. (See Attachment)

 

  ¡    

Driver’s License Number

 

  ¡    

Date of Birth

(Options 3 and 4 would apply to any Adult in the Unit Driver, Pedalcyclist,
Pedestrian, or Property Owner position on any additional Supplemental pages.)

 

  •  

Option 5—Adult Passenger/Witness 1: If this option is chosen then the following
fields must be redacted on the top portion on the Part B of the PTCR image: (See
Attachment)

 

  ¡    

Date of Birth

 

  •  

Option 6—Adult Passenger/Witness 2: If this option is chosen then the following
fields must be redacted on the top portion on the Part B of the PTCR image: (See
Attachment)

 

  ¡    

Date of Birth

 

  •  

Option 7—Adult Passenger/Witness 3: If this option is chosen then the following
fields must be redacted on the top portion on the Part B of the PTCR image: (See
Attachment)

 

  ¡    

Date of Birth

(Options 5, 6, and 7 would apply to any additional Adult Passenger/Witness on
any additional Part B pages.)

 

  •  

Option 8—Juvenile Driver (under 18 at time of collision) or Pedalcyclist Unit 1:
If this option is chosen then the following fields must be redacted on the unit
one portion of the Part A of the PTCR Image: (See Attachment)

 

  ¡    

Phone Number

 

  ¡    

Last Name

 

  ¡    

First Name

 

  ¡    

Middle Initial

 

  ¡    

Address

 

  ¡    

City

 

  ¡    

State

 

  ¡    

Zip

 

  ¡    

Driver License Number

 

  ¡    

Date of Birth

 

  •  

Option 9—Juvenile (under 18 at time of collision) Driver, Pedalcyclist,
Pedestrian, or Property Owner Unit 2: If this option is chosen then the
following fields must be redacted on the unit two portion of the Part A of the
PTCR Image: (See Attachment)

 

  ¡    

Phone Number

 

  ¡    

Last Name

 

  ¡    

First Name

 

  ¡    

Middle Initial

 

  ¡    

Address

 

  ¡    

City

 

  ¡    

State

 

  ¡    

Zip

 

  ¡    

Drivers License Number

 

  ¡    

Date of Birth

 

  •  

Option 10—Juvenile (under 18 at time of collision) Driver, Pedalcyclist,
Pedestrian, or Property Owner Unit 3: If this option is chosen then the
following fields must be redacted on the top unit portion of the Supplemental
page of the PTCR Image: (See Attachment)

 

Information Technology Division   March 16, 2010    Page 51 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

  ¡    

Phone Number

 

  ¡    

Last Name

 

  ¡    

First Name

 

  ¡    

Middle Initial

 

  ¡    

Address

 

  ¡    

City

 

  ¡    

State

 

  ¡    

Zip

 

  ¡    

Drivers License Number

 

  ¡    

Date of Birth

 

  •  

Option 11 — Juvenile (under 18 at time of collision) Driver, Pedalcyclist,
Pedestrian, or Property Owner Unit 4: If this option is chosen then the
following fields must be redacted on the bottom unit portion of the Supplemental
of the PTCR Image: (See Attachment)

 

  ¡    

Phone Number

 

  ¡    

Last Name

 

  ¡    

First Name

 

  ¡    

Middle Initial

 

  ¡    

Address

 

  ¡    

City

 

  ¡    

State

 

  ¡    

Zip

 

  ¡    

Drivers License Number

 

  ¡    

Date of Birth

(Options 10 and 11 would apply to any additional Juvenile Driver in the Unit
position on any additional Supplemental pages.)

 

  •  

Option 12—Juvenile (under 18 at time of collision) Passenger/Witness 1: If this
option is chosen then the following fields must be redacted on the top portion
on the Part B of the PTCR image: (See Attachment)

 

  ¡    

Last Name, First Name, Middle Initial

 

  ¡    

Address

 

  ¡    

Date of Birth

 

  •  

Option 13—Juvenile (under 18 at time of collision) Passenger/Witness 2: If this
option is chosen then the following fields must be redacted on the top portion
on the Part B of the PTCR image: (See Attachment)

 

  ¡    

Last Name, First Name, Middle Initial

 

  ¡    

Address

 

  ¡    

Date of Birth

 

  •  

Option 14—Juvenile (under 18 at time of collision) Passenger/Witness 3: If this
option is chosen then the following fields must be redacted on the top portion
on the Part B of the PTCR image: (See Attachment)

 

  ¡    

Last Name, First Name, Middle Initial

 

  ¡    

Address

 

  ¡    

Date of Birth

(Options 5, 6, and 7 would apply to any additional Juvenile Passenger/Witness on
any additional Part B pages.

These automated redactions should apply to all three forms of the Police Traffic
Collision Report (manual redactions should apply to any page of the report).

 

Information Technology Division   March 16, 2010    Page 52 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

After review, editing, and acceptance by Collision Records staff of each page of
the automatically redacted collision reports, these documents and/or batches
will be electronically stored to be accessed by staff to present to requesters
to view electronically. The requester will view each report to determine which
reports he/she wants to order. The name of the viewer and the date of viewing of
the report will be automatically and electronically documented to create a
record that will remain with the report for six years or until the report is
destroyed, whichever is longer (viewed reports must be retained for a period of
six years). He/she will check a box to order the report which will then generate
and print a Request for Copy of a Collision Report. The requester’s information
and the collision report’s index will automatically populate the form used to
Request a Copy of a Police Traffic Collision Report. Copies of the collision
forms and request forms will be printed by the requester on a printer located
nearby but outside the area where the documents are being viewed.

Redacted versions of the collision reports will be electronically stored by
selected batch (in the way we store folders of paper reports currently viewed
under public disclosure) and accessible by report number.

 

Information Technology Division   March 16, 2010    Page 53 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

C3: Automated Clearing House File Format Specifications

ACH File Format Specifications

 

9.1.1  Format Requirements

Your ACH file must be delivered to the Office of the State Treasurer properly
formatted for transmission to State’s concentration bank. The following
technical specifications conform to state’s concentration bank processing
requirements as well as NACHA record format specifications. The NACHA record
format is a national standard developed to provide uniform processing
requirements for all participants and is accepted by all ACH member financial
institutions.

 

9.1.2  Data Specifications

NACHA format designates each field as either numeric or alphameric and the
specifications within each of these designations.

NACHA rules allow for the use of special characters within your file. However,
the practice is discouraged due to translation issues within the banking
community.

Numeric Fields

 

1. May only contain numbers 0-9 and hyphens

 

2. Right justify all numeric fields

 

3. Fill all unused spaces with zeros

 

4. Leave all numeric fields unsigned

Alphameric Fields

 

1. May contain all permitted characters

 

2. Left justify all alphameric fields

 

3. Fill all unused spaces with blanks

 

4. Use only upper case letters

Field Inclusion Requirements (FIR)

The decision to populate a specific field should be based on NACHA’s field
inclusion requirements. NACHA has classified each field as Mandatory (M),
Required (R) or Optional (O).

 

Mandatory:  A Mandatory field is necessary to ensure the proper routing and/or
posting of an ACH entry. If a Mandatory field is not included in an ACH entry,
that entry, batch, or file will be rejected and returned to the ODFI by the ACH
Operator.

 

Required:  The omission of a required field will not cause an entry to reject at
the ACH Operator, but may cause the entry to reject at the RDFI. Fields
classified as required should be included to avoid processing problems at the
RDFI.

 

Optional:  NACHA considers the inclusion or omission of an optional data field
at your discretion. Be advised that State’s concentration bank’s processing
system may require Optional fields to be populated.

 

9.1.3  Record Types

NACHA has designated six record types within an ACH file. Each record type
contains specific information for the processing and routing of the file.
Records are 94 characters in length. All record types are required with the
exception of Addenda Records.

File Header Record

The File Header Record identifies the Originator and the ODFI. Physical file
characteristics, such as file id and file creation date and time, which can be
used to identify the file uniquely, are also contained in this record. The File
Header Record always carries a record type of one and is often referred to as
the ‘one record’.

 

Information Technology Division   March 16, 2010    Page 54 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Company/Batch Header Record

The Company/Batch Header Record identifies the Originator and briefly describes
the purpose of the entry (i.e. ‘PAYROLL’ or ‘TAXES’). It contains the transit
routing number of the ODFI for settlement and routing of returns. Additionally,
it contains the effective entry date of all entries in the batch. Information
contained in the Company/Batch Header Record applies uniformly to all Entry
Detail Records in the batch. Some fields from the Company/Batch Header Record
may be transcribed to the Receiver’s account statement. The Company/Batch Header
Record always carries a record type of five and is often referred to as the
‘five record’.

Entry Detail Record

The Entry Detail Record contains information required to post an entry to a
Receiver’s account. This includes transit routing number of the RDFI, Receiver’s
account number, transaction code indicating type of entry, and dollar amount.
Additionally, the Originator may include information that uniquely identifies
the Receiver in their accounting system. The Entry Detail Record always carries
a record type of six and is often referred to as the ‘six record’.

Addenda Record

The Addenda Record supplies additional information to the Receiver concerning
the preceding Entry Detail Record. Inclusion of an Addenda Record is optional.
The Addenda Record always carries a record type of seven and is often referred
to as the ‘seven record’.

Company/Batch Control Record

The Company/Batch Control Record contains the counts, hash totals and dollar
totals for the preceding detail entries within the indicated batch. The
Company/Batch Control Record always carries a record type of eight and is often
referred to as the ‘eight record’.

File Control Record

The File Control Record contains dollar, entry and hash total accumulations for
the Company/Batch Control Records in the file. The File Control Record always
carries a record type of nine and is often referred to as the ‘nine record’.

 

9.1.4  Transaction Codes

Transaction Codes are two digit designators used to identify the transaction
type of an Entry Detail Record. Transaction types include checking, savings,
general ledger (GL) or loan payment transactions. Within transaction types, the
transaction codes indicate if an entry is a credit, debit, prenote or return
entry.

Valid Transaction Codes

 

Checking    Savings    General Ledger (GL)    Loan 21 Credit Return/NOC   
31 Credit Return/NOC    41 Credit Return/NOC    51 Credit Return/NOC 22 Checking
Credit    32 Savings Credit    42 GL Credit    52 Loan Payment 23 Credit Prenote
   33 Credit Prenote    43 Credit Prenote    53 Credit Prenote 26 Debit
Return/NOC    36 Debit Return\NOC    46 Debit Return\NOC    55 Loan Reversal 27
Checking Debit    37 Savings Debit    47 GL Debit    56 Loan Return\ NOC 28
Debit Prenote    38 Debit Prenote    48 Debit Prenote   

**NOC — Notice of Change**

 

9.1.5  Service Class Codes

The service class code identifies the general classification of dollar entries
to be exchanged.

 

  •  

200 Mixed credit and debit entries

 

  •  

220 Credit entries only

 

  •  

225 Debit entries only

 

Information Technology Division   March 16, 2010    Page 55 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

9.1.6  Standard Entry Class Code

The Standard Entry Class Code is a three-character mnemonic, which permits
various kinds of entries to be distinguished. It is also commonly referred to as
the ‘SEC code’. The two most commonly used SEC codes are listed below. Agencies
should consult with the Treasurer’s Office on which SEC code best fits their ACH
application.

CCD

Cash Concentration or Disbursement. This code identifies debits and credits
initiated by an agency to a business, corporation or other government entity. A
CCD entry may be accompanied by one Addenda Record and is then referred to as a
CCD+ entry.

PPD

Prearranged Payments and Deposits. This code identifies credit and debit entries
initiated by an agency to a consumer. It is used for applications such as
payroll, benefit disbursements or bill payment. A PPD entry may be accompanied
by one Addenda Record and is then referred to as a PPD+ entry.

 

9.1.7  Blocking Factor

The blocking factor defines the number of physical records with a block. For all
files the value “10” must be used creating blocks of 940 characters. If the
number of records within the file is not a multiple of ten, the remainder of the
block must be nine filled.

 

9.1.8  Sequence of Records

Records in an ACH file must be in the following sequence. Any other sequence
will cause the file to be rejected.

 

File Header Record 1st Company/Batch Header Record 1st Entry Detail Record
Addenda Record (optional)

Ies of Entry Detail Records and corresponding

Addenda Records

Company/Batch Control Record 2nd Company/Batch Header Record

Ies of Entry Detail Records and corresponding

Addenda Records

2nd Company/Batch Control Record File Control Record fill records to create
blocks of 10

Note: This example shows a file with two botches. You may have as many batches
on yaur file as necessary.

 

Information Technology Division   March 16, 2010    Page 56 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Record Specifications

File Header Record

Field

   Position    Size    Contents   

Field

Name

  

Entry Information

  

FIR

  

Alphameric

or Numeric

1    01-01    1    “1”    Record Type Code    Code identifying the File Header
Record    M    N 2    02-03    2    “01”    Priority Code    Only 01 may be
used.    R    N 3    04-13    10    “bl21108250”    Immediate Destination   
Identifies state’s concentration bank as the destination of the file. ‘b’
indicates a blank space.    M    N 4    14-23    10    NNNNNNNNNN    Immediate
Origin    Identifies you as the Originator. It will be mutually defined by your
Agency, the OST and state’s concentration bank    M    A 5    24-29    6   
YYMMDD    File Creation Date   

The date the file was created.

YY = last two digits of the year

MM = month expressed in two digits

DD = day expressed in two digits

   M    N 6    30-33    4    HHMM    File Creation Time   

Time of day the file was created.

HH = hour expressed in military time

MM = minutes expressed in two digits

   O    N 7    34-34    1    A-Z


or

0-9

   File ID Modifier   

Value to enable distinction between files created on the same day. Populate in
ascending order.

A-Z must be uppercase.

   M    A 8    35-37    3    “094”    Record Size    Number of characters in
each record. Only 094 may be used.    M    N 9    38-39    2    “10”    Blocking
Factor    Number of records per block. Only 10 may be used.    M    N 10   
40-40    1    “1”    Format Code    Only 1 may be used    M    N 11    41-63   
23    Alphameric    Immediate Destination Name    Describes state’s
concentration bank as the ODFI. Populate with “BOFA WASHINGTON”    O    A 12   
64-86    23    Alphameric    Immediate Origin Name    Identifies the name of the
Originator. It will be mutually defined by your Agency, the OST and State’s
concentration bank.    O    A 13    87-94    8    Alphameric    Reference Code
   Used by the Originator for internal accounting purposes. May be left blank   
O    A

Notes:

Although NACHA Rules do not require Optional fields be populated, State’s
concentration bank operating system may require them for successful processing.

Values in quotes should be translated verbatim to your ACH file.

 

Information Technology Division   March 16, 2010    Page 57 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Company/Batch Header Record

 

Field

   Position    Size    Contents   

Field

Name

  

Entry Information

  

FIR

  

Alphameric
or Numeric

1    01-01    1    “5”    Record Type Code    Code Identifying the Company/Batch
Header Record.    M    N 2    02-04    3    Numeric    Service Class Code   
Identifies the type of entries in the batch.    M    N 3    05-20    16   
Alphameric    Company Name    Identifies entity sending the batch. It will be
mutually defined by your Agency, the OST and State’s concentration bank. May
print on the Receiver’s account statement.    M    A 4    21-40    20   
Alphameric    Company Discretionary Data    Used internally by the Originator.
May be left blank.    O    A 5    41-50    10    Alphameric    Company
Identification    Identifies entity sending the batch. It will be mutually
defined by your Agency, the OST and State’s concentration bank. May print on the
Receiver’s account statement.    M    A 6    51-53    3    Alphameric   
Standard Entry Class Code    Identifies the ACH record type in the batch.    M
   A 7
   54-63    10    Alphameric    Company Entry Description    Description of the
purpose of the entries (i.e. PAYROLL). May print on the Receiver’s account
statement    M    A 8    64-69    6    Alphameric    Company Descriptive Date   
Date you choose to identify the entries for descriptive purposes only, May be in
any format. May be left blank.    O    A 9    70-75    6    YYMMDD   
Effective Entry Date   

Date you desire entries to post to Receiver’s account. Must be a valid banking
day.

YY = last two digits of the year

MM = month expressed in two digits

DD = day expressed in two digits

   R    N 10    76-78    3    Blank    Settlement Date    Leave Blank. The ACH
Operator will insert the Settlement date    N/A    N 11    79-79    1    “1”   
Originator Status Code    Identifies the ODFI as a financial institution.    M
   N 12    80-87    8    “12110825”    Originating DFI Identification   
Identifies State’s concentration bank as the ODFI    M    N 13    88-94    7   
Numeric    Batch Number    Assign batch numbers in ascending order, (i.e.
0000001, 0000002)    M    N

Notes:

Although NACHA Rules do not require Optional fields be populated, State’s
concentration bank operating system may require them for successful processing.

Values in quotes should be translated verbatim to your ACH file.

 

Information Technology Division   March 16, 2010    Page 58 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Entry Detail Record

 

Field

     Position    Size    Contents   Field
Name   

Entry Information

   FIR    Alphameric
or Numeric   1       01-01    1    “6”   Record Type
Code    Code identifying the Entry Detail Record    M    N   2       02-03    2
   Numeric   Transaction Code    Code to identify type of entry.    M    N   3
      04-11    8    TTTTAAAA   Receiving


DFI Identification

   Transit Routing/ABA number of the Receiver’s financial institution.    M    N
  4       12-12    1    Numeric   Check Digit    The ninth character in the
Transit Routing/ABA number.    M    N   5       13-29    17    Alphameric   DFI
Account
Number    Receiver’s account number.    R    A   6       30-39    10   
$$$$$$$$¢¢   Amount    Entry amount in dollars and cents. Do not include decimal
point or dollar sign.    M    N   7       40-54    15    Alphameric   Individual
Identification
Number    Internal identification number for the Receiver. May print on the
Receiver’s account statement.    O    A   8       55-76    22    Alphameric  
Individual Name    Name of Receiver    R    A   9       77-78    2    Alphameric
  Discretionary
Data    May be left blank    O    A   10       79-79    1    Numeric   Addenda
Record
Indicator   

“1” = addenda follows entry

“0” = No addenda follows entry

   M    N   11       80-94    15    Numeric   Trace Number    The first 8
positions must contain “12110825” the remaining 7 positions must be assigned in
ascending sequential order. Example: 121108250000001 121108250000002
121108250000003    M    N

Notes:

Although NACHA Rules do not require Optional fields be populated, State’s
concentration bank operating system may require them for successful processing.

Values in quotes should be translated verbatim to your ACH file.

 

Information Technology Division   March 16, 2010    Page 59 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Addenda Record (optional)

 

Field

     Position    Size    Contents    Field
Name   

Entry Information

   FIR    Alphameric
or Numeric   1       01    1    “7”    Record
Type Code    Code identifying the Addenda Record.    M    N   2       02-03    2
   “05”    Addenda
Type Code    Code for most standard entry classes.    M    N   3       04-83   
80    Alphameric    Payment
Related
Information    Payment information associated with the preceding Entry Detail
Record. Must contain ANSI ASC X12 data segments or NACHA endorsed    O    A   4
      84-87    4    Numeric    Addenda
Sequence
Number    Sequence number assigned to each Addenda Record. Assign in sequential
ascending order beginning with 0001.    M    N   5       88-94    7    Numeric
   Entry Detail
Sequence
Number    Should match positions 88-94 of corresponding Entry Detail Record.   
M    N

Notes:

Although NACHA Rules do not require Optional fields be populated, State’s
concentration bank operating system may require them for successful processing.

Values in quotes should be translated verbatim to your ACH file.

 

Information Technology Division   March 16, 2010    Page 60 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Company/Batch Control Record

 

Field

   Position    Size    Contents   Field Name   

Entry Information

   FIR    Alphameric
or Numeric 1    01-01    1    “8”   Record Type
Code    Code Identifying the Company/Batch Control Record    M    N 2    02-04
   3    Numeric   Service Class
Code    Identifies the type of entries in the batch. Must match field two of the
preceding Company/Batch Header Record.    M    N 3    05-10    6    Numeric  
Entry
Addenda
Count    Total number of Entry Detail Records and Addenda Records in the batch.
   M    N 4    11-20    10    Numeric   Entry Hash    The sum of the Receiving
DFI identification numbers (field 3 of the Entry Detail Record) of all Entry
Detail Records. Enter the 10 low order (right most) digits of the calculation.
   M    N 5    21-32    12    $$$$$$$$$$¢¢   Total Debit
Entry Dollar
Amount    Dollar total of debit entries of the batch in dollars and cents. Do
not include decimal point or dollar sign.    M    N 6    33-44    12   
$$$$$$$$$$¢¢   Total Credit
Entry Dollar
Amount    Dollar total of credit entries of the batch in dollars and cents. Do
not include decimal point or dollar sign.    M    N 7    45-54    10   
Alphameric   Company
Identification    Assigned Company Identification code. Must match field five
(company identification) of the Company/Batch Header Record.    R    A 8   
55-73    19    Blank   Message
Authentication
Code    Leave this field blank    O    A 9    74-79    6    Blank   Reserved   
Reserved for future use. Leave this field blank.    N/A    N/A 10    80-87    8
   “12110825”   Originating
DFI
Identification    Identifies State’s concentration bank as the ODFI    M    N 11
   88-94    7    Numeric   Batch Number    Must match field thirteen (batch
number) of preceding Company/Batch Header Record    M    N

Notes:

Although NACHA Rules do not require Optional fields be populated. State’s
concentration bank operating system may require them for successful processing.

Values in quotes should be translated verbatim to your ACH file.

 

Information Technology Division   March 16, 2010    Page 61 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

File Control Record

 

Field

     Position    Size    Contents   Field Names   

Entry Information

   FIR    Alphameric
Numeric   1       01-01    1    “9”   Record Type
Code    Code identifying the File Control Record    M    N   2       02-07    6
   Numeric   Batch Count    Total number of Company/Batch Header Records in the
file.    M    N   3       08-13    6    Numeric   Block Count    Total number of
blocks in the file.    M    N   4       14-21    8    Numeric   Entry/Addenda
Count    Total number of Entry Detail Records and Addenda Records in the file.
   M    N   5       22-31    10    Numeric   Entry Hash    The sum of the Entry
Hash fields from all the Company/Batch Header Records in the file. Enter the 10
low order (right most) digits of the calculation.    M    N   6       32-43   
12    $$$$$$$$$$¢¢   Total Debit
Entry Dollar
Amount in
File    Dollar total of debit entries of the entire file in dollars and cents.
Do not include decimal point or dollar sign.    M    N   7       44-55    12   
$$$$$$$$$$¢¢   Total Credit
Entry Dollar
Amount in
File    Dollar total of credit entries of the entire file in dollars and cents.
Do not include decimal point or dollar sign.    M    N   8       56-94    39   
Blank   Reserved    Reserved for future use. Leave this field blank    N/A   
N/A

Notes:

Although NACHA Rules do not require Optional fields be populated, State’s
concentration bank operating system may require them for successful processing.

Values in quotes should be translated verbatim to your ACH file.

 

Information Technology Division   March 16, 2010    Page 62 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

C4: Automated Clearing House Best Practices from OST

Website Design

Payment Options Presentation

OST recommends presenting the payer with the ACH payment option when they hit
the pay button and providing a link or button to other payment options. This
approach, we refer to as ‘path of least resistance payment options’ is being
employed by many major businesses such as PayPal to encourage customers choose
low-cost ACH over bankcards.

Board of Accountancy recently launched a website using this approach.
Approximately 40% of their customer base is opting to pay by ACH representing a
potential savings of thousands of dollars per month.

Bank Routing Number (RTN) Validation

The ACH rules require Originators to confirm the RTN provided is for a financial
institution participating in the ACH network. We recommend using the free
download from the Federal Reserve Bank at
https://www.fededirectory.frb.org/download.cfm there are two directories on this
site be sure to use the FedACH Participants.

The RTN Validation should be completed before the payer receives confirmation of
their payment request.

Payment Processing/Complete Message

Agencies are encouraged to include a message notifying customers the payment is
being processed and/or

processing is complete. This will keep your customers from creating duplicate
charges accidently.

Data Collection Requirements

Customer Name—22 characters available on ACH File. You may want to consider
edits that prohibit the customer

from entering junk names. i.e. AAAA BBBB

Bank RTN—9 digits. See above discussion regarding validation requirements.

Bank Account Number—17 characters max (may include dashes, spaces, alpha
characters). You may want to

consider edits that prohibit the customer from entering junk account numbers.
i.e. 1111111,123456789

Account Type—Checking or Savings. General Ledger is also a common account type
request if your customer base

includes the financial institutions themselves.

Account Type—Business or Personal. There are slightly different file format
requirements depending on whether

the account is a business or personal account.

File Transmission

Transmission of the ACH File(s) between agencies will be done using DIS’ Secure
File Transmission (SFT) server. OST will provide the User ID and password; there
is no cost to the agency for the service. Files must be placed on the SFT server
by 2:00 to receive same day processing.

ACH File Effective Dates

OST only accepts files with future dated Effective Dates. Effective dates must
be valid banking days, no weekends or holidays.

Agencies may place their ACH files on the SFT Server 24x7 but OST only picks up
files during normal business hours. Effective date calculations must be made
based on when OST will pick up the file rather than when it is placed on the SFT
server.

ACH Returns

Some debits won’t be paid by the customer’s bank (just like checks). When a bank
is unable to post an ACH transaction the item is Returned unpaid to the
Originator. The information you provide on the Original Transaction is returned
back to you. Consider returned items when you are determining how you will
populate fields such as the Individual ID Number.

Returned items will be accompanied by a code indicating the reason for return.
NSF, Account Closed, Invalid Account Number.

Transmittal Registers

Agencies are required to submit a transmittal register (TR) confirming a files
dollar totals, record counts and effective date before OST can forward the ACH
file to the bank for processing. TRs can either be entered directly into OST’s
TM$ system or the agency can send an email.

ACH Rules

The Agency is encouraged to have a current copy of the ACH Rules (Corporate
Edition).

 

Information Technology Division   March 16, 2010    Page 63 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

C5: Automated Clearing House Service Agreement

ACH SERVICE LEVEL AGREEMENT

OFFICE OF THE STATE TREASURER

This Service Level Agreement (SLA) is made and entered into by and between the
Office of the State Treasurer (OST) and the Washington State Patrol (the Agency)
to set forth their mutual agreements for ACH processing as provided for by
contract between OST and State’s concentration bank, Agreement No. BNK-000-001.
This SLA shall encompass the files known mutually to OST and the Agency as WSP1.
This SLA may be updated from time to time by the OST for distribution to all
parties.

The following information applies to the creation, processing and receipt of ACH
Files for the collection of payments (debits) or distribution of benefits
(credits). The following information should be made available to all parties
involved with the ACH process to be used as a reference tool for common
processing questions.

Definitions:

 

  •  

ACH — Automated Clearing House. A funds transfer system, governed by the NACHA
Operating Rules, which provides for the interbank clearing of electronic entries
for participating financial institutions.

 

  •  

ACH Entry — An electronic item representing the transfer of funds via the ACH.

 

  •  

ACH Operator - The central clearing facility operated by a private organization
or a Federal Reserve Bank (FRB) on behalf of financial institutions, to or from
which participating financial institutions transmit and/or receive ACH entries.

 

  •  

Agency — The Washington State Patrol. The term ‘the Agency’ includes any third
party ACH processor providing ACH services to the Agency by contract.

 

  •  

ARPC—ACH Regional Processing Center. Washington State is assigned to the bank’s
ARPC located in San Francisco, California.

 

  •  

Bank—The financial institution and/or department acting as OST’s ODFI, at this
time, State’s concentration bank.

 

  •  

Banking Day — Any day in which both the Federal Reserve Bank and the ODFI are
open to transact business.

 

  •  

Effective Date — The day the Originator intends for an entry to post to the
Receiver’s account.

 

  •  

File or ACH File — A group of ACH entries initiated into the ACH network.

 

  •  

NACHA — National Automated Clearing House Association. NACHA is the governing
body for ACH activity.

 

  •  

NWCHA — Northwest Clearing House Association. The regional payment association
providing education, assistance, products and services to Washington and Alaska.

 

  •  

ODFI — Originating Depository Financial Institution, A participating financial
institution that initiates ACH entries at the request of and by agreement with
its customers. At this time the OST has contracted with State’s concentration
bank to act as our ODFI.

 

  •  

Originator — Any individual, corporation or other entity that initiates entries
into the ACH network. In the context of this agreement, the Agency creating the
ACH File is the Originator.

 

  •  

OST — The Office of the State Treasurer.

 

  •  

RDFI — Receiving Depository Financial Institution. The financial institution for
which the ACH entry is destined.

 

 

Information Technology Division   March 16, 2010    Page 64 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

  •  

Receiver—Individual or entity receiving the ACH entry.

 

  •  

Settlement Date—Date inserted by the ACH Operator designating when an entry will
post to the Receiver’s account. The ACH Operator will always insert a date at
least one banking day in the future from when the file is received by the
Operator. Because of OST pre-edit processing; this date should always be set to
the Effective Date by the ACH Operator.

 

  •  

TM$—Treasury Management System, the computer application used by the OST to
manage and account for financial services.

9.1.9 Compliance

The parties agree to be bound by all applicable federal and state laws, and the
NACHA Operating Rules, which contain the rules applicable to all parties of an
ACH entry. Violation of the NACHA Operating Rules or violation of applicable
federal and state laws may result in the termination of this agreement and the
Agency’s access to the ACH Network. The Agency shall obtain a copy of the NACHA
Operating Rules prior to implementation of their ACH program and will obtain an
updated copy annually. A copy of the NACHA Operating Rules may be obtained
directly from the Northwest Clearing House Association (206) 622-7846 or
www.nwcha.org.

The NACHA Operating rules include provisions for the enforcement of the rules.
Included in these provisions is a system of fines. Per NACHA rules, fines are
assessed against the ODFI originating the entry to which the rules violation
relates. However, under the contract with the Bank, the State may be liable for
fines assessed against the Bank for rules violations resulting from an action or
the inaction of the OST or the Agency, or from processing data contained on an
ACH file provided to the Bank. OST will pass any cost borne by OST for rules
violations to the Agency if it is found that the rules violation resulted from
the action or inaction of the Agency, or if ACH data provided to OST for
processing on behalf of the Agency was the cause of the violation. For a
complete description of NACHA’s rules enforcement provisions see Appendix Eleven
of the NACHA Operating rules.

9.1.10 Authorization

Authorization must be obtained from each individual or business that will be
receiving an ACH debit and/or credit prior to initiating the first ACH entry,
including prenotes, to a Receiver’s account. It is the Agency’s responsibility
to obtain the authorization. If the Agency will be debiting an account, the
authorization must be obtained in writing, signed or similarly authenticated by
the account holder. The term ‘similarly authenticated’ includes the use of a
digital signature or other code. The authorization must provide that the
Receiver may revoke the authorization in a manner specified within the
authorization. The Receiver must be provided a copy of the debit authorization.
The Agency must retain the original authorization for two (2) years following
the termination or revocation of the authorization.

The Bank is authorized to transact ACH business only with designated personnel
from the Office of the State Treasurer. This includes, but is not limited to,
the authority to request research regarding ACH transactions or a request to
delete or reverse an ACH file, batch or item. Requests for the assistance of the
bank to resolve an ACH related issue on behalf of the Agency must be made
through OST’s ACH Program Coordinator, (360) 902-8911.

9.1.11 Prenotification

The NACHA Operating rules allow the Originator to verify that the transit
routing number and account number provided by the Receiver is valid through
prenotification. A Prenote is a zero dollar entry sent to the Receiver’s account
prior to the transmission of live dollars. Prenotification utilizes a negative
notification system, that is, the RDFI only responds to the prenote entry if the
transit routing number and/or the account number is invalid. As with all ACH
entries the RDFI has no obligation to verify account ownership. Prenotification
is not mandatory but is strongly recommended to reduce the number of live dollar
returns received by the Agency.

If the Agency chooses to utilize prenotification, per NACHA Operating rules,
live dollar entries may not be initiated for six banking days following the
settlement of the prenote. If, within the six banking day period, the Originator
receives a return entry, live dollar entries shall not be initiated to that same
account. Proper authorization,must be received prior to initiating a prenote
transaction to a receiver’s account.

9.1.12 File Transmissions

The Agency shall create and deliver ACH Files to the OST in the standard NACHA
format. OST does not accept the transmission of empty ACH files. To ensure that
all ACH Files comply with NACHA and Bank processing specifications, the

 

Information Technology Division   March 16, 2010    Page 65 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

OST and the Agency shall perform file testing for each new file or any file to
which the Agency makes any modifications or additions. The OST and the Bank will
verify format and connectivity. Upon completion of testing, authorization to
begin live transmission of files will be granted. If at any time the Agency’s
file is rejected, either by TM$ or the bank’s operating system, it is the
responsibility of the Agency to correct and resend the data to OST for
processing.

The state Information Services Board (ISB) requires that the electronic
transmission of personally identifiable information utilize secure data
transmission. The data on an ACH File contains personally identifiable
information; therefore, the electronic transmission of ACH data into or out of
OST must use secure data transmission. Files delivered to the OST via any
non-secure, non-approved method will not be processed.

The Agency will transmit files to the OST according to a schedule established as
follows: each year OST will provide the Agency a blank ACH calendar to be
completed by the Agency and returned to the OST in a timely manner. The Agency
will indicate the date on which their ACH File will be transmitted to OST. The
Agency will provide the OST with an updated calendar if their transmission dates
change.

Each file transmission to the OST must be accompanied by a Transmittal Register
containing at a minimum: File Id, Effective Date of the file, Total Debit Dollar
Amount, Entry Count of Debits, Total Credit Dollar Amount, Entry Count of
Credits, and a Contact Person and Phone Number. The OST shall receive the
Transmittal Register within one hour of receiving the ACH File. The Agency may
input the Transmittal Register directly into TM$ or it may be delivered to OST
via email to ACHTR@tre.wa.gov or via fax to (360) 664-2292. The Transmittal
Register is used by OST to ensure the correct transmission was received from the
Agency before forwarding it on to the bank for processing and as such must be
received before OST can send the ACH File to the bank for processing in the ACH
Network.

The OST will transmit all ACH data to the Bank utilizing commercially reasonable
security procedures mutually agreed upon by the OST and the Bank. The normal
window for OST to transmit the ACH file to the Bank is between 8:00 a.m. Pacific
Time and 2:00 p.m. Pacific Time. Other transmission times must be mutually
approved in advance by the Bank and the OST. Approvals will be made on an
individual file basis. When difficulties occur that may prevent a file and/or a
transmittal register from being delivered to the OST within the normal
transmission window, it is extremely important that the Agency notify OST
immediately.

Data transmissions to the OST must be complete, including delivery of the
Transmittal Register, no later than 2:00 p.m. Pacific Time at least one banking
day prior to the effective date on the file. Transmissions received after 2:00
p.m. on the banking day prior to effective date may not meet processing
deadlines for timely settlement.

The Agency should be aware that OST does not warehouse ACH data. All ACH files
received during the business day must either be transmitted to the bank for
processing or deleted from OST’s system if the Agency wishes OST to process a
previously deleted file, the Agency must resend the file, accompanying
transmittal register and accounting documents, as described under Settlement. It
is the Agency’s responsibility to ensure the effective date has been updated if
necessary.

9.1.13 Effective Dates

While NACHA rules allow for files with multiple batches, OST’s Treasury
Management System (TM$) requires that all batches within a file contain the same
Effective Date. The Agency will therefore create a separate file for each batch
with a unique Effective Date. Files sent with multiple Effective Dates will be
rejected by TM$ and must be corrected before transmission to the bank can occur.

OST pre-edits each file with respect to Effective Date. The Effective Date on
each file must be for a valid banking day at least one day in the future. Files
with invalid Effective Dates will be rejected and must be corrected by the
Agency before the file can be processed. Invalid Effective Dates include dates
in the past, current date, weekends or Bank Holidays.

9.1.14 Settlement

The settlement dollar amount is posted to the State Treasurer’s Concentration
Account on the Settlement Date. The appropriate accounting documents, as set
forth below, corresponding to the settlement amount must be received by OST no
later than 2:00 p.m. on the Settlement Date. The documentation must be solely
for the individual transmission and be identified with a unique document number.
Generally, agencies should submit an AFRS Cash Receipts Journal Summary (A8) for
all files in which monies are collected from the Receiver (ACH debit files), and
an AFRS Journal Voucher (EFTJV) for all files in which monies are sent to the
Receiver (ACH credit files).

 

Information Technology Division   March 16, 2010    Page 66 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

9.1.15 Returned Items

In the event an entry is returned by the RDFI (i.e. as account closed or NSF), a
corresponding settlement entry is posted to the State Treasurer’s Concentration
Account. The OST settles these entries with the originating Agency. The Agency
will receive notification from OST’s Cash Management Division of all returned
transactions. The appropriate accounting documents corresponding to the Return
Item entry settlement must be received by OST no later than 2:00p.m. on the day
notification is received. The Agency is required to act upon these returns in a
manner consistent with the reason for the return.

A return entry that does not require settlement but does require action on the
part of the Originator is the Notification of Change, referred to as an NOC. An
NOC is a zero dollar entry initiated by the RDFI to inform the Originator that
information in a posted entry is incorrect or outdated. The NOC will note both
the invalid and valid information. The NACHA Operating rules require that
changes specified in the NOC must be made within six banking days of receipt of
the NOC or prior to initiating another entry to the Receiver’s account,
whichever is later.

Occasionally a returned item will be received in error or outside the allowable
return time frames as provided in the NACHA rules. The NACHA rules provide for
the dishonor of these returns to the RDFI within strict time frames. In order to
meet these time frames the Agency must notify OST no later than 2:00 p.m. on the
day the return is received of their desire to have the return dishonored. To
request the dishonor contact OST’s ACH Program Coordinator at 902-8911.

 

9.1.16 Erroneous Entries

Occasionally an ACH File may contain entries that were created in error (i.e. a
payment amount was computed in error). If the Agency discovers such errors
before the OST has transmitted the file to the Bank for processing, they may
request OST to delete the ACH file. The Agency then must create and transmit a
corrected file for processing. To request the delete, contact OST’s ACH
processing unit at (360) 902-8986 to determine if the file has been sent to the
bank. Written authorization of your delete request, either by e-mail to
ACHTR@tre.wa.gov or fax (360) 664-2292, must be received prior to OST executing
the delete. Written authorization shall include file credit and debit amounts
and effective date. OST cannot delete an individual transaction from a file.

NACHA rules allow for the reversal of ACH entries transmitted to a Receiver in
error. A reversing entry is an offsetting entry (i.e. a debit to reverse a
credit) to the Receiver’s account; a reversal does not stop the original entry
from posting because it is a separate transaction which offsets the original
entry. The Receiver will see both entries posted to their account. OST will
create reversal entries for the agency on a limited basis. If reversals are
frequently needed OST will provide the agency access to TM$ to create the
reversal transactions. The ACH Rules limit the amount of time one may reverse an
entry. To ensure compliance with the rules the reversal request must be received
by OST no later than 2:00 p.m. Pacific Time on the fourth (4th) banking day
after settlement of the original entry. Additionally, the Agency reversing the
item must notify the Receiver of the reversal and the reason for the reversal no
later than the Settlement Date of the reversing entry. At no time can the Bank’s
ARPC alter a transaction.

Upon reversing an entry, it is the Agency’s responsibility to make alternative
arrangements for the collection or distribution of funds with the Receiver.

A word of warning about reversals: Financial institutions typically update their
ATM networks, branch teller terminals, etc. by posting credit transactions such
as direct deposits for availability at the opening of business on the settlement
day. Debit transactions (i.e. reversals of direct deposits) however, may not
post until the end of the day on settlement day. Thus, the receiver may have
access to and withdraw their ACH credits even though the financial institution
has received your reversal on or prior to the Settlement Date. If the full
amount of the credit is not available at the time a reversal settles none of the
funds will be returned. Furthermore, when attempting to reverse a debit entry,
you have some risk that the original debit entry may be returned to you but not
the reversing credit entry. The RDFI is not obligated to ensure the Originator
is made whole. If a reversal is not honored the Agency must make arrangements
for collection outside the ACH network.

The OST must receive written authorization, signed by Agency personnel, prior to
OST reversing an entry; OST is unable to process a verbal reversal request until
the written authorization is received. The written authorization shall include:
payee name, payee account number, routing number of the destination bank, dollar
amount of the erroneous entry and effective date.

 

Information Technology Division   March 16, 2010    Page 67 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

The Agency is responsible for ensuring the accuracy of the ACH items on each
file. The OST and/or the Bank have no responsibility whatsoever to verify the
accuracy of the items. Furthermore, the Agency understands that although an ACH
file may contain the name and account number of the Receiver, payment may be
made by the RDFI solely based on the account number even if the account number
identifies an owner other than identified on the ACH item.

If an ACH file, batch or item is rejected by the Bank’s processing system or the
ACH Operator due to a technical or formatting error, it is the Agency’s
responsibility to remake and retransmit the file, batch or item as appropriate
as well as the transmittal register.

 

9.1.17 File Monitoring

The ACH calendar specifies the expected date an ACH file will be transmitted.
This information will be used by the OST and ARPC to schedule and monitor the
receipt of expected files. The Bank will contact the OST if a scheduled ACH file
is not received; therefore it is important that the ACH calendar be kept
current. It is the responsibility of the Agency to notify OST of any processing
schedule changes that occur during the year.

 

9.1.18 Business Continuity

In the event OST or the Bank experience any problem that indicates a
transmission cannot be completed as scheduled, OST has established procedures to
deliver a standard NACHA formatted file, on physical media, to the Bank by 3:00
p.m., Pacific Time, one banking day prior to the effective date. It is the
responsibility of the Agency to maintain backup data and provide the OST with
their file on appropriate physical media when requested. The Agency is
encouraged to develop an in-stream backup process ensuring the availability of
the ACH File under any circumstances. The Agency is required to test the backup
with the OST and the Bank prior to implementation of live transmissions to the
Bank.

OST’s business continuity plan provides OST the ability to download files from
the DIS mainframe under certain circumstances. Agencies using the DIS mainframe
to produce ACH data may want to provide OST read-only security (RACF)
authorization to their ACH files. If resources permit, OST will download your
file on your behalf and deliver the data to the bank. Please keep in mind that
providing OST access to your ACH data while still on the DIS mainframe does not
negate your responsibility to provide your data on physical media upon request.

The OST conducts quarterly testing of the physical media backup process with the
Bank. We encourage each agency to participate in the test. An email will be sent
to your agency contact one week prior to the scheduled test notifying you of the
test date and requesting voluntary participation.

 

9.1.19 Training

OST offers ACH training and consultations to all state agencies. Contact OST’s
ACH Program Coordinator to customize a presentation to your Agency’s needs.
Additionally, training seminars are offered by NWCHA. For a current NWCHA
seminar schedule visit their website at www.nwcha.org or call (206) 622-7846.

 

9.1.20 Contact Information

Up-to-date contact information is essential to OST’s ability to quickly resolve
ACH processing issues or to provide news and information about changes in the
ACH Network. In order to ensure OST has the correct contact information for your
Agency, please complete and return the ACH Contact Information sheet attached as
Appendix A of this document. It is the Agency’s continuing responsibility to
update the ACH Contact Information as changes occur within your Agency.

All ACH inquires should be directed to OST’s ACH Program Coordinator, Lesa
Williams, at (360) 902-8911 or lesa@tre.wa.gov.

 

Information Technology Division   March 16, 2010    Page 68 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

C6: Automated Clearing House Input Deliver Dates Form

 

Office of the State Treasurer     2010 ACH Input Delivery Dates

Instructions:

  COMPANY INFORMATION

1.      Complete COMPANY INFORMATION

  [ILLEGIBLE]

2.      Circle the date your data will be received by OST Or check the box for
Daily or No Calendar

   

3.      Fax Completed from to 360-704-5176

  [ILLEGIBLE]     ¡ Circle Delivery Dates  

Agency Contact

H= Bank Holiday S = State Holiday    

¨       Check here for Daily Transmission

  Phone Number    

¨       Check here to indicate No Calendar will be provided

  Email Address  

Revisior date                        

    DO NOT INDICATE FILE EFFECTIVE DATES  

 

LOGO [g296052296052_cm204.jpg]

 

Information Technology Division   March 16, 2010    Page 69 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

   C7:   WSP Hardware Standards Hardware Standards—August 2007 Hardware
Requirements    Purchasing Standards

Category

  

Sub Category

  

Manufacturer

  

Model

Desktop PC

            Mini Tower    Gateway    E—4610    All in one    Gateway    Profile
6

Desktop PC Options

            Mult port Video cards      

Laptop

            ConvertibleTable1    Gateway    N296    Laptop    Gateway    475   
Laptop—Ruggedized    Itronix    RX1

Laptop Options

            Docking Station    Gateway    Laptop dependent    Mouse    Gateway
   Standard    Keyboard    Gateway/          Logitech/Microsoft          Natural
   Standard    Monitor    Gateway       Token-Ring    IBM   

Personal Digital Assistants

         E-mail    RIM    BlackBerry    Calendar    RIM    BlackBerry   
Wireless communications    RIM    BlackBerry    Other    RIM    BlackBerry

Printers

            Label    Seiko Instruments    Smart Label Printer 460    Portable   
Canon    PIXM A IP 90    Portable—Car (eTRIP)    Pentax    Pocketjet 3

Personal

   Laser—Light to Med Workloads    Hewett—Packard    320    Laser—medium to
heavy Workloads    Hewett—Packard    P2015    Laser—heavy workloads   
Hewett—Packard    4250    Barcode    Zebra    TLP2844

Networked

   Laser    Hewett—Packard    1320n    Laser    Hewett—Packard    2420dn   
Laser    Hewett—Packard    2430n    Laser    Hewett—Packard    4250   
Laser—Color    Hewett—Packard    3000n    Laser—Color    Hewett—Packard    3300n
   Laser—Color    Hewett—Packard    5550n

Large Format

   Plotters    Hewett—Packard    DesignJet series

Print Servers

            Ethemet 10/100    Hewett—Packard    JetDirect 300x

Scanners

            Photo    Hewett—Packard    G4010    Document    Hewett—Packard   
5590    Barcode    Symbol          Adaptus Imaging       (eTRIP only)   
Technology   

UPS

            Workstation    APC    800VA    Server    Contact ITD\Integrated
Systems and Server Support (ISSS)

Removable Media

        

Compact

            USB Drives    SanDisk   

External Drives

            Hard drives    Seagae   

Mobile Environment

           

ln-Car Digital Video

   Coban   

 

Information Technology Division   March 16, 2010    Page 70 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

C8:   WSP Software Standards Software Standards - August 2007 Category   
Subcategory    Purchasing    Development

Desktop/Laptop

            Word Processing    Microsoft Office 2003    Microsoft Office XP SP2
   Spreadsheet    Microsoft Office 2003    Microsoft Office XP SP2   
Presentation    Microsoft Office 2003    Microsoft Office XP SP2    Database   
Microsoft Office 2003    Microsoft Office XP SP2    Diagramming    Microsoft
Visio 2003    Microsoft Visio 2003    Org charts    Microsoft Visio 2003    n/a
   Project Management    Microsoft Project 2003    n/a    E mail    Microsoft
Outlook 2003    n/a    Calendar    Microsoft Outlook 2003    n/a    Remote
Access    Windows XP    Windows 2000 XP    Host emulation    Attachment EXTRA
Personal Client 6.7    Attachment EXTRA Personal Client 6.7    Operating System
   Windows XP    Windows 2000 XP    Internet Browser    Microsoft Internet
Explorers 6.0    Microsoft Internet Explorer 6.0       Java virtual machine
(current version from Sun)    Java virtual machine v1.4.2, 5.0    Internet Tools
   Adobe Acrobat Reader 8.0    Adobe Acrobat Reader 7.0       Adobe Acrobat 8.0
Professional    Adobe Acrobat 7.0    Software Distribution    Microsoft SMS
client 3.0    Microsoft SMS client 3.0    Antivirus    Norton Corporate Edition
10.1    Norton Corporate Edition 8x and 9.x    Mind Mapping    Mind M apper Pro
8   

Desktop Laptop Options

            Compression Utility    WinZip    WinZip 8.1    Encryption    WinZip
      Milage Estimator    Microsoft Trips and Streets    n/a    Database   
Microsoft SQL client 2005    Microsoft SQL client 2000 and 2005    VPN Client   
Cisco System & VPN Client v3.5    Cisco Systems VPN Client v3.5    Internet Web
Authoring Tools    Microsoft Front Page 2003    Microsoft Front Page XP/2003   
Report Generation    Seagate Crystal Reports v11.0    Seagate Crystal Reports
v11.0, 9.0       Microsoft SQL Report Server    Microsoft SQL Report Server   
Criminal Justice Software    Open Query v2.8.1    Open Query v2.8.1       CAD
Client       Basic Client for CAD server vl.5.2.9    Basic Client for CAD server
vl.5.2.9       AWW v0.2.1    AWW v3.2.1       ATM (Advanced Tactical Mapping)
v5.4.2    ATM (Advanced Tactical Mapping) v5.4.2       WebMSS Terminal v2.0   
WebMSS Terminal v2.0    Redacting Software for Electronic Documents    Redax   
n/a

Mobile Environment

           

In-Car Digital Video

   Coban   

n/a

        

Server

            Operating System    Windows 2003 SP1 or R2   

Windows 2003 SP1/R2 or Windows 2000 Server or Advanced Srv SP 2 or

NT 4.0 SP 6a

   DataBase    Microsoft SQL 2000    Microsoft SQL 7.0 SP 4 & 2005            
   IBM DB2 Universal v8    IBM DB 2 Universal v8    Backup Software    ARC serve
2000    n/a       SysBack (rs6000) AIX 5.1    SysBack (rs6000) -AIX vi.2.1 31   
   NT Backup Windows 2000    NT Backup for Windows NT 4.0    E-Mail    Microsoft
Exchange 2003    Microsoft Exchange 5.5 SP 4             Web server    Microsoft
Internet Information Server (IIS) 6.0    Microsoft Internet Information Server
(IIS) 4.0 SP 6a or 9.0       HTTP Server (from comes with Websphere) vl .3.26   
HTTP Server (from comes with Websphere) vI.3.26    Web Application Server   
Websphere v5.1    WebSphere v6.0.2.7                   Apache FDP Library
version 0.93    Antivirus    Norton Corporate Edition 10.2    Norton Corporate
Edition 8x and 9x

 

Information Technology Division   March 16, 2010    Page 71 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

C9: WSP IT Systems Documentation Standard

WSP INFORMATION TECHNOLOGY SYSTEMS DOCUMENTATION STANDARD

Version 1.0

July 9, 2009

 

Information Technology Division   March 16, 2010    Page 72 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Purpose

Establishes a set of required elements for documenting Information Technology
(IT) systems.

Scope

This standard applies to all IT systems in the department that are under the
Information Technology Division (ITD) Administrator’s responsibilities.

Ownership of this Document

Information Technology Division is responsible to maintain this document.

Version History

 

Version   

Date

  

Reviser’s Name

  

Brief description of change

1.0

   7/9/2009    Brian Everson    Original approved version.

 

Information Technology Division   March 16, 2010    Page 73 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

Table of Contents

  

1.

 

Organization

     76   

2.

 

Format

     76   

3.

 

Storage

     77   

4.

 

Documentation Content Standard

     78   

Guidelines and Explanations to the IT System Documentation Standard.

     82   

 

Information Technology Division   March 16, 2010    Page 74 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

ORGANIZATION

Contents of the documentation will be organized in clearly marked sections.

Sections and their order in the table of contents is as follows:

Network Business Rules

Business Documentation

System Software Inventory

Classification of System Information

Business Rules

Business Requirements for Data

Business Continuity Plan

Business Function Test Plan

Business Process Flow

Technical Documentation

System Disaster Recovery Plan

Testing

Application/System Documentation

Security Requirements

Agreements

Training and Manuals

FORMAT

Written documentation

Store all written documentation in the department’s standard word processing
file format.

Use only the Tahoma font when writing documentation.

Use font size 12 point in the body of written documentation to ensure
readability when printed.

Training manuals are not required to follow this section of the standard (2.1
Written Documentation).

 

Information Technology Division   March 16, 2010    Page 75 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Diagrams

Create all diagrams in the department’s standard diagramming file format unless
ITD has a different standard for a specific purpose (e.g., Entity Relationship
diagrams).

Use font size 7 point or larger for text on all diagrams.

Document Versions

All documents including diagrams are to have consistent method for identifying
different versions.

Version history should be at the end of each document and contain the following:
Version identifier.

Date.

Reviser’s name.

Brief reason for the revision.

STORAGE

Electronic

Allows documentation to be stored as separate documents.

All documentation is stored in a manner easily accessed.

Security

System must be able to secure documents from unauthorized access, modification,
and deletion.

Security is granular allowing different security settings for each document.

System must make use of Active Directory objects.

Document retrieval system

Organize documents in a compatible manner specified in 1.1 and 1.2.

Allows documentation to be stored as separate documents.

Store all documentation files with default file extensions that relate to the
software the file was created by (e.g., Word —. docx, Excel —. xlsx, Visio —.
vsd, etc.).

For diagrams created in non-standard department file formats. Store the diagrams
in a compatible file format that is viewable by standard department software or
have a distributable viewer available. Instructions on how to access the viewer
must be provided with the file.

 

Information Technology Division   March 16, 2010    Page 76 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Include a version of the viewer (e.g., Adobe Acrobat Reader, MS Word Viewer,
Visio Viewer, etc.) on the same media for documents being retained more than 6
years.

Hard copy information that is not electronically available is to be scanned and
stored in a JPEG graphic file. Resolution of the scanning depends on the
readability of the electronic document. If the original document is unreadable,
then scan at a resolution where the document has the most value. If the document
is readable and the scanned version is not, store the hard copy. Also include
the hard copy’s physical location in the electronic documentation.

DOCUMENTATION CONTENT STANDARD

Network Business Rules

The Network Business Rules document is used by ITD and Electronic Services
Division (ESD) to specify the network needs of a system from three perspectives:
the Business Owner, ITD, and ESD.

The business owner is responsible for the Business System Description section of
the document.

ITD is responsible for the Technical Description section.

ESD is responsible for recording and keeping the contents of the Network
Engineering Specifications section.

Business Documentation

System Software Inventory

Maintain a list of application or system software and the number of licenses for
which the owner is responsible, updated annually.

Vendor contact information if applicable.

Classification of System Information

Classify all information used in a computer system according to Information
Classification Standard established by ITD. Classification of data establishes
the security needs for the data as it passes through the system. A copy of the
standard can be found at http://insidewsp/orqanization/technical/Standards/it
proc stand.htm

Business Rules

Established rules (policy and/or procedure) regarding the usage of the system.
These rules should cover topics such as:

Who has access to the application

Roles (data entry, administration, reviewer, etc.)

How the application is to be accessed

Process for requesting access, etc.

Business Requirements for Data

 

Information Technology Division   March 16, 2010    Page 77 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Establish archival, backup and recovery requirements for the application.
Include the following:

Public Disclosure requirements

Record Retention requirements

Business Continuity Plan

Define the Business Continuity Plan for the software and its supporting business
processes including:

Determine the relative importance of the application within the agency during a
critical event.

Define the appropriate level of operation for the application during a critical
event. In other words can the business function continue to operate for a period
of time while the computer system is down? For how long?

Identify operating alternatives that satisfy business process workloads (i.e.
manual processes).

Business Function Test Plan

The defined plan by the Business Unit for testing the system to insure it meets
business function requirements. This information forms a basis for Business Unit
testing of future changes to the system.

Business Process Flow

ITD with the business owner will develop business process diagrams/models done
in Business Process Modeling Notation (BPMN). BPMN is a standard method for
diagramming business processes. Web site for the standard can be found at
http://www.bpmn.org.

Business owners are responsible for making sure the business process is correct.

Technical Documentation

System Disaster Recovery Plan documents the actions and information required to
restore a system after a significant event occurred that stopped it from
working. This document is required for all systems in the agency. The document
contains:

What is required to be operational in the computing environment prior to
bringing the system back on-line (e.g., hardware, software, connectivity,
databases, security, network infrastructure, etc.).

All actions necessary to transfer programs, libraries, databases, and production
control processes to a backup site(s). These actions include maintaining the
appropriate level of privacy and confidentiality of the application data in
accordance with its information classification. This documentation is to contain
enough detail to allow recovery of the system in case of a disaster. People
using this documentation are technical, but may not be familiar with the system.

 

Information Technology Division   March 16, 2010    Page 78 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Define emergency team composition including team and individual duties and
responsibilities.

All emergency operating instructions for the system/application. This includes
communications plan, emergency procedures with prioritized actions, and any new
instructions for operations staff.

Testing

Technical Test Plan.

Documented processes used in system testing. This can include scripts testers
used to complete testing, narration, outlines, listing of tests done.

User Acceptance Test Data Documentation provides a description of how test data
was derived. This may include actual test data or a reference to its location.

Application/System Documentation

Application Requirements

The following diagrams must be part of every application and system
documentation: System Network Diagram (logical)

Entity Relationship Diagram (Notation standard: Information Engineering)

Data Dictionary ((Information similar to what is produced by Erwin)

Security Requirements

Risk assessment for the system produced by IT Security Program.

Risk mitigation strategies. Information developed by the IT Security Program

Identify encryption needs and processes. Information developed by the IT
Security Program

Identify “logs” captured by the system.

Document how to monitor compliance with the security policies and standards.

Waiver requests for exceptions to department IT standards, if necessary.

Agreements

Agreements may involve other divisions, agencies, or vendors. Service Level
Agreements (SLAs) are with other divisions in the agency. Memorandum of
Understanding (MOU) is between agencies. Contracts are agreements with vendors.
This area should only include current and relevant information regarding
agreements/contracts that are active. Relevant historical information should be
appropriately kept in the other sections listed as it will pertain to either
business, technical, or security purposes.

The contents of MOUs and contracts are not regulated by this standard.

SLAs will contain the following elements:

 

Information Technology Division   March 16, 2010    Page 79 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Identify scope of agreement.

Identify processes and procedures associated with agreement (e.g., service
support procedures, funding agreements, etc.).

Establish metrics (e.g., evaluation criteria, system performance, support
metrics, etc.).

Define general terms and agreements (e.g., organizations, approval, key
contacts, etc.).

Establish roles and responsibilities for ITD and the business owner/business
unit.

Determine and assign responsibilities for all application or system software
security mechanisms that will be controlled and administered outside of ITD.

Establish procedures for handling system access violations.

Escalation procedures and associated timeframes.

Training and Manuals

Administrator Training

User training

User manuals

 

Information Technology Division   March 16, 2010    Page 80 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

GUIDELINES AND EXPLANATIONS TO THE IT SYSTEM DOCUMENTATION STANDARD.

Organization

Documentation from one system to the next should be consistent so that the
reader(s) will know what to expect and where to find the information important
to their purpose.

Format

Font

Written information is to be easily read and the font is to deliver the clear
intent of the writer such as making distinctions between lower case letter “L”,
upper case letter “i”, and the number one (1). Tahoma, a San Serif font, was
chosen as a standard due to this ability and that lacks the “little tails”
(serifs) on the ends of the letters making it easy to read.

Standard File Format

The standard file format for any documentation is the software standard. For
example, the standard file format for written documentation is Microsoft Word,
spreadsheets are Microsoft Excel, and diagrams are Microsoft Visio.

Storage

Electronic

Storing documentation as a separate document allows for updates to be done with
standard software.

This is an application requirement.

Documentation may require additional security. Information about the IT
infrastructure is considered as Confidential information. Information about an
applications infrastructure should only be available to those who need to know.

Any Document Retrieval systems used for storing IT documentation must be able to
organize the information in the standard format. Any changes to this should
bring a change to the documentation standard itself.

Viewers are applications that allow the user to view a specific document file
format without the ability to change the contents. Viewers should be stored with
the document on the same media. Having the document and the viewer on the same
media provides easy access to the information. This is especially necessary when
accessing older documentation that does not comply with the current standard
file formats.

Documentation Content

Network Business Rules is an established document used for communicating system
requirements between ITD and ESD. The document should be done before testing
begins and is required by ESD Network Engineering before the application is
receiving or transmitting information outside the department.

Business owners control the outcome of their business processes and are the best
source of information on how a system should support the business function. ITD
can and should help the business owners document the business processes and
requirements; however it is the business owner who can verify if the information
is correct.

 

Information Technology Division   March 16, 2010    Page 81 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

Technical documentation is designed to be used for disaster recovery efforts,
maintenance of existing systems and a basis for designing replacement systems.
It is assumed this information can be used for other purposes such as
troubleshooting problems and expanding IT Portfolio information.

Security documentation is required by the IT Security Standards. The contents of
this section are what is required of the agency for security documentation from
various agreements and partnerships.

MOUs and Contracts may be drafted by ITD, but it is vetted by other stakeholder
divisions before it is approved. A Service Level Agreement (SLA) is an internal
agency document between ITD and the business owner of a system. The items listed
should be part of every SLA.

This should include copies of any training or manuals delivered about the
system.

 

Information Technology Division   March 16, 2010    Page 82 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

10 APPENDIX D: Glossary

 

  •  

ACH—Automated Clearing House. A funds transfer system, governed by the NACHA
Operating Rules, which provides for the interbank clearing of electronic entries
for participating financial institutions.

 

  •  

ACH Effective Date—The day the Originator intends for an entry to post to the
Receiver’s account.

 

  •  

ACH File—A group of ACH entries initiated into the ACH network.

 

  •  

ACH Entry—An electronic item representing the transfer of funds via the ACH.

 

  •  

ACH Operator—The central clearing facility operated by a private organization or
a Federal Reserve Bank (FRB) on behalf of financial institutions, to or from
which participating financial institutions transmit and/or receive ACH entries.

 

  •  

ARPC—ACH Regional Processing Center. Washington State is assigned to the bank’s
ARPC located in San Francisco, California.

 

  •  

Attorney of a Driver or Injured Passenger—Somebody legally empowered by a
document power of attorney to make decisions and act on behalf of somebody else.

 

  •  

Bank—The financial institution and/or department acting as OST’s ODFI, at this
time, State’s concentration bank.

 

  •  

Bank Card—Either a Debit Card or Credit Card use to make a payment. The card
usually contains a credit card logo and is processed as Credit Card transaction.

 

  •  

Banking Day—Any day in which both the Federal Reserve Bank and the ODFI are open
to transact business.

 

  •  

BATCH—Collection of one or more groups of documents consisting of payments
and/or applicant search items. Each group has only one requestor.

 

  •  

Billing Account—authorized agency that pre approved to receive paper billing.

 

  •  

Driver Involved—Any driver connected with or participating in the collision.

 

  •  

DOB—Date of Birth.

 

  •  

FBI—Federal Bureau of Investigation.

 

  •  

Injured Passenger—Any passenger that person that receives an injury code or
Nature of injuries on a PTCR or MVCR.

 

Information Technology Division   March 16, 2010    Page 83 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

  •  

Insurer of Party Involved—Any person or company providing insurance.

 

  •  

LEA—Law Enforcement Agency

 

  •  

MVCR—Motor Vehicle Collision Report: A non officer investigated report that was
submitted by the driver, registered owner or property owner.

 

  •  

NACHA—National Automated Clearing House Association. NACHA is the governing body
for ACH activity.

 

  •  

NWCHA—Northwest Clearing House Association. The regional payment association
providing education, assistance, products and services to Washington and Alaska.

 

  •  

ODFI—Originating Depository Financial Institution, A participating financial
institution that initiates ACH entries at the request of and by agreement with
its customers. At this time the OST has contracted with State’s concentration
bank to act as our ODFI.

 

  •  

Originator—Any individual, corporation or other entity that initiates entries
into the ACH network. In the context of this agreement, the Agency creating the
ACH File is the Originator.

 

  •  

OST—The Office of the State Treasurer.

 

  •  

Other Authorized Representative—This request would need to be accompanied with a
letter of authorization from the involved party’s or insurance Co. releasing the
information the third party.

 

  •  

Other person(s) injured in Collision—Bicyclist, Tricycles, Person on Foot Roller
Skater/Skateboarder, Non-Motorized Wheelchair, Motorized Wheelchair, Flagger,
Roadway Worker, and Emergency Response Personnel.

 

  •  

Owner of Vehicle damaged—Registered owner Lien holder/ financial institution.

 

  •  

Parent of an injured minor or passenger—Somebody who is legally entrusted to
manage somebody else’s affairs, especially those of a minor.

 

  •  

Parent of a Minor Driver—Somebody who is legally entrusted to manage somebody
else’s affairs, especially those of a minor.

 

  •  

PTCR—Police Traffic Collision Report: A report that was investigated by a
commissioned officer.

 

  •  

RCW—Revised Code of Washington; may be known as WARC in FBI approved phrasing.

 

Information Technology Division   March 16, 2010    Page 84 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

WRECR    Software Requirements Specification

 

 

  •  

RDFI—Receiving Depository Financial Institution. The financial institution for
which the ACH entry is destined.

 

  •  

Requestor—The person who is asking for a Collision Record

 

  •  

Requesting Agency—A non-criminal justice agency that has a statutory requirement
for fingerprinting and a reciprocal exchange of information between the
governmental entity and the FBI for licensing and other purposes related to the
security of persons and property.

 

  •  

Settlement Date—Date inserted by the ACH Operator designating when an entry will
post to the Receiver’s account. The ACH Operator will always insert a date at
least one banking day in the future from when the file is received by the
Operator. Because of OST pre-edit processing; this date should always be set to
the Effective Date by the ACH Operator

 

  •  

TM$—Treasury Management System, the computer application used by the OST to
manage and account for financial services.

 

  •  

WSDOT—Washington State Department of Transportation

 

  •  

WSP—Washington State Patrol.

 

Information Technology Division   March 16, 2010    Page 85 Planning and Project
Office      SRS version 2.1



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

Appendix B—Cash Purchase Response

This link is the Cash Purchase Response for venders to complete as part of the
WRECR project RFP. If you have trouble opening this document please notify the
Acquisition Coordinator. Their contact information is in section 2.1 of this
document.

 

LOGO [g296052cm-221a.jpg]

 

WRECR - RFP    Page 80



--------------------------------------------------------------------------------

Appendix B—Cost Forms: Cash Purchase Response

Vendors are required to submit complete cost forms for the cash purchase of each
proposed solution. All implementation costs for the entire project from
discovery through final acceptance must be identified. The available state
funding is limited to $150,000 for the entire investment in the following
components:

 

  •  

Custom Application (if applicable).

 

  •  

Application software.

 

  •  

System software.

 

  •  

System hardware.

 

  •  

Implementation.

Enterprise licenses listed in the cost proposal must apply to all users of the
WRECR solution. WRECR users include the public, WSP employees, agencies both in
and out of the state of Washington, including:

 

  •  

Local agencies (city and county).

 

  •  

State agencies.

 

  •  

Federal agencies.

Please use the following table as a basis for calculating systems maintenance
requirements and costs:

 

All Proposed

  

Required Maintenance

Period

  

Maintenance Start Date

Hardware

   2 years.    Time of purchase. Systems Software (e.g., operating systems,
databases)    2 years.    Time of purchase.

Vendor Software

   2 years.    Time of WSP acceptance.



--------------------------------------------------------------------------------

See Sections A, B, C, and D. Venders shall bid a fixed price for these
components. Bids exceeding this limit will be rejected as nonresponsive.

 

A. Application Software Costs

List all application software being proposed, including package cost,
customization cost, and annual maintenance expense. The total for this
subsection shall agree with the application software total in the Cost Summary
subsection. The annual maintenance cost shall represent the average maintenance
cost for Years 3-5. The $150,000.00 includes the implementation and a 2 year
installation warranty. The annual maintenance [Years 3-5] is not part of this
amount. The warranty period for the application should begin with final
acceptance of the application product. This does not include the installation
and development period between contract signing and acceptance. Year 2 is a
definite annual support period. Years 3-5 are optional annual support periods.

 

Application Software Description

   Required
Quantity   

Package

Name

   Package Cost
per License    Total Cost All
Licenses   

Annual

Maintenance Cost

Electronic Collision Report Application—Production                              
User Interface Product                Electronic Collision Report
Application—Development                               Electronic Collision
Report Application—Test                              



--------------------------------------------------------------------------------

 

Application Software Description

 

Required

Quantity

 

Package Name

 

Package Cost

per License

 

Total Cost All

Licenses

 

Annual

Maintenance Cost

Electronic Collision Report Application-Other (optional)                    
Interfaces                                                                      
TOTAL      



--------------------------------------------------------------------------------

B. System Software Costs

List all system software, including costs and annual maintenance expense. The
total from this subsection shall agree with the system software total in the
Cost Summary subsection. The annual maintenance cost shall represent the average
maintenance cost for Years 3-5. WSP reserves the right to utilize the state’s
enterprise software licensing or hardware master contracts for the procurement
of the new WRECR solution.

 

System Software Description

 

Release/Level

 

Cost

  

Annual

Maintenance

Cost

        Production                              Development                     
        Test                              Other (optional)                     
TOTAL     



--------------------------------------------------------------------------------

C. System Hardware Costs

List all hardware required, including purchase costs and annual maintenance
expense. The total from this subsection shall agree with the hardware total in
the Cost Summary subsection. The annual maintenance cost shall represent the
average maintenance cost for Years 3-5. WSP reserves the right to utilize the
state’s enterprise software licensing or hardware master contracts for the
procurement of the new WRECR solution.

 

Hardware Component

Description

  

Make/Model, Part

Number

  

Required

Quantity

  

Total Purchase

Cost

  

Annual Maintenance

Cost

      Production                                           Development         
                                 Test                                    



--------------------------------------------------------------------------------

 

Hardware Component

Description

  

Make/Model, Part

Number

  

Required Quantity

  

Total Purchase

Cost

  

Annual Maintenance

Cost

Other (optional)                                                 TOTAL         

 

D. Other Implementation Costs

Describe and list all other costs that would be associated with implementation
of your system. Costs not identified shall become the responsibility of the
vendor.

 

  

 

 

 

Pre-Implementation Activities

     

 

 

 

Design

     

 

 

 

Installation

     

 

 

 

Integration

     

 

 

 

Project Management

     

 

 

 

Training

     

 

 

 

Documentation

     

 

 

 

Out-of-Pocket-Expenses (travel, per diem, etc.)

     

 

 

 

Other (please describe)

     

 

 

 

                                                                  
                                                                

     

 

 

 

TOTAL OTHER IMPLEMENTATION COSTS

   $        

 

 

 



--------------------------------------------------------------------------------

E. Hourly Rate for Future Enhancements

During the term of the resulting contract WSP may determine that changes or
enhancements are needed to the vendor product. Please refer to Section 57,
Updating and Maintaining the Application Product, of the sample contract in
APPENDIX C for a description of when time-and-materials work would be
appropriate. Please submit an hourly rate for this type of work.

 

Hourly Rate

   $                               

 

 

 

 

F. Optional Component Costs

By utilizing the forms from Sections A, B, C, and D above, identify any and all
costs associated with full implementation and maintenance of optional message
switch components. Additional optional components should be included and noted
to reflect additional capabilities that can be provided by the vendor, including
addressing the following specific issues:

 

  •  

Transfer of system licensing and code ownership to WSP.

 

  •  

Business continuity approach.

 

G. Cost Summary

 

1. Total Onetime Costs

Provide a summary of all onetime costs for the system you are proposing. Any
subtotals carried forward to this page shall agree with the corresponding detail
Pages.

 

     Onetime cost  

a.      Application Software

   $        

 

 

 

b.      System Software

     

 

 

 



--------------------------------------------------------------------------------

 

     Onetime cost  

c.      Hardware

     

 

 

 

d.      Other Implementation Costs

     

 

 

 

Subtotal

   $        

 

 

 

e.      Optional Costs;

     

 

 

 

TOTAL ONETIME COST (INCLUDING OPTIONS) (not to exceed $150,000.00)

   $        

 

 

 

 

2. Annual Recurring Costs

Provide a summary of all recurring costs for the system you are proposing. Any
subtotals carried forward to this page shall agree with the corresponding detail
pages.

 

     Annual Cost  

Application Software Maintenance

   $        

 

 

 

System Software Maintenance

     

 

 

 

Hardware Maintenance

     

 

 

 

Other Recurring Costs

     

 

 

    

 

  

 

 

    

 

  

 

 

    

 

  

 

 

 

TOTAL ANNUAL RECURRING COSTS

  (excluding options)

   $        

 

 

 



--------------------------------------------------------------------------------

 

$,00000

Total Recurring Costs on Optional Items

  

System Licensing and Code Ownership

   $        

 

 

 

Business Continuity Approach

     

 

 

    

 

  

 

 

    

 

  

 

 

 

TOTAL ANNUAL RECURRING COSTS

  (including options)

   $        

 

 

 



--------------------------------------------------------------------------------

Request for Proposal

WRECR

   LOGO [g296052296052_cm56.jpg]

 

Appendix C—Sample WSP Contract

This link is the Sample WSP Contract that will be WSP uses with the Apparent
Successful Vendor. Contract negotiations will begin following the vender
de-brief and protest periods. If you have trouble opening this document please
notify the Acquisition Coordinator. Their contact information is in section 2.1
of this document.

 

LOGO [g296052cm-231a.jpg]

 

WRECR - RFP    Page 81



--------------------------------------------------------------------------------

WSP CONTRACT NUMBER                    

for

 

 

Between

The Washington State Patrol

And

 

 

 

Effective Date:                            



--------------------------------------------------------------------------------

Table of Contents

 

1.    Definition of Terms      1    2.    Term      3    3.    Survivorship     
3    4.    Pricing      4    5.    Advance Payment Prohibited      4    6.   
Taxes      4    7.    Invoice and Payment      4    8.    Overpayments to Vendor
     5    9.    License Grant (required)      5    10.    Freedom of Use      7
   11.    Software Ownership (required)      6    12.    Source Code Escrow     
7    13.    Software Specifications      8    14.    Date Warranty (required)   
  8    15.    Physical Media Warranty      8    16.    No Surreptitious Code
Warranty (required)      9    17.    Reauthorization Code Required      9    18.
   Software Documentation      9    19.    Shipping and Risk of Loss      9   
20.    Delivery      10    21.    Site Security      10    22.    Installation
     10    23    Standard of Performance and Acceptance      11    24.   
Software Warranty      11    25.    Software Upgrades and Enhancements      11
   26.    Software Maintenance and Support Services      11    27.    Vendor
Commitments, Warranties and Representations (required)      12    28.   
Protection of WSP’s Confidential Information (required)      12    29.    Legal
Notices      13    30.    Vendor Account Manager      13    31.    WSP Project
Manager      14    32.    Section Headings, Incorporated Documents and Order of
Precedence (required)      14    33.    Entire Agreement (required)      14   
34.    Authority for Modifications and Amendments      14    35.    Independent
Status of Vendor (required)      14    36.    Governing Law (required)      15
   37.    Subcontractors      15    38.    Assignment      15    39.   
Publicity (required)      15    40.    Review of Vendor’s Records (required)   
  16    41.    Patent and Copyright Indemnification (required)      16    42.   
Save Harmless (required)      17    43.    Licensing Standards      17    44.   
OSHA/WISHA      17    45.    Antitrust Violations      17    46.    Compliance
with Civil Rights Laws (required)      17    47.    Severability (required)     
18    48.    Waiver (required)      18    49.    Vendor’s Proprietary
Information (required)      18   



--------------------------------------------------------------------------------

 

50.    Disputes (required)      18    51.    Attorneys’ Fees and Costs      18
   52.    Non-Exclusive Remedies      19    53    Liquidated Damages      19   
54.    Failure to Perform      19    55.    Limitation of Liability (required)
     19    56.    Termination for Default (required)      20    57.   
Termination for Convenience      20    58.    Termination for Withdrawal of
Authority      20    59.    Termination for Conflict of Interest      21    60.
   Termination Procedure      21    61.    Covenant Against Contingent Fees     
21    62.    Authority to Bind      21    63.    Counterparts      22   

Schedules

Schedule A—Authorized Product and Price List

Schedule B—Acceptance Test Plan

Schedule C—Source Code Escrow Agreement

Exhibits

 

Exhibit A

   RFP No.                     

Exhibit B

   Vendor’s Proposal dated                     

 

ii



--------------------------------------------------------------------------------

WSP CONTRACT NUMBER                         

for

 

 

PARTIES

This Contract (“Contract”) is entered into by and between the state of
Washington, acting by and through Washington State Patrol, an agency of
Washington State government (“WSP” or “WSP”) located at PO Box 42602, Olympia WA
98504-2602; and                     , a corporation licensed to conduct business
in the state of Washington (“Vendor”), located at                             ,
for the purpose of purchasing Software licenses for                     .

RECITALS

The State of Washington, acting by and through WSP, issued a Request For
Proposals (RFP) No.                          for the purpose of purchasing
Software licenses for                             . This RFP is incorporated
into this Contract as Exhibit A, RFP No.                         , as amended.

The Vendor submitted a timely Response to the RFP. This response is incorporated
into this Contract as Exhibit B, Vendor’s Proposal.

WSP evaluated all properly submitted Responses to the above-referenced RFP and
has identified the Vendor as the apparently successful Vendor.

WHEREAS WSP has determined that entering into a contract with the Vendor will
meet WSP’s needs and will be in the best interest to the citizens of Washington
State;

NOW THEREFORE, WSP awards to the Vendor this Software License Contract, the
terms and conditions of which shall govern Vendor’s furnishing to WSP automated
records management software and related services. This Contract is not for
personal use.

IN CONSIDERATION of the mutual promises as hereinafter set forth, the parties
agree as follows:

 

1. Definition of Terms.

The following terms as used throughout this Contract shall have the meanings set
forth below.

“Acceptance” shall mean that the Software has passed its Acceptance Testing and
shall be formalized in a written notice from WSP to Vendor; or, if there is no
Acceptance Testing, Acceptance shall occur when the Products are delivered.

“Acceptance Date” shall mean the date Vendor delivers the Products.

“Business Days and Hours” shall mean Monday through Friday, 8:00 a.m. to 5:00
p.m., Pacific Time, except for holidays observed by the state of Washington.

“Concurrent User” shall mean the number of users accessing each separate module
of the Software at the same time.

 

WSP No.                 Page 1 of 23



--------------------------------------------------------------------------------

“Confidential Information” shall mean information that may be exempt from
disclosure to the public or other unauthorized persons under either chapter
42.17 RCW or other state or federal statutes. Confidential Information includes,
but is not limited to, names, addresses, Social Security numbers, e-mail
addresses, telephone numbers, financial profiles, credit card information,
driver’s license numbers, medical data, law enforcement records, agency source
code or object code, agency security data, or information identifiable to an
individual that relates to any of these types of information.

“Contract” shall mean this document, all schedules and exhibits, and all
amendments hereto.

“Delivery Date” shall mean the date by which the Products ordered hereunder must
be delivered.

“Effective Date” shall mean the first date this Contract is in full force and
effect. It may be a specific date agreed to by the parties; or, if not so
specified, the date of the last signature of a party to this Contract.

“Help Desk” shall mean a service provided by Vendor for the support of Vendor’s
Products. WSP shall report warranty or maintenance problems to Vendor’s Help
Desk for initial troubleshooting and possible resolution of the problems or for
the initiation of repair or replacement services.

“Installation Date” shall mean the date by which all Software ordered hereunder
shall be in place, in good working order.

“License” shall mean the rights granted to WSP to use the Software that is the
subject of this Contract.

“Order” or “Order Document” shall mean any official document and attachments
thereto specifying the Software and/or Services to be licensed or purchased from
Vendor under this Contract.

“Price” shall mean charges, costs, rates, and/or fees charged for the Products
and Services under this Contract and shall be paid in United States dollars.

“Product(s)” shall mean any Vendor-supplied equipment, Software, and
documentation.

“Proprietary Information” shall mean information owned by Vendor to which Vendor
claims a protectable interest under law. Proprietary Information includes, but
is not limited to, information protected by copyright, patent, trademark, or
trade secret laws.

“RCW” shall mean the Revised Code of Washington.

“Schedule A” shall mean the Authorized Product and Price List.

“Schedule B” shall mean the Acceptance Test Plan.

“Services” shall mean those Services provided under this Contract and related to
the Software License(s) being purchased that are appropriate to the scope of
this Contract and includes such things as installation Services, maintenance,
training, etc.

“Software” shall mean the object code version of FDMWin Software and associated
modules identified in Schedule A, licensed pursuant to this Contract. Embedded
code, firmware, internal code, microcode, and any other term referring to
software residing in the equipment that is necessary for the proper operation of
the equipment is not included in this definition of Software. Software includes
all prior, current, and future versions of the Software and all maintenance
updates and error corrections, provided the service and maintenance terms of
this Contract are in force.

“Specifications” shall mean the technical and other specifications set forth in
RFP No.                             , Schedule A, and the specifications set
forth in Vendor’s Product documentation, whether or not Vendor produces such
documentation before or after this Contract’s Effective Date.

 

WSP Contract No.                 Page 2 of 23



--------------------------------------------------------------------------------

“Standard of Performance” shall mean the criteria that must be met before
Software Acceptance, as set forth in the section titled Standard of Performance
and Acceptance. The Standard of Performance also, applies to all additional,
replacement or substitute Software and Software that is modified by or with the
written approval of Vendor after having been accepted.

“Subcontractor” shall mean one not in the employment of Vendor, who is
performing all or part of the business activities under this Contract under a
separate contract with Vendor. The term “Subcontractor” means Subcontractor(s)
of any tier.

“Vendor” shall mean                             ., its employees and agents.
Vendor also includes any firm, provider, organization, individual, or other
entity performing the business activities under this Contract. It shall also
include any Subcontractor retained by Vendor as permitted under the terms of
this Contract.

“Vendor Account Manager” shall mean a representative of Vendor who is assigned
as the primary contact person whom WSP Project Manager shall work with for the
duration of this Contract and as further defined in the section titled Vendor
Account Manager.

“Vendor Contracting Officer” shall mean Mr. Ed Colin, or the person to whom
signature authority has been delegated in writing. This term includes, except as
otherwise provided in this Contract, an authorized representative of Vendor
Contracting Officer acting within the limits of his/her authority.

“WSP” shall mean the state of Washington, Washington State Patrol, any division,
section, office, unit or other entity of WSP or any of the officers or other
officials lawfully representing WSP.

“WSP Project Manager” shall mean the person designated by WSP who is assigned as
the primary contact person whom Vendor’s Account Manager shall work with for the
duration of this Contract and as further defined in the section titled WSP
Project Manager.

“WSP Contract Administrator” shall mean that person designated by WSP to
administer this Contract on behalf of WSP.

“WSP Contracting Officer” shall mean the Chief of the Washington State Patrol,
or the person to whom signature authority has been delegated in writing. This
term includes, except as otherwise provided in this Contract, an authorized
representative of WSP Contracting Officer acting within the limits of his/her
authority.

Contract Term

 

2. Term.

 

  a. Term of Contract for Licensed Software Purchases

Vendor shall have the Software delivered by the date specified in the Delivery
section and installed by the date specified in the Installation section. The
Software License Term for any Software licensed for use by WSP under this
Contract shall be perpetual; see the License Grant section.

 

  b. Term of Contract for Maintenance and Support

This Contract’s initial Software maintenance and support term shall be one
(1) year, commencing the day following expiration of Vendor’s warranty for the
Software. This Contract’s Software maintenance and support term may be extended
by three (3) additional one (1) year terms: provided that the extensions shall
be at WSP’s option

 

WSP Contract No.                 Page 3 of 23



--------------------------------------------------------------------------------

and shall be effected by WSP giving written notice of its intent to extend this
Contract to Vendor not less than thirty (30) calendar days prior to the
then-current Contract term’s expiration and Vendor accepting such extension
prior to the then-current Contract term’s expiration. No change in terms and
conditions shall be permitted during these extensions unless specifically agreed
to in writing.

 

3. Survivorship.

All license and purchase transactions executed pursuant to the authority of this
Contract shall be bound by all of the terms, conditions, Prices and Price
discounts set forth herein, notwithstanding the expiration of the initial term
of this Contract or any extension thereof. Further, the terms, conditions and
warranties contained in this Contract that by their sense and context are
intended to survive the completion of the performance, cancellation or
termination of this Contract shall so survive. In addition, the terms of the
sections titled Overpayments to Vendor; License Grant; Software Ownership; Date
Warranty; No Surreptitious Codes Warranty; Vendor Commitments, Warranties and
Representations; Protection of WSP’s Confidential Information; Section Headings,
Incorporated Documents and Order of Precedence; Publicity; Review of Vendor’s
Records; Patent and Copyright Indemnification; Vendor’s Proprietary Information;
Disputes; and Limitation of Liability, and shall survive the termination of this
Contract.

Pricing, Invoice and Payment

 

4. Pricing. In accordance with Schedule A, Vendor agrees to provide the Products
and Services at the Prices set forth below.

 

  a. Software and Related Services:

  b. Maintenance and Support. Upon expiration of Vendor-provided warranty as set
forth in the section titled Software Warranty and upon election by WSP to
receive maintenance and support Services from Vendor, WSP shall pay maintenance
and support fees to Vendor WSP shall reimburse the Vendor for Software
Maintenance as identified in Schedule A.

 

  c. Vendor agrees all the Prices, terms, warranties, and benefits provided in
this Contract are comparable to or better than the terms presently being offered
by Vendor to any other governmental entity purchasing the same quantity under
similar terms. If during the term of this Contract Vendor shall enter into
contracts with any other governmental entity providing greater benefits or more
favorable terms than those provided by this Contract, Vendor shall be obligated
to provide the same to WSP for subsequent purchases.

 

5. Advance Payment Prohibited. No advance payment shall be made for the Software
and Services furnished by Vendor pursuant to this Contract. Notwithstanding the
above, maintenance payments may be made in accordance with the Invoice and
Payment section above.

 

6. Taxes. WSP will pay sales and use taxes, if any, imposed on the Products and
Services acquired hereunder. Vendor must pay all other taxes including, but not
limited to, Washington Business and Occupation Tax, other taxes based on
Vendor’s income or gross receipts, or personal property taxes levied or assessed
on Vendor’s personal property. WSP, as an agency of Washington State government,
is exempt from property tax.

Vendor shall complete registration with the Washington State Department of
Revenue and be responsible for payment of all taxes due on payments made under
this Contract.

 

WSP Contract No.                 Page 4 of 23



--------------------------------------------------------------------------------

7. Invoice and Payment. Vendor will submit properly itemized invoices to WSP
Project Manager identified in WSP Project Manager section. Invoices shall
provide and itemize, as applicable:

WSP Contract number                                     

Vendor name, address, phone number, and Federal Tax Identification Number;

Description of Software, including quantity ordered;

Date(s) of delivery and/or date(s) of installation and set up;

Price for each item, or Vendor’s list Price for each item and applicable
discounts;

Maintenance charges;

Net invoice Price for each item;

Applicable taxes;

Shipping costs;

Other applicable charges;

Total invoice Price; and

Payment terms including any available prompt payment discounts.

Payments shall be due and payable within thirty (30) calendar days after receipt
and Acceptance of Software or Services or thirty (30) calendar days after
receipt of properly prepared invoices, whichever is later.

WSP shall pay Software maintenance and support charges on an annual basis for
the following year. Payment of maintenance service/support of less than one
(1) month’s duration shall be prorated at 1/30th of the basic monthly
maintenance charges for each calendar day.

Incorrect or incomplete invoices will be returned by WSP to Vendor for
correction and reissue.

WSP Contract number                      must appear on all bills of lading,
packages, and correspondence relating to this Contract.

WSP shall not honor drafts, nor accept goods on a sight draft basis.

If WSP fails to make timely payment, Vendor may invoice WSP one percent (1 %)
per month on the amount overdue or a minimum of one dollar ($1). Payment will
not be considered late if payment is deposited electronically in Vendor’s bank
account or if a check or warrant is postmarked within thirty (30) calendar days
of Acceptance of the Software or receipt of Vendor’s properly prepared invoice,
whichever is later.

 

8. Overpayments to Vendor.

Vendor shall refund to WSP the full amount of any erroneous payment or
overpayment under this Contract within thirty (30) days’ written notice. If
Vendor fails to make timely refund, WSP may charge Vendor one percent (1%) per
month on the amount due, until paid in full.

Software License

 

9. License Grant (required).

Vendor grants to WSP a non-exclusive, license to use the Software and related
documentation according to the terms and conditions of this Contract.

 

WSP Contract No.                 Page 5 of 23



--------------------------------------------------------------------------------

WSP will not decompile or disassemble any Software provided under this Contract
or modify Software that bears a copyright notice of any third party without the
prior written consent of Vendor or Software owner.

WSP may copy each item of Software to a single hard drive.

WSP will make and maintain no more than one archival copy of each item of
Software, and each copy will contain all legends and notices and will be subject
to the same conditions and restrictions as the original. WSP may also make
copies of the Software in the course of routine backups of hard drive(s) for the
purpose of recovery of hard drive contents. WSP may use backup or archival
copies of the Software, without reinstallation or interruption of production
copy(ies), for disaster recovery exercises at its disaster recovery site(s),
without additional charge. WSP may make these backup or archival copies
available to the disaster recovery site(s)’ employees who require use of the
Software in order to assist WSP with disaster recovery exercises. WSP agrees
that production use of the Software at the disaster recovery site(s) shall be
limited to times when WSP’s facilities, or any portion thereof, are inoperable
due to emergency situations.

 

10. Freedom of Use.

Vendor understands that WSP may provide information processing services to other
users that are agencies of state government and other tax-supported entities.
Vendor further understands that WSP or other users that are agencies of state
government and other tax-supported entities may provide services to the public
through Internet applications. Software delivered hereunder may be used in the
delivery of these services. Vendor acknowledges and agrees that such use of
Software products is acceptable under the licensing agreements contained herein,
however, any access to this information using the Software toolset is limited to
those seats licensed under this Contract.

 

11. Software Ownership (required).

Vendor shall maintain all title, copyright, and other proprietary rights in the
Software. WSP does not acquire any rights, express or implied, in the Software,
other than those specified in this Contract. Vendor hereby warrants and
represents to WSP that Vendor is the owner of the Software licensed hereunder or
otherwise has the right to grant to WSP the licensed rights to the Software
provided by Vendor through this Contract without violating any rights of any
third party worldwide. Vendor represents and warrants that Vendor has the right
to license the Software to WSP as provided in this Contract and that WSP’s use
of the Software and documentation within the terms of this Contract will not
infringe upon any copyright, patent, trademark, or other intellectual property
right worldwide or violate any third party’s trade secret, contract or
confidentiality rights worldwide. Vendor represents and warrants that:
(i) Vendor is not aware of any claim, investigation, litigation, action, suit or
administrative or judicial proceeding pending or threatened based on claims that
the Software infringes any patents, copyrights, or trade secrets of any third
party, and (ii) that Vendor has no actual knowledge that the Software infringes
upon any patents, copyrights, or trade secrets of any third party.

 

12. Source Code Escrow

 

  a. Source Code Escrow Package Definition. The term “Source Code Escrow
Package” shall mean:

 

  1) A complete copy in machine-readable form of the source code and executable
code of the licensed Software;

 

WSP Contract No.                 Page 6 of 23



--------------------------------------------------------------------------------

  2) A complete copy of any existing design documentation and user
documentation; and/or

 

  3) Complete instructions for compiling and linking every part of the source
code into executable code for purposes of enabling verification of the
completeness of the source code as provided below. Such instructions shall
include precise identification of all compilers, library packages; and linkers
used to generate executable code.

 

  b. Delivery of Source Code into Escrow. Vendor shall deliver a Source Code
Escrow Package to Escrow Agent, provided that Vendor, WSP, and Escrow Agent
shall first enter into a supplementary escrow agreement substantially the same
as Schedule C—Escrow Agreement. Vendor and WSP shall use best efforts to enter
into such an Escrow Agreement as soon as possible after the Effective Date of
this Contract, but not later than thirty (30) calendar days after the Effective
Date of this Contract.

 

  c. Delivery of New Source Code into Escrow. If during the term of this
Contract, term of license, or term of maintenance and support, Vendor provides
WSP with a maintenance release or upgrade version of the licensed Software,
Vendor shall within ten (10) Business Days deposit with Escrow Agent a Source
Code Escrow Package for the maintenance release or upgrade version and give WSP
notice of such delivery.

 

  d. Verification of Source Code Escrow Package. At its option and expense, WSP
may request that the completeness and accuracy of any Source Code Escrow Package
be verified.

 

  1) Such verification may be requested once per Source Code Escrow Package.

 

  2) Such verification will be conducted by Escrow Agent or, upon at least ten
(10) Business Days’ prior notice to Vendor, by another party (“Verifier”)
acceptable to Vendor, after full disclosure to Vendor of information reasonably
requested by Vendor about Verifier.

 

  3) Prior to conducting the verification, Verifier shall first execute a
confidentiality agreement prepared by Vendor that precludes Verifier from
disclosing any information to WSP about the Source Code Escrow Package other
than whether the Source Code Escrow Package was found to be complete and
accurate.

 

  4) Unless otherwise agreed at the time by Vendor and WSP, verification will be
performed on-site at Vendor’s premises, utilizing Vendor’s equipment and
software, at a time reasonably acceptable to Vendor. Vendor shall make technical
and support personnel available as reasonably necessary for the verification.

 

  5) At its discretion, Vendor may designate a representative to accompany the
Source Code Escrow Package at all times, and to be present at the verification.
Verifier will be WSP’s sole representative at the verification.

 

  6) Verifier is solely responsible for the completeness and accuracy of the
verification. Neither the Escrow Agent, if different from the Verifier, nor
Vendor shall have any responsibility or liability to WSP for any incompleteness
or inaccuracy of any verification.

 

  e. Escrow Fees. All fees and expenses charged by Escrow Agent will be borne by
Vendor.

 

  f. Release Events for Source Code Escrow Packages. The Source Code Escrow
Package may be released from escrow to WSP, temporarily or permanently, solely
upon the occurrence of one or more of the following “Escrow Release Events:”

 

  1) Vendor becomes insolvent, makes a general assignment for the benefit of
creditors, files a voluntary petition of bankruptcy, suffers or permits the
appointment of a receiver for business or assets, or becomes subject to any
proceeding under any bankruptcy or insolvency law, whether domestic or foreign;

 

WSP Contract No.                 Page 7 of 23



--------------------------------------------------------------------------------

  2) Vendor has wound up or liquidated its business voluntarily or otherwise and
WSP has compelling reasons to believe that such events will cause Vendor to fail
to meet its warranties and maintenance obligations in the foreseeable future; or

 

  3) Vendor has voluntarily or otherwise discontinued support of the Software or
fails to support the Software in accordance with its warranties and maintenance
obligations.

 

  g. Release Event Procedures. If WSP desires to obtain the Source Code Escrow
Package from Escrow Agent:

 

  1) WSP shall comply with the procedures set forth in the Escrow Agreement to
document the occurrence of the Release Event;

 

  2) WSP shall maintain all materials and information comprising the Source Code
Escrow Package in confidence in accordance with the Contract section titled
Vendor’s Proprietary information;

 

  3) If the release is temporary, WSP shall promptly return all released
materials to Vendor when the circumstances leading to the release are no longer
in effect; and

 

  4) WSP shall promptly, fully, and completely respond to any and all requests
for information from Vendor concerning WSP’s use or contemplated use of the
Source Code Escrow Package.

 

13. Software Specifications.

All Software will conform to its Specifications. Vendor warrants that the
Products delivered hereunder shall perform in conformance with the
Specifications.

 

14. Date Warranty (required).

Vendor warrants that all Software provided under this Contract: (i) does not
have a life expectancy limited by date or time format; (ii) will correctly
record, store, process, and present calendar dates; (iii) will lose no
functionality, data integrity, or performance with respect to any date; and
(iv) will be interoperable with other software used by WSP that may deliver date
records from the Software, or interact with date records of the Software (“Date
Warranty”). In the event a Date Warranty problem is reported to Vendor by WSP
and such problem remains unresolved after three (3) calendar days, at WSP’s
discretion, Vendor shall send, at Vendor’s sole expense, at least one
(1) qualified and knowledgeable representative to WSP’s premises. This
representative will continue to address and work to remedy the failure,
malfunction, defect, or nonconformity on WSP’s premises. This Date Warranty
shall last perpetually. In the event of a breach of any of these representations
and warranties, Vendor shall indemnify and hold harmless WSP from and against
any and all harm, injury, damages, costs, and expenses incurred by WSP arising
out of said breach.

 

15. Physical Media Warranty.

Vendor warrants to WSP that each licensed copy of the Software provided by
Vendor is and will be free from physical defects in the media that tangibly
embodies the copy (the “Physical Media Warranty”). The Physical Media Warranty
does not apply to defects discovered more than thirty (30) calendar days after
the date of Acceptance of the Software copy by WSP.

Vendor shall replace, at Vendor’s expense including shipping and handling costs,
any Software copy provided by Vendor that does not comply with this warranty.

 

WSP Contract No.                 Page 8 of 23



--------------------------------------------------------------------------------

16. No Surreptitious Code Warranty (required).

Vendor warrants to WSP that no licensed copy of the Software provided to WSP
contains or will contain any Self-Help Code nor any Unauthorized Code as defined
below. Vendor further warrants that Vendor will not introduce, via modem or
otherwise, any code or mechanism that electronically notifies Vendor of any fact
or event, or any key, node, lock, time-out, or other function, implemented by
any type of means or under any circumstances, that may restrict WSP’s use of or
access to any program, data, or equipment based on any type of limiting
criteria, including frequency or duration of use for any copy of the Software
provided to WSP under this Contract. The warranty is referred to in this
Contract as the “No Surreptitious Code Warranty.”

As used in this Contract, “Self-Help Code” means any back door, time bomb, drop
dead device, or other software routine designed to disable a computer program
automatically with the passage of time or under the positive control of a person
other than a licensee of the Software. Self-Help Code does not include software
routines in a computer program, if any, designed to permit an owner of the
computer program (or other person acting by authority of the owner) to obtain
access to a licensee’s computer system(s) (e.g., remote access via modem) solely
for purposes of maintenance or technical support.

As used in this Contract, “Unauthorized Code” means any virus, Trojan horse,
worm or other software routines or equipment components designed to permit
unauthorized access, to disable, erase, or otherwise harm Software, equipment,
or data; or to perform any other such actions. The term Unauthorized Code does
not include Self-Help Code.

Vendor will defend WSP against any claim, and indemnify WSP against any loss or
expense arising out of any breach of the No Surreptitious Code Warranty. No
limitation of liability, whether contractual or statutory, shall apply to a
breach of this warranty.

 

17. Reauthorization Code Required.

Vendor’s Software shall not require a reauthorization code in order for the
Software to remain functional upon WSP’s movement of the Software to another
computer system.

 

18. Software Documentation.

Vendor will provide one (1) complete set of documentation for each Software
order, including technical, maintenance, and installation information. Vendor
shall also provide one (1) complete set of documentation for each updated
version of Software that Vendor provides pursuant to the Software Upgrades and
Enhancements section. Vendor shall provide the documentation on or before the
date Vendor delivers its respective Software. There shall be no additional
charge for this documentation or the updates, in whatever form provided.
Vendor’s Software documentation shall be comprehensive, well structured, and
indexed for easy reference. If Vendor maintains its technical, maintenance and
installation documentation on a web site, Vendor may fulfill the obligations set
forth in this section by providing WSP access to its web-based documentation
information. Vendor may also provide such information on CD-ROM. Vendor grants
WSP the right to make derivative works, update, modify, copy, or otherwise
reproduce the documentation furnished pursuant to this section at no additional
charge.

Vendor’s Responsibilities

 

19. Shipping and Risk of Loss.

Vendor shall ship all Products purchased pursuant to this Contract, freight
prepaid, FOB WSP’s destination. The method of shipment shall be consistent with
the nature of the Products and hazards of transportation. Regardless of FOB
point, Vendor agrees to bear

 

WSP Contract No.                 Page 9 of 23



--------------------------------------------------------------------------------

all risks of loss, damage, or destruction of the Products ordered hereunder that
occurs prior to the Delivery Date except loss or damage attributable to WSP’s
fault or negligence; and such loss, damage, or destruction shall not release
Vendor from any obligation hereunder. After the Delivery Date, the risk of loss
or damage shall be borne by WSP, except loss or damage attributable to Vendor’s
fault or negligence.

 

20. Delivery.

 

  a. Software and Services. Vendor shall deliver, install, and have the Software
ready for Acceptance Testing no later than September 20, 2004. For any exception
to this Delivery Date, Vendor must notify WSP and obtain prior approval in
writing.

 

  b. Training Services. Training services purchased under this Contract shall be
delivered at the date agreed to between the WSP Contract Manager and the Vendor
Account Manager, but no later than September 30, 2004. All deliveries made
pursuant to this Contract must be complete.

 

  c. Functions To Be Published. Vendor shall deliver, install, and have the
Functions To Be Published identified in the Pricing section ready for Acceptance
Testing no later than September 30, 2004. For any exception to this Delivery
Date, Vendor must notify WSP and obtain prior approval in writing.

 

  d. Delivery Specifications. Unless Vendor has obtained prior written approval
from WSP, which shall not be withheld unreasonably, incomplete deliveries or
backorders will not be accepted. All packages must be accompanied by a packing
slip that identifies all items included with the shipment and WSP’s Contract
Number. Vendor’s delivery receipt must be signed by an authorized representative
of WSP for all deliveries made hereunder.

 

21. Site Security.

While on WSP’s premises, Vendor, its agents, employees, or Subcontractors shall
conform in all respects with physical, fire, or other security regulations.

 

22. Installation.

Vendor shall install the Software on WSP’s designated equipment in accordance
with RFP No.                              according to the Delivery section of
this Contract.

 

23. Standard of Performance and Acceptance

 

  a. This section establishes a Standard of Performance that must be met before
Acceptance of the Software by WSP. This Standard of Performance is also
applicable to any additional, replacement, or substitute Software and any
Software that is modified by or with the written approval of Vendor after having
been Accepted.

 

  b. The Standard of Performance and Acceptance for Software is defined in
Schedule B.

 

  c. The Acceptance Testing period shall be thirty (30) calendar starting from
the day after the Software is installed by the Vendor and WSP certifies that
Software is ready for Acceptance Testing. WSP will review all pertinent data and
shall maintain appropriate daily records to ascertain whether the Standard of
Performance has been met.

 

  d.

In the event the Software does not meet the Standard of Performance during the
initial period of Acceptance Testing, WSP may, at its discretion, continue
Acceptance Testing on a day-to-day basis until the Standard of Performance is
met. If after sixty (60) calendar days the Software still has not met the
Standard of Performance WSP may, at its option: (i) declare Vendor to be in
breach of this Contract and terminate

 

WSP Contract No.                 Page 10 of 23



--------------------------------------------------------------------------------

  this Contract; or, (ii) at the sole option of WSP, demand replacement Software
from Vendor at no additional cost to WSP; or, (iii) continue the Acceptance
Testing for an additional thirty (30) calendar days. WSP’s option to declare
Vendor in breach and terminate this Contract shall remain in effect until
exercised or until such time as Acceptance Testing is successfully completed.

 

  e. The date of Acceptance shall be the first WSP Business Day following the
successful Acceptance Testing period and shall be formalized in a notice of
Acceptance from WSP to Vendor.

 

24. Software Warranty.

Vendor warrants that the Software shall be in good operating condition and shall
conform to the Specifications for a period of one (1) year (the Warranty
Period). This Warranty Period begins on the first day after the Acceptance Date.
Vendor shall replace all Software that is defective or not performing in
accordance with the Specifications, at Vendor’s sole expense.

 

25. Software Upgrades and Enhancements.

During the maintenance and support term of this Contract, the Vendor shall:

Supply at no additional cost updated versions of the Software to operate on
upgraded versions of operating systems, upgraded versions of firmware, or
upgraded versions of hardware. The Vendor shall provide updates to the Software
only for operating systems that are variants of WSP’s currently installed
operating system and that comply with the Vendor’s currently published
specifications; and

Supply at no additional cost updated versions of the Software that encompass
improvements, extensions, maintenance updates, error corrections, or other
changes that are logical improvements or extensions of the original Software
supplied to WSP.

 

26. Software Maintenance and Support Services. Vendor shall provide a
replacement copy or correction service at no additional cost to WSP for any
error, malfunction, or defect in Software that, when used as delivered, fails to
perform in accordance with the Specifications and that WSP shall bring to
Vendor’s attention. Vendor shall undertake such correction service as set forth
below and shall use its best efforts to make corrections in a manner that is
mutually beneficial. Vendor shall disclose all known defects and their detours
or workarounds to WSP.

In addition, Vendor shall provide the following Services:

 

  a. Help Desk Services. Vendor shall provide Help Desk Services for reporting
errors and malfunctions and trouble shooting problems. Vendor’s Help Desk
Services shall be by toll-free telephone lines. Vendor’s Help Desk Services
shall include but are not limited to the following Services:

Assistance related to questions on the use of the subject Software;

Assistance in identifying and determining the causes of suspected errors or
malfunctions in the Software;

Advice on detours or workarounds for identified errors or malfunctions, where
reasonably available;

Information on errors previously identified by Purchaser and reported to Vendor
and detours to these where available; and

Advice on the completion and authorization for submission of the required
form(s) reporting identified problems in the Software to Vendor.

 

WSP Contract No.                 Page 11 of 23



--------------------------------------------------------------------------------

  b. Error and Malfunction Service. Within two (2) Business Days of receiving
oral or written notification by WSP of identified errors or malfunctions in the
Software, Vendor will either:

Provide WSP with detour or code correction to the Software error or
malfunctions. Each detour or code correction will be made available in the form
of either a written correction notice or machine-readable media and will be
accompanied by a level of documentation adequate to inform WSP of the problem
resolved and any significant operational differences resulting from the
correction that is known by Vendor, or

Provide WSP with a written response describing Vendor’s then-existing diagnosis
of the error or malfunction and generally outlining Vendor’s then-existing plan
and timetable, subject to WSP’s approval, for correcting or working around the
error or malfunction.

 

  c. Maintenance Release Services. Vendor will provide error corrections and
maintenance releases to the Software that have been developed by Vendor at no
additional cost to WSP. Such releases shall be licensed to WSP pursuant to the
terms and conditions of this Contract. Each maintenance release will consist of
a set of programs and files made available in the form of machine-readable media
and will be accompanied by a level of documentation adequate to inform WSP of
the problems resolved including any significant differences resulting from the
release that are known by Vendor. Vendor agrees that each maintenance release of
Software will be compatible with the then- current unaltered release of Software
applicable to the computer system.

 

27. Vendor Commitments, Warranties and Representations (required).

Any written commitment by Vendor within the scope of this Contract shall be
binding upon Vendor. Failure of Vendor to fulfill such a commitment may
constitute breach and shall render Vendor liable for damages under the terms of
this Contract. For purposes of this section, a commitment by Vendor includes:
(i) Prices, discounts, and options committed to remain in force over a specified
period of time; and (ii) any warranty or representation made by Vendor in its
Response or contained in any Vendor or manufacturer publications, written
materials, schedules, charts, diagrams, tables, descriptions, other written
representations, and any other communication medium accompanying or referred to
in its Response or used to effect the sale to WSP.

 

28. Protection of WSP’s Confidential Information (required).

Vendor acknowledges that some of the material and information that may come into
its possession or knowledge in connection with this Contract or its performance
may consist of information that is exempt from disclosure to the public or other
unauthorized persons under either chapter 42.17 RCW or other state or federal
statutes (“Confidential Information”). Confidential Information includes, but is
not limited to, names, addresses, Social Security numbers, e-mail addresses,
telephone numbers, financial profiles, credit card information, driver’s license
numbers, medical data, law enforcement records, agency source code or object
code, agency security data, or information identifiable to an individual that
relates to any of these types of information. Vendor agrees to hold Confidential
Information in strictest confidence and not to make use of Confidential
Information for any purpose other than the performance of this Contract, to
release it only to authorized employees or Subcontractors requiring such
information for the purposes of carrying out this Contract, and not to release,
divulge, publish, transfer, sell, disclose, or otherwise make the information
known to any other party without WSP’s express written consent or as provided by
law. Vendor agrees to release such information or material only to employees or
Subcontractors who have signed a nondisclosure agreement, the terms of which
have been previously approved by WSP. Vendor agrees to implement physical,
electronic, and managerial safeguards to prevent unauthorized access to
Confidential Information.

 

WSP Contract No.                 Page 12 of 23



--------------------------------------------------------------------------------

Immediately upon expiration or termination of this Contract, Vendor shall, at
WSP’s option: (i) certify to WSP that Vendor has destroyed all Confidential
Information; or (ii) return all Confidential Information to WSP; or (iii) take
whatever other steps WSP requires of Vendor to protect WSP’s Confidential
Information.

WSP reserves the right to monitor, audit, or investigate the use of Confidential
Information collected, used, or acquired by Vendor through this Contract. The
monitoring, auditing, or investigating may include, but is not limited to,
salting databases.

Violation of this section by Vendor or its Subcontractors may result in
termination of this Contract and demand for return of all Confidential
Information, monetary damages, or penalties.

Contract Administration

 

29. Legal Notices.

Any notice or demand or other communication required or permitted to be given
under this Contract or applicable law shall be effective only if it is in
writing and signed by the applicable party, properly addressed, and either
delivered in person, or by a recognized courier service, or deposited with the
United States Postal Service as first-class mail, postage prepaid to the parties
at the addresses provided in this section. For purposes of complying with any
provision in this Contract or applicable law that requires a “writing,” such
communication, when digitally signed with a Washington State Licensed
Certificate, shall be considered to be “in writing” or “written” to an extent no
less than if it were in paper form.

 

To Vendor at:   

To WSP at:

          Washington State Patrol Attn:    Attn:    Mr. Jeff Hugdahl       PO
Box 42602       Olympia WA 98504-2602 Phone:    Phone:    (360) 753-0602 E-mail:
   E-mail:    jeff.hugdahl@wsp.wa.gov

Notices shall be effective upon receipt or four (4) Business Days after mailing,
whichever is earlier. The notice address as provided herein may be changed by
written notice given as provided above.

In the event that a subpoena or other legal process commenced by a third party
in any way concerning the Software or Services provided pursuant to this
Contract is served upon Vendor or WSP, such party agrees to notify the other
party in the most expeditious fashion possible following receipt of such
subpoena or other legal process. Vendor and WSP further agree to cooperate with
the other party in any lawful effort by the other party to contest the legal
validity of such subpoena or other legal process commenced by a third party.

 

30. Vendor Account Manager.

Vendor shall appoint an Account Manager for WSP’s account under this Contract
who will provide oversight of Vendor activities conducted hereunder. Vendor’s
Account Manager will be the principal point of contact for WSP concerning
Vendor’s performance under this Contract. Vendor shall notify WSP Contract
Administrator and Project Manager, in writing, when there is a new Vendor
Account Manager assigned to this Contract. The Vendor

 

WSP Contract No.                 Page 13 of 23



--------------------------------------------------------------------------------

Account Manager information is:

Vendor Account Manager:

Address:

Phone:                                          
                           E-mail:

 

31. WSP Project Manager.

WSP shall appoint                         , who will be WSP Project Manager for
this Contract and will provide oversight of the activities conducted hereunder.
WSP Project Manager will be the principal contact for Vendor concerning business
activities under this Contract. WSP shall notify Vendor, in writing, when there
is a new WSP Project Manager assigned to this Contract.

 

32. Section Headings, Incorporated Documents and Order of Precedence (required).

The headings used herein are inserted for convenience only and shall not control
or affect the meaning or construction of any of the sections. Each of the
documents listed below is, by this reference, incorporated into this Contract as
though fully set forth herein.

Schedule A;

RFP No.                             ; and

All Vendor or manufacturer publications, written materials and schedules,
charts, diagrams, tables, descriptions, other written representations and any
other supporting materials Vendor made available to WSP and used to affect the
sale of Software to WSP.

In the event of any inconsistency in this Contract, the inconsistency shall be
resolved in the following order of precedence:

Applicable federal and state statutes, laws, and regulations;

Sections of this Contract;

RFP No.                             ; and

All Vendor or manufacturer publications, written materials and schedules,
charts, diagrams, tables, descriptions, other written representations and any
other supporting materials Vendor made available to WSP and used to affect the
sale of Software to WSP.

 

33. Entire Agreement (required).

This Contract sets forth the entire agreement between the parties with respect
to the subject matter hereof and except as provided in the section titled Vendor
Commitments, Warranties and Representations, understandings, agreements,
representations, or warranties not contained in this Contract or a written
amendment hereto shall not be binding on either party. Except as provided
herein, no alteration of any of the terms, conditions, delivery, Price, quality,
or Specifications of this Contract will be effective without the written consent
of both parties.

 

34. Authority for Modifications and Amendments.

No modification, amendment, alteration, addition, or waiver of any section or
condition of this Contract shall be effective or binding unless it is in writing
and signed by WSP and Vendor Contracting Officers. Only WSP Contracting Officer
shall have the express, implied, or apparent authority to alter, amend, modify,
add, or waive any section or condition of this Contract on behalf of WSP.

 

WSP Contract No.                 Page 14 of 23



--------------------------------------------------------------------------------

35. Independent Status of Vendor (required).

In the performance of this Contract, the parties will be acting in their
individual, corporate or governmental capacities and not as agents, employees,
partners, joint ventures, or associates of one another. The parties intend that
an independent contractor relationship will be created by this Contract. The
employees or agents of one party shall not be deemed or construed to be the
employees or agents of the other party for any purpose whatsoever. Vendor shall
not make any claim of right, privilege or benefit which would accrue to an
employee under chapter 41.06 RCW or Title 51 RCW.

 

36. Governing Law (required).

This Contract shall be governed in all respects by the law and statutes of the
state of Washington, without reference to conflict of law principles. However,
if the Uniform Computer Information Transactions Act (UCITA) or any
substantially similar law is enacted as part of the law of the state of
Washington, said statute will not govern any aspect of this Contract or any
license granted hereunder, and instead the law as it existed prior to such
enactment will govern. The jurisdiction for any action hereunder shall be
exclusively in the Superior Court for the state of Washington. The venue of any
action hereunder shall be in the Superior Court for Thurston County, Washington.

 

36. Subcontractors.

Vendor may, with prior written permission from WSP Contracting Officer, which
consent shall not be unreasonably withheld, enter into subcontracts with third
parties for its performance of any part of Vendor’s duties and obligations. In
no event shall the existence of a subcontract operate to release or reduce the
liability of Vendor to WSP for any breach in the performance of Vendor’s duties.
For purposes of this Contract, Vendor agrees that all Subcontractors shall be
held to be agents of Vendor. Vendor shall be liable for any loss or damage to
WSP, including but not limited to personal injury, physical loss, harassment of
WSP employee, or violations of the Patent and Copyright Indemnification,
Protection of WSP’s Confidential Information, and Software Ownership sections of
this Contract occasioned by the acts or omissions of Vendor’s Subcontractors,
their agents or employees. The Patent and Copyright Indemnification, Protection
of WSP’s Confidential Information, Software Ownership, Publicity and Review of
Vendor’s Records sections of this Contract shall apply to all Subcontractors.

 

38. Assignment.

With the prior written consent of WSP Contracting Officer, which consent shall
not be unreasonably withheld, Vendor may assign this Contract including the
proceeds hereof, provided that such assignment shall not operate to relieve
Vendor of any of its duties and obligations hereunder, nor shall such assignment
affect any remedies-available to-WSP- that may arise from any breach of the
sections of this Contract, or warranties made herein including but not limited
to, rights of setoff.

WSP may assign this Contract to any public agency, commission, board, or the
like, within the political boundaries of the state of Washington, provided that
such assignment shall not operate to relieve WSP of any of its duties and
obligations hereunder.

 

39. Publicity (required).

The award of this Contract to Vendor is not in any way an endorsement of Vendor
or Vendor’s products by WSP and shall not be so construed by Vendor in any
advertising or other publicity materials.

Vendor agrees to submit to WSP, all advertising, sales promotion, and other
publicity materials relating to this Contract or any Product furnished by Vendor
wherein WSP’s name is mentioned, language is used, or Internet links are
provided from which the connection of WSP’s name therewith may, in WSP’s
judgment, be inferred or implied.

 

WSP Contract No.                 Page 15 of 23



--------------------------------------------------------------------------------

Vendor further agrees not to publish or use such advertising, sales promotion
materials, publicity or the like through print, voice, the World Wide Web, and
other communication media in existence or hereinafter developed without the
express written consent of WSP prior to such use.

 

40. Review of Vendor’s Records (required).

Vendor and its Subcontractors shall maintain books, records, documents and other
evidence relating to this Contract, including but not limited to protection and
use of WSP’s Confidential Information, and accounting procedures and practices
which sufficiently and properly reflect all direct and indirect costs of any
nature invoiced in the performance of this Contract. Vendor shall retain all
such records for six (6) years after the expiration or termination of this
Contract. Records involving matters in litigation related to this Contract shall
be kept for either one (1) year following the termination of litigation,
including all appeals, or six (6) years from the date of expiration or
termination of this Contract, whichever is later.

All such records shall be subject at reasonable times and upon prior notice to
examination, inspection, copying, or audit by personnel so authorized by WSP’s
Contract Administrator and/or the Office of the State Auditor and federal
officials so authorized by law, rule, regulation or contract, when applicable,
at no additional cost to the State. Vendor shall be responsible for any audit
exceptions or disallowed costs incurred by Vendor or any of its Subcontractors.

Vendor shall incorporate in its subcontracts this section’s records retention
and review requirements.

It is agreed that books, records, documents, and other evidence of accounting
procedures and practices related to Vendor’s cost structure, including overhead,
general and administrative expenses, and profit factors shall be excluded from
WSP’s review unless the cost or any other material issue under this Contract is
calculated or derived from these factors.

General Provisions

 

41. Patent and Copyright Indemnification (required).

Vendor, at its expense, shall defend, indemnify, and save WSP harmless from and
against any claims against WSP that any Product supplied hereunder, or WSP’s use
of the Product within the terms of this Contract, infringes any patent,
copyright, utility model, industrial design, mask work, trade secret, trademark,
or other similar proprietary right of a third party worldwide. Vendor shall pay
all costs of such defense and settlement and any penalties, costs, damages and
attorneys’ fees awarded by a court or incurred by WSP provided that WSP:

Promptly notifies Vendor in writing of the claim, but WSP’s failure to provide
timely notice shall only relieve Vendor from its indemnification obligations if
and to the extent such late notice prejudiced the defense or resulted in
increased expense or loss to Vendor; and

Cooperates with and agrees to use its best efforts to encourage the Office of
the Attorney General of Washington to grant Vendor sole control of the defense
and all related settlement negotiations.

If such claim has occurred, or in Vendor’s opinion is likely to occur, WSP
agrees to permit Vendor, at its option and expense, either to procure for WSP
the right to continue using the Product or to replace or modify the same so that
they become noninfringing and functionally equivalent. If use of the Product is
enjoined by a court and Vendor determines that none of

 

WSP Contract No.                 Page 16 of 23



--------------------------------------------------------------------------------

these alternatives is reasonably available, Vendor, at its risk and expense,
will take back the Product and provide WSP a refund. In the case of Product,
Vendor shall refund to WSP its depreciated value. No termination charges will be
payable on such returned Product, and WSP will pay only those charges that were
payable prior to the date of such return. Depreciated value shall be calculated
on the basis of a useful life of four (4) years commencing on the date of
purchase and shall be an equal amount per year over said useful life. The
depreciation for fractional parts of a year shall be prorated on the basis of
three hundred sixty-five (365) days per year. In the event the Product has been
installed less than one (1) year, all costs associated with the initial
installation paid by WSP shall be refunded by Vendor.

Vendor has no liability for any claim of infringement arising solely from:

Vendor’s compliance with any designs, specifications or instructions of WSP;

Modification of the Product by WSP or a third party without the prior knowledge
and approval of Vendor; or

Use of the Product in a way not specified by Vendor;

unless the claim arose against Vendor’s Product independently of any of these
specified actions.

 

42. Save Harmless (required).

Vendor shall defend, indemnify, and save WSP harmless from and against any
claims, including reasonable attorneys’ fees resulting from such claims, by
third parties for any or all injuries to persons or damage to property of such
third parties arising from intentional, willful or negligent acts or omissions
of Vendor, its officers, employees, or agents, or Subcontractors, their
officers, employees, or agents. Vendor’s obligation to defend, indemnify, and
save WSP harmless shall not be eliminated or reduced by any alleged concurrent
WSP negligence.

 

43. Licensing Standards.

Vendor shall comply with all applicable local, state, and federal licensing,
accreditation and registration requirements and standards necessary in the
performance of this Contract. (See, for example, chapter 19.02 RCW for state
licensing requirements and definitions.)

 

44. OSHA/WISHA.

Vendor represents and warrants that its Products, when shipped, are designed and
manufactured to meet then current federal and state safety and health
regulations. Vendor agrees to indemnify and hold WSP harmless from all damages
assessed against WSP as a result of the failure of the Products furnished under
this Contract to so comply.

 

45. Antitrust Violations.

Vendor and WSP recognize that, in actual economic practice, overcharges
resulting from antitrust violations are usually borne by WSP. Therefore, Vendor
hereby assigns to WSP any and all claims for such overcharges as to goods and
services purchased in connection with this Contract, except as to overcharges
not passed on to WSP resulting from antitrust violations commencing after the
date of the bid, quotation, or other event establishing the Price under this
Contract.

 

46. Compliance with Civil Rights Laws (required).

During the performance of this Contract, Vendor shall comply with all federal
and applicable state nondiscrimination laws, including but not limited to: Title
VII of the Civil Rights Act, 42 U.S.C. §12101 et seq.; the Americans with
Disabilities Act (ADA); and Title

 

WSP Contract No.                 Page 17 of 23



--------------------------------------------------------------------------------

49.60 RCW, Washington Law Against Discrimination. In the event of Vendor’s
noncompliance or refusal to comply with any nondiscrimination law, regulation or
policy, this Contract may be rescinded, canceled, or terminated in whole or in
part under the Termination for Default sections, and Vendor may be declared
ineligible for further contracts with WSP.

 

47. Severability (required).

If any term or condition of this Contract or the application thereof is held
invalid, such invalidity shall not affect other terms, conditions, or
applications which can be given effect without the invalid term, condition, or
application; to this end the terms and conditions of this Contract are declared
severable.

 

48. Waiver (required).

Waiver of any breach of any term or condition of this Contract shall not be
deemed a waiver of any prior or subsequent breach. No term or condition of this
Contract shall be held to be waived, modified, or deleted except by a written
instrument signed by the parties.

 

49. Vendor’s Proprietary Information (required).

Vendor acknowledges that WSP is subject to chapter 42.17 RCW and that this
Contract shall be a public record as defined in chapter 42.17 RCW. Any specific
information that is claimed by Vendor to be Proprietary Information must be
clearly identified as such by Vendor. To the extent consistent with chapter
42.17 RCW, WSP shall maintain the confidentiality of all such information marked
Proprietary Information. If a public disclosure request is made to view Vendor’s
Proprietary Information, WSP will notify Vendor of the request and of the date
that such records will be released to the requester unless Vendor obtains a
court order from a court of competent jurisdiction enjoining that disclosure. If
Vendor fails to obtain the court order enjoining disclosure, WSP will release
the requested information on the date specified.

Disputes and Remedies

 

50. Disputes (required).

In the event a dispute arises under this Contract, it shall be handled by a
Dispute Resolution Panel in the following manner. Each party to this Contract
shall appoint one member to the Panel. These two appointed members shall jointly
appoint an additional member. The Dispute Resolution Panel shall review the
facts, Contract terms and applicable statutes and rules and make a determination
of the dispute as quickly as reasonably possible. The determination of the
Dispute Resolution Panel shall be final and binding on the parties hereto. WSP
and Vendor agree that, the existence of a dispute notwithstanding, they will
continue without delay to carry out all their respective responsibilities under
this Contract that are not affected by the dispute.

 

51. Attorneys’ Fees and Costs.

If any litigation is brought to enforce any term, condition, or section of this
Contract, or as a result of this Contract in any way, the prevailing party shall
be awarded its reasonable attorneys’ fees together with expenses and costs
incurred with such litigation, including necessary fees, costs, and expenses for
services rendered at both trial and appellate levels, as well as subsequent to
judgment in obtaining execution thereof.

 

WSP Contract No.                 Page 18 of 23



--------------------------------------------------------------------------------

In the event that the parties engage in arbitration, mediation or any other
alternative dispute resolution forum to resolve a dispute in lieu of litigation,
both parties shall share equally in the cost of the alternative dispute
resolution method, including cost of mediator or arbitrator. In addition, each
party shall be responsible for its own attorneys’ fees incurred as a result of
the alternative dispute resolution method.

 

52. Non-Exclusive Remedies.

The remedies provided for in this Contract shall not be exclusive but are in
addition to all other remedies available under law.

 

53. Liquidated Damages

 

  a. General. Any delay by the Contractor in meeting the delivery date set forth
in this Contract will interfere with the proper implementation of WSP’s programs
and will result in loss and damage to WSP. As it would be impracticable to fix
the actual damage sustained in the event of any such failure(s) to perform, both
parties agree that in the event of any such failure(s) to perform, the amount of
damage which will be sustained will be the amount set forth in the following
subsections and the parties agree that the Contractor shall pay such amounts as
liquidated damages and not as a penalty. Liquidated damages provided under the
terms of this Contract are subject to the same limitations as provided in the
section titled Limitation of Liability.

 

  b. Specific. If the Contractor does not deliver the Products as identified in
the Delivery section, the Contractor shall provide a revised Delivery Date and
pay to WSP as fixed and agreed liquidated damages, in lieu of all other damages
due to such delay, for each calendar day between the specified Delivery Date and
the date that the Contractor actually provides the Products an amount of $100
per day. If the revised Delivery Date is more than thirty (30) calendar days
from the original Delivery Date, then by written notice to the Contractor, WSP
may immediately terminate the right of the Contractor to provide the Products,
and WSP may obtain substitute Products from another vendor. In this event, the
Contractor shall be liable for fixed and agreed-upon liquidated damages, in lieu
of all other damages due to such delay, in the amount specified above, until the
substitute Product(s) is provided, or a maximum of ninety (90) calendar days
from the original Delivery Date, whichever occurs first.

 

54. Failure to Perform.

If Vendor fails to perform any substantial obligation under this Contract, WSP
shall give Vendor written notice of such Failure to Perform. If after thirty
(30) calendar days from the date of the written notice Vendor still has not
performed, then WSP may withhold all monies due and payable to Vendor, without
penalty to WSP, until such Failure to Perform is cured or otherwise resolved.

 

55. Limitation of Liability (required).

The parties agree that neither Vendor nor WSP shall be liable to each other,
regardless of the form of action, for consequential, incidental, indirect, or
special damages except a claim related to bodily injury or death, or a claim or
demand based on a Date Warranty or No Surreptitious Code Warranty issue or
patent, copyright, or other intellectual property right infringement, in which
case liability shall be as set forth elsewhere in this Contract. This section
does not modify any sections regarding liquidated damages or any other
conditions as are elsewhere agreed to herein between the parties. The damages
specified in the sections titled OSHA/WISHA, Termination for Default, and Review
of Vendor’s Records are not consequential, incidental, indirect, or special
damages as that term is used in this section.

Neither Vendor nor WSP shall be liable for damages arising from causes beyond
the reasonable control and without the fault or negligence of either Vendor or
WSP. Such causes may include, but are not restricted to, acts of God or of the
public enemy, acts of a

 

WSP Contract No.                 Page 19 of 23



--------------------------------------------------------------------------------

governmental body other than WSP acting in either its sovereign or contractual
capacity, war, explosions, fires, floods, earthquakes, epidemics, quarantine
restrictions, strikes, freight embargoes, and unusually severe weather; but in
every case the delays must be beyond the reasonable control and without fault or
negligence of Vendor, WSP, or their respective Subcontractors.

If delays are caused by a Subcontractor without its fault or negligence, Vendor
shall not be liable for damages for such delays, unless the Services to be
performed were obtainable on comparable terms from other sources in sufficient
time to permit Vendor to meet its required performance schedule.

Neither party shall be liable for personal injury to the other party or damage
to the other party’s property except personal injury or damage to property
proximately caused by such party’s respective fault or negligence.

Contract Termination

 

56. Termination for Default (required).

If the Vendor violates any material term or condition of this Contract or fails
to fulfill in a timely and proper manner its obligations under this Contract,
then WSP shall give the Vendor written notice of such failure or violation. The
responsible party will correct the violation or failure within thirty
(30) calendar days or as otherwise mutually agreed in writing. If the failure or
violation is not corrected, this Contract may be terminated immediately by
written notice from WSP to the Vendor. WSP reserves the right to suspend all or
part of the Contract, withhold further payments, or prohibit Vendor from
incurring additional obligations of funds during investigation of any alleged
Vendor compliance breach and pending corrective action by Vendor or a decision
by WSP to terminate the Contract.

In the event of termination of this Contract by WSP, WSP shall have the right to
procure the Products and Services that are the subject of this Contract on the
open market and Vendor shall be liable for all damages, including, but not
limited to: (i) the cost difference between the original Contract price for the
Products and Services and the replacement costs of such Products and Services
acquired from another Vendor; (ii) if applicable, all administrative costs
directly related to the replacement of this Contract, such as costs of
competitive bidding, mailing, advertising, applicable fees, charges or
penalties, staff time costs; and, (iii) any other costs to WSP resulting from
Vendor’s breach. WSP shall have the right to deduct from any monies’ due to
Vendor, or that thereafter become due, an amount for damages that Vendor will
owe WSP for Vendor’s default.

If the Failure to Perform is without the defaulting party’s control, fault, or
negligence, the termination shall be deemed to be a Termination for Convenience.

This section shall not apply to any failure(s) to perform that results from the
willful or negligent acts or omissions of the aggrieved party.

 

57. Termination for Convenience.

When, at the sole discretion of WSP, it is in the best interest of the State,
WSP Contracting Officer may terminate this Contract, in whole or in part, by
thirty (30) calendar days written notice to Vendor. If this Contract is so
terminated, WSP is liable only for payments required by the terms of this
Contract for Software and Services received and Accepted by WSP prior to the
effective date of termination.

 

WSP Contract No.                 Page 20 of 23



--------------------------------------------------------------------------------

58. Termination for Withdrawal of Authority.

In the event that WSP’s authority to perform any of its duties is withdrawn,
reduced, or limited in any way after the commencement of this Contract and prior
to normal completion, WSP may terminate this Contract by seven (7) calendar days
written notice to Vendor. No penalty shall accrue to WSP in the event this
section shall be exercised. This section shall not be construed to permit WSP to
terminate this Contract in order to acquire similar Services from a third party.

 

59. Termination for Conflict of Interest.

WSP may terminate this Contract by written notice to Vendor if WSP determines,
after due notice and examination, that any party has violated chapter 42.52 RCW,
Ethics in Public Service or any other laws regarding ethics in public
acquisitions and procurement and performance of contracts. In the event this
Contract is so terminated, WSP shall be entitled to pursue the same remedies
against Vendor as it could pursue in the event Vendor breaches this Contract.

 

60. Termination Procedure. In addition to the procedures set forth below, if WSP
terminates this Contract, Vendor shall follow any procedures WSP specifies in
WSP’s Notice of Termination.

Upon termination of this Contract, WSP, in addition to any other rights provided
in this Contract, may require Vendor to deliver to WSP any property, Products,
or Work Products specifically produced or acquired for the performance of such
part of this Contract as has been terminated.

Unless otherwise provided herein, WSP shall pay to Vendor the agreed-upon price,
if separately stated, for the Products or Services received and Accepted by WSP,
provided that in no event shall WSP pay to Vendor an amount greater than Vendor
would have been entitled to if this Contract had not been terminated. Failure to
agree with such determination shall be a dispute within the meaning of the
Disputes section of this Contract. WSP may withhold from any amounts due Vendor
such sum as WSP determines to be necessary to protect WSP from potential loss or
liability.

Vendor shall pay amounts due WSP as the result of termination within thirty
(30) calendar days of notice of amounts due. If Vendor fails to make timely
payment, WSP may charge interest on the amounts due at one percent (1%) per
month until paid in full.

 

61. Covenant Against Contingent Fees.

Vendor warrants that no person or selling agency has been employed or retained
to solicit or secure this Contract upon any agreement or understanding for a
commission, percentage, brokerage, or contingent fee, except bona fide employees
or a bona fide established commercial or selling agency of Vendor.

In the event Vendor breaches this section, WSP shall have the right to either
annul this Contract without liability to WSP, or, in WSP’s discretion, deduct
from payments due to Vendor, or otherwise recover from Vendor, the full amount
of such commission, percentage, brokerage, or contingent fee.

Contract Execution

 

62. Authority to Bind.

The signatories to this Contract represent that they have the authority to bind
their respective organizations to this Contract.

 

WSP Contract No.                 Page 21 of 23



--------------------------------------------------------------------------------

63. Counterparts.

This Contract may be executed in counterparts or in duplicate originals. Each
counterpart or each duplicate shall be deemed an original copy of this Contract
signed by each party, for all purposes.

In Witness Whereof, the parties hereto, having read this Contract in its
entirety, including all attachments, do agree in each and every particular and
have thus set their hands hereunto.

This Contract is effective this         day of                 , 20        

For the Washington State Patrol:                                         For
                                

 

         

Signature

    Signature          

Print or Type Name

    Print or Type Name

Date

    Date

Chief

      

Title

    Title

Approved as to Form

State of Washington

Office of the Attorney General

 

   Signature

 

   Print or Type Name Assistant Attorney General
Title                                                             Date

 

   WSP Budget and Fiscal Services Date

 

WSP Contract No.                 Page 22 of 23



--------------------------------------------------------------------------------

Schedule A

Authorized Product and Price List

 

WSP No.                Schedule A    Page 1 of 2



--------------------------------------------------------------------------------

Automated Data Collection System (ADCS)

Standard of Performance and Test Plan

Schedule B

Acceptance Test Plan

 

WSP No.               

Schedule B

   Page 18 of 19



--------------------------------------------------------------------------------

Schedule C

ESCROW CONTRACT

This Escrow Contract (hereinafter referred to as “Contract”) is entered into by
and between the State of Washington, Washington State Patrol, hereinafter
referred to as “WSP;” and                      , hereinafter referred to as
“Vendor,”

WHEREAS, the Vendor and the WSP have entered into WSP Contract
No.                     to which this Contract is appended hereto and made a
part hereof, pursuant to which the Vendor has licensed to the WSP certain
computer Software product(s), including updates, improvements, and enhancements
thereof from time to time developed by the Vendor, and such additional computer
program changes as the WSP may order from the Vendor from time to time, all
documentation therefore developed by the Vendor (hereinafter collectively
referred to as the “Product”); and

WHEREAS, it is the policy of the Vendor not to disclose the Source Code(s) and
related documentation (hereinafter collectively referred to as the (“Source Code
Escrow Package”) for the Product(s) to its customers except as provided in an
applicable Escrow Contract; and

WHEREAS Vendor and the WSP agree that upon occurrence of certain events
described in Section 3(a) hereof, the WSP shall be able to obtain the Source
Code Escrow Package and all revisions thereof;

ACCORDINGLY, the Vendor agrees to deliver the Source Code Escrow Package to the
Escrow Agent upon the effective date of this Escrow Contract, which shall be as
soon as practicable after the execution date of the Software License Contract
between Vendor and the WSP.

NOW THEREFORE, in consideration of the mutual covenants exchanged herein and for
other valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the Vendor, the WSP and the Escrow Agent hereby act and agree as
follows:

 

1. DEPOSITS

The Escrow Agent, as a safekeeping (escrow) agent, agrees to accept from the
Vendor the Source Code Escrow Package. “Source Code Escrow Package” shall mean
the following:

 

  a) A complete copy in machine-readable form of the Source Code and Executable
Code of the Licensed Software;

 

  b) A complete copy of any existing Design Documentation and User
Documentation;

 

  c) Complete instructions for compiling and linking every part of the Source
Code into Executable Code for purposes of enabling verification of the
completeness of the Source Code as provided below. Such instructions shall
include precise identification of all compilers, library packages, and linkers
used to generate Executable Code.

The Escrow Agent will issue to the Vendor and WSP a receipt for the Source Code
Escrow Package upon delivery. The Source Code Escrow Package held by the Escrow
Agent shall remain the exclusive property of the Vendor, and the Escrow Agent
shall not use the Source Code Escrow Package or disclose the same to any third
party except as specifically provided for herein. The Escrow Agent will hold the
Source Code Escrow Package in safekeeping at its office listed in Section 9
titled Notices below unless and until the Escrow Agent is to deliver the Source
Code Escrow Package to Vendor or the WSP, in which case, the Escrow Agent shall
deliver the Source Code Escrow Package to the party identified therein, subject,
however, to the sections of this Escrow Contract.

 

WSP No.                Schedule C    Page 1 of 5



--------------------------------------------------------------------------------

2. REPRESENTATIONS OF VENDOR TO WSP

Vendor represents and warrants to WSP that:

 

  a. The materials described in this Contract as Software applications products
hereto constitutes the Source Code Escrow Package and documentation for the
Product licensed to the WSP pursuant to the Software license and service
Contract therein.

 

  b. The Source Code Escrow Package delivered to the Escrow Agent are in a form
suitable for reproduction by computer and photocopy equipment, and consists of
full source language statement of the computer program or programs comprising
the Software and complete computer program maintenance documentation, including
all flow charts, schematics and annotations which comprise the precoding
detailed design specifications, and all other material necessary to allow a
reasonably skilled third party programmer or analyst to maintain or enhance the
Product without the help of any other person or reference to any other material;
such Source Code Escrow Package to be in the mode machine readable by the then
operating WSP equipment and produced and copied on 1600 bpi magnetic tape.

 

  c. The Vendor will promptly supplement the Source Code delivered hereunder
with all revisions, corrections, enhancements or other changes so that the
Source Code Escrow Package constitutes a human readable computer program for the
current release of the Product. This supplementation shall be made in machine
readable format by the then operating WSP equipment and produced and copied on
1600 bpi magnetic tape, along with specifications of sections a. and b. herein,
every six (6) months or within ten (10) Business Days of delivery of any
modification, enhancement, or upgrade to the WSP or any other customer of the
Vendor, whichever occurs first.

 

3. NOTICE OF DEFAULT

 

  a. The Vendor shall be deemed to be in default of its responsibilities to the
WSP if:

 

  i. The Vendor becomes insolvent, makes a general assignment for the benefit of
creditors, files a voluntary petition of bankruptcy, suffers or permits the
appointment of a receiver for its business or assets, becomes subject to any
proceeding under any bankruptcy or insolvency law, whether domestic or foreign;

 

  ii. The Vendor has wound up or liquidated its business voluntarily or
otherwise and the WSP has compelling reasons to believe that such events will
cause the Vendor to fail to meet its warranties and maintenance obligations in
the foreseeable future; or

 

  iii. The Vendor voluntarily or otherwise discontinues support of the provided
products or fails to support the products in accordance with its warranties and
maintenance obligations.

 

  b. The WSP shall give written notice (“Notice of Default”) to the Escrow Agent
of any default by the Vendor. The Notice of Default shall, at the minimum:

 

  i. Be labeled “Notice of Default”;

 

  ii. Identify the Software License Contracts and any other relevant agreement,
contained therein and this Escrow Contract;

 

  iii. Specify the nature of the default(s);

 

  iv. Identify the Source Code Escrow Package with specificity; and

 

  v. Demand the delivery of the Source Code Escrow Package to the WSP.

 

WSP No.               

Schedule C

   Page 2 of 5



--------------------------------------------------------------------------------

  c. Upon receipt of the Notice of Default, the Escrow Agent shall send a copy
thereof to the Vendor by certified or registered mail, postage prepaid, return
receipt requested. The Escrow Agent shall automatically be authorized and
directed to deliver the Source Code Escrow Package to the WSP in accordance with
this Escrow Contract within ten (10) Business Days.

 

4. NOTICE OF TERMINATION

Upon the termination of the applicable Software License Contracts, the Vendor
may obtain the return of the applicable Source Code Escrow Package to terminated
Software applications products by furnishing written notice of the termination,
agreed to by authorized and notarized signature of the WSP.

 

5. DISPUTES

The Escrow Agent shall not release the Source Code Escrow Package to either
party except in accordance with the completion of any of the sections in
Section 3 above, or upon receipt of an agreement with authorized and notarized
signatures of both Vendor and the WSP, authorizing the release of the Source
Code Escrow Package to one of the parties hereto.

 

6. PAYMENT OF ESCROW

As payment for its Services hereunder, the Escrow Agent shall receive a fee of
                     from the Vendor.

 

7. TERMINATION

Unless terminated sooner, this Escrow Contract shall terminate on the delivery
of the Source Code Escrow Package of Software applications products to Vendor or
WSP as provided herein.

 

8. WAIVER, AMENDMENT OR MODIFICATION; SEVERABILITY

This Escrow Contract shall not be waived, amended, or modified except by the
written agreement of all the parties hereto. Any invalidity, in whole or in
part, of any section of this Escrow Contract shall not affect the validity of
any other of its sections.

 

9. NOTICES

All notices required to be given hereunder shall be in writing and shall be
given by certified or registered mail, return receipt requested, to the parties
at their respective addresses as follows:

 

to Vendor at:

   [Vendor Name]    Attention: [Name]    [Street Address]    [City]    [State]
   [phone and fax numbers]

to WSP at:

   Washington State Patrol    Attention: Budget and Fiscal Services    PO Box
42602    Olympia, WA 98504-2602    Phone: (360)753-0602; Fax (360) 664-0657

to Escrow Agent at:

   [Escrow Agent’s Name]    Attention: [Name]    [Street Address]    [City]   
[State]

[phone and fax numbers]

 

WSP No.               

Schedule C

   Page 3 of 5



--------------------------------------------------------------------------------

10. LIMITATION ON ESCROW AGENT’S RESPONSIBILITY AND LIABILITY

 

  a. The Escrow Agent shall not be obligated or required to examine or inspect
the Source Code Escrow Package, or any of the Additions. The Escrow Agent’s
obligation for safekeeping shall be limited to providing the same degree of care
for the Source Code Escrow Package as it maintains for its valuable documents
and those of its customers lodged in the same location with appropriate
atmospheric or other safeguards. However, the parties agree and acknowledge that
the Escrow Agent shall not be responsible for any loss or damage to any of the
Source Code Escrow Package due to changes in such atmospheric conditions, unless
such changes are proximately caused by the gross negligence or malfeasance of
the Escrow Agent.

 

  b. The Escrow Agent shall be protected in acting upon any written notice,
request, waiver, consent, receipt or other paper or document furnished to it,
not only in assuming its due execution but also the validity and effectiveness
of its information therein contained, which it in good faith believes to be
genuine and what it purports to be.

 

  c. In no event shall the Escrow Agent be liable for any act or failure to act
under the sections of the Escrow Contract except where its acts are the result
of gross negligence or malfeasance. The Escrow Agent shall have no duties except
those which are expressly set forth herein, and it shall not be bound by any
notice of a claim, or demand, termination or rescission of the Escrow Contract,
unless received in writing , and, if its duties herein are affected, unless it
shall have given its prior written consent thereto.

 

  d. The parties to this Contract hereby jointly and severally indemnify the
Escrow Agent against any loss, liability or damage (other than any caused by the
gross negligence or malfeasance of the Escrow Agent), including reasonable costs
of litigation and counsel fees, arising from and in connection with the
performance of its duties under this Contract.

 

11. GOVERNING LAWS

This Contract shall be governed in all respects by the law and statutes of the
state of Washington. The venue of any action hereunder shall in the Superior
Court for Thurston County, Washington.

 

WSP No.               

Schedule C

   Page 4 of 5



--------------------------------------------------------------------------------

12. AUTHORITY TO BIND

The signatories to this Contract represent that they have the authority to bind
their respective organizations to this Contract.

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Contract to be
duly executed in triplicate originals and each triplicate shall be deemed an
original copy of this Contract signed by each party, for all purposes, as of the
year and date last written below.

 

FOR THE WASHINGTON STATE PATROL

    [Vendor’s Name] By:         By:     Its:         Its:     Date:         
Date:     

ESCROW AGENT

      By:           Its:           Date:           

 

WSP No.               

Schedule C

   Page 5 of 5



--------------------------------------------------------------------------------

     

Exhibit B, Vendor’s Proposal dated June 4, 2010

WSP Contract No. C100910GSC

 

LOGO [g296052296052_cm265.jpg]

     smarter documents smarter business.   

06/04/2010

Ms. Paula Breshears, Acquisition Coordinator

Information Technology Division

403 Cleveland Avenue SE, Suite C

Tumwater, Washington 98501

Dear WSP WRECR Team,

Intellinetics is pleased to present this response for consideration.

The content reflects over 25 years of aggregate experience in the design,
delivery, and support of redaction-enabled, public-facing document portals which
support fee and non-fee based access models.

The solution architecture is based upon a commercially available software
platform (Intellivue) with customized components that encapsulate all project
specific functions not available off-the-shelf.

We have included an additional publication titled “WSP RFP Response Support
Material”. Please have all reviewers read this document as a first step in
evaluating our response materials.

We stand ready to work hard to make this project a success and, as a result,
bring WSP into the Intellinetics client base—a community we are proud to serve.

Sincerely,

 

/s/    Matthew L. Chretien Matthew L. Chretien, President

 

Corporate Office

 

2190 Dividend Drive

Columbus, OH

43228-3806

   1 : 614.921.8170


1 : 614.850.2789

   www.intellinetics.com



--------------------------------------------------------------------------------

Attachment 3—Certifications and Assurances

Amendment 1 to RFP No. C100910GSC

I/we make the following certifications and assurances as a required element of
the proposal to which it is attached, understanding that the truthfulness of the
facts affirmed here and the continuing compliance with these requirements are
conditions precedent to the award or continuation of the related contract(s):

 

  1. I/we declare that all answers and statements made in the proposal are true
and correct.

 

  2. The prices and/or cost data have been determined independently, without
consultation, communication, or agreement with others for the purpose of
restricting competition. However, I/we may freely join with other persons or
organizations for the purpose of presenting a single proposal.

 

  3. The attached proposal is a firm offer for a period of 180 days following
receipt, and it may be accepted by WSP without further negotiation (except where
obviously required by lack of certainty in key terms) at any time within the
180-day period.

 

  4. In preparing this proposal, I/we have not been assisted by any current or
former employee of the state of Washington whose duties relate (or did relate)
to this proposal or prospective contract, and who was assisting in other than
his or her official, public capacity. (Any exceptions to these assurances are
described in full detail on a separate page and attached to this document.)

 

  5. I/we understand that WSP will not reimburse me/us for any costs incurred in
the preparation of this proposal. All proposals become the property of WSP, and
I/we claim no proprietary right to the ideas, writings, items, or samples,
unless so stated in this proposal.

 

  6. Unless otherwise required by law, the prices and/or cost data which have
been submitted have not been knowingly disclosed by the Proposer and will not
knowingly be disclosed by him/her prior to opening, directly or indirectly to
any other Proposer or to any competitor.

 

  7. I/we agree that submission of the attached proposal constitutes acceptance
of the solicitation contents and the attached Personal Service Contract General
Terms and Conditions. If there are any exceptions to these terms, I/we have
described those exceptions in detail on a page attached to this document.

 

  8. No attempt has been made or will be made by the Proposer to induce any
other person or firm to submit or not to submit a proposal for the purpose of
restricting competition.

 

  9. I/we certify that neither the Proposer nor its principals are presently
debarred, suspended, proposed for debarment, declared ineligible, or voluntarily
excluded from participating in any contract resulting from this procurement by
any federal department or agency. Further, if awarded a contract the Proposer
agrees not to enter into any arrangements or other contracts with any party that
is on the “General Service Administration List of Parties Excluded from Federal
Procurement or Non-procurement Programs” which can be found at www.epls.gov.

 

/s/    Matthew L. Chretien Signature of Proposer

    President                                          6/4/2010

        Title                                                  Date



--------------------------------------------------------------------------------

 

LOGO [g296052cm-267.jpg]



--------------------------------------------------------------------------------

WRECR Project

Intellinetics Solution Platform

   03/31/2010

 

 

Preface

  

The technology, tools, and processes that Intellinetics would use to support WSP
for this project reflect over 15 years of continuous improvement in serving
public safety / compliance and regulatory markets as a leading document
management software development organization. Specifically, the RFP response
material is an extension of approximately 25 years of aggregate experience the
design, delivery, and support of public-facing document portals which support
fee and non-fee based access models. The solution architecture in this response
is based upon a commercially available software platform (Intellivue) with
customized components that encapsulate all project specific functions not
available off-the-shelf. All customization will use Intellivue’s web services
application programming interface (API). In this way, all WSP customization
remains programmatically isolated so future Intellivue releases do not impact
WSP WRECR functions.

 

Purpose

  

The content provided within this document is meant to set a level of
understanding for the reader while evaluating the Intellinetics response to
WSP’s WRECR RFP. All of the information provided within the RFP response
(Sections 5 and 6) are made with reference to the information provided within
this supplement. It is strongly recommended that the RFP response reviewer
begins by reading this document.

 

Solution Approach

  

The Intellinetics approach to delivering the solution defined by the WRECR RFP
is to use the Intellivue platform as the base (shown in blue), and then layer
onto that base the WSP specific requirements through two customized user
presentation layers (shown in green) using the Intellivue web services
application programming interface (API) called ICMCore Web Services: The WRECR
Winform and the WRECR website. The Winform will encapsulate all fund accounting,
reporting, requestor registration components, while the website will support
requests from the public. This architecture minimizes overall custom development
efforts while enabling WSP to benefit from a design based upon Intellivue. Since
all WSP specific requirements are isolated at the web browser and winform layers
and communicate via ICMCore to the Intellivue platform, Intellivue updates /
upgrades will not in any way affect WRECR system functions.

 

As an enterprise document management (EDM) platform with advanced
user-controlled and automated redaction features, Intellivue delivers
out-of-the-box a robust foundation upon which to build the WSP WRECR solution.
With this model, project efforts focus on the WSP-specific user, administrative,
reporting, and fund accounting requirements and NOT establishing the EDM
foundation critical to proper solution design:

 

LOGO [g296052page268.jpg]

 

LOGO [g296052cm-268a.jpg]

  Confidential    Page 2



--------------------------------------------------------------------------------

WRECR Project

Intellinetics Solution Platform

   03/31/2010

 

The purpose of each component is provided below:

 

Component

  

Purpose

WRECR website:

http://www.wsp.wa.gov/reports

   This is the universal resource locator (URL) where all non WSP power users
will access content contained within the ECR repository. WRECT Custom Winform   
This is the user interface which will support all WSP WRECT requirements that
are not already a standard feature within the Intellivue platform. Isolating the
requirements in this way and supporting all Winform actions through ICMCore will
ensure that WSP is able to upgrade the core Intellivue platform without
impacting WRECT functions. Intellivue ICMCore Web Services    This is the
Intellivue web services API used by ECR website to run all user and system
functions. ICMCore is a Microsoft .NET API able to support any programming
environment able to support web services (i.e., Java, C#, etc.) Intellivue
application, database, and image file repository    Intellivue will be the
foundation for WSP’s ECR solution. As a full function EDM, Intellivue delivers
the framework to manage all report content and meta data, and expose this
content programmatically through ICMCore web services to support web based ECR
system users. Intellivue Document Import Services    This component processes
the in-bound nightly feeds of report content and meta-data from WSDOT. WSDOT
Nightly Feed    This is the packaged report content coming from WSDOT for input
into ECR repository.

 

WRECR Project Goals   

Many of the core functions delivered by the Intellivue platform are key to
delivering overall project goals:

 

•      A database that will contain the collision records, allow for querying of
these records based on specific search parameters. (Standard Intellivue feature)

 

•      A Redaction application — that will automatically redact using specific
parameters and also allow for manual redaction. (Standard Intellivue with
automated redaction module -Redactivue).

 

•      A Retention tool that will meet the retention requirements discussed in
the document and in the Software Requirements Specification located in Appendix
A. (Intellivue has a companion retention utility that is included as a standard
administrative tool).

 

With the WRECR environment in place WSP would hope to accomplish the following
functions/activities:

•      A way for the Requestor to query the collision report database by date
and Driver Name along with other parameters to obtain specific collision
reports. (Standard Intellivue feature)

 

•      A way to process payments before the collision record is viewed. (Build
CyberSource interface to ICMCore. web services — customized module)

 

•      To have the system automatically redact along with manual redaction of a
collision report based on information provided by Requestor. (Standard
Intellivue feature)

 

•      The ability to exchange data with external systems. (Standard Intellivue
feature)

 

•      The ability to generate reports, invoices and logs daily, weekly or
monthly. (SQL Reporting Services)

 

LOGO [g296052cm-268a.jpg]

  Confidential    Page 3



--------------------------------------------------------------------------------

WRECR Project

Intellinetics Solution Platform

   03/31/2010

 

 

RFP Response Methodology

   While Intellivue does provide all critical EDM functions and the web services
API required to build the ECR solution sought by WSP, most of the WSP-specific
administrative, financial, and use cases (policy) will need to be satisfied
through custom development of the WRECR browser using the ICMCore web services
layer. In this regard, any WSP WRECR system requirements that cannot be
demonstrated with Intellivue out-of-the-box will carry a response other than
Available.    When a response of Partially Meets is provided, it is meant to
indicate that this feature is supported by Intellivue, and will be used as the
bases for integrating these features into the browser presentation layer with
corresponding use-case requirements. For example, under General System
Requirements, item 1:   

1. The product must provide a method to collect Requestor information. Requestor
information includes;

  

•    Person or company name

  

•     Current Date

  

•     Physical Address

  

•     Mailing address

  

•     City

  

•    State

  

•     Zip Code

  

•     Phone Number

  

•     FAX Number

  

•     E-mail address

  

•     File, Policy, or Claim Number

  

•     Client Name

  

•     Answer to the question “What is the Requestor’s interest in this
collision.”

   A response of “Partially Meets” is provided because by using the Intellivue
Administrator, each and every field provided can be defined as a (required or
optional) element in the database. Once the base database model is built (filed
names, properties, etc.), they become available for use (“programmatically
extensible”) through the ICMCore web services API. As a result, we will build a
“view” within a browser based upon web services methods which use the underlying
Intellivue database as the source of its fields on the screen. In this way, much
of the base database definition / enforcement can flow from Intellivue vs. have
to be built from the ground up, saving a significant amount of time and
extending Intellivue’s access control model to the WRECR browser view.    This
same concept applies to the core traffic crash report repository central to ECR
solution function. Once the logical folder structure which will hold all of the
crash reports is defined, it can be rapidly published with ease directly from
the Intellivue administrator and all supporting user, administrative, financial,
and reporting functions can now be built into the presentation layer without
having to build / manage database, security, and content management functions as
they are all handled neatly through ICMCore.

 

LOGO [g296052cm-268a.jpg]

  Confidential    Page 4



--------------------------------------------------------------------------------

WRECR Project

Intellinetics Solution Platform

   03/31/2010

 

 

Intellinetics Project Methodology

   Intellinetics project methodology is rooted in best practices based upon a
five-stage, phased approach of discovery, design, build, deploy, control. Each
project milestone is defined and managed in a context of constant communication
and formal change management:   

LOGO [g296052page271.jpg]

   For the WRECR project, the final software specifications issue as part of the
forthcoming RFP will serve as the solution specifications.

 

 

LOGO [g296052cm-268a.jpg]

  Confidential    Page 5



--------------------------------------------------------------------------------

Vendor Technical Proposal Response

 

  5.1 GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

QUERY

              



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

1.      **The product must provide a method to collect Requestor information.
Requestor information includes;

      ü         

PLEASE READ COMPANION

DOCUMENT LABELED SUPPORTING INFORMATION BEFORE READING THE RESONSES IN THIS
SECTION.

•    Person or company name

              

A RESPONSE OF “PARTIALLY

MEETS” IS PROVIDED BECAUSE BY USING THE INTELLIVUE ADMINISTRATOR, EACH AND EVERY
FIELD PROVIDED CAN BE DEFINED AS A (REQUIRED OR OPTIONAL) ELEMENT IN THE
DATABASE. ONCE THE BASE DATABASE MODEL IS BUILT (FILED NAMES, PROPERTIES, ETC.),
THEY BECOME AVAILABLE FOR USE (“PROGRAMMATICALLY EXTENSIBLE”) THROUGH THE
ICMCORE WEB SERVICES API. AS A RESULT, WE WILL BUILD A “VIEW” WITHIN A BROWSER
BASED UPON WEB SERVICES METHODS WHICH USE THE UNDERLYING INTELLIVUE DATABASE AS
THE SOURCE OF ITS FIELDS ON THE SCREEN. IN THIS WAY, MUCH OF THE BASE DATABASE
DEFINITION / ENFORCEMENT CAN FLOW FROM INTELLIVUE VS. HAVE TO BE BUILT FROM THE
GROUND UP, SAVING A SIGNIFICANT AMOUNT OF TIME AND EXTENDING INTELLIVUE’S ACCESS
CONTROL MODEL TO THE WRECR BROWSER VIEW.

•    Current Date

              

•    Physical Address

              

•    Mailing address

              

•    City

              

•    State

              

•    Zip Code

              

•    Phone Number

              

•    FAX Number

              

•    E-mail address

              

•    File, Policy, or Claim Number

              

•    Client Name

              

•    Answer to the question “What is the Requestor’s interest in this
collision.”

              

[SR  4.1.2.1]

                              This same concept applies to the core traffic
crash report repository central to ECR solution function. Once the logical
folder structure is defined which will hold all of the crash reports, it can be
rapidly published with ease directly from the Intellivue administrator and all
supporting user, administrative, financial, and reporting functions can now be
built into the presentation layer without having to build / manage database,
security, and content management functions as they are all handled neatly
through ICMCore.



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

2.      The product must analyze the Information entered by the Requestor and
supply context specific messages for those requestors.

 

[SR  4.1.2.2]

      ü          The Intellivue access control model includes roles-based
redaction. As a result, a single report may have an unlimited number of defined
views which are tied to and defined by a user’s role. These role-specific
properties are extensible to other features such as role-specific messages.

3.      **The product must provide a method to enter search parameters using
Date and Driver Name. Additional information would include any of the below
parameters. The product shall provide the following options to search the
database:

   ü            

•    Driver Name (Last, First, MI)

              

•    Driver License Number

              

•    Registered Owner (RO)

              

•    Date of Birth (DOB)

              

•    Location (City or County)

              

•    Roadway

              

•    Collision Date Range *

              

•    Collision Number

              

•    Injury Indicator

              

•    Fatality Indicator

              

•    Agency Identifier [ for

Law Enforcement Agencies]

               * NOTE—The date range is up to 10 days prior to the date chosen
              

[SR  4.1.2.3]

              



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

4.      The product must analyze the Information and search parameters entered
by the Requestor and supply context specific error messages for those found
invalid.

 

[SR  4.1.2.4]

      ü          Will reside in WRCER web browser.

5.      The product must search the collision report database using search
parameters supplied by the Requestor and display a pick list of records that
match the parameters.

 

[SR  4.1.2.5]

   ü             As an ecm, intellivue is optimized around managing documents
and related search / retrieval methods.

6.      The name search should use a phonetic or “Soundex” type search of the
database to retrieve records with like-sounding names or names with minor
misspellings.

 

[SR  4.1.2.6]

   ü            

7.      The product must provide a method for the requestor to select a record
from the “pick list” and add to a shopping cart for later processing.

 

[SR  4.1.2.7]

      ü          Once the Cybersource interface is available for development, we
will use iCMcore webservices query / select methods combined with Cybersource
ecommerce fucntions to build the cart / checkout. Options for ad-hoc report
selection and Select All will be provided.

8.      The product must provide a method for the requestor to review and edit
the shopping cart.

      ü         

[SR  4.1.2.8]

              



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

9.      The product must provide a method for the Requestor to process all
selected records in the shopping cart.

 

[SR  4.1.2.9]

      ü         

10.    The product will have the ability to place a query request in “pending
status” if no record is found by Authorized WSP Collision Records personnel
only.

 

[SR  4.1.2.10]

      ü         

11.    The product will have the ability to place an end date on pending status
request to allow the request to be automatically removed from a status of
pending.

 

[SR  4.1.2.11]

      ü         



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

12.    Returned information [pick list] will contain the following:

 

•     Total number of matching records

•     Collision Report number*

•     Collision Date

•     County the collision occurred in

•     Name of Roadway

•     driver # 1 last name

•     driver # 2 last name

•     driver # 3 last name

•     Injury = Yes or No

•     Fatality = Yes or No

 

* NOTE—The collision report number will only be provided during the returned
information if it was provided during initial search.

 

[SR  4.1.2.12]

   ü            

13.    **Authorized WSP Collision Records personnel will have the ability to
enter check number or money order number to a requestor’s information. This
option is only viewable by WSP employees.

 

[i.e. If a check is mailed in and an Authorized WSP Collision Records staff is
manually processing a request for a collision record—the check number will be
entered under requestor information] without processing check or money order at
that time.

 

[SR  4.1.2.13 & SR 4.2.2.1]

      ü         

Will reside custom winform.



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

14.    **This product must capture physical address when capturing Requestor
information.

 

Mailing address is optional.

 

[SR5.2.8]

      ü          Will reside in custom winform.

15.    **Allow Requestor to choose only one of the below to answer “How Were you
Involved in This Collision”

 

[SR5.2.9]

      ü         

16.    **The product will allow WSP employee to search by any date range

 

[SR5.2.10]

   ü            

PAYMENT

              

17.    **The product must provide a way to release the collision report record
for either Redaction (Section 4.5.1 of the Software Requirement Specification)
or viewing once payment has been authorized by customer.

 

[SR  4.2.2.2]

      ü          Will embed this logic in the WRCER web browser application. The
statuses of all requests (and the actions that flow from them) are managed
throughout the entire request lifecycle. A request status is the key trigger for
release / viewing.

18.    **The product must charge the billable account a configurable amount for
each collision report record requested.

 

[SR  4.2.2.3]

      ü          Will reside in the WRCER Winform administrator.



--------------------------------------------------------------------------------

5.1. GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

19.    ** The product must process Bank Card payments per the Office of State
Treasurer (OST).

 

a.      The OST has a mandatory use contract for each merchant bankcard services
to be used by all state agencies accepting bankcards as payment. As authorized
by law, the merchant bankcard services are procured by OST through a competitive
bid process approximately every 7 years. The current agreement is with Bank of
America Merchant Services (BAMS) and requires that BAMS merchant id numbers be
used. The agreement does allow the choice of a wide range of processors, and all
prospective vendors are required to confirm that they are certified to one of
the processors available through the State contract with BAMS.

 

The names of specific platforms and processors to which vendors are certified
are required in order to confirm that the vendors are compatible with what is
offered to the State under the current contract with BAMS.

 

Bank Cards payment processing must meet the Payment Card Industry (PCI)
Standards both current and any future standards that may be implemented.

 

[SR  4.3.2.1]

      ü          Will work with WSP to use BAMS and confirm which processor is
to be used. Intellinetics will select a PCI compliant processor as allowed /
provided for by the OST Bank Card payments provider.



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

     

Available

   Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

20.    **Process ACH payments per Office of State Treasurer (OST) and NACHA
Operating rules Industry Standards;

a.      ACH payments will be processed through the OST concentration account
banking services contract.

b.      Vendor / product will adhere to the NACHA ACH Operating Rules

c.      Vendor/ product will produce a NACHA formatted file and transmit to
State Treasurer’s Office for further processing by the state’s concentration
bank.

      ü         

[SR4.4.2.1]

              

21.    The product will allow for a “checkout” default payment type. This
default needs to be configurable.

a.      The “default” will be to an ACH payment screen when customers select the
“Pay now”. Bank Card should be presented as a secondary payment option. Account
login shall be the third payment option.

[SR4.4.2.1]

      ü          Will enforce this use case in the WRCER web browser.



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

     

Available

   Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

22.    Provide a visual reference for end user’s entering their bank’s routing
number and checking account number.

a.      Example: Picture of an example check with the appropriate numbers
highlighted

      ü         

[SR4.4.2.2]

              

23.    Product shall validate the bank routing number entered by the customer
from the Receiving Depository Financial Institution (RDFI)

a.      Example: Require the customer to re-enter their bank routing number for
RDFI

      ü          Will be supported in the custom Winform administrator. An
editable lookup table will be provided for WSP to enter RDFI master list.

[SR4.4.2.2]

              

24.    **Allow the Requestor to pay for selected records via billable account.

[SR4.5.2.1]

      ü         

25.    **The product must provide each batch request its own unique identifier.

a.      Example: a group of 14 record request would all be done under the same
order number

      ü          This is a requirement for the merchant processing step as each
transaction (one or more reports) has its own unique identifier to track
transation status.

[SR4.5.2.2]

              



--------------------------------------------------------------------------------

 

5.1    GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

26.    **The product must provide the ability to enter a pre-assigned account
number and password in order to access the billable account

 

[SR4.5.2.3]

      ü         

27.    **The product must provide the ability to generate monthly statements.
Each statement will contain the collision records unique identifier, date
requested, individual amount, total amount, account information

 

[i.e. Company name, address etc]

 

[SR4.5.2.4]

      ü          All transaction logging flows into specific sql server tables
which are available for standard and ad-hoc reporting management.

28.    **The product must process bank card transactions using a processor that
is part of OST’s Bank of America Merchant Services. WSP will provide the vendor
the final processor prior to contract negations.

a.      Currently WSP is using CyberSource for Bank Card processing

b.      A new processor is currently being reviewed. [First Data]

      ü         

A review of the cybersource API documentation confirms its industry standard web
services architecture is compatible with lemcore api
(http://apps.cybersource.com/library/documentation/sbc/api guide/html)

First Data also has standard, web services based architecture consistent with
proposed WRCER design.

[SR5.2.11]

              



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

      Available      Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü      ü    ü    ü     

29.    **Authorized WSP Collision Records personnel will have the ability to
process a check or money order at the time of entry.

a.      No cash will be accepted over the counter.

 

[SR5.3.1]

      ü         

REDACTION

              

30.    The product must deliver the redacted or non redacted collision report to
the requestor in a way that will allow the requestor to print and save locally

 

[SR4.6.1.1.1]

     ü                The reports will be provided in a PDF format upon release.

31.    The product must provide notification to a requestor when a redacted or
non redacted collision report is ready to be viewed

 

[SR4.6.1.1.2]

      ü          A valid email address will be part of demographics collected at
time of (user) registration.

32.    The product must be able to categorize based on criteria in section 5.2.1
-5.2.5 of Appendix A -System Requirement Specification.

 

[SR4.6.2.2.1]

     ü                The Intellivue access control model includes roles-based
redaction. As a result, a single report may have an unlimited number of defined
views which are tied to and defined by a users role. WSP authorized users will
manage the category(5) associated with a specific requestor. These categories
will then determine which view of the report(S) are appropriate

33.    **The product will have the ability to redact a batch of requests or a
single request.

 

[SR4.6.3.2.1]

     ü                The Intellivue redaction engine is constantly monitoring
the identity of the user. As a result, any/all document viewing is restricted to
user - specific redaction level(s) by report.



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

34.    **The product will automatically redact specific items within an image.
See section 5.2-5.5 of Appendix A -System Requirement Specification.

 

[SR4.6.3.2.2]

   ü            

35.    The product will have the ability to place a system redacted collision
record in a “queue” for review and manual redaction.

 

[SR4.6.3.2.3]

   ü             Intetlivue’s workflow engine will be used to configure, deploy,
and manage redaction workflow, in this case, a rule could be used to route
reports which have been successfully auto-redacted to an in-basket for a WSP
(Q/A) users to review / approve for release, etc.

36.    **The product will have the ability to initiate system redaction on
requested report [s]

 

[SR4.6.3.2.4]

   ü            

37.    **The product will allow an authorized WSP employee to view redacted or
un-redacted report[s]

 

[SR4.6.3.2.5]

   ü            

38.    **The product will allow an authorized WSP employee to redact or
un-redact any field or area

 

[SR4.6.3.2.6]

   ü            



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

39.    The product will allow an authorized WSP employee to print or e-mail from
a queue

 

[SR4.6.3.2.7]

   ü            

40.    The product will have the ability to place a requested collision report
in a “queue” for manual redaction

 

[SR4.6.3.2.80]

   ü            

41.    **The product will have the ability to redact a batch of requests or a
single request

 

[SR4.6.3.4.1]

   ü            

42.    **The product will automatically redact specific items within an image.
See section 5.2-5.5 of Appendix A -System Requirement Specification.

 

[SR4.6.3.4.2]

   ü            



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü   

ü

  

ü

    

43.    Persons who are entitled to receive a full collision report without
redaction:

•    County Prosecuting Attorney

•    Chief of Police

•    County Sheriff

•    Director of the Department of Licensing

•    Chief of the Washington State Patrol

•    Commissioned Officers

•    Driver(s) involved in the collision

•    The legal guardian or, if a minor, the parent(s) of driver(s) involved in
the collision

•    Persons injured in the collision

•    The legal guardian or, if a minor, the parent(s) of persons injured in the
collision

•    Owner(s) of vehicle(s) involved in the collision, including both the legal
and registered owner

•    Owner(s) of property damaged in the collision

•    Authorized representatives of any of the above interested parties with
written permission

•    Persons with a “proper interest,” such as:

¡       Federal, state and local agencies authorized by statute to obtain
collision information for their official use.

¡        Traffic safety Statistical research groups when a research agreement
with the Washington State Patrol/Washington State Department of Transportation
is in effect.

•    Third party representatives of any authorized party, including attorneys
and insurance companies, with written authorization signed by the attorney or an
authorized representative of the insurance company to act as their
representative

•    Schools, public or private, having children committed to their custody

 

[SR5.2.1]

   ü             intellivue’s role base access control enables WSP to configure
un-redacted access to any/all roles for which such access is appropriate.



--------------------------------------------------------------------------------

5.1     GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

44.    **If the requestor is not entitled to view the full record of an Adult
Driver, Pedalcyclist, Pedestrian, or Property Owner the following information
must be redacted on the PTCR image:

o       Driver’s License Number

o       Date of Birth

o       Convictions or Pending Prosecution information

o       Social Security Number

   ü             Requires a role against which this view can be defined.

          [SR5.2.2]

              

45. **If the requestor is not entitled to view the full record of a Passenger or
Witness the following information must be redacted on the PTCR image:

o       Date of Birth

o       Convictions or Pending Prosecution information

o       Social Security Number

   ü             Requires a role against which this view can be defined.

          [[SR5.2.3]

              



--------------------------------------------------------------------------------

5.1     GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

46.    **If the requestor is not entitled to view the full record of a Juvenile
(under 18 at time of collision) Driver, Pedalcyclist, Pedestrian, or Property
Owner the following information must be redacted on the PTCR Image:

o       Driver License Number

o       Date of Birth

o       Convictions or Pending Prosecution information

o       Social Security Number

 

          [SRS.2.4]

   ü             Requires a role against which this view can be defined.

47.    **If the requestor is not entitled to view the full record of a Juvenile
(under 18 at time of collision) Passenger, or Witness the following information
must be redacted on the PTCR Image:

o       Date of Birth

o       Convictions or Pending Prosecution information

o       Social Security Number

 

          [SR5.2.5]

   ü             Requires a role against which this view can be defined.

48.    **When a requester is flagged as “Authorized Representatives” and chooses
to continue without written permission they will.then.be categorized as “Non
Authorized”

 

          [SR5.2.7]

      ü          Requires roles against which these views can be defined. Will
need to build role change flag(s), i.e., what actions change their role from
authorized to Non-authorized, into browser logic.



--------------------------------------------------------------------------------

5.1     GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

IMPORT/EXPORT

              

49.    **Provide a means for automatic import of WSDOT of collision records from
transfer file. See Section 7.6 of Appendix A—Software Requirement Specification
Document for the structure of this file.

 

          [SR4.8.2.1]

   ü            

50.    The automatic import must be able to combine multiple separate “tiff”
image files into a single Portable Document Format (PDF) document for each
collision report consisting of one page for each Tiff image in the proper page
order

 

[SR4.8.2.2]

   ü             NOTE: all source documents in the intellivue repository remain
separate tiff images. The presentation of reports through the browser is done
via pdf format.

51.    **The Product must be able to determine if a record in the data file is
new or modified

 

          [SR4.8.2.3]

   ü            



--------------------------------------------------------------------------------

5.1     GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets     Future
Release    Not Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

52.    **If a record is modified, the product must import the record in
compliance with the retention rules stated elsewhere in this specification.

 

Clarification:

 

Data feeds from WSDOT will be sending Supplemental data feeds for Collision
Reports to correct or add information to an existing collision report; these
supplemental reports must be able to be link to the report with a date received.

 

NOTE: Retention for public disclosure; requires the record to be maintained for
6 years. And the original report can be disseminated and then a supplemental
report is sent changing the date of the report. We should be able to view and
see that the original report was received on one date and the supplemental
report was received on a different date.

 

          [SR4.8.2.4]

   ü            

53.    **The Import process must be able to run on a configurable schedule

 

          [SR4.8.2.5]

   ü            



--------------------------------------------------------------------------------

5.1     GENERAL SYSTEM REQUIREMENTS

 

      Available    Partially
Meets    Future
Release    Not Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

54.    **Provide a means for authorized staff to extract billable account
information to be exported to the WSP Budget and Fiscal accounts receivable
system. See Section 7.6 of Appendix A—Software Requirement Specification
Document for the structure of this file.

 

          [SR4.8.3.1]

      ü          All user account information will be maintained within the sql
database and available for view/ reporting / export.

55.    Provide a means for External Sources to import data files. Example;

 

OST will provide a NACHA formatted file of all ACH Returns which were not
processed —this needs to match up to the WRECR transactions for that day or
requested report per requested parameters

      ü          All user account information will be maintained within the sql
database and available for view/ reporting / export.

56.    OST requires that all Import /Exports go through the Department of
Information Services (DIS) secure FTP site.

a.      WSP will provide the user name and password for this site to vendor.

      ü          Understood.



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

    Available    Partially
Meets    Future
Release    Not
Available    COMMENTS

REQUIREMENTS

  ü    ü    ü    ü     

57.    Capture export transactions for audit purposes

 

[SR4.8.3.2 and SR 4.8.4.2]

  ü             LOGGING              

58.    Provide a means for logs/reports to be viewed on on-screen

 

[SR4.9.1 & 4.11.1.1]

     ü          Will work with WSP to
create 5 standard log report
views through SQL
reporting services.

59.    Provide a means for printing reports

 

[SR4.9.2 & 4.11.1.2]

  ü            

60.    **The system must create a record showing who has accessed the system and
what operations he or she has performed during a given period of time.

 

[SR4.9.1.3]

     ü          While the intellivue-specific
auditing is a standard
component, WSP specific
web browser actions
will be added to the event
logging features to capture
all WRECR specific actions.

61.    The system must capture the history of actions taken

 

[i.e. the user, time stamp; data added, deleted or changed, original data if
changed]

 

[SR4.9.1.4]

     ü          While the intellivue-specific
auditing is a standard
component, WSP specific
web browser actions
will be added to the
event logging features
to capture all WRECR
specific actions.

62.    The system must provide a searchable transaction log

 

[SR4.9.1.5]

     ü          Logs are searchable through
SQL administrator.



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

        

Available

   Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

63.    The system must provide a searchable audit log

 

[SR4.9.1.6]

      ü          Logs are searchable
through SQL administrator.

64.    The system must allow for the logs to be archived

 

[SR4.9.1.7]

   ü             Can use standard SQLServer
archiving methods.

65.    The system must ensure logs are secured -

(i.e. the logs are non editable)

 

[SR4.9.1.8]

      ü          Audit table access managed
through SQL security (i.e., set as
read only).

66.    Provide the ability to view on screen, print and archive

 

[SR4.9.1.8]

      ü          ERROR HANDLING               

67.    This product must allow for different error handling

Examples;

 

•    Entered information incorrectly message 1 is displayed

 

•    Incomplete information entry message 2 is displayed

 

•    Missing field information message 3 is displayed

 

[SR4.10.1.2]

      ü          Presentation layer requirement.



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

     

Available

   Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

68.    Error handling will be determined by where the Requestor is within the
product. In most cases 2 attempts (initial request plus 1) then redirection

 

[SR4.10.1.3]

      ü         

69.    In case of an error, the system should produce a suitable error log
record which helps to determine the cause of an error

 

[SR4.10.14]

      ü          The Intellivue platform
already has event logging
features, WRCER winform
and browser specific logging

functions will also be added.

70.    In case of ACH Return items such Non-sufficient funds [NSF] and Account
Closed (called Returns) the system should produce a suitable error log

      ü          All approval or rejection
codes will be saved as
part of order history. REPORTING               

71.    Provide a means of exporting reports to the Portable Document Format
(PDF)

 

[SR4.11.1.3]

   ü             Handled through a print to
PDF driver.

72.    Provide a means of exporting reports to Microsoft Excel

 

[SR4.11.1.4]

      ü          Can be accomplished through


sql reporting services.



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

     

Available

   Partially
Meets    Future
Release    Not
Available   

                             Comments                            

REQUIREMENTS

   ü    ü    ü    ü     

73.    Provide a means for an authorized user to enter report parameters
including start times, time span, requested for, etc.

 

[SR4.11.1.5]

      ü         

Can be accomplished through sql

reporting services.

74.    Provide a means for standard correspondence to have auto fill capability

 

[SR4.11.1.6]

      ü         

75.    The product shall provide a screen where invoice information can be added
or modified

      ü         

WILL BE PART OF THE FUND ACCOUNTING ADMINSTRATIVE SECTION OF

THE BROWSER LAYER.

(i.e. Budget and Fiscal’s mailing address, WSP contact name and phone number)   
           

[SR4.11.1.7]

               Provide individual reports that capture the following:         
     

76.    Deposit Summary, Fiscal Summary, Billed Account Summary, Invoice Log,
Adjustment report

      ü         

Can be accomplished through sql

reporting services.

See Appendix B of Appendix A- Software Requirement Specification for Sample
Reports

 

[SR4.11.1.8]

              



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

     

Available

  

Partially
Meets

  

Future
Release

  

Not

Available

  

Comments

REQUIREMENTS

   ü    ü    ü    ü     

77.    Provide combined reports: (1) Detail report, deposit summary, cards
received, fiscal summary, billed account; (2) Monthly report, deposit summary,
and fiscal summary, billed account report

      ü          Can be accomplished through sql reporting services.

[SR4.11.1.9]

              

78.    Provide an Agency Account Record report

      ü          Can be accomplished through sql reporting services.

[SR4.11.1.10]

              

79.    **Generate and print monthly invoices

      ü          WILL BE INCORPORATED INTO THE FUND ACCOUNTING ADMINSTRATION
FUNCTIONS WITHIN BROWSER. See Appendix B of Appendix A- Software Requirement
Specification for Sample Reports               

[SR4.11.1.11]

              

80.    Provide a report of all budget distribution codes

 

[SR4.11.1.12]

      ü          WILL BE INCORPORATED INTO THE FUND ACCOUNTING ADMINSTRATION
FUNCTIONS WITHIN BROWSER.



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

     

Available

   Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

81.    **Provide cover letters, specific letters or other forms that are
provided to Requestor

      ü         

See Appendix B of Appendix A- Software Requirement Specification for Sample
Reports

 

[SR4.11.1.13]

              

82.    **Provide a report on which retained documents are at the end of their
retention period and when they will expire

      ü          Will use intellivue
retention utility as the
basis to include WSP
specific retentin rules.

[SR4.11.1.14]

              

83.    Provide a report with the type of Requestors that are requesting
reports—based on the “how are you involved in the collision” response

      ü         

[SR4.11.1.15]

              

84.    Provide a report on all released and non-released requests for all
entitled parties and the number of the actual reports provided

      ü         

[SR4.11.1.16]

              

85.    Provide a report for the number of collision reports purchased per day,
per month, per year

      ü         

[SR4.11.1.17]

              



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

     

Available

   Partially
Meets    Future
Release    Not
Available   

COMMENTS

REQUIREMENTS

   ü    ü    ü    ü     

86.    Provide a report for the number of searches requested but not purchased
per day, per month, per year

 

[SR4.11.1.18]

   ü            

Can be accomplished through sql

reporting services.

87.    Provide a report for the number of requests that were directed to contact
Collision Records

 

[SR4.11.1.19]

      ü         

Can be accomplished through sql

reporting services.

88.    Provide a report for pending requests, pending request by end date

 

[SR4.11.1.20]

      ü         

Can be accomplished through sql

reporting services.

RETENTION               

89.    **The document that was presented to the Requestor shall be captured and
unaltered for a total of 7 years. [6 years plus 1 year]

 

[SR 5.4.1.1]

   ü            

90.    **The date/time for retention begins when the document is presented to
the Requestor for viewing

 

[SR 5.4.1.2]

   ü            



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

     

Available

   Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü      PUBLIC DISCLOSURE               

91.    **The collision record, as it was presented to the Requestor, will be
captured un-altered for a total of 7 years

 

[SR 5.4.2.1]

   ü            

92.    **The original collision record will also be flagged for retention and
remained unaltered for a total of 7 years

 

[SR 5.4.2.2]

   ü            

93.    **Retention time begins when the last action is taken on the record

 

[SR 5.4.2.3]

   ü            

94.    Retention for public disclosure requires the record to be maintained for
6 years plus 1 year. The original report can be disseminated and then a
supplemental report is sent changing the date of the report. We should be able
to view and see the original report was received on one date and the
supplemental report was received on a different date.

   ü            



--------------------------------------------------------------------------------

5.1 GENERAL SYSTEM REQUIREMENTS

 

     

Available

   Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü      OTHER               

95.    **The database used to display collision records to the WEB Requestor
must be the same database that Internal WSP Employees of Collision Records use
to address walk-in, phone-in, and Public Disclosure Requestors.

 

[SR 5.1.6]

   ü            

 

5.2 SYSTEM MANAGEMENT

 

      Available    Partially
Meets    Future
Release    Not
Available    Comments

REQUIREMENTS

   ü    ü    ü    ü     

1.      Ability to provide an environment that supports multiple users from
multiple remote locations

              

2.      **Ability to provide Authorized WSP employees remote access for
inquiries, data entry, report generation, etc

   ü            

3.      **Ability to provide security and system controls to limit access

 

[SR 5.1]

   ü            

4.      Ability to provide browser based interface

      ü         



--------------------------------------------------------------------------------

5.2 SYSTEM MANAGEMENT

 

      Available    Partially
Meets    Future
Release    Not
Available   

Comments

REQUIREMENTS

   ü    ü    ü    ü     

5.      Ability to assign multiple levels of security to users

 

[SR 5.5.1]

   ü            

6.      **Ability for an administrator to define data fields

 

[SR 5.5.2 and SR 5.5.3]

   ü            

7.      **Compatible with all WSP hardware and software standards

 

[SR 2.4.1 and 2.4.2]

   ü            

8.      Ability to provide 24x7 technical support

   ü            

9.      Ability to provide 24x7 access to data from remote connections

   ü            

10.    **Provide a means for a System Administrator to maintain user accounts
including the specification of an account number, account name, address,
telephone number, e-mail address etc

 

[SR4.12.2.1]

   ü            

11.    **Provide a means for a System Administrator to create or maintain
billing accounts including user login name, user name, telephone number,
authorizations, etc

 

[SR4.12.2.2]

      ü          Many of these WSP account specific functions will be created
within the browser based (and/or Winform) administrative functions which manage
WSP specific use cases based upon Intellivue ICMCore web services.



--------------------------------------------------------------------------------

5.2 SYSTEM MANAGEMENT

 

     Available   Partially
Meets   Future
Release   Not
Available  

Comments

REQUIREMENTS

  ü   ü   ü   ü    

12.    **Provide a means for a System Administrator to configure the amount to
be debited from the requestors account per collision report

 

         [SR4.12.2.3]

    ü      

13.    **Provide a means for a System Administrator to add, change, or remove
(from viewing) items from the system’s configuration tables without a coding
change

 

Example:

 

•    Increase the amount to be charged per record from $5.00 to $9.50

 

•    Add a new “type” to the “how are you involved in this collision question
such as “employee”

 

[SR4.12.2.5]

    ü      

14.    **Provide a means for the System Administrator to view system details of
imports / exports information

 

(i.e. last date and time imported, record[s] count,)

 

[SR4.12.2.6]

    ü       These transaction reports generated and updated by Intellivue
Document Import Services

15.    ** If import or export file is “blank” or contains no records then an
error report is generated.

    ü       Document import services logs import transaction history and
exception reporting.



--------------------------------------------------------------------------------

 

5.2    SYSTEM MANAGEMENT

 

     Available   Partially
Meets   Future
Release   Not
Available  

Comments

REQUIREMENTS

  ü   ü   ü   ü    

16.    Allow Authorized WSP Collision Records personnel to add, update, delete
and query agency account information

 

         [SR4.13.2.1]

    ü      

17.    **Allow Authorized WSP Collision Records personnel to adjust an account
balance. The product shall capture the reason for the adjustment (i.e. debits,
credits, or refunds) and comments

 

         [SR4.13.2.2]

    ü      

18.    **Allow Authorized WSP Collision Records personnel to flag the account
for either Redaction or Non Redaction for all requests made by the Requestor

 

         [SR4.13.2.3]

  ü        

19.    **Allow Authorized WSP Collision Records personnel to add a pre assigned
account number to the account. (The account number will be assigned by the WSP
Budget and Fiscal unit)

 

         [SR4.13.2.4]

    ü      



--------------------------------------------------------------------------------

5.2 SYSTEM MANAGEMENT

 

     Available   Partially
Meets   Future
Release   Not
Available  

Comments

REQUIREMENTS

  ü   ü   ü   ü    

20.    Allow Authorized WSP Collision Records to reset the password for the
Billable Account System Admin

 

         [SR4.13.2.5]

    ü      

21.    Allow an Authorized Billable Account System Admin to change passwords
associated with their account

 

         [SR4.13.2.6]

    ü      

22.    Allow an Authorized Billable Account System Admin to add, update, and
delete users

 

         [SR4.13.2.7]

    ü      

23.    **The product must require user WSP employees’ name/password to access
the system

 

         [SR5.1.1]

  ü        

24.    The product must follow ISB standards for any password required (i.e. a
system administrator account or anyone with access to financial info will need a
password that expires after X amount of days

 

         [SR5.1.2]

    ü       The system will be designed to integration with WSP Active Directory
framework and will leverage Windows user / account password administration.



--------------------------------------------------------------------------------

5.2 SYSTEM MANAGEMENT

 

     Available   Partially
Meets   Future
Release   Not
Available  

Comments

REQUIREMENTS

  ü   ü   ü   ü    

25.    The password must be strengthened and must comply with Industry standards

 

[SR5.1.3]

    ü       The system will be designed to integration with WSP Active Directory
framework and will leverage Windows user / account password administration.

26.    The product must provide the means for assigning and updating security
and access authority for individuals, entities, and applications accessing
features and data

[SR5.1.4]

  ü        

27.    **The product must encrypt attachments that are sent via e-mail

[SR5.1.5]

    ü      

28.    The product must request a “delivery” receipt for each e-mail that is
sent. This receipt must be stored with the record and on the same retention
schedule

 

(See 6.1 for retention details of the Software Requirement Specification ~
located in Appendix A of this RFP)

 

[SR5.1.6]

    ü       Will require assistance / support from WSP’s email administrator(s).



--------------------------------------------------------------------------------

6.1. CONTACT INFORMATION

Provide the following information on the single point of contact in your company
for questions as it relates to this RFP. If your responses or part of you
solution is dependent upon third-party vendors, please include their contact
information as well.

 

Company Name:

   Intellinetics, Inc.

Telephone Number:

   614-921-8170

Contact Person:

   Matthew Chretien

Telephone Number:

   614-921-8170

FAX Number:

   614-850-2789

Electronic Mail ID:

   matt@intellinetics.com

 

6.2. ADDITIONAL VENDOR QUESTIONS

 

6.2.1. System Questions

 

Question

  

Response

1.      What “performance attributes” does your company use to verify or
validate the accuracy of your application? Please explain each of your
performance attributes and how they fit into the overall system performance
testing.

  

The measurement of performance will be rooting in the WRECR software
specifications issued as a part of this RFP from several perspectives:

 

•     Confirm required use-cases are supported by application via unit testing.
Document the results of each unit test.

 

•     Error Handling - use plain text error codes in debugging/testing /
production to better support future fault isolation / troubleshooting.

 

•     Scaling - Load test to ensure application performance (often defined as
response time) does not degrade past acceptable level(s). Load testing is
conducted along several dimension: transaction rate(s) (i.e., a few people with
a high number of reports contained within request), number of simultaneous users
(many users with a wide range of requested reports), access control stress test
(many requestor roles simultaneously hitting web services), and over size of
report repository (simulate multi-terabyte repository).

 

All of these test plan elements map back to the solution specifications.



--------------------------------------------------------------------------------

 

Question

  

Response

2.      How does your company manage “design” planning—do you need to do “site
inspection/assessment” prior to identifying the approach and equipment needed
for the application?

   The WSP WRECR solution goals and software requirements are well defined
within this RFI and it is anticipated that the RFP will serve to further refine
/ confirm same. This will serve to reduce the amount of time and mutual effort
required for the production design phase planning efforts. It expected that the
design phase can be successfully completed in a “virtual” manner at this time.

3.      Do you have a management pack available for System Center Operations
Manager?

   Not at this time.

4.      Do you have “canned” reports that can be generated from the data
collected or is it up to the purchaser to develop reports from the data in the
SQL database?

   Both options are available and a hybrid approach is assumed in our
methodology. In this context, a hybrid approach is where a stable of base
reports are included as part of solution delivery, however, their creation is
done collaboratively for effective knowledge transfer to enable WSP to be self
sufficient as reporting needs grow / evolve.

5.      What type of system/equipment training do you provide and what are the
durations??

   Intellinetics has a dedicated training staff that conducts end user and
administrative training courses. Each session is 4 to 8 hours in length and
limited to 10 students per session



--------------------------------------------------------------------------------

 

Question

  

Response

6.      What redaction methods does your proposed redaction tool use? Example
-text based, text pattern, zoned etc.

  

•       Manual - User controlled mode where user draws a rectangle over
region(s) to be redacted.

 

•       Pattern - System looks for any patterns that have been defined as part
of redaction filter(s). A pattern based rule is defined by using regular
expressions so the number and types of pattern rules are unlimited.

 

•       Fixed template based - Redaction templates are standard redaction
overlays by form type. A common example is upon scanning the Federal 19 in a
Human Resources context, the SSN field (which is always in the same place on the
form) is automatically redacted based upon a redaction template. Redaction
templates are most commonly linked to form type.

 

•       Labeled Proximity - This mode refers to looking for a specific text
pattern (i.e., “SSN #”) which is used as a reference point for a redacted region
placed with a relative offset. Labeled Proximity rules can be considered a
hybrid of pattern and fixed templates and are most often used with standard
forms that are handwritten.

7.      Please describe how your redaction tools “redacts” information.
Example—do you cover up the “item” or do you remove the “item”?

   The coordinates of all redactions are tracked as a property of the document.
Upon retrieval, the redaction engine validates the role associated with the
requestor and provides the appropriate view of the document. Redactions are
applied as a server side process that removes all of the data from the redacted
regions. What is viewed, printed, emailed and/or exported is a modified version
of the document with. the data under redacted regions removed. In this sense,
the item is “removed”, yet WSP does not have the administrative and resource
overhead of tracking multiple version of the same document. The original
documents are never altered in this model - one physical image with “N” number
of logical views.

8.      Does your redaction tool come with pre-determined patterns or will it be
configured. A pre-determined patter would be a social security Number [SSN] for
example.

   The redaction engine comes with standard pre-defined patterns for SSN, and
other fields. The redaction engine has an easy to use administrative module
which supports all up front and on-going redaction related tasks.



--------------------------------------------------------------------------------

 

Question

  

Response

9       The collision report will be an image, please explain how your redaction
tool will find the “item” within the image.

   All images which are received into the WRECR will be run through an OCR
process. The resulting text is then analyzed for restricted content by
Intellivue’s redaction services engine (Redactivue).

10.    Please explain how your redaction tool will handle images that are poorly
scanned, hard to read, etc.

   The solution enables customized quality / approval workflow to ensure
redactions are completed properly. For example, there could be an in-bound
redaction workflow rule defined which directs any / all) reports for which
redaction were found / applied by the automated redaction services is flagged
and sent to WSP staff for quality check (QA) and final approval. In this model,
it could be configured such that all new reports pending QA are not available
for viewing by anyone other than specific WSP staff. Once QA step occurs, the
report is released for search / select / purchase.

11.    Please explain how your redaction tool will do a system redaction then
proceed to allow a manual redaction.

   Building upon the response to item 10 above, during the QA process, if there
are additional redactions that need to be applied, an operator simply enabled
the Intellivue redaction tool, applies the new redaction(s) as needed, and then
saves new work.

12.    Does the redaction tool you are proposing have the ability to turn on/
turn off redaction?

 

Example—We have 4 items to redact—do we have to redact each item individually <
4 clicks> or can we highlight the 4 times and then redact everything at once? <
1 click>

   Yes. Redactions within Intellivue may be applied in “batch mode” on a page -
if there are multiple regions, all can be defined prior to saving new work.

13.    Is your redaction tool a third party vender tool or an in-house
application?

   In-house tool which is part of the Intellivue suite (Redactivue).

14.    If a third party vender—how long have you been associated with this
vender?

   N/A

15.    If a third party vender—how many projects have you implemented together?

   N/A

16.    What is your recommendation for WSP’s requirement of a retention tool and
its associated requirements [questions 86-91]?

   Intellivue has a retention module which will be included as part of the
platform.



--------------------------------------------------------------------------------

 

Question

  

Response

17.    The web application that you are proposing is it a commercially available
solution that might require some customization to meet all of our needs or is it
a custom application?

   It will be a custom user interface built upon a commercially available
application programming interface (API) which handles all database, image
processing, security, and redaction functions.

18.    Please describe what Bank Card processing platforms you have used in the
past.

  

Skip Jack (the State of Ohio standard):

http://www.skipjack.com/

19.    Are you familiar with CyberSource or First Data as part of Bank Card
processing? If so how.

   Yes. Both are large bank card processors with a high level of market
visibility. In addition, First Data has a large Columbus, Ohio presence (where
Intellinetics headquarters is located).

20.    What Bank do you usually use to process payments?

   Fifth Third is the State of Ohio banking partner.



--------------------------------------------------------------------------------

6.2.2. Corporate Information

 

Question

  

Response

•      Describe the support offerings that your company provides. Do you support
the product with internal support staff or through a third party?

  

All support is provided directly from Intellinetics. As the developer (vs.
reseller), the WSP would be in partnership directly with the software developer.
This direct partnership eliminates the process and technology challenges that
can arise from a provider that does not have control over the critical software
components for their client(s).

 

Support is available in three ways — email (support@intellinetics.com), toll
free phone, and client portal. The client portal enables client to directly
enter support tickets, track ticket progress, and access / search support
knowledge base for answers to specific issues 24 x 7.

 

Intellinetics support information is always available from the Intellinetics
website as well:

 

http://intellinetics.com/support/index.asp

 

Support plans start with 4 hours response times covering standard business hours
(8am-5pm) and scale to 24 x 7 options.

•      How many installations of your system do you have?

   100+ (core Intellivue platform)

•      How many installations have you performed in the last 24 months?

   15 major, many mid / department level.

•      How long has your company been in business?

   Since 1994.

•      How many employees do you have?

   20

•      Describe your target market/typical customer both in terms of industry
and size.

   Strategic focus on compliance/ regulatory government markets at the State and
local levels. Clients range in size from small government agencies to the City
of Houston, Texas Police Department (new contract, active installation phase),
with over 4000+ sworn officers.

•      Describe at least two installations of your system that are of the type
and size of the project being proposed by WSP.

  

Two examples of projects that have a similar architecture and (possible) scale:
The Ohio State Highway Patrol (OSP), and the Franklin County, Ohio Clerk of
Courts (FCC).

 

OSP uses Intellivue as the back-end solution which supports a fee-based traffic
crash report portal:

 

http://crsweb.dps.state.oh.us/crashreports/search.aso



--------------------------------------------------------------------------------

 

Question

  

Response

   FCC uses Intellivue and its user-controlled and automated redaction features
to provide access to court documents associated with a specific case online.
Intellivue web services were used to integrate to FCC’s web based court
management system (CMS).

•      Provide a reference (company name, location, contact name, etc.) where
your system is in operation, that is similar to our proposed solution, which
would allow us to do a site visit and see the working product.

  

Ohio State Highway Patrol: Major Mark R. Atkeson (retired). Maj. Atkeson was a
Staff Sergeant in 1994 over OSP’s Central Records Unit (CRU). At that time, CRU
was facing the same challenges as WSP related to timely responses for records
requests. A competitive RFP was issued for a powerful, redaction-enabled system
for OSP CRU and Intellinetics was selected. In August of 2002, OSP CRU went live
with a fee-based traffic crash report portal connected to Intellivue as the
back-end. Since that time the OSP portal has provided over 650,000 reports,
100,000+ Photo requests, while collecting millions of dollars in the process.
Approximately 80-90% of requests now come through this portal. Retired Major
Mark Atkeson responsibilities included the OSP CRU directly or indirectly for
approximately 10-12 years and can be reached at (614-581-0027). The current
manager of OSP CRU is Jeff Maute, and he can be reached at (614-728-5307).

 

FCC enabled internet based court document viewing late last year. FCC used
Intellivue as their base EDM platform and was particularly interested in its
advanced user-controlled and automated redaction features as ALL support court
documents are reviewed prior to release to the web portal. Rosa Barker, the FCC
IT Director, oversees all IT initiatives of the Office: Rosa Barker,
614-462-7516.

•      In consideration of your company’s current workload, how soon would your
company be able to start full-time work on this project?

   30 Days after contract award, perhaps sooner. It is critical to get the
contract in place as soon as possible in light of administrative project
deadline(s).

•      Has your company worked with government agencies before? If so, which
ones?

   Intellinetics is a document management software solutions company whose
flagship-platform, Intellivue, is optimized to serve the Public Sector and
compliance / risk intensive areas of the commercial markets.



--------------------------------------------------------------------------------

 

Question

  

Response

  

Intellivue’s advanced access control, security, and user-controlled and/or
automated redaction capabilities reflect its 16 history of service to these
sectors. Representative clients include:

 

•    Ohio State Highway Patrol

 

•    Washington State Sheriffs and Police Chief’s Organization (WASPC)

 

•    Santa Clara, CA Police Department

 

•    Polk County, FL Sheriff

 

•    Alabama Department of Insurance

 

•    Houston, TX Police Department

 

•    The Ohio Department of Commerce

 

•    The Ohio Auditor of State

 

•    The Ohio Department of Insurance

 

•    Arlington County, VA Police Department

 

•    City of Milwaukee, Wl Police Department

 

•    Ontario Canada Provincial Police

 

•    Montana Department of Justice

 

•    Kentucky Department of Agriculture

 

•    City of Savannah, GA Police Department

•      Has your company implemented payment processes through government
agencies before? Example - implementing ACH through the Office of State
Treasures or Bank Cards through a Budget and Fiscal division?

   Yes in the State of Ohio for the Ohio State Highway Patrol traffic crash
report solution.



--------------------------------------------------------------------------------

6.2.3. Version Releases

 

Question

  

Response

1.      Approximately how often are major versions of equipment and/or back
office software released?

   Major versions are released every 1.5 — 2.5 years.

2.      Approximately how often are minor versions of equipment and/or back
office software released?

   Minor versions are released about 2 times / year.

3.      What are your plans for future enhancements of the system (both
equipment and back office software)?

   Intellinetics software products are continually evolving. Generally driven by
client, industry, and technology demands.

4.      What is the latest version of your system and how many sites are using
this version?

  

The current major release number for the GX product suite is 2.0.0.0. GX is the
second in the pure web services based next generation Intellivue platform. It
supports about 20 installations at this time. The GX platform will be used for
WSP’s WRECR. The balance of our client base is running on the production version
of the Intellivue client / server platform — version 6.2.9.

 

The technology, tools, and process that Intellinetics would bring to WSP for
this project reflect over 15 years of continuous improvement by serving
compliance and regulatory markets.

6.2.4. Product Support

 

Question

  

Response

1.      Where are your technical support locations?

   All Tier 1 and Tier 2 support is provided from our Columbus, Ohio corporate
headquarters. Tier 3 is provided via our western development office in the
Denver, CO metro area (Kersey, CO).

2.      What is the native operating system (including version and release) for
your back office software? 32 bit or 64 bit?

   It is a Microsoft based platform. Recommended back office software: Windows
Server 2008, SQL Server 2005 or higher, Microsoft IIS v6 or higher. We can
operate on a 32 or 64 bit Windows OS.

3.      Will your back office software run on VMware and or Hyper-V on 64 bit
machines?

   Yes to both.

4.      If you answered no to question 2, do you have plans to catch up? By
when?

  

5.      How do you publish and distribute software patches?

   Maintenance release are made available to all clients with an active
maintenance plan in effect. Updates are release via email in most cases with



--------------------------------------------------------------------------------

 

Question

  

Response

   some exceptions (patches are also available through client portal). Each
update is accompanied by update instructions and release notes.

6.      How do you publish documentation (e.g., HTML, PDF file, hard copy, etc?)

   MS Word and PDF.

7.      Is your technical support organization in-house or outsourced to a
third-party?

   In -house. All support personnel are Intellinetics full time employees.

8.      Describe software support including: support tiers, response times,
support hours, resolution assurance, change requests.

  

While there are some client specific variations, typical support model /
escalations are:

 

Nature of Issue:

 

CRITICAL — Defined as “catastrophic problem” wherein the WSP solution is down,
and/or the user has no production capabilities

HIGH — Defined as a “severe problem” wherein the WSP solution is up, but
production capability is seriously degraded.

MEDIUM — Defined as a “moderate problem” wherein the WSP solution is up, but
production capability is reduced.

LOW — Defined as a “minor problem” wherein the WSP solution is up, with no
significant impact to production.

 

Response Matrix

     

Priority

Level

  

Response

Time

  

Resolution

Time

   Critical    Four (4) hours maximum    One(1) calendar day    High    Four (4)
hours maximum    Two (2) calendar days    Medium    Eight (8) hours maximum   
Three (3) business days    Low    Sixteen (16) hours maximum    Five (5)
business days

9.      Describe the warranty coverage for your system.

   It can vary by specific contract requirements; however typical warranty
period is 12 months from date of installation.



--------------------------------------------------------------------------------

 

Question

  

Response

10.    Describe the on-going maintenance services, and their associated fees,
that your company would make available to WSP.

   The recommended support model would be a model similar to the one described
above packaged as an annual fee which is derived from the base Intellivue
components and the WSP browser layer to be developed under this Project.

 

6.2.5. Environment and Architecture

 

Question

  

Response

1.      What is the native operating system for your back office software 32 bit
or 64 bit?

   Windows server 32 or 64 bit.

2.      Will your back office software run on VMware and or Hyper-V on 64 bit
machines?

   Yes to both.

3.      If you answered no to question 3, what are you plans to catch up?

   N/A

4.      Do you support the Microsoft SQL Server platform 2008, and XP?

   Yes to both.

5.      How many Microsoft SQL Server database installations of your system are
currently in production?

   Every Intellivue client requires / runs a production SQL Server instance(s)
so 100+.

6.      Based on the information within this RFI, what would be your recommended
architectural design for this project

   Fault tolerant back end infrastructure with hardware load balancing in the
future running supported Microsoft products. The client presentation layer would
be a mixture of JAVA based web pages and ICMCOre web services-based Win forms.

7.      Based on your recommended architecture please provide an itemized list
of the hardware and software components you believe will be needed for the WRECR
project solution.

  

1 — Image Server with 4 GB RAM, 2.0 Ghz or higher processor and 250 GB hard
drive space with RAID 0, Redundant power supplies

1 — MS Windows 2008 Server OS Software

1 — MS SQL 2008 1 CPU Software



--------------------------------------------------------------------------------

6.2.6. Miscellaneous

 

Question

  

Response

1.      Did you thoroughly review the WRECR Software Requirements Specifications
—Appendix A?

   Yes. The WRECR Software Requirements were the basis for solution approach,
architecture and responses.



--------------------------------------------------------------------------------

Vendor Cost Proposal

Appendix B—Cost Forms: Cash Purchase Response

Vendors are required to submit complete cost forms for the cash purchase of each
proposed solution. All implementation costs for the entire project from
discovery through final acceptance must be identified. The available state
funding is limited to $150,000 for the entire investment in the following
components:

 

  •  

Custom Application (if applicable).

 

  •  

Application software.

 

  •  

System software.

 

  •  

System hardware.

 

  •  

Implementation.

Enterprise licenses listed in the cost proposal must apply to all users of the
WRECR solution. WRECR users include the public, WSP employees, agencies both in
and out of the state of Washington, including:

 

  •  

Local agencies (city and county).

 

  •  

State agencies.

 

  •  

Federal agencies.

 

  •  

    

Please use the following table as a basis for calculating systems maintenance
requirements and costs:

 

All Proposed   

Required Maintenance

Period

  

Maintenance Start Date

Hardware

   2 years.    Time of purchase.

Systems Software (e.g., operating systems, databases)

   2 years.    Time of purchase.

Vendor Software

   2 years.    Time of WSP acceptance.

See Sections A, B, C, and D. Venders shall bid a fixed price for these
components. Bids exceeding this limit will be rejected as nonresponsive.



--------------------------------------------------------------------------------

A. Application Software Costs

List all application software being proposed, including package cost,
customization cost, and annual maintenance expense. The total for this
subsection shall agree with the application software total in the Cost Summary
subsection. The annual maintenance cost shall represent the average maintenance
cost for Years 3-5. The $150,000.00 includes the implementation and a 2 year
installation warranty. The annual maintenance [Years 3-5] is not part of this
amount. The warranty period for the application should begin with final
acceptance of the application product. This does not include the installation
and development period between contract signing and acceptance. Year 2 is a
definite annual support period. Years 3-5 are optional annual support periods.

 

Application Software

Description

   Required
Quantity     

Package

Name

   Package Cost Per
License      Total Cost All
License      Annual
Maintenance
Cost  

Electronic Collision Report Application—Production

  

The Main WRECR software platform upon with commercially available and customized
componts will operate, Enterprise License

     1       Intellivue GX Enterprise License (restricted to WRECR solution
use).    $ 50,000       $ 50,000       $ 10,000   

Automated Redaction Engine or GX

     1       Redactivue      Included         Included         Included   

Web Services Application Programming Interface

     1       ICMCore      Included         Included         Included   

Data Import Services for importing reports from WSDOT

     1       Content Importer      Included         Included         Included   

User Interface Product

              

Electronic Collision Report Application—Development

  

  

Custom Winform and web browser based modules for all WSP WRECR requirements not
met through Base GX platform

     1       N/A      1       $ 50,000       $ 10,000   

Electronic Collision Report Application- Test

  

                             

Electronic Collision Report Application—Other ( optional)

  

              



--------------------------------------------------------------------------------

 

Total Cost All Total Cost All Total Cost All Total Cost All Total Cost All

Application Software

Description

   Required
Quantity   

Package Name

   Package Cost Per
Licenses    Total Cost All
Licenses      Annual
Maintenance
Cost  

Interfaces

  

WSDOT Import Services Interface

   1    Content Importer Interface    Included      Included       $ 1,250   

OST Bank Processing Interface

   1    Bank Card Processing Interface.    Included      Included       $ 3,750
                                                                                
TOTAL       $ 100,000       $ 25,000   



--------------------------------------------------------------------------------

B. System Software Costs

List all system software, including costs and annual maintenance expense. The
total from this subsection shall agree with the system software total in the
Cost Summary subsection. The annual maintenance cost shall represent the average
maintenance cost for Years 3-5. WSP reserves the right to utilize the state’s
enterprise software licensing or hardware master contracts for the procurement
of the new WRECR solution.

 

System

Software

Description

   Release/Level    Cost      Annual
Maintenance
Cost

Production

Windows OS

   2008    $ 1,000       N/A

SQLserver

   2008 R2 1 CPU    $ 9,000       N/A

Development

                          

Test

                          

Other (optional)

                     TOTAL    $ 10,000       N/A

 

C. System Hardware Costs

List all hardware required, including purchase costs and annual maintenance
expense. The total from this subsection shall agree with the hardware total in
the Cost Summary subsection. The annual maintenance cost shall represent the
average maintenance cost for Years 3-5. WSP reserves the right to utilize the
state’s enterprise software licensing or hardware master contracts for the
procurement of the new WRECR solution.



--------------------------------------------------------------------------------

 

Hardware Component

Description

   Make/Model, Part
Number    Required
Quantity    Total Purchase
Cost      Annual
Maintenance  Cost  

Production

  

Server - HP DL360, 4GB RAM, 250GB RAIDO Drives, Redundant Power

   HP DL360    1    $ 5,000       $ 768                           

Development

  

                                   

Test

  

                                   

Other (optional)

  

                           TOTAL       $ 5,000       $ 768   

 

D. Other Implementation Costs

Describe and list all other costs that would be associated with implementation
of your system. Costs not identified shall become the responsibility of the
vendor.

 

Pre-Implementation Activities

   $ 5,000   

Design

   $ 10,000   

Installation

   $ 5,000   

Integration

     

 

 

 

Project Management

   $ 12,500   

Training

   $ 2,500   

Documentation

     

 

 

 

Out-of-Pocket-Expenses (travel per diem, etc.)

     

 

 

 



--------------------------------------------------------------------------------

 

     Onetime Cost  

a. Application Software

   $ 100,000   

b. System Software

   $ 10,000   

c. Hardware

   $ 5,000   

d. Other Implementation Costs

   $ 35,000   

    Subtotal

   $ 150,000   

e. Optional Costs:

  

    TOTAL ONETIME COST (INCLUDING OPTIONS)

   $ 150,000   

    (not to exceed $150,000.00)

  

 

2. Annual Recurring Costs

Provide a summary of all recurring costs for the system you are proposing. Any
subtotals carried forward to this page shall agree with the corresponding detail
pages.

 

      Annual Cost  

Application Software Maintenance

   $ 25,000   

System Software Maintenance

     None   

Hardware Maintenance (3 yr 24x7x4)

   $ 768   

Other Recurring Costs

     

 

 

       

 

 

 

TOTAL ANNUAL RECURRING COSTS

   $ 25,768      

 

 

 

(excluding options)

  

 

Total Recurring Costs on Optional Items

  

System Licensing and Code Ownership

   $        

 

 

 

Business Continuity Approach

   $ 1,350         

 

 

  TOTAL ANNUAL RECURRING COSTS    $ 27,118      

 

 

  (including options)   

 

Note: Business Continuity Approach referes to annual software escrow account
maintenance.

 

Other (please describe)

     

 

 

       

 

 

 

TOTAL OTHER IMPLEMENTATION COSTS

   $ 35,000   



--------------------------------------------------------------------------------

E. Hourly Rate for Future Enhancements

During the term of the resulting contract WSP may determine that changes or
enhancements are needed to the vendor product. Please refer to Section 57,
Updating and Maintaining the Application Product, of the sample contract in
APPENDIX C for a description of when time-and-materials work would be
appropriate. Please submit an hourly rate for this type of work.

 

Hourly Rate

   $ 125.00   

 

F. Optional Component Costs

By utilizing the forms from Sections A, B, C, and D above, identify any and all
costs associated with full implementation and maintenance of optional message
switch components. Additional optional components should be included and noted
to reflect additional capabilities that can be provided by the vendor, including
addressing the following specific issues:

 

  •  

Transfer of system licensing and code ownership to WSP. RESPONSE: There are no
optional software components presented as part of this response. Upon
Acceptance, all non-commercial source code produced as part of this project will
be provided to WSP. That transfer is included as part of the project total.

 

  •  

Business continuity approach. RESPONSE: All hardware, software and services will
be provided in a manner consistent with WSP IT standars and policy, and reflect
Intellinetics subject matter expertise and experience deploying similar
solutions. In addition, the Software Escrow Agreement requirement that is part
of the contracting model (if apparent successful vendor) will protect WSP in the
event commercial source code transfer triggers have occurred. The annual cost
for Software Escrow Agreement is provided in the optional cost summary below.

 

G. Cost Summary

 

1. Total Onetime Costs

Provide a summary of all onetime costs for the system you are proposing. Any
subtotals carried forward to this page shall agree with the corresponding detail
pages.



--------------------------------------------------------------------------------

 

LOGO [g296052page325.jpg]

 

8. PROJECT MANAGEMENT PROPOSAL

 

  8.1.1.     Project Management

Vendors must provide an overview of how they will successfully manage the
complex aspects of budget, scope, and schedule management. In addition, vendors
need to describe the project management methodology to be utilized, including a
description of any supporting software. This discussion will include information
about overall project management techniques, issue management approaches, weekly
status reporting, and staffing. WSP prefers the use of Microsoft Project 2003 as
the project scheduling software.

The following is Intellinetics approach to project management. While some items
described may not necessarily apply to this particular project it gives WSP an
understanding of the process and methodology that Intellinetics subscribes to.

Intellinetics’ Engagement Methodology is called “Excellence In Motion”, or EIM™.
EIM follows best practices, including methodologies and standards set forth by
the Project Management Institute designed to minimize risk, decrease costs, and
ensure project outcomes meet objectives.

LOGO [g296052cm325a.jpg]

PHASE 1: DISCOVERY

The Discovery phase provides an objective analysis of your organization’s
document and content management needs. It can be used to determine not only your
risk exposure, but also can provide the necessary data to produce your business
case analysis (Return on Investment [ROI] and Total Cost of Ownership [TCO]).



--------------------------------------------------------------------------------

 

Activities    Results    Value

•      Interviews with stakeholders and subject matter experts

•      Infrastructure assessment

•      Review business climate and organizational goals/objectives

•      Document integration requirements and technology standards

  

•      Core business drivers

•      Summary of Findings

•      Return on Investment review

•      System management resource impact analysis

  

•      Determine tactical and strategic benefits of document management on
business model

•      Enable organization to advance to next stage in life cycle

The Discovery phase brings resources on-site to assess your current
infrastructure and business processes. The result is a summary of findings that
outlines the tactical and strategic impact of document management upon the
stakeholders and respective business units that participate in the process. It
also includes any relevant technical, policy, or resource constraints that must
be accommodated.

The Discovery phase begins with documenting your current business drivers,
initiatives and goals. This analysis forms the baseline for future planning. The
Discovery Phase is supported by a combination of detailed interviews and
departmental walk-throughs. If legacy systems are in place, our technical
consultants will evaluate the technology in order to recommend the best
integration or conversion strategy. Any key enterprise applications are also
examined to determine integration points that could provide additional value to
the organization.

Once the on-site portion of the Discovery phase is concluded, the information is
gathered, analyzed, and distilled into a Summary of Findings. The process
concludes with a formal business presentation of the analysis and findings.

Phase 2: Design

The Design phase translates the analysis and findings from the Discovery phase
into detailed system architecture and a complete Statement of Work (SOW).

 

Activities    Results    Value

•      System architecture design

•      System interface design

•      Detailed system configuration and design

•      Training Plan

•      Support Model

•      System documentation requirements

  

•      Analysis and Design findings

•      Application design documents

•      Hardware requirements

•      Business Process and Workflow diagrams

•      Detailed project plan

  

•      System design and project scope are in tight alignment with system
requirements

•      New system will yield tactical and strategic benefits highlighted in
Discovery phase

•      Enable organization to advance to next stage in life cycle

The Design phase is comprised of building the details behind overall system
design and project planning. It focuses on accommodating the specific
technology, process, and policy needs identified in the Discovery phase into a
complete SOW. The Design phase concludes with an approved SOW that will support
all aspects of the next phase of the life cycle: Implementation.



--------------------------------------------------------------------------------

Phase 3: Implementation

The Implementation phase is comprised of active system delivery. The
Implementation phase requires that formation of a formal project team that
(ideally) remains intact throughout the entire project. The SOW produced in the
Design phase guides all aspects of active delivery.

 

Activities    Results    Value

•      Order and configure all hardware and third-party software

•      Configure server, storage, and software

•      Equipment delivery to worksite

•      Installation / testing

•      Training

•      Documentation

•      Acceptance Testing and full cutover

  

•      Complete system delivery per SOW and approved changes

•      The solution is properly installed and integrated into business

•      Knowledge transfer critical to system expansion

  

•      Tactical and strategic benefits identified in Discovery now realized

•      Enable organization to advance to next stage in life cycle

The Implementation phase closes out with comprehensive system acceptance tests
as well as the completion and delivery of all technical, training, and policy
documentation.

Phase 4: Control

The Control phase transitions the new solution to on-going support/continuous
operation mode. This phase incorporates all aspects of proactive and reactive
system administration and control into organization policy and procedure. The
control phase is characterized by the creation of formal feedback loops for
ideas on expanded system use.

 

Activities    Results    Value

•      Access support and maintenance resources as needed

•      Create system user group to trap and build upon ideas for system
expansion and/or policy revision

•      Participation in user community

  

•      Expansion of benefits through policy and system configuration refinements

•      New/unexpected benefits through direct end-user feedback

•      Gain insight into how other organizations have used their solution to
solve their technical and business needs

  

•      Establish a mission- critical business asset able to evolve and grow

•      Implement new business and service models based upon new capabilities

•      Increase the return on system investment through continuous improvement
and expansion

The Control phase forms the basis of the implementation of new capabilities now
possible as a result of the new system. System expansions follow the same life
cycles—discovery, design, implement, and control. This process on continuous
improvement is dynamic and grows and evolves to support changing needs.

Ongoing Activity

Ongoing Activities are items that span multiple phases. Note the following
summaries regarding these activities.



--------------------------------------------------------------------------------

Communications Planning & Execution

Communications Planning & Execution is reflective of the ongoing activity
practice of solid communications. Examples of tools used include:

 

•  

Project Plans and Schedules

 

•  

Meeting Agenda / Recaps

 

•  

Status Reports

 

•  

Change Control Documents

 

•  

Acceptance Documents

Teambuilding & Profiling

Account Relationship & Profiling is reflective of the ongoing process of
managing the account relationship and learning/documenting everything that we
learn. Tools used during this process include the Intellinetics Customer
Profile, and Intellinetics Contact Profile forms.

Project Management

Project Management is the process of managing the On-Time, On-Budget, and Client
Satisfaction aspects of the project. Tools used within Project Management
include:

 

•  

Client Status Communications

 

•  

Scope and Change Control Documents

 

•  

Project planning templates and processes

 

•  

Techniques advocated by the Project Management Institute (PMI)

Knowledge Transfer

Knowledge Transfer is the art of transitioning the process and technology
knowledge associated with our solution to the client. It not only involves
specific training-oriented events, but it involves solid day-to-day
communications with the client. Tools used within Knowledge Transfer include:

 

•  

Training courses

 

•  

Software documentation

 

•  

Expert support staff and consultants

 

•  

Opportunities for continuing advanced product and process education

Quality Assurance

The focus of Quality Assurance is to ensure quality deliverables throughout the
design, testing, and implementation phases of the project.

 

•  

Standardized delivery processes

 

•  

Solution documentation and acceptance mechanisms

 

•  

Detailed Statement of Work

 

•  

Quality planning instead of quality testing

Tools

Intellinetics uses many tools to manage a project. Microsoft Project 2003 can be
used for managing the project tasks, schedules and resources if required by the
client. However, Intellinetics uses a solution called AutoTask. Autotask has an
embedded project management tool that allows real-time collaboration and
communications between the Intellinetics project team and the client project
team. The client is provided with a web based client access portal that allows
them to view the project tasks and schedule as well as input notes, communicate
with the project team, and open service desk requests.



--------------------------------------------------------------------------------

  8.1.2.     Status Reporting

Vendors should describe the process of providing project status updates to WSP.
The vendor project manager will report to the WSP project manager weekly by
e-mail and a minimum of once a month in person [if applicable] or via phone to
update WSP on completed tasks, review the progress of uncompleted tasks, clarify
requirements, and discuss other issues related to the WRECR project. The vendor
project manager will report project status to the project Executive Steering
Committee as necessary.

Intellinetics conducts weekly project status meeting via conference calls and
webinars with the project team. In addition, Intellinetics provides at a minimum
weekly written project status resports describing the tasks completed for the
period, outlining any upcoming tasks for the next period, identifying any
project issues or concerns, and provides an “Action Item” list so that all
project team members know the items they are responsible for should any follow
up be required. There is also a legend in the upper right hand corner of the
status report document that provides, at a glance, an overall project health
check.

 

  8.1.3.     Quality Assurance

Vendors must describe the QA process to be utilized for the project tasks,
schedule, deliverables, and testing in order to ensure that work related to the
production of acceptable deliverables is on track and expectations are met or
exceeded. The QA process is expected to be proactive so as to ensure not only
that the schedule is met but also that product and service quality is
maintained.

Throughout the various phases of the project Intellinetics performs QA reviews
with the client and/or the entire project team to ensure that the project is
proceeding on schedule and that deliverables are being delivered to the client’s
satisfaction. Also during the various phases of the project signatures are
required from the client acknowledging that the deliverables for that phase have
been met. Client acceptance is necessary before moving on to the next phase.

 

  8.1.4.     Project Schedule

Vendors must describe the process of developing the schedule, including the
identification of all major phases, tasks, and subtasks. For each identified
task or subtask, vendors should include the following information:

 

  •  

Resource assignments (e.g., vendor staff, local agency staff).

 

  •  

Milestones.

 

  •  

Time frames.

 

  ¡    

Assume 10 business days for WSP review on each iteration of a deliverable.

 

  •  

Deliverables.



--------------------------------------------------------------------------------

The initial project schedule is developed based on our understanding of the
proposed deliverables, the expected urgency of implementation and our experience
with projects of similar size and complexity. Resources are assigned based on
skills required and availability. Milestones are determined by major
deliverables that are required before being able to proceed to the next phase of
the project. Time frames are established based on the amount of effort involved
and the availability of resources on the vendor and client side. Deliverables
are described as part of the response to this RFP.

 

LOGO [g296052page330.jpg]

 

  8.1.5.     Phase Duration

WSP is interested in implementing this project as quickly as possible. WSP
prefers a project schedule that is realistic and reflects the shortest
reasonable time frame based on the offeror’s experience with projects of similar
size and complexity and its capacity to successfully deliver proposed outcomes.

Please provide a schedule that reflects the most expeditious and reasonable time
frame possible. For your final schedule, describe your delivery approach, your
assumptions and needs, and any additional risks or work requirements that will
be important for WSP to understand in working with you to ensure successful
delivery.



--------------------------------------------------------------------------------

  •  

Phase 1 Implementation-Supports Process Numbers 5.1.1, 4.1, 4.121.10, 4.1.2.12,
4.1.2.1 4.6.2, 4.6.3,6,1

 

LOGO [g296052page331.jpg]

 

Timeline to complete

Phase 1—Base System Functionality

   July 1     July 9    July 16    July 23    July 30

Project kick-off

   ü            

Discovery/Infrastructure Review

      ü         

Base Platform Deployment

         ü      

Software/License Implementation

         ü      

Base Application Design.

            ü   

Base Application Deployment

            ü   

End User and Admin Training

               ü

Phase 1 Go-Live

               ü



--------------------------------------------------------------------------------

  •  

Phase 2 Implementation—Web Browser Deployment for Non-Authorized Users. Supports
Process Numbers 4.1.2.5, 4.1, 4.1.2.10, 4.1.2.1, 4.6.2, 5.2, 4.1.2.4, 4.6.3

 

LOGO [g296052page332.jpg]

 

Timeline to complete

Phase 2—Public Access Functionality

       Sep 17            Nov 5    

Develop/Test/Deploy Web Browser Interface for Non-Authorized Users

   ü   

Develop/Test/Deploy Bank Card

      ü

Processing Interface

     

Phase 2 Go-Live

      ü



--------------------------------------------------------------------------------

•  

Phase 3 Implementation—Web Browser Deployment for Authorized Users. Supports
Process Numbers 4.6.2, 5.2, 4.1.2.4

 

LOGO [g296052page333.jpg]

 

Timeline to complete

Phase 3—Non Redacted Requests

       Dec 31    

Develop/Test/Deploy Web Brower User Interface for Authorized Users

   ü

Phase 3 Go-Live

   ü



--------------------------------------------------------------------------------

Intellinetics assumptions:

 

  •  

Work will begin July 1, 2010

 

  •  

Most of the work can be completed remotely from the Intellinetics offices

 

  o Intellinetics uses a secure remote support tool called LogMeln Rescure

 

  o Intellinetics can work with WSP to create secure point-to-point VPN tunnel
if required

 

  •  

Some work may be necessary to be performed on site at WSP

 

  •  

Intellinetics will have access to WSP resources and infrastructure as needed on
a timely basis

 

  •  

All hardware, software, and licenses will be purchases and installed in a timely
manner to meet implementation requirements and schedules

 

  •  

Intellinetics will have timely access to subject matter experts as required

 

  8.1.6.     Risk Management Approach

Vendors must provide their approach to risk management that minimally identifies
all risks associated with implementing WRECR, the methods proposed to mitigate
each risk, the probability that each risk will occur (i.e., high, medium, low),
and the impact each risk can have on the project (i.e., high, medium, low).

Intellinetics manages risk by providing and receiving constant communication
feedback with the client project team. Much time is spent during the discovery
phase of the project to identify and document the specific project tasks and
associated timelines. Although much of the anticipated work and delivery
timelines are known and identified as part of this RFP there will still be some
details that will need to be discussed and worked out with WSP. By effectively
identifying the associated tasks and timelines and aggressively managing the
work and resources the amount of risk should be kept to a minimum.

Using the project management methodology outlined in section 8.1.1 and
reporting. outlined in section 8.1.2 Intellnetics is able to manage risk and
keep the client informed of project status in a timely manner.

Should something happen to create a risk to the project (whether vendor side or
client side), the client PM and team are notified immediately with full
disclosure so as to understand the risk, the cause of the risk, what actions are
being taken to resolve the risk and the impact of the risk on the project. With
this information the project team can make the appropriate decisions and work to
resolution.

 

  8.1.7.     Proposed Project Staff

Vendors must provide an outline of all proposed individuals, including their
major areas of responsibility during the project and the percentage of time that
each will be dedicated to the project.

Specific guidelines for the vendor’s project manager include the following:

 

  •  

Must be able to demonstrate a history of successful projects of similar size,
nature, and complexity.

 

  •  

Must have a bachelor’s degree or equivalent work experience.

 

  •  

Must be able to demonstrate a minimum of 3 years’ project management experience.



--------------------------------------------------------------------------------

Though not required, Project Management Professional (PMP) certification from
the Project Management Institute, Inc. (PMI) would be a value-added
qualification.

Resumes of all key proposed personnel are required and must include the
following, at a minimum:

 

  •  

Experience with the vendor.

 

  •  

Experience with projects related to public safety, especially message switch
solutions.

 

  •  

Experience with projects similar in size, scope, and complexity to this project.

 

  •  

System design and development experience.

 

  •  

System implementation and support experience.

 

  •  

System integration experience.

Vendors shall indicate any industry-acknowledged certifications (e.g.,
Capability Maturity Model Integration [CMMI], PMP, International Organization
for Standardization [ISO]) that their organizations or key proposed personnel
have attained or are actively pursuing.

The description of experience must include specific responsibilities of vendor
personnel and the number of years of their experience.

Each project referenced in a resume should include the customer name, customer
reference (including current telephone number), and time period of the project,
as well as a very brief project description. Limit references to the last 5
years.

It is important to note that WSP reserves the right to approve or reject any
changes to the vendor’s key personnel after the contract award. WSP also
reserves the right to require key personnel changes, with reasonable notice to
the vendor, following contract award if WSP determines that such changes are in
the best interest of the project.

Mike Beck—Project Manager (PM) —10% of the PM’s time is allocated to project
activities Qualifications:

Mike Beck brings 20 years of IT experience to Intellinetics including
infrastructure, project management and leadership. Mike is a member of the
Intellinetics leadership team and is responsible for overall solution delivery.
Mike brings experience in project management and reporting. Prior to joining
Intellinetics Mike was the project manager for a large voice and data
infrastructure build out for a major retailer’s corporate headquarters and
distribution center. The project was delivered on time and on



--------------------------------------------------------------------------------

budget. While at Intellinetics Mike was the project manager for a year-long
project involving a custom developed application for managing elected officials
financial disclosure information. That project was also delivered on time and on
budget. Mike has also managed many other large and small projects and holds a
Bachelors degree in Business Administration.

Neil Campbell—Development Manager—30% of the Development Managers time is
allocated to project activities

Qualifications:

Neil Campbell offers 20 years of IT experience including infrastructure design
and support, project management, consulting, and development management. Neil
has excellent solution design qualifications and effectively manages a
development team to produce highly functional and efficient applications. Neil
has experience managing large scale, complex efforts to bring solutions in on
time and on budget. Neil is responsible for the end-to-end product life cycle
management from initial concept through development. Neil is responsible for the
tactical and strategic policies and procedures for product development. Neil
holds a Bachelors degree in Economics.

Amy Hedgpath—Business Process Analyst (BPA)—20% of the BPA time is allocated to
project activities

Qualifications:

Amy Hedgpath brings five and one half years of experience in document imaging.
She has excellent written and verbal communication skills. Amy has a deep
knowledge of the Intellinetics products and understands workflow and the
importance of processes. She is proficient in Intellinetics application and
security design. Amy has had many years of user training experience with
previous employers as well as with Intellinetics. Amy has been the lead business
process analyst on many projects including a large project with a large agency
spanning over more than one year and involving many departments. In addition,
Amy has led the discovery process on many other projects for companies in the
public and private sector.

John Savolaine—Technical Consultant (TC)—25% of the TC time is allocated to
project activities Qualifications:

John Savolaine has many years of experience in the content and document
management environment as well as Microsoft Windows server and SQL environments.
Specifically, John is proficient in supporting Windows 2000, 2003, and 2008
server and SQL 2000, 2005 and 2008. John is also experienced at implementing all
of the Intellinetics products. John has performed many implementations both
large and small. He has performed application migrations and upgrades. John is
customer focused and works to ensure clients are getting the most out of their
application. John has been the lead in many instances when integrating
Intellinetics products with other third party systems and applications. John
holds the following certifications: MCDBA. MCSA. CDIA+ (Certified Document
Management Architech). Hyland Software (OnBase)—Certified Installer, Certified
Workflow Engineer, Work View certified, API certified. John has a Bachelors
degree in Information Technology, a Bachelor of Science degree in Psychology and
a Master of Arts degree in Education.

 

  8.1.8.     Implementation Approach

Vendors must provide their approaches to implementation of the proposed WRECR
solution, outlining the steps from the time of contract signing through complete
acceptance and go-live of the future WRECR infrastructure in the production
environment.



--------------------------------------------------------------------------------

The project plan is based upon a phased approach where each phase builds upon
the others, while accelerating WSP’s ability to use the new capabilities provide
by each phase:

Phase I: Base Platform Deployment

 

  • Install Hardware

 

  • Install OS

 

  • Install Database

 

  • Install GX Platform

 

  ¡  

ICMCore

 

  ¡  

Host Site Manager

 

  ¡  

Content Importer

 

  o Redactivue

 

  • Configure WRECR base Intellivue Application to support process numbers:

 

  ¡  

5.1.1

 

  ¡  

4.1

 

  ¡  

4.121.10

 

  ¡  

4.1.2.12

 

  ¡  

4.1.2.1

 

  ¡  

4.6.2

 

  ¡  

4.6.3

 

  ¡  

6.1

Phase II: Web Browser Deployment for Non-Authorized Requestors

 

  • Develop / Test / Deploy Web Browser User Inteface for Non-Authorized Users

 

  ¡  

User Registration

 

  ¡  

Search

 

  ¡  

Select

 

  ¡  

Pay

 

  ¡  

Receive

 

  • Develop / Test / Deploy Bank Card Processing Interface

 

  • Configure WRECR web browser module which supports process numbers:

 

  ¡  

4.1.2.5

 

  ¡  

4.1

 

  ¡  

4.1.2.10

 

  ¡  

4.1.2.1

 

  ¡  

4.6.2

 

  ¡  

5.2

 

  ¡  

4.1.2.4

 

  ¡  

4.6.3

 

  ¡  

4.6

Phase III: Web Browser Deployment for Authorized Requestors

 

  • Develop / Test / Deploy Web Browser User Interface for Authorized Users

 

  ¡  

Manage Authorization lifecycle

 

  ¡  

Forms

 

  ¡  

Notifications

 

  ¡  

Auditing

 

  • Configure WRECR web browser module which supports process numbers:

 

  ¡  

4.6.2

 

  ¡  

5.2

 

  ¡  

4.1.2.4